 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6523 
 
AN ACT 
To authorize appropriations for fiscal year 2011 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.  
(b)ReferencesAny reference in this or any other Act to the National Defense Authorization Act for Fiscal Year 2011 shall be deemed to refer to the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.  
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into three divisions as follows: 
(1)Division A—Department of Defense Authorizations.  
(2)Division B—Military Construction Authorizations.  
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Subtitle B—Navy Programs 
Sec. 111. Multiyear funding for detail design and construction of LHA Replacement ship designated LHA–7. 
Sec. 112. Requirement to maintain Navy airborne signals intelligence, surveillance, and reconnaissance capabilities. 
Sec. 113. Report on naval force structure and missile defense. 
Sec. 114. Reports on service-life extension of F/A–18 aircraft by the Department of the Navy. 
Subtitle C—Joint and Multiservice Matters 
Sec. 121. Limitations on biometric systems funds. 
Sec. 122. System management plan and matrix for the F–35 Joint Strike Fighter aircraft program. 
Sec. 123. Quarterly reports on use of Combat Mission Requirements funds. 
Sec. 124. Counter-improvised explosive device initiatives database. 
Sec. 125. Study on lightweight body armor solutions. 
Sec. 126. Integration of solid state laser systems into certain aircraft. 
Sec. 127. Contracts for commercial imaging satellite capacities. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Enhancement of Department of Defense support of science, mathematics, and engineering education. 
Sec. 212. Limitation on use of funds by Defense Advanced Research Projects Agency for operation of National Cyber Range. 
Sec. 213. Separate program elements required for research and development of Joint Light Tactical Vehicle. 
Sec. 214. Program for research, development, and deployment of advanced ground vehicles, ground vehicle systems, and components. 
Sec. 215. Demonstration and pilot projects on cybersecurity. 
Subtitle C—Missile Defense Programs 
Sec. 221. Sense of Congress on ballistic missile defense. 
Sec. 222. Repeal of prohibition of certain contracts by Missile Defense Agency with foreign entities. 
Sec. 223. Limitation on availability of funds for missile defense interceptors in Europe. 
Sec. 224. Medium Extended Air Defense System. 
Sec. 225. Acquisition accountability reports on the ballistic missile defense system. 
Sec. 226. Authority to support ballistic missile shared early warning with the Czech Republic. 
Sec. 227. Report on phased, adaptive approach to missile defense in Europe. 
Sec. 228. Independent review and assessment of the Ground-Based Midcourse Defense system. 
Sec. 229. Iron Dome short-range rocket defense program. 
Subtitle D—Reports 
Sec. 231. Report on analysis of alternatives and program requirements for the Ground Combat Vehicle program. 
Sec. 232. Cost benefit analysis of future tank-fired munitions. 
Sec. 233. Annual Comptroller General report on the VH–(XX) presidential helicopter acquisition program. 
Subtitle E—Other Matters 
Sec. 241. Sense of Congress affirming the importance of Department of Defense participation in development of next generation semiconductor technologies. 
Sec. 242. Pilot program on collaborative energy security. 
Sec. 243. Pilot program to include technology protection features during research and development of defense systems. 
Title III—OPERATION AND MAINTENANCE 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environmental Provisions 
Sec. 311. Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota. 
Sec. 312. Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine. 
Sec. 313. Requirements related to the investigation of exposure to drinking water at Camp Lejeune, North Carolina. 
Sec. 314. Comptroller General assessment on military environmental exposures. 
Subtitle C—Workplace and Depot Issues 
Sec. 321. Technical amendments to requirement for service contract inventory. 
Sec. 322. Repeal of conditions on expansion of functions performed under prime vendor contracts for depot-level maintenance and repair. 
Sec. 323. Prohibition on establishing goals or quotas for conversion of functions to performance by Department of Defense civilian employees. 
Subtitle D—Reports 
Sec. 331. Additional reporting requirements relating to corrosion prevention projects and activities. 
Sec. 332. Modification and repeal of certain reporting requirements. 
Sec. 333. Report on Air Sovereignty Alert mission. 
Sec. 334. Report on the SEAD/DEAD mission requirement for the Air Force. 
Sec. 335. Requirement to update study on strategic seaports. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Permanent authority to accept and use landing fees charged for use of domestic military airfields by civil aircraft. 
Sec. 342. Extension of Arsenal Support Program Initiative. 
Sec. 343. Limitation on obligation of funds for the Army Human Terrain System. 
Sec. 344. Limitation on obligation of funds pending submission of classified justification material. 
Sec. 345. Requirements for transferring aircraft within the Air Force inventory. 
Sec. 346. Commercial sale of small arms ammunition in excess of military requirements. 
Subtitle F—Other Matters 
Sec. 351. Expedited processing of background investigations for certain individuals. 
Sec. 352. Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines. 
Sec. 353. Technical correction to obsolete reference relating to use of flexible hiring authority to facilitate performance of certain Department of Defense functions by civilian employees. 
Sec. 354. Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability. 
Sec. 355. Recovery of improperly disposed of Department of Defense property. 
Sec. 356. Operational readiness models. 
Sec. 357. Sense of Congress regarding continued importance of High-Altitude Aviation Training Site, Colorado. 
Sec. 358. Study of effects of new construction of obstructions on military installations and operations. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2011 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Ages for appointment and mandatory retirement for health professions officers. 
Sec. 502. Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority. 
Sec. 503. Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards. 
Sec. 504. Administrative removal of officers from promotion list. 
Sec. 505. Modification of authority for officers selected for appointment to general and flag officer grades to wear insignia of higher grade before appointment. 
Sec. 506. Temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer. 
Subtitle B—Reserve Component Management 
Sec. 511. Removal of statutory distribution limits on Navy reserve flag officer allocation. 
Sec. 512. Assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit program. 
Sec. 513. Temporary authority for temporary employment of non-dual status military technicians. 
Sec. 514. Revision of structure and functions of the Reserve Forces Policy Board. 
Sec. 515. Repeal of requirement for new oath when officer transfers from active-duty list to reserve active-status list. 
Sec. 516. Leave of members of the reserve components of the Armed Forces. 
Sec. 517. Direct appointment of graduates of the United States Merchant Marine Academy into the National Guard. 
Subtitle C—Joint Qualified Officers and Requirements 
Sec. 521. Technical revisions to definition of joint matters for purposes of joint officer management. 
Sec. 522. Modification of promotion board procedures for joint qualified officers and officers with Joint Staff experience. 
Subtitle D—General Service Authorities 
Sec. 531. Extension of temporary authority to order retired members of the Armed Forces to active duty in high-demand, low-density assignments. 
Sec. 532. Non-chargeable rest and recuperation absence for certain members undergoing extended deployment to a combat zone. 
Sec. 533. Correction of military records. 
Sec. 534. Disposition of members found to be fit for duty who are not suitable for deployment or worldwide assignment for medical reasons. 
Sec. 535. Review of laws, policies, and regulations restricting service of female members of the Armed Forces. 
Subtitle E—Military Justice and Legal Matters 
Sec. 541. Continuation of warrant officers on active duty to complete disciplinary action. 
Sec. 542. Enhanced authority to punish contempt in military justice proceedings. 
Sec. 543. Improvements to Department of Defense domestic violence programs. 
Subtitle F—Member Education and Training Opportunities and Administration 
Sec. 551. Enhancements of Department of Defense undergraduate nurse training program. 
Sec. 552. Repayment of education loan repayment benefits. 
Sec. 553. Participation of Armed Forces Health Professions Scholarship and Financial Assistance Program recipients in active duty health profession loan repayment program. 
Sec. 554. Active duty obligation for military academy graduates who participate in the Armed Forces Health Professions Scholarship and Financial Assistance program. 
Subtitle G—Defense Dependents’ Education 
Sec. 561. Enrollment of dependents of members of the Armed Forces who reside in temporary housing in Department of Defense domestic dependent elementary and secondary schools. 
Sec. 562. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 563. Impact aid for children with severe disabilities. 
Subtitle H—Decorations and Awards 
Sec. 571. Clarification of persons eligible for award of bronze star medal. 
Sec. 572. Authorization and request for award of Distinguished-Service Cross to Shinyei Matayoshi for acts of valor during World War II. 
Sec. 573. Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War. 
Sec. 574. Program to commemorate 60th anniversary of the Korean War. 
Subtitle I—Military Family Readiness Matters 
Sec. 581. Appointment of additional members of Department of Defense Military Family Readiness Council. 
Sec. 582. Enhancement of community support for military families with special needs. 
Sec. 583. Modification of Yellow Ribbon Reintegration Program. 
Sec. 584. Expansion and continuation of Joint Family Support Assistance Program. 
Sec. 585. Report on military spouse education programs. 
Sec. 586. Report on enhancing benefits available for military dependent children with special education needs. 
Sec. 587. Reports on child development centers and financial assistance for child care for members of the Armed Forces. 
Subtitle J—Other Matters 
Sec. 591. Authority for members of the Armed Forces and Department of Defense and Coast Guard civilian employees and their families to accept gifts from non-Federal entities. 
Sec. 592. Increase in number of private sector civilians authorized for admission to National Defense University. 
Sec. 593. Admission of defense industry civilians to attend United States Air Force Institute of Technology. 
Sec. 594. Updated terminology for Army Medical Service Corps. 
Sec. 595. Date for submission of annual report on Department of Defense STARBASE Program. 
Sec. 596. Extension of deadline for submission of final report of Military Leadership Diversity Commission. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Ineligibility of certain Federal civilian employees for Reservist income replacement payments on account of availability of comparable benefits under another program. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authorities relating to payment of referral bonuses. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Extension of authority to provide travel and transportation allowances for inactive duty training outside of normal commuting distances. 
Sec. 622. Travel and transportation allowances for attendance at Yellow Ribbon Reintegration events. 
Subtitle D—Disability, Retired Pay and Survivor Benefits 
Sec. 631. Elimination of cap on retired pay multiplier for members with greater than 30 years of service who retire for disability. 
Sec. 632. Payment date for retired and retainer pay. 
Sec. 633. Clarification of effect of ordering reserve component member to active duty to receive authorized medical care on reducing eligibility age for receipt of non-regular service retired pay. 
Sec. 634. Conformity of special compensation for members with injuries or illnesses requiring assistance in everyday living with monthly personal caregiver stipend under Department of Veterans Affairs program of comprehensive assistance for family caregivers. 
Sec. 635. Sense of Congress concerning age and service requirements for retired pay for non-regular service. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 641. Addition of definition of morale, welfare, and recreation telephone services for use in contracts to provide such services for military personnel serving in combat zones. 
Sec. 642. Feasibility study on establishment of full exchange store in the Northern Mariana Islands. 
Sec. 643. Continuation of commissary and exchange operations at Brunswick Naval Air Station, Maine. 
Subtitle F—Other Matters 
Sec. 651. Report on basic allowance for housing for personnel assigned to sea duty. 
Sec. 652. Report on savings from enhanced management of special pay for aviation career officers extending period of active duty. 
Title VII—Health Care Provisions 
Subtitle A—Improvements to Health Benefits 
Sec. 701. Extension of prohibition on increases in certain health care costs. 
Sec. 702. Extension of dependent coverage under the TRICARE program. 
Sec. 703. Survivor dental benefits. 
Sec. 704. Aural screenings for members of the Armed Forces. 
Sec. 705. Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits program. 
Subtitle B—Health Care Administration 
Sec. 711. Administration of TRICARE. 
Sec. 712. Postdeployment health reassessments for purposes of the medical tracking system for members of the Armed Forces deployed overseas. 
Sec. 713. Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing certain duty while in State status. 
Sec. 714. Improvements to oversight of medical training for Medical Corps officers. 
Sec. 715. Health information technology. 
Sec. 716. Education and training on use of pharmaceuticals in rehabilitation programs for wounded warriors. 
Subtitle C—Other Matters 
Sec. 721. Repeal of report requirement on separations resulting from refusal to participate in anthrax vaccine immunization program. 
Sec. 722. Comprehensive policy on consistent neurological cognitive assessments of members of the Armed Forces before and after deployment. 
Sec. 723. Assessment of post-traumatic stress disorder by military occupation. 
Sec. 724. Licensed mental health counselors and the TRICARE program. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters  
Subtitle A—Acquisition Policy and Management  
Sec. 801. Disclosure to litigation support contractors. 
Sec. 802. Designation of engine development and procurement program as major subprogram. 
Sec. 803. Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies. 
Sec. 804. Review of acquisition process for rapid fielding of capabilities in response to urgent operational needs. 
Sec. 805. Acquisition of major automated information system programs. 
Sec. 806. Requirements for information relating to supply chain risk. 
Subtitle B—Provisions relating to Major Defense Acquisition Programs 
Sec. 811. Cost estimates for program baselines and contract negotiations for major defense acquisition and major automated information system programs. 
Sec. 812. Management of manufacturing risk in major defense acquisition programs. 
Sec. 813. Modification and extension of requirements of the Weapon System Acquisition Reform Act of 2009. 
Sec. 814. Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements. 
Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 821. Provisions relating to fire resistant fiber for production of military uniforms. 
Sec. 822. Repeal of requirement for certain procurements from firms in the small arms production industrial base. 
Sec. 823. Review of regulatory definition relating to production of specialty metals. 
Sec. 824. Guidance relating to rights in technical data. 
Sec. 825. Extension of sunset date for certain protests of task and delivery order contracts. 
Sec. 826. Inclusion of option amounts in limitations on authority of the Department of Defense to carry out certain prototype projects. 
Sec. 827. Permanent authority for Defense Acquisition Challenge Program; pilot expansion of Program. 
Sec. 828. Energy savings performance contracts. 
Sec. 829. Definition of materials critical to national security. 
Subtitle D—Contractor Matters 
Sec. 831. Oversight and accountability of contractors performing private security functions in areas of combat operations. 
Sec. 832. Extension of regulations on contractors performing private security functions to areas of other significant military operations. 
Sec. 833. Standards and certification for private security contractors. 
Sec. 834. Enhancements of authority of Secretary of Defense to reduce or deny award fees to companies found to jeopardize the health or safety of Government personnel. 
Sec. 835. Annual joint report and Comptroller General review on contracting in Iraq and Afghanistan. 
Subtitle E—Other Matters 
Sec. 841. Improvements to structure and functioning of Joint Requirements Oversight Council. 
Sec. 842. Department of Defense policy on acquisition and performance of sustainable products and services. 
Sec. 843. Assessment and plan for critical rare earth materials in defense applications. 
Sec. 844. Review of national security exception to competition. 
Sec. 845. Requirement for entities with facility clearances that are not under foreign ownership control or influence mitigation. 
Sec. 846. Procurement of photovoltaic devices. 
Sec. 847. Non-availability exception from Buy American requirements for procurement of hand or measuring tools. 
Sec. 848. Contractor logistics support of contingency operations. 
Subtitle F—Improve Acquisition Act 
Sec. 860. Short title. 
Part I—Defense Acquisition System 
Sec. 861. Improvements to the management of the defense acquisition system. 
Sec. 862. Comptroller General report on Joint Capabilities Integration and Development System. 
Sec. 863. Requirements for the acquisition of services. 
Sec. 864. Review of defense acquisition guidance. 
Sec. 865. Requirement to review references to services acquisition throughout the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement. 
Sec. 866.  Pilot program on acquisition of military purpose nondevelopmental items. 
Part II—Defense Acquisition Workforce 
Sec. 871. Acquisition workforce excellence. 
Sec. 872. Amendments to the acquisition workforce demonstration project. 
Sec. 873. Career development for civilian and military personnel in the acquisition workforce. 
Sec. 874. Recertification and training requirements. 
Sec. 875. Information technology acquisition workforce. 
Sec. 876. Definition of acquisition workforce. 
Sec. 877. Defense Acquisition University curriculum review. 
Part III—Financial Management 
Sec. 881. Audit readiness of financial statements of the Department of Defense. 
Sec. 882. Review of obligation and expenditure thresholds. 
Sec. 883. Disclosure and traceability of the cost of Department of Defense health care contracts. 
Part IV—Industrial Base 
Sec. 891. Expansion of the industrial base. 
Sec. 892. Price trend analysis for supplies and equipment purchased by the Department of Defense. 
Sec. 893. Contractor business systems. 
Sec. 894. Review and recommendations on eliminating barriers to contracting with the Department of Defense. 
Sec. 895. Inclusion of the providers of services and information technology in the national technology and industrial base. 
Sec. 896. Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy; Industrial Base Fund. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Reorganization of Office of the Secretary of Defense to carry out reduction required by law in number of Deputy Under Secretaries of Defense. 
Subtitle B—Space Activities 
Sec. 911. Integrated space architectures. 
Sec. 912. Limitation on use of funds for costs of terminating contracts under the National Polar-Orbiting Operational Environmental Satellite System Program. 
Sec. 913. Limitation on use of funds for purchasing Global Positioning System user equipment. 
Sec. 914. Plan for integration of space-based nuclear detection sensors. 
Sec. 915. Preservation of the solid rocket motor industrial base. 
Sec. 916. Implementation plan to sustain solid rocket motor industrial base. 
Sec. 917. Review and plan on sustainment of liquid rocket propulsion systems industrial base. 
Subtitle C—Intelligence-Related Matters 
Sec. 921. Five-year extension of authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activities. 
Sec. 922. Modification of attendees at proceedings of Intelligence, Surveillance, and Reconnaissance Integration Council. 
Sec. 923. Report on Department of Defense interservice management and coordination of remotely piloted aircraft support of intelligence, surveillance, and reconnaissance. 
Sec. 924. Report on requirements fulfillment and personnel management relating to Air Force intelligence, surveillance, and reconnaissance provided by remotely piloted aircraft. 
Subtitle D—Cyber Warfare, Cyber Security, and Related Matters 
Sec. 931. Continuous monitoring of Department of Defense information systems for cybersecurity. 
Sec. 932. Strategy on computer software assurance. 
Sec. 933. Strategy for acquisition and oversight of Department of Defense cyber warfare capabilities. 
Sec. 934. Report on the cyber warfare policy of the Department of Defense. 
Sec. 935. Reports on Department of Defense progress in defending the Department and the defense industrial base from cyber events. 
Subtitle E—Other Matters 
Sec. 941. Two-year extension of authorities relating to temporary waiver of reimbursement of costs of activities for nongovernmental personnel at Department of Defense Regional Centers for Security Studies. 
Sec. 942. Additional requirements for quadrennial roles and missions review in 2011. 
Sec. 943. Report on organizational structure and policy guidance of the Department of Defense regarding information operations. 
Sec. 944. Report on organizational structures of the geographic combatant command headquarters. 
Title X—GENERAL PROVISIONS 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authorization of additional appropriations for operations in Afghanistan, Iraq, and Haiti for fiscal year 2010. 
Sec. 1003. Budgetary effects of this Act. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Extension and modification of joint task forces support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1013. Reporting requirement on expenditures to support foreign counter-drug activities. 
Sec. 1014. Support for counter-drug activities of certain foreign governments. 
Sec. 1015. Notice to Congress on military construction projects for facilities of the Department of Defense and foreign law enforcement agencies for counter-drug activities. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Extension of authority for reimbursement of expenses for certain Navy mess operations. 
Sec. 1022. Expressing the sense of Congress regarding the naming of a naval combat vessel after Father Vincent Capodanno. 
Sec. 1023. Requirements for long-range plan for construction of naval vessels. 
Subtitle D—Counterterrorism 
Sec. 1031. Extension of certain authority for making rewards for combating terrorism. 
Sec. 1032. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1033. Certification requirements relating to the transfer of individuals detained at Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities. 
Sec. 1034. Prohibition on the use of funds to modify or construct facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Comprehensive review of force protection policies. 
Subtitle E—Homeland Defense and Civil Support  
Sec. 1041. Limitation on deactivation of existing Consequence Management Response Forces. 
Subtitle F—Studies and Reports 
Sec. 1051. Interagency national security knowledge and skills. 
Sec. 1052. Report on establishing a Northeast Regional Joint Training Center. 
Sec. 1053. Comptroller General report on previously requested reports. 
Sec. 1054. Biennial report on nuclear triad. 
Sec. 1055. Comptroller General study on common alignment of world regions in departments and agencies with international responsibilities. 
Sec. 1056. Required reports concerning bomber modernization, sustainment, and recapitalization efforts in support of the national defense strategy. 
Sec. 1057. Comptroller General study and recommendations regarding security of southern land border of the United States. 
Subtitle G—Miscellaneous Authorities and Limitations 
Sec. 1061. Public availability of Department of Defense reports required by law. 
Sec. 1062. Prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons. 
Sec. 1063. Development of criteria and methodology for determining the safety and security of nuclear weapons. 
Subtitle H—Other Matters 
Sec. 1071. National Defense Panel. 
Sec. 1072. Sale of surplus military equipment to State and local homeland security and emergency management agencies. 
Sec. 1073. Defense research and development rapid innovation program. 
Sec. 1074. Authority to make excess nonlethal supplies available for domestic emergency assistance. 
Sec. 1075. Technical and clerical amendments. 
Sec. 1076. Study on optimal balance of manned and remotely piloted aircraft. 
Sec. 1077. Treatment of successor contingency operation to Operation Iraqi Freedom. 
Sec. 1078. Program to assess the utility of non-lethal weapons. 
Sec. 1079. Sense of Congress on strategic nuclear force reductions. 
Title XI—Civilian Personnel Matters 
Sec. 1101. Clarification of authorities at personnel demonstration laboratories. 
Sec. 1102. Requirements for Department of Defense senior mentors. 
Sec. 1103. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1104. Extension and modification of enhanced Department of Defense appointment and compensation authority for personnel for care and treatment of wounded and injured members of the Armed Forces. 
Sec. 1105. Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier forward deployed in Japan. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Expansion of authority for support of special operations to combat terrorism. 
Sec. 1202. Addition of allied government agencies to enhanced logistics interoperability authority. 
Sec. 1203. Expansion of temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to certain foreign forces for personnel protection and survivability. 
Sec. 1204. Authority to pay personnel expenses in connection with African cooperation. 
Sec. 1205. Authority to build the capacity of Yemen Ministry of Interior Counter Terrorism Forces. 
Sec. 1206. Air Force scholarships for Partnership for Peace nations to participate in the Euro-NATO Joint Jet Pilot Training program. 
Sec. 1207. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan 
Sec. 1211. Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1212. One-year extension and modification of Commanders’ Emergency Response Program. 
Sec. 1213. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1214. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan. 
Sec. 1215. No permanent military bases in Afghanistan. 
Sec. 1216. Authority to use funds for reintegration activities in Afghanistan. 
Sec. 1217. Authority to establish a program to develop and carry out infrastructure projects in Afghanistan. 
Sec. 1218. Extension of logistical support for coalition forces supporting operations in Iraq and Afghanistan. 
Sec. 1219. Recommendations on oversight of contractors engaged in activities relating to Afghanistan. 
Sec. 1220. Extension and modification of Pakistan Counterinsurgency Fund. 
Subtitle C—Reports and other matters 
Sec. 1231. One-year extension of report on progress toward security and stability in Afghanistan. 
Sec. 1232. Two-year extension of United States plan for sustaining the Afghanistan National Security Forces. 
Sec. 1233. Modification of report on responsible redeployment of United States Armed Forces from Iraq. 
Sec. 1234. Report on Department of Defense support for coalition operations. 
Sec. 1235. Reports on police training programs. 
Sec. 1236. Report on certain Iraqis affiliated with the United States. 
Sec. 1237. Report on Department of Defense’s plans to reform the export control system. 
Sec. 1238. Report on United States efforts to defend against threats posed by the anti-access and area-denial capabilities of certain nation-states. 
Sec. 1239. Defense Science Board report on Department of Defense strategy to counter violent extremism outside the United States. 
Sec. 1240. Report on merits of an Incidents at Sea agreement between the United States, Iran, and certain other countries. 
Sec. 1241. Requirement to monitor and evaluate Department of Defense activities to counter violent extremism in Africa. 
Sec. 1242. NATO Special Operations Headquarters. 
Sec. 1243. National Military Strategy to Counter Iran and required briefings. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet Union. 
Sec. 1304. Plan for nonproliferation, proliferation prevention, and threat reduction activities with the People's Republic of China. 
Title XIV—Other Authorizations 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Study on working capital fund cash balances. 
Sec. 1403. Modification of certain working capital fund requirements. 
Sec. 1404. Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving Fund. 
Sec. 1405. National Defense Sealift Fund. 
Sec. 1406. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1407. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1408. Defense Inspector General. 
Sec. 1409. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Revision to required receipt objectives for previously authorized disposals from the National Defense Stockpile. 
Subtitle C—Chemical Demilitarization Matters 
Sec. 1421. Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions. 
Subtitle D—Other Matters 
Sec. 1431. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1432. Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1504. Navy and Marine Corps procurement. 
Sec. 1505. Air Force procurement. 
Sec. 1506. Defense-wide activities procurement. 
Sec. 1507. National Guard and Reserve equipment. 
Sec. 1508. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 1509. Research, development, test, and evaluation. 
Sec. 1510. Operation and maintenance. 
Sec. 1511. Military personnel. 
Sec. 1512. Working capital funds. 
Sec. 1513. Defense Health Program. 
Sec. 1514. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1515. Defense Inspector General. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations and Other Matters 
Sec. 1531. Limitations on availability of funds in Afghanistan Security Forces Fund. 
Sec. 1532. Limitations on availability of funds in Iraq Security Forces Fund. 
Sec. 1533. Continuation of prohibition on use of United States funds for certain facilities projects in Iraq. 
Sec. 1534. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1535. Task Force for Business and Stability Operations in Afghanistan and economic transition plan and economic strategy for Afghanistan. 
Title XVI—Improved Sexual Assault Prevention and Response in the Armed Forces 
Sec. 1601. Definition of Department of Defense sexual assault prevention and response program and other definitions. 
Sec. 1602. Comprehensive Department of Defense policy on sexual assault prevention and response program. 
Subtitle A—Organizational Structure and Application of Sexual Assault Prevention and Response Program Elements 
Sec. 1611. Sexual Assault Prevention and Response Office. 
Sec. 1612. Oversight and evaluation standards. 
Sec. 1613. Report and plan for completion of acquisition of centralized Department of Defense sexual assault database. 
Sec. 1614. Restricted reporting of sexual assaults. 
Subtitle B—Improved and Expanded Availability of Services 
Sec. 1621. Improved protocols for providing medical care for victims of sexual assault. 
Sec. 1622. Sexual assault victims access to Victim Advocate services. 
Subtitle C—Reporting Requirements 
Sec. 1631. Annual report regarding sexual assaults involving members of the Armed Forces and improvement to sexual assault prevention and response program. 
Sec. 1632. Additional reports. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Funding tables. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Use of unobligated Army military construction funds in conjunction with funds provided by the Commonwealth of Virginia to carry out certain fiscal year 2002 project. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2107. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2108. Extension of authorizations of certain fiscal year 2008 projects. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Technical amendment to reflect multi-increment fiscal year 2010 project. 
Sec. 2206. Extension of authorization of certain fiscal year 2008 project. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Extension of authorization of certain fiscal year 2007 project. 
Title XXIV—Defense Agencies Military Construction 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Modification of authority to carry out certain fiscal year 2010 projects. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Extension of authorizations of certain fiscal year 2008 projects. 
Title XXVII—Base Realignment and Closure Activities 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2704. Transportation plan for BRAC 133 project under Fort Belvoir, Virginia, BRAC initiative. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Availability of military construction information on Internet. 
Sec. 2802. Use of Pentagon Reservation Maintenance Revolving Fund for construction or alteration at Pentagon Reservation. 
Sec. 2803. Reduced reporting time limits for certain military construction and real property reports when submitted in electronic media. 
Sec. 2804. Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility. 
Sec. 2805. Sense of Congress and report regarding employment of veterans to work on military construction projects. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Notice-and-wait requirements applicable to real property transactions. 
Sec. 2812. Treatment of proceeds generated from leases of non-excess property involving military museums. 
Sec. 2813. Limitation on enhanced use leases of non-excess property. 
Sec. 2814. Repeal of expired authority to lease land for special operations activities. 
Sec. 2815. Former Naval Bombardment Area, Culebra Island, Puerto Rico. 
Subtitle C—Provisions Related to Guam Realignment 
Sec. 2821. Extension of term of Deputy Secretary of Defense’s leadership of Guam Oversight Council. 
Sec. 2822. Utility conveyances to support integrated water and wastewater treatment system on Guam. 
Sec. 2823. Report on types of facilities required to support Guam realignment. 
Sec. 2824. Report on civilian infrastructure needs for Guam. 
Subtitle D—Energy Security 
Sec. 2831. Consideration of environmentally sustainable practices in Department energy performance plan. 
Sec. 2832. Enhancement of energy security activities of the Department of Defense. 
Subtitle E—Land Conveyances 
Sec. 2841. Land conveyance, Defense Fuel Support Point (DFSP) Whittier, Alaska. 
Sec. 2842. Land conveyance, Fort Knox, Kentucky. 
Sec. 2843. Land conveyance, Naval Support Activity (West Bank), New Orleans, Louisiana. 
Sec. 2844. Land conveyance, former Navy Extremely Low Frequency communications project site, Republic, Michigan. 
Sec. 2845. Land conveyance, Marine Forces Reserve Center, Wilmington, North Carolina. 
Subtitle F—Other Matters 
Sec. 2851. Limitation on availability of funds pending report regarding construction of a new outlying landing field in North Carolina and Virginia. 
Sec. 2852. Requirements related to providing world class military medical centers. 
Sec. 2853. Report on fuel infrastructure sustainment, restoration, and modernization requirements. 
Sec. 2854. Naming of Armed Forces Reserve Center, Middletown, Connecticut. 
Sec. 2855. Sense of Congress on proposed extension of the Alaska Railroad corridor across Federal land in Alaska. 
Sec. 2856. Sense of Congress on improving military housing for members of the Air Force. 
Sec. 2857. Sense of Congress regarding recreational hunting and fishing on military installations. 
Title XXIX—Overseas Contingency Operations Military Construction  
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition project. 
Sec. 2903. Authorized Defense Wide Construction and Land Acquisition Projects and Authorization of Appropriations. 
Title XXX—Military Construction Funding Tables 
Division C—Department of Energy National Security Authorizations and Other Authorizations 
Title XXXI—Department of Energy National Security Programs 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Energy security and assurance. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Aircraft procurement. 
Sec. 3112. Biennial plan on modernization and refurbishment of the nuclear security complex. 
Sec. 3113. Comptroller General assessment of adequacy of budget requests with respect to the modernization and refurbishment of the nuclear weapons stockpile. 
Sec. 3114. Notification of cost overruns for certain Department of Energy projects. 
Sec. 3115. Establishment of cooperative research and development centers. 
Sec. 3116. Future-years defense environmental management plan. 
Sec. 3117. Extension of authority of Secretary of Energy for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3118. Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projects. 
Sec. 3119. Extension of authority relating to the International Materials Protection, Control, and Accounting Program of the Department of Energy. 
Sec. 3120. Extension of deadline for transfer of parcels of land to be conveyed to Los Alamos County, New Mexico, and held in trust for the Pueblo of San Ildefonso. 
Sec. 3121. Repeal of sunset provision for modification of minor construction threshold for plant projects. 
Sec. 3122. Enhancing private-sector employment through cooperative research and development activities. 
Sec. 3123. Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet Union. 
Sec. 3124.  Department of Energy energy parks program. 
Subtitle C—Reports 
Sec. 3131. Report on graded security protection policy. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2011. 
Sec. 3502. Extension of Maritime Security Fleet program. 
Sec. 3503. United States Merchant Marine Academy nominations of residents of the Northern Mariana Islands. 
Sec. 3504. Research authority.   
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
 
Subtitle A—Authorization of Appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Subtitle B—Navy Programs 
Sec. 111. Multiyear funding for detail design and construction of LHA Replacement ship designated LHA–7. 
Sec. 112. Requirement to maintain Navy airborne signals intelligence, surveillance, and reconnaissance capabilities. 
Sec. 113. Report on naval force structure and missile defense. 
Sec. 114. Reports on service-life extension of F/A–18 aircraft by the Department of the Navy. 
Subtitle C—Joint and Multiservice Matters 
Sec. 121. Limitations on biometric systems funds. 
Sec. 122. System management plan and matrix for the F–35 Joint Strike Fighter aircraft program. 
Sec. 123. Quarterly reports on use of Combat Mission Requirements funds. 
Sec. 124. Counter-improvised explosive device initiatives database. 
Sec. 125. Study on lightweight body armor solutions. 
Sec. 126. Integration of solid state laser systems into certain aircraft. 
Sec. 127. Contracts for commercial imaging satellite capacities.  
AAuthorization of Appropriations 
101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Army as follows: 
(1)For aircraft, $5,908,384,000.  
(2)For missiles, $1,670,463,000.  
(3)For weapons and tracked combat vehicles, $1,656,263,000.  
(4)For ammunition, $1,953,194,000.  
(5)For other procurement, $9,758,965,000.  
102.Navy and Marine Corps 
(a)NavyFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Navy as follows: 
(1)For aircraft, $18,877,139,000.  
(2)For weapons, including missiles and torpedoes, $3,358,264,000.  
(3)For shipbuilding and conversion, $15,724,520,000.  
(4)For other procurement, $6,381,815,000.  
(b)Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Marine Corps in the amount of $1,296,838,000.  
(c)Navy and Marine Corps AmmunitionFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement of ammunition for the Navy and the Marine Corps in the amount of $817,991,000.  
103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement for the Air Force as follows: 
(1)For aircraft, $14,668,408,000.  
(2)For ammunition, $672,420,000.  
(3)For missiles, $5,444,464,000.  
(4)For other procurement, $17,845,342,000.  
104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2011 for Defense-wide procurement in the amount of $4,398,168,000.  
BNavy Programs 
111.Multiyear funding for detail design and construction of LHA Replacement ship designated LHA–7 
(a)Authority to use multiple years of fundingThe Secretary of the Navy may enter into a contract for detail design and construction of the LHA Replacement ship designated LHA–7 that provides that, subject to subsection (b), funds for payments under the contract may be provided from amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, for fiscal years 2011 and 2012.  
(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2011 is subject to the availability of appropriations for that purpose for such later fiscal year.  
112.Requirement to maintain Navy airborne signals intelligence, surveillance, and reconnaissance capabilities 
(a)FindingsCongress finds the following: 
(1)The Navy terminated the EP–X program to acquire a new land-based airborne signals intelligence capability because of escalating costs and funds budgeted for the program were re-allocated to other priorities.  
(2)The Navy took this action without planning and budgeting for alternative means to meet operational requirements for tactical-level and theater-level signals intelligence capabilities to support the combatant commands and national intelligence consumers.  
(3)The principal Navy airborne signals intelligence capability today is the EP–3E Airborne Reconnaissance Integrated Electronic System II (ARIES II)—the aircraft and associated electronic equipment of this system are aging and will require replacement or substantial ongoing upgrades to continue to meet requirements.  
(4)The Special Projects Aircraft (SPA) platform of the Navy is the second critical element in the airborne signals intelligence capability of the Navy and provides the Navy its most advanced, comprehensive multi-intelligence and quick-reaction capability available.  
(b)Requirement To maintain capabilities 
(1)Prohibition on retirement of platformsThe Secretary of the Navy may not retire (or to prepare to retire) the EP–3E Airborne Reconnaissance Integrated Electronic System II or Special Projects Aircraft platform.  
(2)Maintenance of platformsThe Secretary of the Navy shall continue to maintain, sustain, and upgrade the EP–3E Airborne Reconnaissance Integrated Electronic System II and Special Projects Aircraft platforms in order to provide capabilities necessary to operate effectively against rapidly evolving threats and to meet combatant commander operational intelligence, surveillance, and reconnaissance requirements.  
(3)CertificationNot later than February 1, 2011, and annually thereafter, the Under Secretary of Defense for Intelligence and the Vice Chairman of the Joint Chiefs of Staff shall jointly certify to Congress the following: 
(A)The Secretary of the Navy is maintaining and sustaining the EP–3E Airborne Reconnaissance Integrated Electronic System II and Special Projects Aircraft platform in a manner that meets the intelligence, surveillance, and reconnaissance requirements of the commanders of the combatant commands.  
(B)Any plan for the retirement or replacement of the EP–3E Airborne Reconnaissance Integrated Electronic System II or Special Projects Aircraft platform will provide, in the aggregate, an equivalent or superior capability and capacity to the platform concerned.  
(4)TerminationThe requirements of this subsection with respect to the EP–3E Airborne Reconnaissance Integrated Electronic System II or the Special Projects Aircraft platform shall expire on the commencement of the fielding by the Navy of a platform or mix of platforms and sensors that are, in the aggregate, equivalent or superior to the EP–3E Airborne Reconnaissance Integrated Electronic System II (spiral 3) or the Special Projects Aircraft (P909) platform.  
(c)Restriction on transfer of Saber Focus program ISR capabilities 
(1)RestrictionThe Secretary of the Navy may not transfer the Saber Focus unmanned aerial system, associated equipment, or processing, exploitation, and dissemination capabilities of the Saber Focus program to the Secretary of the Air Force until 30 days after the Secretary of the Air Force certifies to the congressional defense committees that after such a transfer, the Secretary of the Air Force will provide intelligence, surveillance, and reconnaissance (hereinafter in this section referred to as ISR) capabilities at the same or greater capability and capacity level as the capability or capacity level at which the Saber Focus program provides such capabilities to the area of operations concerned as of the date of the enactment of this Act.  
(2)Continued Navy provision of capabilitiesThe Secretary of the Navy shall continue to provide Saber Focus ISR program capabilities at the same or greater capability and capacity level as the capability or capacity level at which the Saber Focus program provides such capabilities as of the date of the enactment of this Act to the area of operations concerned until— 
(A)the certification referred to in paragraph (1) is provided to the congressional defense committees; or  
(B)30 days after the Secretary of Defense certifies to the congressional defense committees that the ISR capabilities of the Saber Focus program are no longer required to mitigate the ISR requirements of the combatant commander in the area of operations concerned.  
113.Report on naval force structure and missile defense 
(a)ReportNot later than March 31, 2011, the Secretary of Defense, in coordination with the Secretary of the Navy and the Chief of Naval Operations, shall submit to the congressional defense committees a report on the force structure requirements of the major combatant surface vessels with respect to ballistic missile defense.  
(b)Matters includedThe report shall include the following: 
(1)An analysis of whether the requirement for sea-based missile defense can be accommodated by upgrading Aegis ships that exist as of the date of the report or by procuring additional combatant surface vessels.  
(2)A discussion of whether such sea-based missile defense will require increasing the overall number of combatant surface vessels beyond the requirement of 88 cruisers and destroyers in the 313-ship fleet plan of the Navy.  
(3)A discussion of the process for determining the number of Aegis ships needed by each commander of the combatant commands to fulfill ballistic missile defense requirements, including (in consultation with the Chairman of the Joints Chiefs of Staff) the number of such ships needed to support the phased, adaptive approach to ballistic missile defense in Europe.  
(4)A discussion of the impact of Aegis Ashore missile defense deployments, as well as deployment of other elements of the ballistic missile defense system, on Aegis ballistic missile defense ship force structure requirements.  
(5)A discussion of the potential effect of ballistic missile defense operations on the ability of the Navy to meet surface fleet demands in each geographic area and for each mission set.  
(6)An evaluation of how the Aegis ballistic missile defense program can succeed as part of a balanced fleet of adequate size and strength to meet the security needs of the United States.  
(7)A description of both the shortfalls and the benefits of expected technological advancements in the sea-based missile defense program.  
(8)A description of the anticipated plan for deployment of Aegis ballistic missile defense ships within the context of the fleet response plan.  
114.Reports on service-life extension of F/A–18 aircraft by the Department of the Navy 
(a)Cost-benefit analysis of Service Life Extension of F/A–18 AircraftBefore the Secretary of the Navy may enter into a program to extend the service life of F/A–18 aircraft beyond 8,600 hours, the Secretary shall— 
(1)conduct a cost-benefit analysis, in accordance with Office of Management and Budget Circular A–94, comparing extending the service life of existing F/A–18 aircraft with procuring additional F/A–18E or F/A–18F aircraft as a means of managing the shortfall of the Department of the Navy in strike fighter aircraft; and  
(2)submit to the congressional defense committees a report on such cost-benefit analysis.  
(b)Elements of cost-benefit analysisThe cost-benefit analysis required by subsection (a)(1) shall include the following: 
(1)An estimate of the full costs, over the period covered by the future-years defense program submitted to Congress under section 221 of title 10, United States Code, with the budget of the President, of extending legacy F/A–18 aircraft beyond 8,600 hours, including— 
(A)any increases in operation and maintenance costs associated with operating such aircraft beyond a service life of 8,600 hours; and  
(B)the costs with respect to the airframe, avionics, software, and aircraft subsystems and components required to remain relevant in countering future threats and meeting the warfighting requirements of the commanders of the combatant commands.  
(2)An estimate of the full costs, over the period covered by such future-years defense program, of procuring such additional F/A–18E or F/A–18F aircraft as would be required to meet the strike fighter requirements of the Department of the Navy in the event the service life of legacy F/A–18 aircraft is not extended beyond 8,600 hours.  
(3)An assessment of risks associated with extending the service life of legacy F/A–18 aircraft beyond 8,600 hours, including the level of certainty that the Secretary will be able to achieve such an extension.  
(4)An estimate of the cost-per-flight hour incurred in operating legacy F/A–18 aircraft with a service life extended beyond 8,600 hours.  
(5)An estimate of the cost-per-flight hour incurred for operating new F/A–18E or FA–18F aircraft.  
(6)An assessment of any alternatives to extending the service life of legacy F/A–18 aircraft beyond 8,600 hours or buying additional F/A–18E or F/A–18F aircraft that may be available to the Secretary to manage the shortfall of the Department of the Navy in strike fighter aircraft.  
(c)Additional elements of reportIn addition to the information required in the cost-benefit analysis under subsection (b), the report under subsection (a)(2) shall include an assessment of the following: 
(1)Differences in capabilities of— 
(A)legacy F/A–18 aircraft that have undergone service-life extension;  
(B)F/A–18E or F/A–18F aircraft; and  
(C)F–35C aircraft.  
(2)Differences in capabilities that would result under the legacy F/A–18 aircraft service-life extension program if such program would— 
(A)provide only airframe-life extensions to the legacy F/A–18 aircraft fleet; and  
(B)provide for airframe-life extensions and capability upgrades to the legacy F/A–18 aircraft fleet.  
(3)Any disruption that procuring additional F/A–18E or F/A–18F aircraft, rather than extending the service life of legacy F/A–18 aircraft beyond 8,600 hours, would have on the plan of the Navy to procure operational carrier-variant Joint Strike Fighter aircraft.  
(4)Any changes that procuring additional F/A–18E or FA–18F aircraft, rather than extending the service life of legacy F/A–18 aircraft beyond 8600 hours, would have on the force structure or force mix intended by the Navy for its carrier air wings.  
(5)Any other operational implication of extending (or not extending) the service life of legacy F/A–18 aircraft that the Secretary considers appropriate.  
(d)Report On operational F/A–18 aircraft squadronsBefore reducing the number of F/A–18 aircraft in an operational squadron of the Navy or Marine Corps, the Secretary shall submit to the congressional defense committees a report that discusses the operational risks and impacts of reducing the squadron size. The report shall include an assessment of the following: 
(1)The effect of the reduction on the operational capability and readiness of the Navy and the Marine Corps to conduct overseas contingency operations.  
(2)The effect of the reduction on the capability of the Navy and the Marine Corps to meet ongoing operational demands.  
(3)Any mechanisms the Secretary intends to use to mitigate any risks associated with the squadron size reduction.  
(4)The effect of the reduction on pilots and ground support crews of F/A–18 aircraft, in terms of training, readiness, and war fighting capabilities.  
(e)Report On F/A–18 aircraft Training SquadronsBefore reducing the size of an F/A–18 aircraft training squadron, or transferring an F/A–18 training aircraft for operational needs, the Secretary shall submit to the congressional defense committees a report that describes— 
(1)any risks to sustaining required training of F/A–18 aircraft pilots with a reduced training aircraft base; and  
(2)any actions the Navy is taking to mitigate the risks described under paragraph (1).  
CJoint and Multiservice Matters 
121.Limitations on biometric systems fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2011 for biometrics programs and operations, not more than 85 percent may be obligated or expended until— 
(1)the Secretary of Defense submits to the congressional defense committees a report on the actions taken and planned to be taken— 
(A)to implement subparagraphs (A) through (F) of paragraph (16) of the National Security Presidential Directive dated June 5, 2008 (NSPD–59);  
(B)to implement the recommendations of the Comptroller General of the United States included in the report of the Comptroller General numbered GAO–08–1065 dated September 2008;  
(C)to implement the recommendations of the Comptroller General included in the report of the Comptroller General numbered GAO–09–49 dated October 2008;  
(D)to fully and completely characterize the current biometrics architecture and establish the objective architecture for the Department of Defense;  
(E)to ensure that an official of the Office of the Secretary of Defense has the authority necessary to be responsible for ensuring that all funding for biometrics programs and operations is programmed, budgeted, and executed; and  
(F)to ensure that an officer within the Office of the Joint Chiefs of Staff has the authority necessary to be responsible for ensuring the development and implementation of common and interoperable standards for the collection, storage, and use of biometrics data by all commanders of the combatant commands and their commands; and  
(2)a period of 30 days has elapsed after the date on which the report is submitted under paragraph (1).  
122.System management plan and matrix for the F–35 Joint Strike Fighter aircraft program 
(a)System management plan 
(1)Plan requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish a management plan for the F–35 Joint Strike Fighter aircraft program under which decisions to commit to specified levels of production are linked to progress in meeting specified program milestones, including design, manufacturing, testing, and fielding milestones for critical system maturity elements.  
(2)Nature of planThe plan under paragraph (1) shall align technical progress milestones with acquisition milestones in a system maturity matrix. The matrix shall provide criteria and conditions for comparing expected levels of demonstrated system maturity with annual production commitments, starting with the fiscal year 2012 production program, and continuing over the remaining life of the system development and demonstration program. The matrix and criteria shall include elements such as the following: 
(A)Manufacturing maturity, including on-time deliveries, manufacturing process control, quality rates, and labor efficiency rates.  
(B)Engineering maturity, including metrics for the number of new design actions and number of design changes in a given period.  
(C)Performance and testing progress, including test points, hours and flights accomplished, capabilities demonstrated, key performance parameters, and attributes demonstrated.  
(D)Mission effectiveness and system reliability, including operational effectiveness and reliability growth.  
(E)Training, fielding, and deployment status.  
(b)Reports to Congress 
(1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the plan required by subsection (a). The report shall include— 
(A)the proposed system maturity matrix described in subsection (a)(2), including a description, for each element specified in the matrix under subsection (a)(2), of the criteria and milestones to be used in evaluating actual program performance against planned performance for each annual production commitment; and  
(B)a description of the actions to be taken to implement the plan.  
(2)UpdatesThe Secretary shall submit to Congress, at or about the same time as the submittal to Congress of the budget of the President for any fiscal year after fiscal year 2012 (as submitted pursuant to section 1105(a) of title 31, United States Code), any modification to the plan required by subsection (a) that was made during the preceding calendar year, including a rationale for each such modification.  
(c)Report on capabilities of Marine Corps variant of F–35 fighter aircraft at Initial Operating Capability 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the expected capabilities of the F–35B Joint Strike Fighter aircraft at the time when the Marine Corps plans to declare Initial Operating Capability for the F–35B Joint Strike Fighter aircraft. The report shall be prepared in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(2)ElementsThe report under paragraph (1) shall including a description of the following with respect to the F–35B Joint Strike Fighter aircraft: 
(A)Performance of the aircraft and its subsystems, compared to key performance parameters.  
(B)Expected capability to perform Marine Corps missions.  
(C)Required maintenance and logistics standards, including mission capability rates.  
(D)Expected levels of crew training and performance.  
(E)Product improvements that are planned before the Initial Operating Capability of the aircraft to be made after the Initial Operating Capability of the aircraft, as planned in March 2010.  
123.Quarterly reports on use of Combat Mission Requirements funds 
(a)Quarterly reports required 
(1)In generalNot later than 30 days after the end of each fiscal quarter, the commander of the United States Special Operations Command shall submit to the congressional defense committees a report on the use of Combat Mission Requirements funds during the preceding fiscal quarter.  
(2)Combat Mission Requirements fundsFor purposes of this section, Combat Mission Requirements funds are amounts available to the Department of Defense for Defense-wide procurement in the Combat Mission Requirements subaccount of the Defense-wide Procurement account.  
(b)ElementsEach report under subsection (a) shall include, for the fiscal quarter covered by such report, the following: 
(1)The balance of the Combat Mission Requirements subaccount at the beginning of such quarter.  
(2)The balance of the Combat Mission Requirements subaccount at the end of such quarter.  
(3)Any transfer of funds into or out of the Combat Mission Requirements subaccount during such quarter, including the source of any funds transferred into the subaccount, and the objective of any transfer of funds out of the subaccount.  
(4)A description of any requirement— 
(A)approved for procurement using Combat Mission Requirements funds during such quarter; or  
(B)procured using such funds during such quarter.  
(5)With respect to each description of a requirement under paragraph (4), the amount of Combat Mission Requirements funds committed to the procurement or approved procurement of such requirement.  
(c)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
124.Counter-improvised explosive device initiatives database 
(a)Comprehensive database 
(1)In generalThe Secretary of Defense, acting through the Director of the Joint Improvised Explosive Device Defeat Organization, shall develop and maintain a comprehensive database containing appropriate information for coordinating, tracking, and archiving each counter-improvised explosive device initiative within the Department of Defense. The database shall, at a minimum, ensure the visibility of each counter-improvised explosive device initiative.  
(2)Use of informationUsing information contained in the database developed under paragraph (1), the Secretary, acting through the Director of the Joint Improvised Explosive Device Defeat Organization, shall— 
(A)identify and eliminate redundant counter-improvised explosive device initiatives;  
(B)facilitate the transition of counter-improvised explosive device initiatives from funding under the Joint Improvised Explosive Device Defeat Fund to funding provided by the military departments; and  
(C)notify the appropriate personnel and organizations prior to a counter-improvised explosive device initiative being funded through the Joint Improvised Explosive Device Defeat Fund.  
(3)CoordinationIn carrying out paragraph (1), the Secretary shall ensure that the Secretary of each military department coordinates and collaborates on development of the database to ensure its interoperability, completeness, consistency, and effectiveness.  
(b)MetricsThe Secretary of Defense, acting through the Director of the Joint Improvised Explosive Device Defeat Organization, shall— 
(1)develop appropriate means to measure the effectiveness of counter-improvised explosive device initiatives; and  
(2)prioritize the funding of such initiatives according to such means.  
(c)Counter-improvised explosive device initiative definedIn this section, the term counter-improvised explosive device initiative means any project, program, or research activity funded by any component of the Department of Defense that is intended to assist or support efforts to counter, combat, or defeat the use of improvised explosive devices.  
125.Study on lightweight body armor solutions 
(a)Study requiredThe Secretary of Defense shall enter into a contract with a federally funded research and development center to conduct a study to— 
(1)assess the effectiveness of the processes used by the Secretary to identify and examine the requirements for lighter weight body armor systems; and  
(2)determine ways in which the Secretary may more effectively address the research, development, and procurement requirements regarding reducing the weight of body armor.  
(b)Matters coveredThe study conducted under subsection (a) shall include findings and recommendations regarding the following: 
(1)The requirement for lighter weight body armor and personal protective equipment and the ability of the Secretary to meet such requirement.  
(2)Innovative design ideas for more modular body armor that allow for scalable protection levels for various missions and threats.  
(3)The need for research, development, and acquisition funding dedicated specifically for reducing the weight of body armor.  
(4)The efficiency and effectiveness of current body armor funding procedures and processes.  
(5)Industry concerns, capabilities, and willingness to invest in the development and production of lightweight body armor initiatives.  
(6)Barriers preventing the development of lighter weight body armor (including such barriers with respect to technical, institutional, or financial problems).  
(7)Changes to procedures or policy with respect to lightweight body armor.  
(8)Other areas of concern not previously addressed by equipping boards, body armor producers, or program managers.  
(c)Submission to congressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study conducted under subsection (a).  
126.Integration of solid state laser systems into certain aircraft 
(a)Analysis of feasibility requiredThe Secretary of Defense shall conduct an analysis of the feasibility of integrating solid state laser systems into the aircraft platforms specified in subsection (b) for purposes of permitting such aircraft to accomplish their missions, including to provide close air support.  
(b)AircraftThe aircraft platforms specified in this subsection shall include, at a minimum, the following: 
(1)The C–130 aircraft.  
(2)The B–1 bomber aircraft.  
(3)The F–35 fighter aircraft.  
(c)Scope of analysisThe analysis required by subsection (a) shall include a determination of the following: 
(1)The estimated cost per unit of each laser system analyzed.  
(2)The estimated cost of operation and maintenance of each aircraft platform specified in subsection (b) in connection with each laser system analyzed, noting that the fidelity of such analysis may not be uniform for all aircraft platforms.  
127.Contracts for commercial imaging satellite capacities 
(a)Telescope requirements under contracts after 2010Except as provided in subsection (b), any contract for additional commercial imaging satellite capability or capacity entered into by the Department of Defense after December 31, 2010, shall require that the imaging telescope providing such capability or capacity under such contract has an aperture of not less than 1.5 meters.  
(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if— 
(1)the Secretary submits to the congressional defense committees written certification that the waiver is in the national security interests of the United States; and  
(2)a period of 30 days has elapsed following the date on which the certification under paragraph (1) is submitted.  
(c)Continuation of current contractsThe limitation in subsection (a) may not be construed to prohibit or prevent the Secretary of Defense from continuing or maintaining current commercial imaging satellite capability or capacity in orbit or under contract by December 31, 2010.  
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Enhancement of Department of Defense support of science, mathematics, and engineering education. 
Sec. 212. Limitation on use of funds by Defense Advanced Research Projects Agency for operation of National Cyber Range. 
Sec. 213. Separate program elements required for research and development of Joint Light Tactical Vehicle. 
Sec. 214. Program for research, development, and deployment of advanced ground vehicles, ground vehicle systems, and components. 
Sec. 215. Demonstration and pilot projects on cybersecurity. 
Subtitle C—Missile Defense Programs 
Sec. 221. Sense of Congress on ballistic missile defense. 
Sec. 222. Repeal of prohibition of certain contracts by Missile Defense Agency with foreign entities. 
Sec. 223. Limitation on availability of funds for missile defense interceptors in Europe. 
Sec. 224. Medium Extended Air Defense System. 
Sec. 225. Acquisition accountability reports on the ballistic missile defense system. 
Sec. 226. Authority to support ballistic missile shared early warning with the Czech Republic. 
Sec. 227. Report on phased, adaptive approach to missile defense in Europe. 
Sec. 228. Independent review and assessment of the Ground-Based Midcourse Defense system. 
Sec. 229. Iron Dome short-range rocket defense program. 
Subtitle D—Reports 
Sec. 231. Report on analysis of alternatives and program requirements for the Ground Combat Vehicle program. 
Sec. 232. Cost benefit analysis of future tank-fired munitions. 
Sec. 233. Annual Comptroller General report on the VH–(XX) presidential helicopter acquisition program. 
Subtitle E—Other Matters 
Sec. 241. Sense of Congress affirming the importance of Department of Defense participation in development of next generation semiconductor technologies. 
Sec. 242. Pilot program on collaborative energy security. 
Sec. 243. Pilot program to include technology protection features during research and development of defense systems.  
AAuthorization of Appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $10,093,704,000.  
(2)For the Navy, $17,881,008,000.  
(3)For the Air Force, $27,319,627,000.  
(4)For Defense-wide activities, $21,292,576,000, of which $194,910,000 is authorized for the Director of Operational Test and Evaluation.  
BProgram Requirements, Restrictions, and Limitations 
211.Enhancement of Department of Defense support of science, mathematics, and engineering education 
(a)Discharge of support through military departmentsSection 2192(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and  
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The Secretary of Defense may carry out the authority in paragraph (1) through the Secretaries of the military departments. .  
(b)Partnership intermediaries for purposes of education partnershipsSection 2194 of such title is amended— 
(1)by redesignating subsection (e) as subsection (f); and  
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)The Secretary of Defense may permit the director of a defense laboratory to enter into a cooperative agreement with an appropriate entity to act as an intermediary and assist the director in carrying out activities under this section. .  
212.Limitation on use of funds by Defense Advanced Research Projects Agency for operation of National Cyber Range 
(a)Prohibition on use of funds pending reportAmounts authorized to be appropriated by this Act and available to the Defense Advanced Research Projects Agency may not be obligated or expended for the National Cyber Range established in support of the Comprehensive National Cybersecurity Initiative until the date that is 90 days after the date on which the Under Secretary of Defense for Acquisition, Technology, and Logistics submits to the Committees on Armed Services of the Senate and the House of Representatives a report described in subsection (c).  
(b)Limitation on use of funds after reportCommencing on the date that is 90 days after the date on which the Under Secretary submits a report described in subsection (c), amounts described in subsection (a) shall be available for obligation or expenditure only for the purposes of research and development activities that the Under Secretary considers appropriate for ensuring and assessing the functionality of the National Cyber Range.  
(c)Report 
(1)In generalThe report described in this subsection is a report setting forth a plan for the transition of the National Cyber Range to operation and sustainment.  
(2)ElementsThe report shall include, at a minimum, the following: 
(A)An analysis of various potential recipients under the transition of the National Cyber Range.  
(B)For each recipient analyzed under subparagraph (A), a description of the proposed transition of the National Cyber Range to such recipient, including the proposed schedule and funding for such transition.  
(3)Potential recipientsThe recipients analyzed in the report under paragraph (2)(A) shall include, at a minimum, the following: 
(A)A consortium for the operation and sustainment of the National Cyber Range as a government-owned, government-operated facility.  
(B)A consortium for the operation and sustainment of the National Cyber Range as a government-owned, contractor-operated facility.  
213.Separate program elements required for research and development of Joint Light Tactical VehicleIn the budget materials submitted to the President by the Secretary of Defense in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for fiscal year 2012, and each subsequent fiscal year, the Secretary shall ensure that within each research, development, test, and evaluation account of the Army and the Navy a separate, dedicated program element is assigned to the Joint Light Tactical Vehicle.  
214.Program for research, development, and deployment of advanced ground vehicles, ground vehicle systems, and components 
(a)Program AuthorizedThe Secretary of Defense may carry out a program for research and development on, and deployment of, advanced technology ground vehicles, ground vehicle systems, and components within the Department of Defense.  
(b)Goals and objectivesThe goals and objectives of the program authorized by subsection (a) are as follows: 
(1)To identify and support technological advances that are necessary for the development of advanced technologies for use in ground vehicles of types to be used by the Department of Defense.  
(2)To procure and deploy significant quantities of advanced technology ground vehicles for use by the Department.  
(3)To maximize the leverage of Federal and nongovernment funds used for the development and deployment of advanced technology ground vehicles, ground vehicle systems, and components.  
(c)Elements of programThe program authorized by subsection (a) may include— 
(1)enhanced research and development activities for advanced technology ground vehicles, ground vehicle systems, and components, including— 
(A)increased investments in research and development of batteries, advanced materials, power electronics, fuel cells and fuel cell systems, hybrid systems, and advanced engines;  
(B)pilot projects for the demonstration of advanced technologies in ground vehicles for use by the Department of Defense; and  
(C)the establishment of public-private partnerships, including research centers, manufacturing and prototyping facilities, and test beds, to speed the development, deployment, and transition to use of advanced technology ground vehicles, ground vehicle systems, and components; and  
(2)enhanced activities to procure and deploy advanced technology ground vehicles in the Department, including— 
(A)preferences for the purchase of advanced technology ground vehicles;  
(B)the use of authorities available to the Secretary of Defense to stimulate the development and production of advanced technology systems and ground vehicles through purchases, loan guarantees, and other mechanisms;  
(C)pilot programs to demonstrate advanced technology ground vehicles and associated infrastructure at select defense installations;  
(D)metrics to evaluate environmental and other benefits, life cycle costs, and greenhouse gas emissions associated with the deployment of advanced technology ground vehicles; and  
(E)schedules and objectives for the conversion of the ground vehicle fleet of the Department to advanced technology ground vehicles.  
(d)Cooperation with industry and academia 
(1)In generalThe Secretary may carry out the program authorized by subsection (a) through partnerships and other cooperative agreements with private sector entities, including— 
(A)universities and other academic institutions;  
(B)companies in the automobile and truck manufacturing industry;  
(C)companies that supply systems and components to the automobile and truck manufacturing industry; and  
(D)any other companies or private sector entities that the Secretary considers appropriate.  
(2)Nature of cooperationThe Secretary shall ensure that any partnership or cooperative agreement under paragraph (1) provides for private sector participants to collectively contribute, in cash or in kind, not less than one-half of the total cost of the activities carried out under such partnership or cooperative agreement.  
(e)Coordination with other Federal agenciesThe program authorized by subsection (a) shall be carried out, to the maximum extent practicable, in coordination with the Department of Energy and other appropriate departments and agencies of the Federal Government.  
215.Demonstration and pilot projects on cybersecurity 
(a)Demonstration projects on processes for application of commercial technologies to cybersecurity requirements 
(1)Projects requiredThe Secretary of Defense and the Secretaries of the military departments shall jointly carry out demonstration projects to assess the feasibility and advisability of using various business models and processes to rapidly and effectively identify innovative commercial technologies and apply such technologies to Department of Defense and other cybersecurity requirements.  
(2)Scope of projectsAny demonstration project under paragraph (1) shall be carried out in such a manner as to contribute to the cyber policy review of the President and the Comprehensive National Cybersecurity Initiative.  
(b)Pilot programs on cybersecurity requiredThe Secretary of Defense shall support or conduct pilot programs on cybersecurity with respect to the following areas: 
(1)Threat sensing and warning for information networks worldwide.  
(2)Managed security services for cybersecurity within the defense industrial base, military departments, and combatant commands.  
(3)Use of private processes and infrastructure to address threats, problems, vulnerabilities, or opportunities in cybersecurity.  
(4)Processes for securing the global supply chain.  
(5)Processes for threat sensing and security of cloud computing infrastructure.  
(c)Reports 
(1)Reports requiredNot later than 240 days after the date of the enactment of this Act, and annually thereafter at or about the time of the submittal to Congress of the budget of the President for a fiscal year (as submitted pursuant to section 1105(a) of title 31, United States Code), the Secretary of Defense shall, in coordination with the Secretary of Homeland Security, submit to Congress a report on any demonstration projects carried out under subsection (a), and on the pilot projects carried out under subsection (b), during the preceding year.  
(2)ElementsEach report under this subsection shall include the following: 
(A)A description and assessment of any activities under the demonstration projects and pilot projects referred to in paragraph (1) during the preceding year.  
(B)For the pilot projects supported or conducted under subsection (b)(2)— 
(i)a quantitative and qualitative assessment of the extent to which managed security services covered by the pilot project could provide effective and affordable cybersecurity capabilities for components of the Department of Defense and for entities in the defense industrial base, and an assessment whether such services could be expanded rapidly to a large scale without exceeding the ability of the Federal Government to manage such expansion; and  
(ii)an assessment of whether managed security services are compatible with the cybersecurity strategy of the Department of Defense with respect to conducting an active, in-depth defense under the direction of United States Cyber Command.  
(C)For the pilot projects supported or conducted under subsection (b)(3)— 
(i)a description of any performance metrics established for purposes of the pilot project, and a description of any processes developed for purposes of accountability and governance under any partnership under the pilot project; and  
(ii)an assessment of the role a partnership such as a partnership under the pilot project would play in the acquisition of cyberspace capabilities by the Department of Defense, including a role with respect to the development and approval of requirements, approval and oversight of acquiring capabilities, test and evaluation of new capabilities, and budgeting for new capabilities.  
(D)For the pilot projects supported or conducted under subsection (b)(4)— 
(i)a framework and taxonomy for evaluating practices that secure the global supply chain, as well as practices for securely operating in an uncertain or compromised supply chain;  
(ii)an assessment of the viability of applying commercial practices for securing the global supply chain; and  
(iii)an assessment of the viability of applying commercial practices for securely operating in an uncertain or compromised supply chain.  
(E)For the pilot projects supported or conducted under subsection (b)(5)— 
(i)an assessment of the capabilities of Federal Government providers to offer secure cloud computing environments; and  
(ii)an assessment of the capabilities of commercial providers to offer secure cloud computing environments to the Federal Government.  
(3)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex.  
CMissile Defense Programs 
221.Sense of Congress on ballistic missile defense 
(a)Sense of CongressIt is the sense of Congress— 
(1)that the phased, adaptive approach to missile defense in Europe is an appropriate response to the existing ballistic missile threat from Iran to the European territory of North Atlantic Treaty Organization countries, and to potential future ballistic missile capabilities of Iran;  
(2)that the phased, adaptive approach to missile defense in Europe is not intended to, and will not, provide a missile defense capability relative to the ballistic missile deterrent forces of the Russian Federation, or diminish strategic stability with the Russian Federation;  
(3)to support the efforts of the United States Government and the North Atlantic Treaty Organization to pursue cooperation with the Russian Federation on ballistic missile defense relative to Iranian missile threats;  
(4)that the ground-based midcourse defense system deployed in Alaska and California currently provides adequate defensive capability for the United States against currently anticipated future long-range ballistic missile threats from Iran, and this capability will be enhanced as the system is improved, including by the planned deployment of an AN/TPY–2 radar in southern Europe in 2011;  
(5)that the ground-based midcourse defense system should be maintained, enhanced, and adequately tested to ensure its operational capability through its service life;  
(6)that the United States should, as stated in its unilateral statement accompanying the New START Treaty, continue improving and deploying its missile defense systems in order to defend itself against limited attack and as part of our collaborative approach to strengthening stability in key regions;  
(7)that, as part of this effort, the Department of Defense should pursue the development, testing, and deployment of operationally effective versions of all variants of the standard missile–3 for all four phases of the phased, adaptive approach to missile defense in Europe;  
(8)that the standard missile–3 block IIB interceptor missile planned for deployment in phase 4 of the phased, adaptive approach should be capable of addressing the potential future threat of intermediate-range and long-range ballistic missiles from Iran, including intercontinental ballistic missiles that could be capable of reaching the United States;  
(9)that there are no constraints contained in the New START Treaty on the development or deployment by the United States of effective missile defenses, including all phases of the phased, adaptive approach to missile defense in Europe and further enhancements to the ground-based midcourse defense system, as well as future missile defenses; and  
(10)that the Department of Defense should continue the development, testing, and assessment of the two-stage ground-based interceptor in such a manner as to provide a hedge against potential technical challenges with the development of the standard missile–3 block IIB interceptor missile as a means of augmenting the defense of Europe and of the homeland against a limited ballistic missile attack from nations such as North Korea or Iran.  
(b)New START Treaty definedIn this section, the term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010.  
222.Repeal of prohibition of certain contracts by Missile Defense Agency with foreign entitiesSection 222 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 101 Stat. 1055; 10 U.S.C. 2431 note) is repealed.  
223.Limitation on availability of funds for missile defense interceptors in Europe 
(a)Limitation on construction and deployment of interceptorsNo funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2011 or any fiscal year thereafter may be obligated or expended for site activation, construction, or deployment of missile defense interceptors on European land as part of the phased, adaptive approach to missile defense in Europe until— 
(1)any nation agreeing to host such system has signed and ratified a missile defense basing agreement and a status of forces agreement authorizing the deployment of such interceptors; and  
(2)a period of 45 days has elapsed following the date on which the Secretary of Defense submits to the congressional defense committees the report on the independent assessment of alternative missile defense systems in Europe required by section 235(c)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2235).  
(b)Limitation on procurement or deployment of interceptorsNo funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2011 or any fiscal year thereafter may be obligated or expended for the procurement (other than initial long-lead procurement) or deployment of operational missiles on European land as part of the phased, adaptive approach to missile defense in Europe until the Secretary of Defense, after receiving the views of the Director of Operational Test and Evaluation, submits to the congressional defense committees a report certifying that the proposed interceptor to be deployed as part of such missile defense system has demonstrated, through successful, operationally realistic flight testing, a high probability of working in an operationally effective manner and that such missile defense system has the ability to accomplish the mission.  
(c)WaiverThe Secretary of Defense may waive the limitations in subsections (a) and (b) if— 
(1)the Secretary submits to the congressional defense committees written certification that the waiver is in the urgent national security interests of the United States; and  
(2)a period of seven days has elapsed following the date on which the certification under paragraph (1) is submitted.  
(d)ConstructionNothing in this section shall be construed so as to limit the obligation and expenditure of funds for any missile defense activities not otherwise limited by subsection (a) or (b), including, with respect to the planned deployments of missile defense interceptors on European land as part of the phased, adaptive approach to missile defense in Europe— 
(1)research, development, test and evaluation;  
(2)site surveys;  
(3)studies and analyses; and  
(4)site planning and design and construction design.  
(e)Conforming repealSection 234 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2234) is repealed.  
224.Medium Extended Air Defense System 
(a)Limitation on availability of fundsOf the amounts authorized to be appropriated in this title for fiscal year 2011 for research, development, test, and evaluation, Army, of the amount that corresponds with budget activity five, line 117, in the budget transmitted to Congress by the President for fiscal year 2011, not more than 25 percent may be obligated or expended until the date on which— 
(1)the Secretary of Defense completes the critical design review and the system program review for the medium extended air defense system program and decides to proceed with the program; and  
(2)the Secretary submits in writing to the congressional defense committees a report containing the decision referred to in paragraph (1) to proceed with the medium extended air defense system.  
(b)Further limitations 
(1)In generalOf the amounts authorized to be appropriated in this title for fiscal year 2011 for research, development, test, and evaluation, Army, of the amount that corresponds with budget activity five, line 117, in the budget transmitted to Congress by the President for fiscal year 2011, not more than 50 percent may be obligated or expended until a period of 30 days have elapsed following the date on which the Secretary submits to the congressional defense committees a report containing the elements specified in paragraph (2).  
(2)Elements of reportThe elements specified in this paragraph for the report described in paragraph (1) are the following: 
(A)A detailed description of the decision described in subsection (a)(1) and the explanation for that decision.  
(B)A cost estimate performed by the Director of Cost Assessment and Program Evaluation of the medium extended air defense system program, including an analysis of the cost growth in the program and an explanation of what effect such cost growth would have if the program were subject to the provisions of section 2433 of title 10, United States Code (commonly referred to as the Nunn-McCurdy Act).  
(C)An analysis of alternatives to the medium extended air defense system program and its component elements.  
(D)A description of the planned schedule and cost for the development, production, and deployment of the medium extended air defense system, including the cost and schedule for any variations to the baseline program to be fielded by the Armed Forces.  
(E)A description of the role of Germany and Italy in the medium extended air defense system program, including the role of such countries in procurement or production of elements of such program.  
(F)Any other matters that the Secretary of Defense considers appropriate.  
(c)Form of reportsThe reports submitted under this section shall be submitted in unclassified form, but may include a classified annex.  
225.Acquisition accountability reports on the ballistic missile defense system 
(a)Baselines requiredThe Secretary of Defense shall ensure that the Missile Defense Agency establishes and maintains an acquisition baseline for each program element of the ballistic missile defense system, as specified in section 223 of title 10, United States Code.  
(b)Elements of baselinesEach acquisition baseline required by subsection (a) for a program element shall include the following: 
(1)A comprehensive schedule for the program element, including— 
(A)research and development milestones;  
(B)acquisition milestones, including design reviews and key decision points;  
(C)key test events, including ground and flight tests and ballistic missile defense system tests; and  
(D)delivery and fielding schedules.  
(2)A detailed technical description of— 
(A)the capability to be developed, including hardware and software;  
(B)system requirements;  
(C)how the proposed capability satisfies a capability identified by the commanders of the combatant commands on a prioritized capabilities list;  
(D)key knowledge points that must be achieved to permit continuation of the program and to inform production and deployment decisions; and  
(E)how the Missile Defense Agency plans to improve the capability over time.  
(3)A cost estimate for the program element, including— 
(A)a life cycle cost estimate;  
(B)program acquisition unit costs for the program element;  
(C)average procurement unit costs and program acquisition costs for the program element; and  
(D)an identification when the program joint cost analysis requirements description document is scheduled to be approved.  
(4)A test baseline summarizing the comprehensive test program for the program element outlined in the integrated master test plan.  
(c)Annual reports on acquisition baselines 
(1)Annual reports requiredNot later than February 15, 2011, and annually thereafter, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on the acquisition baselines required by subsection (a). The first such report shall set forth the acquisition baselines, and each later report shall identify the significant changes or variances, if any, in any such baseline from any earlier report under this subsection.  
(2)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex.  
(d)Annual reports on Missile Defense Executive Board activitiesThe Director shall include in each report under subsection (c) a description of the activities of the Missile Defense Executive Board during the preceding fiscal year, including the following: 
(1)A list of each meeting of the Board during the preceding fiscal year.  
(2)The agenda and issues considered at each such meeting.  
(3)A description of any decisions or recommendations made by the Board at each such meeting.  
226.Authority to support ballistic missile shared early warning with the Czech Republic 
(a)Authority to support shared early warningDuring fiscal years 2011 and 2012, the Secretary of Defense may carry out a program to provide a ballistic missile shared early warning capability for the United States and the Czech Republic.  
(b)Fiscal year 2011 funding authorization 
(1)Of the funds authorized to be appropriated by this Act or any other Act for fiscal year 2011 for Operation and Maintenance, Air Force, $1,700,000 may be available for the purposes described in subsection (a).  
(2)Of the funds authorized to be appropriated by this Act or any other Act for fiscal year 2011 for Other Procurement, Air Force, $500,000 may be available for the purposes described in subsection (a).  
227.Report on phased, adaptive approach to missile defense in Europe 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the phased, adaptive approach to missile defense in Europe.  
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A detailed explanation of— 
(A)the analytic basis (including the analytic process and methodology) that led to the recommendation of the Secretary of Defense and the Joint Chiefs of Staff to pursue the phased, adaptive approach to missile defense in Europe, including the ability to defend deployed forces of the United States, allies, and partners in Europe, and the United States homeland, against the existing, emerging, and future threat from Iranian ballistic missiles in a timely and flexible manner; and  
(B)the planned defensive coverage of Europe provided by such missile defense.  
(2)A detailed explanation of the specific elements planned for each of the four phases of the phased, adaptive approach to missile defense in Europe, including schedules and parameters of planned deployments of missile defense systems at sea and on land, and the knowledge points or milestones that will be required prior to operational deployment of those elements.  
(3)A description of the factors and processes that will be used to determine the eventual numbers and locations of interceptors that will be deployed at sea and on land, and the concept of operations that will enable the phased, adaptive approach to missile defense in Europe to be operated in a flexible, adaptable, and survivable manner.  
(4)A description of the status of the development or production of the various elements of the phased, adaptive approach to missile defense in Europe, particularly the development of the standard missile-3, block IIA and block IIB interceptors, including the technical readiness levels of those systems under development and the plans for retiring the technical risks of such systems.  
(5)A description of the advances in technology that are expected to permit enhanced defensive capability of the phased, adaptive approach to missile defense in Europe, including airborne infrared sensor technology, space sensor technology, and enhanced battle management, command, control, and communications.  
(6)A discussion of how the phased, adaptive approach to missile defense in Europe will meet the operational needs of the commander of the United States European Command, and how it relates to plans to use a phased, adaptive approach to missile defense in other geographic regions.  
(7)An explanation of— 
(A)the views of the North Atlantic Treaty Organization on the phased, adaptive approach to missile defense in Europe; and  
(B)how such missile defense fits into the current missile defense strategy of NATO.  
(c)FormThe report shall be in unclassified form, but may include a classified annex.  
228.Independent review and assessment of the Ground-Based Midcourse Defense system 
(a)Independent review and assessment requiredThe Secretary of Defense shall select an appropriate entity outside the Department of Defense to conduct an independent review and assessment of the ground-based midcourse defense system.  
(b)ElementsThe review and assessment required by this section shall address the current plans of the Department of Defense with respect to the following: 
(1)The force structure and inventory levels necessary for the ground-based midcourse defense system to achieve the planned capabilities of that system, including an analysis of costs and potential advantages of deploying additional operational ground-based interceptor missiles.  
(2)The number of ground-based interceptor missiles necessary for operational assets, test assets (including developmental and operational test assets and aging and surveillance test assets), and spare missiles for the ground-based midcourse defense system.  
(3)The plan to maintain the operational effectiveness of the ground-based midcourse defense system over the course of its service life, including any modernization or capability enhancement efforts, and any sustainment efforts.  
(4)The plan for funding the development, production, deployment, testing, improvement, and sustainment of the ground-based midcourse defense system.  
(5)The plan for flight testing the ground-based midcourse defense system, including aging and surveillance tests to demonstrate the continuing effectiveness of the system over the course of its service life.  
(6)The plan for production of ground-based interceptor missiles necessary for operational test assets, aging and surveillance test assets, and spare missiles for the ground-based midcourse defense system.  
(c)ReportNot later than 180 days after the date of the enactment of this Act, the entity conducting the review and assessment under this section shall submit to the Secretary and the congressional defense committees a report containing— 
(1)the results of the review and assessment; and  
(2)any recommendations on how the Department of Defense may improve upon its plans to ensure the availability, reliability, maintainability, supportability, and improvement of the ground-based midcourse defense system.  
229.Iron Dome short-range rocket defense programOf the funds authorized to be appropriated by section 201(4) for research, development, test, and evaluation, Defense-wide, the Secretary of Defense may provide up to $205,000,000 to the government of Israel for the Iron Dome short-range rocket defense system.  
DReports 
231.Report on analysis of alternatives and program requirements for the Ground Combat Vehicle program 
(a)Report requiredNot later than January 15, 2011, the Secretary of the Army shall submit to the congressional defense committees a report on the Ground Combat Vehicle program of the Army. Such report shall include— 
(1)the results of the analysis of alternatives conducted prior to milestone A, including any technical data; and  
(2)an explanation of any plans to adjust the requirements of the Ground Combat Vehicle program during the technology development phase of such program.  
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
(c)Limitation on obligation of fundsOf the funds authorized to be appropriated by this or any other Act for fiscal year 2011 for research, development, test, and evaluation, Army, for development of the Ground Combat Vehicle, not more than 50 percent may be obligated or expended until the date that is 30 days after the date on which the report is submitted under subsection (a).  
232.Cost benefit analysis of future tank-fired munitions 
(a)Cost benefit analysis required 
(1)In generalThe Secretary of the Army shall conduct a cost benefit analysis of future munitions to be fired from the M1 Abrams series main battle tank to determine the proper investment to be made in tank munitions, including beyond line of sight technology.  
(2)ElementsThe cost benefit analysis under paragraph (1) shall include— 
(A)the predicted operational performance of future tank-fired munitions, including those incorporating beyond line of sight technology, based on the relevant modeling and simulation of future combat scenarios of the Army, including a detailed analysis on the suitability of each munition to address the full spectrum of targets across the entire range of the tank (including close range, mid-range, long-range, and beyond line of sight);  
(B)a detailed assessment of the projected costs to develop and field each tank-fired munition included in the analysis, including those incorporating beyond line of sight technology; and  
(C)a comparative analysis of each tank-fired munition included in the analysis, including suitability to address known capability gaps and overmatch against known and projected threats.  
(3)Munitions includedIn conducting the cost benefit analysis under paragraph (1), the Secretary shall include, at a minimum, the Mid-Range Munition, the Advanced Kinetic Energy round, and the Advanced Multipurpose Program.  
(b)BriefingNot later than April 15, 2011, the Secretary shall provide a detailed briefing to the congressional defense committees on the cost benefit analysis conducted under subsection (a).  
233.Annual Comptroller General report on the VH–(XX) presidential helicopter acquisition program 
(a)Annual GAO ReviewDuring the period beginning on the date of the enactment of this Act and ending on March 1, 2013, the Comptroller General of the United States shall conduct an annual review of the VH–(XX) aircraft acquisition program.  
(b)Annual reports 
(1)In generalNot later than March 1 of each year beginning in 2011 and ending in 2013, the Comptroller General shall submit to the congressional defense committees a report on the review of the VH–(XX) aircraft acquisition program conducted under subsection (a).  
(2)Matters to Be IncludedEach report on the review of the VH–(XX) aircraft acquisition program shall include the following: 
(A)The extent to which the program is meeting development and procurement cost, schedule, performance, and risk mitigation goals.  
(B)With respect to meeting the desired initial operational capability and full operational capability dates for the VH–(XX) aircraft, the progress and results of— 
(i)developmental and operational testing of the aircraft; and  
(ii)plans for correcting deficiencies in aircraft performance, operational effectiveness, reliability, suitability, and safety.  
(C)An assessment of VH–(XX) aircraft procurement plans, production results, and efforts to improve manufacturing efficiency and supplier performance.  
(D)An assessment of the acquisition strategy of the VH–(XX) aircraft, including whether such strategy is in compliance with acquisition management best-practices and the acquisition policy and regulations of the Department of Defense.  
(E)A risk assessment of the integrated master schedule and the test and evaluation master plan of the VH–(XX) aircraft as it relates to— 
(i)the probability of success;  
(ii)the funding required for such aircraft compared with the funding programmed; and  
(iii)development and production concurrency.  
(3)Additional informationIn submitting to the congressional defense committees the first report under paragraph (1) and a report following any changes made by the Secretary of the Navy to the baseline documentation of the VH–(XX) aircraft acquisition program, the Comptroller General shall include, with respect to such program, an assessment of the sufficiency and objectivity of— 
(A)the analysis of alternatives;  
(B)the initial capabilities document;  
(C)the capabilities development document; and  
(D)the systems requirement document.  
EOther Matters 
241.Sense of Congress affirming the importance of Department of Defense participation in development of next generation semiconductor technologies 
(a)FindingsCongress finds the following: 
(1)The next generation of weapons systems, battlefield sensors, and intelligence platforms will need to be lighter, more agile, consume less power, and have greater computational power, which can be achieved by decreasing the feature size of integrated circuits to the nanometer scale.  
(2)There is a growing concern in the Department of Defense and the United States intelligence community over the offshore shift in development and production of high capacity semiconductors. Greater reliance on providers of semiconductors in the United States high technology industry would help mitigate the security risks of such an offshore shift.  
(3)The development of new manufacturing technologies is recognized in the semiconductor industry as critical to the development of the next generation of integrated circuits.  
(b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should pursue research and development capabilities to take the lead in developing and producing the next generation of integrated circuits; and  
(2)the Department of Defense should continue to work with industry and academia in pursuing the research and development of advanced manufacturing techniques in support of the development of the next generation of integrated circuits needed for the requirements and specialized applications of the Department of Defense.  
242.Pilot program on collaborative energy security 
(a)Pilot programThe Secretary of Defense, in coordination with the Secretary of Energy, may carry out a collaborative energy security pilot program involving one or more partnerships between one military installation and one national laboratory, for the purpose of evaluating and validating secure, salable microgrid components and systems for deployment.  
(b)Selection of military installation and national laboratoryIf the Secretary of Defense carries out a pilot program under this section, the Secretary of Defense and the Secretary of Energy shall jointly select a military installation and a national laboratory for the purpose of carrying out the pilot program. In making such selections, the Secretaries shall consider each of the following: 
(1)A commitment to participate made by a military installation being considered for selection.  
(2)The findings and recommendations of relevant energy security assessments of military installations being considered for selection.  
(3)The availability of renewable energy sources at a military installation being considered for selection.  
(4)Potential synergies between the expertise and capabilities of a national laboratory being considered for selection and the infrastructure, interests, or other energy security needs of a military installation being considered for selection.  
(5)The effects of any utility tariffs, surcharges, or other considerations on the feasibility of enabling any excess electricity generated on a military installation being considered for selection to be sold or otherwise made available to the local community near the installation.  
(c)Program elementsA pilot program under this section shall be carried out as follows: 
(1)Under the pilot program, the Secretaries shall evaluate and validate the performance of new energy technologies that may be incorporated into operating environments.  
(2)The pilot program shall involve collaboration with the Office of Electricity Delivery and Energy Reliability of the Department of Energy and other offices and agencies within the Department of Energy, as appropriate, and the Environmental Security Technical Certification Program of the Department of Defense.  
(3)Under the pilot program, the Secretary of Defense shall investigate opportunities for any excess electricity created for the military installation to be sold or otherwise made available to the local community near the installation.  
(4)The Secretary of Defense shall use the results of the pilot program as the basis for informing key performance parameters and validating energy components and designs that could be implemented in various military installations across the country and at forward operating bases.  
(5)The pilot program shall support the effort of the Secretary of Defense to use the military as a test bed to demonstrate innovative energy technologies.  
(d)Implementation and durationIf the Secretary of Defense carries out a pilot program under this section, such pilot program shall begin by not later than July 1, 2011, and shall be not less than three years in duration.  
(e)Reports 
(1)Initial reportIf the Secretary of Defense carries out a pilot program under this section, the Secretary shall submit to the appropriate congressional committees by not later than October 1, 2011, an initial report that provides an update on the implementation of the pilot program, including an identification of the selected military installation and national laboratory partner and a description of technologies under evaluation.  
(2)Final reportNot later than 90 days after completion of a pilot program under this section, the Secretary shall submit to the appropriate congressional committees a report on the pilot program, including any findings and recommendations of the Secretary.  
(f)DefinitionsFor purposes of this section: 
(1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Science and Technology of the House of Representatives; and  
(B)the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Commerce, Science, and Transportation of the Senate.  
(2)The term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources (including generators, energy storage devices, and smart controls) that can operate with the utility grid or in an intentional islanding mode.  
(3)The term national laboratory means— 
(A)a national laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); or  
(B)a national security laboratory (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)).  
243.Pilot program to include technology protection features during research and development of defense systems 
(a)Pilot programThe Secretary of Defense shall carry out a pilot program to develop and incorporate technology protection features in a designated system during the research and development phase of such system.  
(b)Annual ReportsNot later than December 31 of each year in which the Secretary carries out the pilot program established under this section, the Secretary shall submit to the congressional defense committees a report on the pilot program, including a list of each designated system included in the program.  
(c)TerminationThe pilot program established under this section shall terminate on October 1, 2015.  
(d)DefinitionsIn this section: 
(1)The term designated system means any system (including a major system, as defined in section 2302(5) of title 10, United States Code) that the Under Secretary of Defense for Acquisition, Technology, and Logistics designates as being included in the pilot program established under this section.  
(2)The term technology protection features means the technical modifications necessary to protect critical program information, including anti-tamper technologies and other systems engineering activities intended to prevent or delay exploitation of critical technologies in a designated system.  
IIIOPERATION AND MAINTENANCE 
 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environmental Provisions 
Sec. 311. Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota. 
Sec. 312. Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine. 
Sec. 313. Requirements related to the investigation of exposure to drinking water at Camp Lejeune, North Carolina. 
Sec. 314. Comptroller General assessment on military environmental exposures. 
Subtitle C—Workplace and Depot Issues 
Sec. 321. Technical amendments to requirement for service contract inventory. 
Sec. 322. Repeal of conditions on expansion of functions performed under prime vendor contracts for depot-level maintenance and repair. 
Sec. 323. Prohibition on establishing goals or quotas for conversion of functions to performance by Department of Defense civilian employees. 
Subtitle D—Reports 
Sec. 331. Additional reporting requirements relating to corrosion prevention projects and activities. 
Sec. 332. Modification and repeal of certain reporting requirements. 
Sec. 333. Report on Air Sovereignty Alert mission. 
Sec. 334. Report on the SEAD/DEAD mission requirement for the Air Force. 
Sec. 335. Requirement to update study on strategic seaports. 
Subtitle E—Limitations and Extensions of Authority 
Sec. 341. Permanent authority to accept and use landing fees charged for use of domestic military airfields by civil aircraft. 
Sec. 342. Extension of Arsenal Support Program Initiative. 
Sec. 343. Limitation on obligation of funds for the Army Human Terrain System. 
Sec. 344. Limitation on obligation of funds pending submission of classified justification material. 
Sec. 345. Requirements for transferring aircraft within the Air Force inventory. 
Sec. 346. Commercial sale of small arms ammunition in excess of military requirements. 
Subtitle F—Other Matters 
Sec. 351. Expedited processing of background investigations for certain individuals. 
Sec. 352. Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines. 
Sec. 353. Technical correction to obsolete reference relating to use of flexible hiring authority to facilitate performance of certain Department of Defense functions by civilian employees. 
Sec. 354. Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability. 
Sec. 355. Recovery of improperly disposed of Department of Defense property. 
Sec. 356. Operational readiness models. 
Sec. 357. Sense of Congress regarding continued importance of High-Altitude Aviation Training Site, Colorado. 
Sec. 358. Study of effects of new construction of obstructions on military installations and operations.  
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $33,921,165,000.  
(2)For the Navy, $38,232,943,000.  
(3)For the Marine Corps, $5,590,340,000.  
(4)For the Air Force, $36,822,516,000.  
(5)For Defense-wide activities, $30,562,619,000.  
(6)For the Army Reserve, $2,879,077,000.  
(7)For the Naval Reserve, $1,367,764,000.  
(8)For the Marine Corps Reserve, $285,234,000.  
(9)For the Air Force Reserve, $3,403,827,000.  
(10)For the Army National Guard, $6,621,704,000.  
(11)For the Air National Guard, $6,042,239,000.  
(12)For the United States Court of Appeals for the Armed Forces, $14,068,000.  
(13)For the Acquisition Development Workforce Fund, $217,561,000.  
(14)For Environmental Restoration, Army, $444,581,000.  
(15)For Environmental Restoration, Navy, $304,867,000.  
(16)For Environmental Restoration, Air Force, $502,653,000.  
(17)For Environmental Restoration, Defense-wide, $10,744,000.  
(18)For Environmental Restoration, Formerly Used Defense Sites, $296,546,000.  
(19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $108,032,000.  
(20)For Cooperative Threat Reduction programs, $522,512,000.  
BEnergy and Environmental Provisions 
311.Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota 
(a)Authority to reimburse 
(1)Transfer amountUsing funds described in subsection (b) and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer not more than $5,611,670.67 in fiscal year 2011 to the Hazardous Substance Superfund.  
(2)Purpose of reimbursementThe amount authorized to be transferred under paragraph (1) is to reimburse the Environmental Protection Agency for costs the Agency incurred relating to the response actions performed at the Twin Cities Army Ammunition Plant, Minnesota.  
(3)Interagency agreementThe reimbursement described in paragraph (2) is intended to satisfy certain terms of the interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Twin Cities Army Ammunition Plant that took effect in December 1987 and that provided for the recovery of expenses by the Agency from the Department of the Army.  
(b)Source of fundsThe transfer of funds authorized in subsection (a) shall be made using funds authorized to be appropriated for fiscal year 2011 for operation and maintenance for Environmental Restoration, Army.  
312.Payment to Environmental Protection Agency of stipulated penalties in connection with Naval Air Station, Brunswick, Maine 
(a)Authority to transfer fundsFrom amounts authorized to be appropriated for fiscal year 2011 for the Department of Defense Base Closure Account 2005, and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer an amount of not more than $153,000 to the Hazardous Substance Superfund established under subchapter A of chapter 98 of the Internal Revenue Code of 1986.  
(b)Purpose of transferThe purpose of a transfer made under subsection (a) is to satisfy a stipulated penalty assessed by the Environmental Protection Agency on June 12, 2008, against Naval Air Station, Brunswick, Maine, for the failure of the Navy to sample certain monitoring wells in a timely manner pursuant to a schedule included in the Federal facility agreement for Naval Air Station, Brunswick, which was entered into by the Secretary of the Navy and the Administrator of the Environmental Protection Agency on October 19, 1990.  
(c)Acceptance of paymentIf the Secretary of Defense makes a transfer authorized under subsection (a), the Administrator of the Environmental Protection Agency shall accept the amount transferred as payment in full of the penalty referred to in subsection (b).  
313.Requirements related to the investigation of exposure to drinking water at Camp Lejeune, North Carolina 
(a)FindingsCongress makes the following findings: 
(1)The Department of the Navy and the Agency for Toxic Substances and Disease Registry (hereinafter in this section referred to as ATSDR) have been working together for almost two decades to identify the possible effects of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  
(2)Multiple studies have been conducted, and are being conducted, which require significant amounts of data and historical documentation, requiring the Department of the Navy and ATSDR to have close collaboration and open access to information.  
(3)In June 2010, the Department of the Navy and ATSDR established the Camp Lejeune Data Mining Technical Workgroup to identify and inventory information and data relevant to the ongoing scientific research.  
(b)Requirements 
(1)ATSDR access to dataBy not later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall ensure that the inventory created by the Camp Lejeune Data Mining Technical Workgroup is accurate and complete and that ATSDR has full access to all of the documents and data listed therein as needed.  
(2)Availability of new and newly discovered documentsIf after the date of enactment of this Act the Secretary of the Navy generates any new document, record, or electronic data, or comes into possession of any existing document, record, or electronic data not previously provided in the Camp Lejeune Data Mining Technical Workgroup, the Secretary of the Navy shall make such information immediately available to ATSDR with an electronic inventory incorporating the newly located or generated document, record, or electronic data.  
(3)Limitation on adjudication of claimsNone of the funds authorized to be appropriated by this Act for fiscal year 2011 may be used to adjudicate any administrative claim filed with the Department of the Navy regarding water contamination at Camp Lejeune, North Carolina, until at least 45 days after the date on which the Secretary of the Navy notifies the Committees on Armed Services of the Senate and House of Representatives of the intention of the Secretary to adjudicate the claim.  
314.Comptroller General assessment on military environmental exposures 
(a)FindingsCongress makes the following findings: 
(1)There have been various reports of the exposure of current and former members of the Armed Forces, their dependents, and civilian employees to environmental hazards while living and working on military installations.  
(2)There is the need to better understand existing Department of Defense policies and procedures for addressing possible environmental exposures at military installations, determining any correlation between such an exposure and a subsequent health condition, and handling claims and potential compensation.  
(3)While many of these possible exposures have been studied and evaluated, the extent to which those exposures caused or contributed to the short- and long-term health conditions of current and former members of the Armed Forces, their dependents, and civilian employees remains largely unknown.  
(4)As for these possible exposures and the link between the exposure and subsequent health conditions, there may be better ways for the Federal Government to evaluate, address and, as warranted, provide health benefits or possible compensation as a remedy to these potential exposures.  
(b)Comptroller General assessment requiredThe Comptroller General of the United States shall carry out an assessment of possible exposures to environmental hazards on military installations that includes the following: 
(1)An identification of the policies and processes by which the Department of Defense and the military departments respond to environmental hazards on military installations and possible exposures and determine if there is a standard framework.  
(2)An identification of the existing processes available to current and former members of the Armed Forces, their dependents, and civilian employees to seek compensation and health benefits for exposures to environmental hazards on military installations.  
(3)A comparison of the processes identified under paragraph (2) with other potential options or methods for providing health benefits or compensation to individuals for injuries that may have resulted from environmental hazards on military installations.  
(4)An examination of what is known about the advantages and disadvantages of other potential options or methods as well as any shortfalls in the current processes.  
(5)Recommendations for any administrative or legislative action that the Comptroller General deems appropriate in the context of the assessment.  
(c)ReportNot later than January 1, 2012, the Comptroller General shall submit to the Chairmen and Ranking Members of the Committees on Armed Services of the Senate and the House of Representatives a report on the findings and recommendations, as appropriate, of the Comptroller General with respect to the assessment conducted under subsection (b).  
(d)CoordinationIn carrying out subsection (b), the Comptroller General shall receive comments from the Secretary of Defense and others, as appropriate.  
(e)ConstructionNothing in this section shall be interpreted to impede, encroach, or delay— 
(1)any studies, reviews, or assessments of any actual or potential environmental exposures at any military installation, including the studies included in the Agency for Toxic Substances and Disease Registry’s Annual Plan of Work regarding the water contamination at Camp Lejeune, North Carolina;  
(2)the Agency for Toxic Substances and Disease Registry’s statutory obligations, including its obligations under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) regarding Superfund sites; or  
(3)the remediation of any environmental contamination or hazard at any military installation.  
(f)Military installation definedIn this section, the term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code.  
CWorkplace and Depot Issues 
321.Technical amendments to requirement for service contract inventorySection 2330a(c) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (3);  
(2)in paragraph (1), in the matter preceding subparagraph (A)— 
(A)by striking the second sentence;  
(B)by inserting after the first sentence the following new sentence: The guidance for compiling the inventory shall be issued by the Under Secretary of Defense for Personnel and Readiness, the Under Secretary of Defense (Comptroller), and the Under Secretary of Defense for Acquisition, Technology, and Logistics, as follows:; and  
(C)by inserting after the sentence added by subparagraph (B) the following: 
 
(A)The Under Secretary of Defense for Personnel and Readiness, as supported by the Under Secretary of Defense (Comptroller), shall be responsible for developing guidance for— 
(i)the collection of data regarding functions and missions performed by contractors in a manner that is comparable to the manpower data elements used in inventories of functions performed by Department of Defense employees; and  
(ii)the calculation of contractor manpower equivalents in a manner that is comparable to the calculation of full-time equivalents for use in inventories of functions performed by Department of Defense employees.  
(B)The Under Secretary of Defense for Acquisition, Technology, and Logistics shall be responsible for developing guidance on other data elements and implementing procedures. ;  
(3)by inserting after subparagraph (B) of paragraph (1), as added by paragraph (2), the following: 
 
(2)The entry for an activity on an inventory under this subsection shall include, for the fiscal year covered by such entry, the following: ; and  
(4)in paragraph (2), as redesignated by paragraph (3), by striking subparagraph (E) and inserting the following new subparagraph (E): 
 
(E)The number of contractor employees, expressed as full-time equivalents for direct labor, using direct labor hours and associated cost data collected from contractors (except that estimates may be used where such data is not available and cannot reasonably be made available in a timely manner for the purpose of the inventory). .  
322.Repeal of conditions on expansion of functions performed under prime vendor contracts for depot-level maintenance and repairSection 346 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 1979; 10 U.S.C. 2464 note) is repealed.  
323.Prohibition on establishing goals or quotas for conversion of functions to performance by Department of Defense civilian employees 
(a)ProhibitionThe Secretary of Defense may not establish, apply, or enforce any numerical goal, target, or quota for the conversion of Department of Defense functions to performance by Department of Defense civilian employees, unless such goal, target, or quota is based on considered research and analysis, as required by section 235, 2330a, or 2463 of title 10, United States Code.  
(b)Decisions to insourceIn deciding which functions should be converted to performance by Department of Defense civilian employees pursuant to section 2463 of title 10, United States Code, the Secretary of Defense shall use the costing methodology outlined in the Directive-Type Memorandum 09–007 (Estimating and Comparing the Full Costs of Civilian and Military Manpower and Contractor Support) or any successor guidance for the determination of costs when costs are the sole basis for the decision. The Secretary of a military department may issue supplemental guidance to assist in such decisions affecting functions of that military department.  
(c)Reports 
(1)Report to CongressNot later than March 31, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the decisions with respect to the conversion of functions to performance by Department of Defense civilian employees made during fiscal year 2010. Such report shall identify, for each such decision— 
(A)the agency or service of the Department involved in the decision;  
(B)the basis and rationale for the decision; and  
(C)the number of contractor employees whose functions were converted to performance by Department of Defense civilian employees.  
(2)Comptroller General reviewNot later than 120 days after the submittal of the report under paragraph (1), the Comptroller General of the United States shall submit to the congressional defense committees an assessment of the report.  
(d)ConstructionNothing in this section shall be construed— 
(1)to preclude the Secretary of Defense from establishing, applying, and enforcing goals for the conversion of acquisition functions and other critical functions to performance by Department of Defense civilian employees, where such goals are based on considered research and analysis; or  
(2)to require the Secretary of Defense to conduct a cost comparison before making a decision to convert any acquisition function or other critical function to performance by Department of Defense civilian employees, where factors other than cost serve as a basis for the Secretary’s decision.  
DReports 
331.Additional reporting requirements relating to corrosion prevention projects and activitiesSection 2228(e) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (C), by striking The and inserting For the fiscal year covered by the report and the preceding fiscal year, the; and  
(B)by adding at the end the following new subparagraph: 
 
(E)For the fiscal year covered by the report and the preceding fiscal year, the amount of funds requested in the budget for each project or activity described in subsection (d) compared to the funding requirements for the project or activity. ;  
(2)in paragraph (2)(B), by inserting before the period at the end the following: , including the annex to the report described in paragraph (3); and  
(3)by adding at the end the following new paragraph: 
 
(3)Each report under this section shall include, in an annex to the report, a copy of the annual corrosion report most recently submitted by the corrosion control and prevention executive of each military department under section 903(b)(5) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4567; 10 U.S.C. 2228 note). .  
332.Modification and repeal of certain reporting requirements 
(a)Prioritization of fundsSubsection (a) of section 323 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. 229 note) is amended— 
(1)in paragraph (1), by striking the global war on terrorism and inserting overseas contingency operations; and  
(2)in paragraph (2)— 
(A)in subparagraph (A), by striking units transforming to modularity and inserting modular units; and  
(B)in subparagraph (B), by striking 2012 and inserting 2015.  
(b)Budget informationSubsection (b) of such section is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A)— 
(i)by striking the global war on terrorism and inserting overseas contingency operations; and  
(ii)by inserting and at the end;  
(B)in subparagraph (B)— 
(i)in clause (i), by striking units transforming to modularity and inserting modular units; and  
(ii)by striking ; and at the end and inserting a period; and  
(C)by striking subparagraph (C); and  
(2)by striking paragraph (3).  
(c)Annual report on Army progressSubsection (c) of such section is amended— 
(1)by striking paragraphs (1), (2), (3), (4), (5), (6), and (7);  
(2)by redesignating paragraphs (8) and (9) as subparagraphs (D) and (F), respectively;  
(3)by submitting (1) before On the date;  
(4)in paragraph (1), as designated by paragraph (3) of this subsection, by striking in meeting and all that follows through shall be itemized and inserting in fulfilling the key enabler equipment requirements of modular units and in repairing, recapitalizing, and replacing equipment and materiel used in support of overseas contingency operations underway as of the date of such report, and associated sustainment. Any information included in the report shall be itemized;  
(5)by striking Each such report and all that follows through the colon and inserting the following: 
 
(2)Each such report shall include the following: 
(A)An assessment of the key enabler equipment and personnel of the Army, including— 
(i)a comparison of— 
(I)the authorized level of key enabler equipment;  
(II)the level of key enabler equipment on hand; and  
(III)the planned purchases of key enabler equipment as set forth in the future-years defense program submitted with the budget for such fiscal year;  
(ii)a comparison of the authorized and actual personnel levels for personnel with key enabler personnel specialities with the requirements for key enabler personnel specialties;  
(iii)an identification of any shortfalls indicated by the comparisons in clauses (i) and (ii); and  
(iv)an assessment of the number and type of key enabler equipment that the Army projects it will have on hand by the end of such future-years defense program that will require repair, recapitalization, or replacement at or before the end of the time period covered by such future-years defense program (which assessment shall account for additional repair, recapitalization, or replacement resulting from use of key enabler equipment in overseas contingency operations).  
(B)If an assessment under subparagraph (A) identifies shortfalls that will exist within the period covered by the future-years defense program submitted in such fiscal year, an identification of the risks associated with such shortfalls and mitigation strategies to address such risks.  
(C)A schedule for the accomplishment of the purposes set forth in paragraph (1). ;  
(6)in paragraph (2), as amended by paragraphs (2) and (5) of this subsection, by inserting after subparagraph (D) the following new subparagraph: 
 
(E)A description of the status of the development of doctrine on how modular combat, functional, and support forces will train, be sustained, and fight. ; and  
(7)in subparagraph (F) of paragraph (2) as redesignated by paragraphs (2) and (5) of this subsection, by striking paragraphs (1) through (8) and inserting subparagraphs (A) through (E).  
(d)Annual Comptroller General on Army progressSubsection (d) of such section is amended to read as follows: 
 
(d)Annual Comptroller General report on Army progressNot later than 180 days after the date on which the Secretary of the Army submits a report under subsection (c), the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the Comptroller General's review of such report. Each report under this subsection shall include such information and recommendations as the Comptroller General considers appropriate in light of such review. .  
(e)DefinitionsSuch section is further amended— 
(1)by redesignating subsection (e) as subsection (f); and  
(2)by inserting after subsection (d), as amended by subsection (d) of this section, the following new subsection (e): 
 
(e)DefinitionsIn this section: 
(1)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code.  
(2)The term key enabler, in the case of equipment or personnel, means equipment or personnel, as the case may be, that make a modular force or unit as capable or more capable than the non-modular force or unit it replaced, including the following: 
(A)Equipment such as tactical and high frequency radio, tactical wheeled vehicles, battle command systems, unmanned aerial vehicles, all-source analysis systems, analysis and control elements, fire support sensor systems, firefinder radar, joint network nodes, long-range advanced scout surveillance systems, Trojan Spirit systems (or any successor system), and any other equipment items identified by the Army as making a modular force or unit as capable or more capable than the non-modular force or unit it replaced.  
(B)Personnel in specialties needed to operate or support the equipment specified in subparagraph (A) and personnel in specialties relating to civil affairs, communication and information systems operation, explosive ordinance disposal, military intelligence, psychological operations, and any other personnel specialties identified by the Army as making a modular force or unit as capable or more capable than the non-modular force or unit it replaced. .  
(f)Termination of report requirementSubsection (f) of such section, as redesignated by subsection (e)(1) of this section, is further amended by striking fiscal year 2012 and inserting fiscal year 2015.  
(g)Repeal of report on disposition of reserve equipmentTitle III of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is amended by striking section 349.  
(h)Repeal of report on readiness of ground forcesTitle III of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended by striking section 355.  
333.Report on Air Sovereignty Alert mission 
(a)Report requiredNot later than March 1, 2011, the Commander of the United States Northern Command and the North American Aerospace Defense Command shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the Air Sovereignty Alert (hereinafter in this section referred to as ASA) mission and Operation Noble Eagle.  
(b)ConsultationThe Commander shall consult with the Director of the National Guard Bureau who shall review and provide independent analysis and comments on the report required under subsection (a).  
(c)Contents of ReportThe report required under subsection (a) shall include each of the following: 
(1)An evaluation of the ASA mission and of Operation Noble Eagle.  
(2)An evaluation of each of the following: 
(A)The current ability to perform the ASA mission with respect to training, equipment, and basing.  
(B)Any current deficiencies in the ASA mission.  
(C)Any changes in threats that would require any change in training, equipment, and basing to effectively support the ASA mission.  
(D)An evaluation of whether the ASA mission is fully resourced with respect to funding, personnel, and aircraft.  
(E)A description of the coverage of ASA and Operation Noble Eagle units with respect to— 
(i)population centers covered; and  
(ii)targets of value covered, including symbolic (including national monuments, sports venues, and centers of commerce), critical infrastructure (including power plants, ports, dams, bridges, and telecommunication nodes), and national security (including military bases and organs of government) targets.  
(F)An unclassified, notional area of responsibility conforming to the unclassified response time of the unit represented graphically on a map and detailing the total population and number of targets of value covered, as described in subparagraph (E).  
(3)The status of the implementation of the recommendations made in the Government Accountability Office report entitled Actions Needed to Improve Management of Air Sovereignty Alert Operations to Protect U.S. Airspace (GAO–09–184).  
(d)Form of ReportThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.  
334.Report on the SEAD/DEAD mission requirement for the Air Force 
(a)Report RequiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Service of the House of Representatives a report describing the feasibility and desirability of designating the Suppression of Enemy Air Defenses/Destruction of Enemy Air Defenses (hereinafter in this section referred to as SEAD/DEAD) mission as a responsibility of the Air National Guard.  
(b)Contents of ReportThe report required under subsection (a) shall include each of the following: 
(1)An evaluation of the SEAD/DEAD mission, as in effect on the date of the enactment of this Act.  
(2)An evaluation of the following with respect to the SEAD/DEAD mission: 
(A)The current ability of the Air National Guard to perform the mission with regards to training, equipment, funding, and basing.  
(B)Any current deficiencies of the Air National Guard to perform the mission, including range infrastructure or other improvements needed to support peacetime training and readiness.  
(C)The corrective actions and costs required to address any deficiencies described in subparagraph (B).  
(c)ConsultationThe Secretary of the Air Force shall consult with the Director of the National Guard Bureau who shall review and provide independent analysis and comments on the report required under subsection (a).  
335.Requirement to update study on strategic seaportsThe Commander of the United States Transportation Command shall update the study entitled PORT LOOK 2008 Strategic Seaports Study. In updating the study under this section, the Commander shall consider the infrastructure in the vicinity of a strategic port, including bridges, roads, and rail, and any issues relating to the capacity and condition of such infrastructure.  
ELimitations and Extensions of Authority 
341.Permanent authority to accept and use landing fees charged for use of domestic military airfields by civil aircraft 
(a)In generalChapter 159 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2697.Acceptance and use of landing fees charged for use of domestic military airfields by civil aircraft 
(a)AuthorityThe Secretary of a military department may impose landing fees for the use by civil aircraft of domestic military airfields under the jurisdiction of that Secretary and may use any fees received under this section as a source of funding for the operation and maintenance of airfields of that department.  
(b)Uniform landing feesThe Secretary of Defense shall prescribe the amount of the landing fees that may be imposed under this section. Such fees shall be uniform among the military departments.  
(c)Use of proceedsAmounts received for a fiscal year in payment of landing fees imposed under this section for the use of a military airfield shall be credited to the appropriation that is available for that fiscal year for the operation and maintenance of that military airfield, shall be merged with amounts in the appropriation to which credited, and shall be available for that military airfield for the same period and purposes as the appropriation is available.  
(d)LimitationThe Secretary of a military department shall determine whether consideration for a landing fee has been received in a lease, license, or other real estate agreement for an airfield and shall use such a determination to offset appropriate amounts imposed under subsection (a) for that airfield. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2697. Acceptance and use of landing fees charged for use of domestic military airfields by civil aircraft.  .  
342.Extension of Arsenal Support Program InitiativeSection 343 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 10 U.S.C. 4551 note), as amended by section 341 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 69) and section 354 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2264), is further amended— 
(1)in subsection (a), by striking 2011 and inserting 2012; and  
(2)in subsection (g)(1), by striking 2011 and inserting 2012.  
343.Limitation on obligation of funds for the Army Human Terrain System 
(a)LimitationOf the amounts authorized to be appropriated for the Human Terrain System (hereinafter in this section referred to as the HTS) that are described in subsection (b), not more than 85 percent of the amounts remaining unobligated as of the date of enactment of this Act may be obligated until the Secretary of the Army submits to the congressional defense committees each of the following: 
(1)A validation of all HTS requirements, including any prior joint urgent operational needs statements.  
(2)A certification that policies, procedures, and guidance are in place to protect the integrity of social science researchers participating in HTS, including ethical guidelines and human studies research procedures.  
(b)Covered authorizations or appropriationsThe amounts authorized to be appropriated described in this subsection are amounts authorized to be appropriated for fiscal year 2011, including such amounts authorized to be appropriated for oversees contingency operations, for— 
(1)operation and maintenance for HTS;  
(2)procurement for Mapping the Human Terrain hardware and software; and  
(3)research, development, test, and evaluation for Mapping the Human Terrain hardware and software.  
344.Limitation on obligation of funds pending submission of classified justification materialOf the amounts authorized to be appropriated in this title for fiscal year 2011 for the Office of the Secretary of Defense, of the amount that corresponds with budget activity four, line 270, in the budget transmitted to Congress by the President for fiscal year 2011, not more than 90 percent may be obligated until 15 days after the information cited in the classified annex accompanying this Act relating to the provision of classified justification material to Congress is provided to the congressional defense committees.  
345.Requirements for transferring aircraft within the Air Force inventory 
(a)RequirementsIn proposing the transfer of ownership of any aircraft from ownership by a reserve component of the Air Force to ownership by a regular component of the Air Force, including such a transfer to be made on a temporary basis, the Secretary of the Air Force shall ensure that a written agreement regarding such transfer of ownership has been entered into between the Director of the Air National Guard, the Commander of the Air Force Reserve Command, and the Chief of Staff of the Air Force. Any such agreement shall specify each of the following: 
(1)The number of and type of aircraft to be transferred.  
(2)In the case of any aircraft transferred on a temporary basis— 
(A)the schedule under which the aircraft will be returned to the ownership of the reserve component;  
(B)a description of the condition, including the estimated remaining service life, in which any such aircraft will be returned to the reserve component; and  
(C)a description of the allocation of resources, including the designation of responsibility for funding aircraft operation and maintenance and a detailed description of budgetary responsibilities, for the period for which the ownership of the aircraft is transferred to the regular component.  
(3)The designation of responsibility for funding depot maintenance requirements or modifications to the aircraft generated as a result of the transfer, including any such requirements and modifications required during the period for which the ownership of the aircraft is transferred to the regular component.  
(4)Any location from which the aircraft will be transferred.  
(5)The effects on manpower that such a transfer may have at any facility identified under paragraph (4).  
(6)The effects on the skills and proficiencies of the reserve component personnel affected by the transfer.  
(7)Any other items the Director of the Air National Guard or the Commander of the Air Force Reserve Command determines are necessary in order to execute such a transfer.  
(b)Submittal of agreements to CongressThe Secretary of the Air Force may not take any action to transfer the ownership of an aircraft as described in subsection (a) until the Secretary submits to the congressional defense committees an agreement entered into pursuant to such subsection regarding the transfer of ownership of the aircraft.  
346.Commercial sale of small arms ammunition in excess of military requirements 
(a)Commercial sale of small arms ammunitionSmall arms ammunition and ammunition components in excess of military requirements, including fired cartridge cases, which are not otherwise prohibited from commercial sale or certified by the Secretary of Defense as unserviceable or unsafe, may not be demilitarized or destroyed and shall be made available for commercial sale.  
(b)Deadline for guidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to ensure compliance with subsection (a). Not later than 15 days after issuing such guidance, the Secretary shall submit to the congressional defense committees a letter of compliance providing notice of such guidance.  
(c)PreferenceNo small arms ammunition and ammunition components in excess of military requirements may be made available for commercial sale under this section before such ammunition and ammunition components are offered for transfer or purchase, as authorized by law, to another Federal department or agency or for sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies pursuant to section 2576 of title 10, United States Code, as amended by this Act.  
FOther Matters 
351.Expedited processing of background investigations for certain individuals 
(a)Expedited processing of security clearancesSection 1564 of title 10, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following new subsection (a): 
 
(a)Expedited processThe Secretary of Defense may prescribe a process for expediting the completion of the background investigations necessary for granting security clearances for— 
(1)Department of Defense personnel and Department of Defense contractor personnel who are engaged in sensitive duties that are critical to the national security; and  
(2)any individual who— 
(A)submits an application for a position as an employee of the Department of Defense for which— 
(i)the individual is qualified; and  
(ii)a security clearance is required; and  
(B)is— 
(i)a member of the armed forces who was retired or separated, or is expected to be retired or separated, for physical disability pursuant to chapter 61 of this title;  
(ii)the spouse of a member of the armed forces who retires or is separated, after the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, for a physical disability as a result of a wound, injuries or illness incurred or aggravated in the line of duty (as determined by the Secretary concerned); or  
(iii)the spouse of a member of the armed forces who dies, after the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, as a result of a wound, injury, or illness incurred or aggravated in the line of duty (as determined by the Secretary concerned). ; and  
(2)by adding at the end the following new subsection: 
 
(f)Use of appropriated fundsThe Secretary of Defense may use funds authorized to be appropriated to the Department of Defense for operation and maintenance to conduct background investigations under this section for individuals described in subsection (a)(2). .  
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a background investigation conducted after the date of the enactment of this Act.  
352.Revision to authorities relating to transportation of civilian passengers and commercial cargoes by Department of Defense when space unavailable on commercial lines 
(a)Transportation on DOD vehicles and aircraftSubsection (a) of section 2649 of title 10, United States Code, is amended— 
(1)by inserting Authority.— before Whenever; and  
(2)by inserting , vehicles, or aircraft in the first sentence after vessels both places it appears.  
(b)Amounts charged for transportation in emergency, disaster, or humanitarian response cases 
(1)Limitation on amounts chargedThe second sentence of subsection (a) of such section is amended by inserting before the period the following: , except that in the case of transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance, any amount charged for such transportation may not exceed the cost of providing the transportation.  
(2)Crediting of receiptsSubsection (b) of such section is amended by striking Amounts and inserting Crediting of Receipts.—Any amount received under this section with respect to transportation provided in response to an emergency, a disaster, or a request for humanitarian assistance may be credited to the appropriation, fund, or account used in incurring the obligation for which such amount is received. In all other cases, amounts.  
(c)Transportation during contingencies or disaster responsesSuch section is further amended by adding at the end the following new subsection: 
 
(c)Transportation of allied personnel during contingencies or disaster responsesDuring the 5-year period beginning on the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, when space is available on vessels, vehicles, or aircraft operated by the Department of Defense and the Secretary of Defense determines that operations in the area of a contingency operation or disaster response would be facilitated if allied forces or civilians were to be transported using such vessels, vehicles, or aircraft, the Secretary may provide such transportation on a noninterference basis, without charge. .  
(d)Conforming amendmentSection 2648 of such title is amended by inserting , vehicles, or aircraft after vessels in the matter preceding paragraph (1).  
(e)Technical amendments 
(1)The heading of section 2648 of such title is amended to read as follows: 
 
2648.Persons and supplies: sea, land, and air transportation .  
(2)The heading of section 2649 of such title is amended to read as follows: 
 
2649.Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft .  
(f)Clerical amendmentsThe table of sections at the beginning of chapter 157 of such title is amended by striking the items relating to sections 2648 and 2649 and inserting the following new items: 
 
 
2648. Persons and supplies: sea, land, and air transportation. 
2649. Civilian passengers and commercial cargoes: transportation on Department of Defense vessels, vehicles, and aircraft.  .  
353.Technical correction to obsolete reference relating to use of flexible hiring authority to facilitate performance of certain Department of Defense functions by civilian employeesSection 2463(d)(1) of title 10, United States Code, is amended by striking under the National Security Personnel System, as established.  
354.Authority for payment of full replacement value for loss or damage to household goods in limited cases not covered by carrier liability 
(a)Claims authority 
(1)In generalChapter 163 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2740.Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not availableThe Secretary of Defense and the Secretaries of the military departments, in paying a claim under section 3721 of title 31 arising from loss or damage to household goods stored or transported at the expense of the Department of Defense, may pay the claim on the basis of full replacement value in any of the following cases in which reimbursement for the full replacement value for the loss or damage is not available directly from a carrier under section 2636a of this title: 
(1)A case in which— 
(A)the lost or damaged goods were stored or transported under a contract, tender, or solicitation in accordance with section 2636a of this title that requires the transportation service provider to settle claims on the basis of full replacement value; and  
(B)the loss or damage occurred under circumstances that exclude the transportation service provider from liability.  
(2)A case in which— 
(A)the loss or damage occurred while the lost or damaged goods were in the possession of an ocean carrier that was transporting, loading, or unloading the goods under a Department of Defense contract for ocean carriage; and  
(B)the land-based portions of the transportation were under contracts, in accordance with section 2636a of this title, that require the land carriers to settle claims on the basis of full replacement value.  
(3)A case in which— 
(A)the lost or damaged goods were transported or stored under a contract or solicitation that requires at least one of the transportation service providers or carriers that handled the shipment to settle claims on the basis of full replacement value pursuant to section 2636a of this title;  
(B)the lost or damaged goods have been in the custody of more than one independent contractor or transportation service provider; and  
(C)a claim submitted to the delivering transportation service provider or carrier is denied in whole or in part because the loss or damage occurred while the lost or damaged goods were in the custody of a prior transportation service provider or carrier or government entity. .  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2740. Property loss: reimbursement of members and civilian employees for full replacement value of household effects when contractor reimbursement not available.  .  
(b)Effective dateSection 2740 of title 10, United States Code, as added by subsection (a), shall apply with respect to losses incurred after the date of the enactment of this Act.  
355.Recovery of improperly disposed of Department of Defense property 
(a)In generalChapter 165 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2790.Recovery of improperly disposed of Department of Defense property 
(a)ProhibitionNo member of the armed forces, civilian employee of the United States Government, contractor personnel, or other person may sell, lend, pledge, barter, or give any clothing, arms, articles, equipment, or other military or Department of Defense property except in accordance with the statutes and regulations governing Government property.  
(b)Transfer of title or interest ineffectiveIf property has been disposed of in violation of subsection (a), the person holding the property has no right or title to, or interest in, the property.  
(c)Authority for seizure of improperly disposed of propertyIf any person is in the possession of military or Department of Defense property without right or title to, or interest in, the property because it has been disposed of in material violation of subsection (a), any Federal, State, or local law enforcement official may seize the property wherever found. Unless an exception to the warrant requirement under the fourth amendment to the Constitution applies, seizure may be made only— 
(1)pursuant to— 
(A)a warrant issued by the district court of the United States for the district in which the property is located, or for the district in which the person in possession of the property resides or is subject to service; or  
(B)pursuant to an order by such court, issued after a determination of improper transfer under subsection (e); and  
(2)after such a court has issued such a warrant or order.  
(d)Inapplicability to certain propertySubsections (b) and (c) shall not apply to— 
(1)property on public display by public or private collectors or museums in secured exhibits; or  
(2)property in the collection of any museum or veterans organization or held in a private collection for the purpose of public display, provided that any such property, the possession of which could undermine national security or create a hazard to public health or safety, has been fully demilitarized.  
(e)Determinations of violations 
(1)The district court of the United States for the district in which the property is located, or the district in which the person in possession of the property resides or is subject to service, shall have jurisdiction, regardless of the current approximated or estimated value of the property, to determine whether property was disposed of in violation of subsection (a). Any such determination shall be by a preponderance of the evidence.  
(2)Except as provided in paragraph (3), in the case of property, the possession of which could undermine national security or create a hazard to public health or safety, the determination under paragraph (1) may be made after the seizure of the property, as long as the United States files an action seeking such determination within 90 days after seizure of the property. If the person from whom the property is seized is found to have been lawfully in possession of the property and the return of the property could undermine national security or create a hazard to public health or safety, the Secretary of Defense shall reimburse the person for the market value for the property.  
(3)Paragraph (2) shall not apply to any firearm, ammunition, or ammunition component, or firearm part or accessory that is not prohibited for commercial sale.  
(f)Delivery of seized propertyAny law enforcement official who seizes property under subsection (c) and is not authorized to retain it for the United States shall deliver the property to an authorized member of the armed forces or other authorized official of the Department of Defense or the Department of Justice.  
(g)Scope of enforcementThis section shall apply to the following: 
(1)Any military or Department of Defense property disposed of on or after the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 in a manner that is not in accordance with statutes and regulations governing Government property in effect at the time of the disposal of such property.  
(2)Any significant military equipment disposed of on or after January 1, 2002, in a manner that is not in accordance with statutes and regulations governing Government property in effect at the time of the disposal of such significant military equipment.  
(h)Rule of constructionThe authority of this section is in addition to any other authority of the United States with respect to property to which the United States may have right or title.  
(i)DefinitionsIn this section: 
(1)The term significant military equipment means defense articles on the United States Munitions List for which special export controls are warranted because of their capacity for substantial military utility or capability.  
(2)The term museum has the meaning given that term in section 273(1) of the Museum Services Act (20 U.S.C. 9172(1)).  
(3)The term fully demilitarized means, with respect to equipment or material, the destruction of the military offensive or defensive advantages inherent in the equipment or material, including, at a minimum, the destruction or disabling of key points of such equipment or material, such as the fuselage, tail assembly, wing spar, armor, radar and radomes, armament and armament provisions, operating systems and software, and classified items.  
(4)The term veterans organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 165 of such title is amended by inserting after the item relating to section 2789 the following new item: 
 
 
2790. Recovery of improperly disposed of Department of Defense property.  .  
356.Operational readiness models 
(a)Review of ModelsNot later than September 30, 2011, the Director of the Congressional Budget Office shall conduct a study to identify, compare, and contrast the budget preparation tools and models used by each of the military departments to determine funding levels for operational readiness requirements during the programming, planning, budgeting, and execution process and report the findings to the congressional defense committees. In carrying out such study, the Director shall— 
(1)assess whether any additional or alternative verified and validated operational readiness model used by any military department for budgeting for flying or ground equipment hours, steaming days, equipment operations, equipment maintenance, and depot maintenance should be incorporated into the budget process of that military department; and  
(2)identify any shortcomings or deficiencies in the approach of each military department in building the operational readiness budget for that department.  
(b)Congressional BriefingNot later than April 1, 2012, in conjunction with the submission by the Secretary of Defense of the budget justification documents for fiscal year 2013, the Secretaries of each of the military departments, or designated representatives thereof, shall brief the congressional defense committees on their respective responses to the study conducted by the Director of the Congressional Budget Office. Each such briefing shall include— 
(1)a description of how the military department concerned plans to address any deficiencies in the development of the operational readiness budget of such department identified in the study; and  
(2)a description of how the modeling tools identified in the study could be used by the military department to improve the development of the operational readiness budget for the department.  
357.Sense of Congress regarding continued importance of High-Altitude Aviation Training Site, Colorado 
(a)FindingsCongress makes the following findings: 
(1)The High-Altitude Aviation Training Site in Gypsum, Colorado, is the only Department of Defense aviation school that provides an opportunity for rotor-wing military pilots to train in high-altitude, mountainous terrain, under full gross weight and power management operations.  
(2)The High-Altitude Aviation Training Site is operated by the Colorado Army National Guard and is available to pilots of all branches of the Armed Forces and to pilots of allied countries.  
(b)Sense of CongressIt is the sense of Congress that— 
(1)the High-Altitude Army Aviation Training Site continues to be critically important to ensuring the readiness and capabilities of rotor-wing military pilots; and  
(2)the Department of Defense should take all appropriate actions to prevent encroachment on the High-Altitude Army Aviation Training Site.  
358.Study of effects of new construction of obstructions on military installations and operations 
(a)ObjectiveIt shall be an objective of the Department of Defense to ensure that the robust development of renewable energy sources and the increased resiliency of the commercial electrical grid may move forward in the United States, while minimizing or mitigating any adverse impacts on military operations and readiness.  
(b)Designation of Senior Official and Lead Organization 
(1)DesignationNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall designate a senior official of the Department of Defense, and a lead organization of the Department of Defense, to— 
(A)serve as the executive agent to carry out the review required by subsection (d);  
(B)serve as a clearinghouse to coordinate Department of Defense review of applications for projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, and received by the Department of Defense from the Secretary of Transportation; and  
(C)accelerate the development of planning tools necessary to determine the acceptability to the Department of Defense of proposals included in an application for a project submitted pursuant to such section.  
(2)ResourcesThe Secretary shall ensure that the senior official and lead organization designated under paragraph (1) are assigned such personnel and resources as the Secretary considers appropriate to carry out this section.  
(c)Initial ActionsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the senior official and lead organization designated pursuant to subsection (b), shall— 
(1)conduct a preliminary review of each application for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, that may have an adverse impact on military operations and readiness, unless such project has been granted a determination of no hazard. Such review shall, at a minimum, for each such project— 
(A)assess the likely scope and duration of any adverse impact of such project on military operations and readiness; and  
(B)identify any feasible and affordable actions that could be taken in the immediate future by the Department, the developer of such project, or others to mitigate such adverse impact and to minimize risks to national security while allowing such project to proceed with development;  
(2)develop, in coordination with other departments and agencies of the Federal Government, an integrated review process to ensure timely notification and consideration of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, that may have an adverse impact on military operations and readiness;  
(3)establish procedures for the Department of Defense for the coordinated consideration of and response to a request for a review received from State and local officials or the developer of a renewable energy development or other energy project, including guidance to personnel at each military installation in the United States on how to initiate such procedures and ensure a coordinated Department response while seeking to fulfil the objective under subsection (a); and  
(4)develop procedures for conducting early outreach to parties carrying out projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, that could have an adverse impact on military operations and readiness, and to the general public, to clearly communicate notice on actions being taken by the Department of Defense under this section and to receive comments from such parties and the general public on such actions.  
(d)Comprehensive Review 
(1)Strategy requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, acting through the senior official and lead organization designated pursuant to subsection (b), shall develop a comprehensive strategy for addressing the military impacts of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code.  
(2)ElementsIn developing the strategy required by paragraph (1), the Secretary of Defense shall— 
(A)assess of the magnitude of interference posed by projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code;  
(B)identify geographic areas selected as proposed locations for projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, where such projects could have an adverse impact on military operations and readiness and categorize the risk of adverse impact in such areas as high, medium, or low for the purpose of informing early outreach efforts under subsection (c)(4) and preliminary assessments under subsection (e); and  
(C)specifically identify feasible and affordable long-term actions that may be taken to mitigate adverse impacts of projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, on military operations and readiness, including— 
(i)investment priorities of the Department of Defense with respect to research and development;  
(ii)modifications to military operations to accommodate applications for such projects;  
(iii)recommended upgrades or modifications to existing systems or procedures by the Department of Defense;  
(iv)acquisition of new systems by the Department and other departments and agencies of the Federal Government and timelines for fielding such new systems; and  
(v)modifications to the projects for which such applications are filed, including changes in size, location, or technology.  
(e)Department of Defense Hazard Assessment 
(1)Preliminary assessmentThe procedures established pursuant to subsection (c) shall ensure that not later than 30 days after receiving a proper application for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, the Secretary of Defense shall review the project and provide a preliminary assessment of the level of risk of adverse impact on military operations and readiness that would arise from the project and the extent of mitigation that may be needed to address such risk.  
(2)Determination of unacceptable riskThe procedures established pursuant to subsection (c) shall ensure that the Secretary of Defense does not object to a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, except in a case in which the Secretary of Defense determines, after giving full consideration to mitigation actions identified pursuant to this section, that such project would result in an unacceptable risk to the national security of the United States.  
(3)Congressional notice requirementNot later than 30 days after making a determination of unacceptable risk under paragraph (2), the Secretary of Defense shall submit to the congressional defense committees a report on such determination and the basis for such determination. Such a report shall include an explanation of the operational impact that led to the determination, a discussion of the mitigation options considered, and an explanation of why the mitigation options were not feasible or did not resolve the conflict.  
(4)Non-delegation of determinationsThe responsibility for making a determination of unacceptable risk under paragraph (2) may only be delegated to an appropriate senior officer of the Department of Defense, on the recommendation of the senior official designated pursuant to subsection (b). The following individuals are appropriate senior officers of the Department of Defense for the purposes of this paragraph: 
(A)The Deputy Secretary of Defense.  
(B)The Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(C)The Principal Deputy Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(f)Reports 
(1)Report to CongressNot later than March 15 each year from 2011 through 2015, the Secretary of Defense shall submit to the congressional defense committees a report on the actions taken by the Department of Defense during the preceding year to implement this section and the comprehensive strategy developed pursuant to this section.  
(2)Contents of reportEach report submitted under paragraph (1) shall include— 
(A)the results of a review carried out by the Secretary of Defense of any projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code— 
(i)that the Secretary of Defense has determined would result in an unacceptable risk to the national security; and  
(ii)for which the Secretary of Defense has recommended to the Secretary of Transportation that a hazard determination be issued;  
(B)an assessment of the risk associated with the loss or modifications of military training routes and a quantification of such risk;  
(C)an assessment of the risk associated with solar power and similar systems as to the effects of glint on military readiness;  
(D)an assessment of the risk associated with electromagnetic interference on military readiness, including the effects of testing and evaluation ranges;  
(E)an assessment of any risks posed by the development of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code, to the prevention of threats and aggression directed toward the United States and its territories; and  
(F)a description of the distance from a military installation that the Department of Defense will use to prescreen applicants under section 44718 of title 49, United States Code.  
(g)Authority to accept contributions of fundsThe Secretary of Defense is authorized to accept a voluntary contribution of funds from an applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49, United States Code. Amounts so accepted shall be available for the purpose of offsetting the cost of measures undertaken by the Secretary of Defense to mitigate adverse impacts of such project on military operations and readiness.  
(h)Effect of Department of Defense Hazard AssessmentAn action taken pursuant to this section shall not be considered to be a substitute for any assessment or determination required of the Secretary of Transportation under section 44718 of title 49, United States Code.  
(i)Savings ProvisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(j)DefinitionsIn this section: 
(1)The term military training route means a training route developed as part of the Military Training Route Program, carried out jointly by the Federal Aviation Administration and the Secretary of Defense, for use by the Armed Forces for the purpose of conducting low-altitude, high-speed military training.  
(2)The term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code.  
(3)The term military readiness includes any training or operation that could be related to combat readiness, including testing and evaluation activities.  
IVMilitary Personnel Authorizations 
 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the Reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2011 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel.  
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2011, as follows: 
(1)The Army, 569,400.  
(2)The Navy, 328,700.  
(3)The Marine Corps, 202,100.  
(4)The Air Force, 332,200.  
402.Revision in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 547,400.  
(2)For the Navy, 324,300.  
(3)For the Marine Corps, 202,100.  
(4)For the Air Force, 332,200. .  
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2011, as follows: 
(1)The Army National Guard of the United States, 358,200.  
(2)The Army Reserve, 205,000.  
(3)The Navy Reserve, 65,500.  
(4)The Marine Corps Reserve, 39,600.  
(5)The Air National Guard of the United States, 106,700.  
(6)The Air Force Reserve, 71,200.  
(7)The Coast Guard Reserve, 10,000.  
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and  
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.  
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.  
412.End strengths for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2011, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060.  
(2)The Army Reserve, 16,261.  
(3)The Navy Reserve, 10,688.  
(4)The Marine Corps Reserve, 2,261.  
(5)The Air National Guard of the United States, 14,584.  
(6)The Air Force Reserve, 2,992.  
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2011 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army Reserve, 8,395.  
(2)For the Army National Guard of the United States, 27,210.  
(3)For the Air Force Reserve, 10,720.  
(4)For the Air National Guard of the United States, 22,394.  
414.Fiscal year 2011 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2011, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600.  
(B)For the Air National Guard of the United States, 350.  
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2011, may not exceed 595.  
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2011, may not exceed 90.  
(b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.  
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2011, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000.  
(2)The Army Reserve, 13,000.  
(3)The Navy Reserve, 6,200.  
(4)The Marine Corps Reserve, 3,000.  
(5)The Air National Guard of the United States, 16,000.  
(6)The Air Force Reserve, 14,000.  
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsThere is hereby authorized to be appropriated to the Department of Defense for military personnel for fiscal year 2011 a total of $138,540,700,000.  
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2011.  
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Ages for appointment and mandatory retirement for health professions officers. 
Sec. 502. Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority. 
Sec. 503. Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards. 
Sec. 504. Administrative removal of officers from promotion list. 
Sec. 505. Modification of authority for officers selected for appointment to general and flag officer grades to wear insignia of higher grade before appointment. 
Sec. 506. Temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer. 
Subtitle B—Reserve Component Management 
Sec. 511. Removal of statutory distribution limits on Navy reserve flag officer allocation. 
Sec. 512. Assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit program. 
Sec. 513. Temporary authority for temporary employment of non-dual status military technicians. 
Sec. 514. Revision of structure and functions of the Reserve Forces Policy Board. 
Sec. 515. Repeal of requirement for new oath when officer transfers from active-duty list to reserve active-status list. 
Sec. 516. Leave of members of the reserve components of the Armed Forces. 
Sec. 517. Direct appointment of graduates of the United States Merchant Marine Academy into the National Guard. 
Subtitle C—Joint Qualified Officers and Requirements 
Sec. 521. Technical revisions to definition of joint matters for purposes of joint officer management. 
Sec. 522. Modification of promotion board procedures for joint qualified officers and officers with Joint Staff experience. 
Subtitle D—General Service Authorities 
Sec. 531. Extension of temporary authority to order retired members of the Armed Forces to active duty in high-demand, low-density assignments. 
Sec. 532. Non-chargeable rest and recuperation absence for certain members undergoing extended deployment to a combat zone. 
Sec. 533. Correction of military records. 
Sec. 534. Disposition of members found to be fit for duty who are not suitable for deployment or worldwide assignment for medical reasons. 
Sec. 535. Review of laws, policies, and regulations restricting service of female members of the Armed Forces. 
Subtitle E—Military Justice and Legal Matters 
Sec. 541. Continuation of warrant officers on active duty to complete disciplinary action. 
Sec. 542. Enhanced authority to punish contempt in military justice proceedings. 
Sec. 543. Improvements to Department of Defense domestic violence programs. 
Subtitle F—Member Education and Training Opportunities and Administration 
Sec. 551. Enhancements of Department of Defense undergraduate nurse training program. 
Sec. 552. Repayment of education loan repayment benefits. 
Sec. 553. Participation of Armed Forces Health Professions Scholarship and Financial Assistance Program recipients in active duty health profession loan repayment program. 
Sec. 554. Active duty obligation for military academy graduates who participate in the Armed Forces Health Professions Scholarship and Financial Assistance program. 
Subtitle G—Defense Dependents’ Education 
Sec. 561. Enrollment of dependents of members of the Armed Forces who reside in temporary housing in Department of Defense domestic dependent elementary and secondary schools. 
Sec. 562. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 563. Impact aid for children with severe disabilities. 
Subtitle H—Decorations and Awards 
Sec. 571. Clarification of persons eligible for award of bronze star medal. 
Sec. 572. Authorization and request for award of Distinguished-Service Cross to Shinyei Matayoshi for acts of valor during World War II. 
Sec. 573. Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War. 
Sec. 574. Program to commemorate 60th anniversary of the Korean War. 
Subtitle I—Military Family Readiness Matters 
Sec. 581. Appointment of additional members of Department of Defense Military Family Readiness Council. 
Sec. 582. Enhancement of community support for military families with special needs. 
Sec. 583. Modification of Yellow Ribbon Reintegration Program. 
Sec. 584. Expansion and continuation of Joint Family Support Assistance Program. 
Sec. 585. Report on military spouse education programs. 
Sec. 586. Report on enhancing benefits available for military dependent children with special education needs. 
Sec. 587. Reports on child development centers and financial assistance for child care for members of the Armed Forces. 
Subtitle J—Other Matters 
Sec. 591. Authority for members of the Armed Forces and Department of Defense and Coast Guard civilian employees and their families to accept gifts from non-Federal entities. 
Sec. 592. Increase in number of private sector civilians authorized for admission to National Defense University. 
Sec. 593. Admission of defense industry civilians to attend United States Air Force Institute of Technology. 
Sec. 594. Updated terminology for Army Medical Service Corps. 
Sec. 595. Date for submission of annual report on Department of Defense STARBASE Program. 
Sec. 596. Extension of deadline for submission of final report of Military Leadership Diversity Commission.  
AOfficer Personnel Policy Generally 
501.Ages for appointment and mandatory retirement for health professions officers 
(a)Age for original appointment as health professions officerSection 532(d)(2) of title 10, United States Code, is amended by striking reserve.  
(b)Mandatory retirement age for health professions officers 
(1)Additional categories of officers eligible for deferral of mandatory retirement for ageParagraph (2) of section 1251(b) of such title is amended— 
(A)in subparagraph (B), by striking or at the end;  
(B)in subparagraph (C), by striking the period at the end and inserting ; or; and  
(C)by adding at the end the following new subparagraph: 
 
(D)an officer in a category of officers designated by the Secretary of the military department concerned for the purposes of this paragraph as consisting of officers whose duties consist primarily of— 
(i)providing health care;  
(ii)performing other clinical care; or  
(iii)performing health care-related administrative duties. .  
(2)Conforming amendmentParagraph (1) of such section is amended by striking the officer will be performing duties consisting primarily of providing patient care or performing other clinical duties. and inserting 
 the officer— 
(A)will be performing duties consisting primarily of providing patient care or performing other clinical duties; or  
(B)is in a category of officers designated under subparagraph (D) of paragraph (2) whose duties will consist primarily of the duties described in clause (i), (ii), or (iii) of such subparagraph. .  
502.Authority for appointment of warrant officers in the grade of W–1 by commission and standardization of warrant officer appointing authority 
(a)Regular officers 
(1)Authority for appointments by commission in warrant officer W–1 gradeThe first sentence of section 571(b) of title 10, United States Code, is amended by striking by the Secretary concerned and inserting , except that with respect to an armed force under the jurisdiction of the Secretary of a military department, the Secretary concerned may provide by regulation that appointments in that grade in that armed force shall be made by commission.  
(2)Appointing authorityThe second sentence of such section is amended by inserting before the period at the end the following: , and appointments (whether by warrant or commission) in the grade of regular warrant officer, W–1, shall be made by the President, except that appointments in that grade in the Coast Guard shall be made by the Secretary concerned.  
(b)Reserve officersSubsection (b) of section 12241 of such title is amended to read as follows: 
 
(b)Appointments in permanent reserve warrant officer grades shall be made in the same manner as is prescribed for regular warrant officer grades by section 571(b) of this title. .  
(c)Presidential functionsExcept as otherwise provided by the President by Executive order, the provisions of Executive Order 13384 (10 U.S.C. 531 note) relating to the functions of the President under the second sentence of section 571(b) of title 10, United States Code, shall apply in the same manner to the functions of the President under section 12241(b) of title 10, United States Code.  
503.Nondisclosure of information from discussions, deliberations, notes, and records of special selection boards 
(a)Nondisclosure of board proceedingsSection 613a of title 10, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Prohibition on disclosureThe proceedings of a selection board convened under section 573, 611, or 628 of this title may not be disclosed to any person not a member of the board, except as authorized or required to process the report of the board. This prohibition is a statutory exemption from disclosure, as described in section 552(b)(3) of title 5. ;  
(2)in subsection (b), by striking and records and inserting notes, and records; and  
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 573, 611, or 628 of this title, regardless of the date on which the board was convened. .  
(b)Reports of boardsSection 628(c)(2) of such title is amended by striking sections 576(d) and 576(f) and inserting sections 576(d), 576(f), and 613a.  
(c)Reserve boardsSection 14104 of such title is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Prohibition on disclosureThe proceedings of a selection board convened under section 14101 or 14502 of this title may not be disclosed to any person not a member of the board, except as authorized or required to process the report of the board. This prohibition is a statutory exemption from disclosure, as described in section 552(b)(3) of title 5. ;  
(2)in subsection (b), by striking and records and inserting notes, and records; and  
(3)by adding at the end the following new subsection: 
 
(c)ApplicabilityThis section applies to all selection boards convened under section 14101 or 14502 of this title, regardless of the date on which the board was convened. .  
504.Administrative removal of officers from promotion list 
(a)Active-duty listSection 629 of title 10, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and  
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Administrative removalUnder regulations prescribed by the Secretary concerned, if an officer on the active-duty list is discharged or dropped from the rolls or transferred to a retired status after having been recommended for promotion to a higher grade under this chapter, but before being promoted, the officer's name shall be administratively removed from the list of officers recommended for promotion by a selection board. .  
(b)Reserve active-status listSection 14310 of such title is amended— 
(1)by redesignating subsection (d) as subsection (e); and  
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Administrative removalUnder regulations prescribed by the Secretary concerned, if an officer on the reserve active-status list is discharged or dropped from the rolls or transferred to a retired status after having been recommended for promotion to a higher grade under this chapter or having been found qualified for Federal recognition in the higher grade under title 32, but before being promoted, the officer's name shall be administratively removed from the list of officers recommended for promotion by a selection board. .  
505.Modification of authority for officers selected for appointment to general and flag officer grades to wear insignia of higher grade before appointment 
(a)Limited authority for officers selected for appointment to grades above major general and rear admiral 
(1)In generalChapter 45 of title 10, United States Code, is amended by adding at the end the following new section: 
 
777a.Wearing of insignia of higher grade before appointment to a grade above major general or rear admiral (frocking): authority; restrictions 
(a)AuthorityAn officer serving in a grade below the grade of lieutenant general or, in the case of the Navy, vice admiral, who has been selected for appointment to the grade of lieutenant general or general, or, in the case of the Navy, vice admiral or admiral, and an officer serving in the grade of lieutenant general or vice admiral who has been selected for appointment to the grade of general or admiral, may be authorized, under regulations and policies of the Department of Defense and subject to subsection (b), to wear the insignia for that higher grade for a period of up to 14 days before assuming the duties of a position for which the higher grade is authorized. An officer who is so authorized to wear the insignia of a higher grade is said to be frocked to that grade.  
(b)RestrictionsAn officer may not be authorized to wear the insignia for a grade as described in subsection (a) unless— 
(1)the Senate has given its advice and consent to the appointment of the officer to that grade;  
(2)the officer has received orders to serve in a position outside the military department of that officer for which that grade is authorized;  
(3)the Secretary of Defense (or a civilian officer within the Office of the Secretary of Defense whose appointment was made with the advice and consent of the Senate and to whom the Secretary delegates such approval authority) has given approval for the officer to wear the insignia for that grade before assuming the duties of a position for which that grade is authorized; and  
(4)the Secretary of Defense has submitted to Congress a written notification of the intent to authorize the officer to wear the insignia for that grade.  
(c)Benefits not to be construed as accruing 
(1)Authority provided to an officer as described in subsection (a) to wear the insignia of a higher grade may not be construed as conferring authority for that officer to— 
(A)be paid the rate of pay provided for an officer in that grade having the same number of years of service as that officer; or  
(B)assume any legal authority associated with that grade.  
(2)The period for which an officer wears the insignia of a higher grade under such authority may not be taken into account for any of the following purposes: 
(A)Seniority in that grade.  
(B)Time of service in that grade.  
(d)Limitation on number of officers frockedThe total number of officers who are authorized to wear the insignia for a higher grade under this section shall count against the limitation in section 777(d) of this title on the total number of officers authorized to wear the insignia of a higher grade. .  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
777a. Wearing of insignia of higher grade before appointment to a grade above major general or rear admiral (frocking): authority; restrictions.  .  
(b)Repeal of waiting period following congressional notification for officers selected for appointment to general and flag officer grades below lieutenant general and vice admiralSection 777(b)(3)(B) of such title is amended by striking and a period of 30 days has elapsed after the date of the notification.  
506.Temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer 
(a)ArmySection 3911(b)(2) of title 10, United States Code, is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013.  
(b)Navy and marine corpsSection 6323(a)(2)(B) of such title is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013.  
(c)Air forceSection 8911(b)(2) of such title is amended by striking January 6, 2006, and ending on December 31, 2008 and inserting the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and ending on September 30, 2013.  
BReserve Component Management 
511.Removal of statutory distribution limits on Navy reserve flag officer allocationSection 12004(c) of title 10, United States Code, is amended— 
(1)by striking paragraphs (2), (3), and (5); and  
(2)by redesignating paragraph (4) as paragraph (2).  
512.Assignment of Air Force Reserve military technicians (dual status) to positions outside Air Force Reserve unit programSection 10216(d) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Paragraph (1) does not apply to a military technician (dual status) who is employed by the Air Force Reserve in an area other than the Air Force Reserve unit program, except that not more than 50 of such technicians may be assigned outside of the unit program at the same time. .  
513.Temporary authority for temporary employment of non-dual status military technicians 
(a)Exception for temporary employmentSection 10217 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking or at the end of paragraph (1);  
(B)by striking the period at the end of paragraph (2) and inserting ; or; and  
(C)by adding at the end the following new paragraph: 
 
(3)is hired as a temporary employee pursuant to the exception for temporary employment provided by subsection (d) and subject to the terms and conditions of such subsection. ; and  
(2)by adding at the end the following new subsection: 
 
(d)Exception for temporary employment 
(1)Notwithstanding section 10218 of this title, the Secretary of the Army or the Secretary of the Air Force may employ, for a period not to exceed two years, a person to fill a vacancy created by the mobilization of a military technician (dual status) occupying a position under section 10216 of this title.  
(2)The duration of the temporary employment of a person in a military technician position under this subsection may not exceed the shorter of the following: 
(A)The period of mobilization of the military technician (dual status) whose vacancy is being filled by the temporary employee.  
(B)Two years.  
(3)No person may be hired under the authority of this subsection after the end of the 2-year period beginning on the date of the enactment of this subsection. .  
(b)Exception from permanent limitation on number of non-dual status techniciansSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(3)An individual employed as a non-dual status technician as described in subsection (a)(3) shall not be consider a non-dual status technician for purposes of paragraphs (1) and (2). .  
514.Revision of structure and functions of the Reserve Forces Policy Board 
(a)Revision of structure 
(1)In generalSection 10301 of title 10, United States Code, is amended to read as follows: 
 
10301.Reserve Forces Policy Board 
(a)In generalAs provided in section 175 of this title, there is in the Office of the Secretary of Defense a board known as the Reserve Forces Policy Board (in this section referred to as the Board).  
(b)FunctionsThe Board shall serve as an independent adviser to the Secretary of Defense to provide advice and recommendations to the Secretary on strategies, policies, and practices designed to improve and enhance the capabilities, efficiency, and effectiveness of the reserve components.  
(c)MembershipThe Board consists of 20 members, appointed or designated as follows: 
(1)A civilian appointed by the Secretary of Defense from among persons determined by the Secretary to have the knowledge of, and experience in, policy matters relevant to national security and reserve component matters necessary to carry out the duties of chair of the Board, who shall serve as chair of the Board.  
(2)Two active or retired reserve officers or enlisted members designated by the Secretary of Defense upon the recommendation of the Secretary of the Army— 
(A)one of whom shall be a member of the Army National Guard of the United States or a former member of the Army National Guard of the United States in the Retired Reserve; and  
(B)one of whom shall be a member or retired member of the Army Reserve.  
(3)Two active or retired reserve officers or enlisted members designated by the Secretary of Defense upon the recommendation of the Secretary of the Navy— 
(A)one of whom shall be an active or retired officer of the Navy Reserve; and  
(B)one of whom shall be an active or retired officer of the Marine Corps Reserve.  
(4)Two active or retired reserve officers or enlisted members designated by the Secretary of Defense upon the recommendation of the Secretary of the Air Force— 
(A)one of whom shall be a member of the Air National Guard of the United States or a former member of the Air National Guard of the United States in the Retired Reserve; and  
(B)one of whom shall be a member or retired member of the Air Force Reserve.  
(5)One active or retired reserve officer or enlisted member of the Coast Guard designated by the Secretary of Homeland Security.  
(6)Ten persons appointed or designated by the Secretary of Defense, each of whom shall be a United States citizen having significant knowledge of and experience in policy matters relevant to national security and reserve component matters and shall be one of the following: 
(A)An individual not employed in any Federal or State department or agency.  
(B)An individual employed by a Federal or State department or agency.  
(C)An officer of a regular component of the armed forces on active duty, or an officer of a reserve component of the armed forces in an active status, who— 
(i)is serving or has served in a senior position on the Joint Staff, the headquarters staff of a combatant command, or the headquarters staff of an armed force; and  
(ii)has experience in joint professional military education, joint qualification, and joint operations matters.  
(7)A reserve officer of the Army, Navy, Air Force, or Marine Corps who is a general or flag officer recommended by the chair and designated by the Secretary of Defense, who shall serve without vote— 
(A)as military adviser to the chair;  
(B)as military executive officer of the Board; and  
(C)as supervisor of the operations and staff of the Board.  
(8)A senior enlisted member of a reserve component recommended by the chair and designated by the Secretary of Defense, who shall serve without vote as enlisted military adviser to the chair.  
(d)Matters To Be acted onThe Board may act on those matters referred to it by the chair and on any matter raised by a member of the Board or the Secretary of Defense.  
(e)StaffThe Board shall be supported by a staff consisting of one full-time officer from each of the reserve components listed in paragraphs (1) through (6) of section 10101 of this title who holds the grade of colonel (or in the case of the Navy, the grade of captain) or who has been selected for promotion to that grade. These officers shall also serve as liaisons between their respective components and the Board. They shall perform their staff and liaison duties under the supervision of the military executive officer of the Board in an independent manner reflecting the independent nature of the Board.  
(f)Relationship to service reserve policy committees and boardsThis section does not affect the committees and boards prescribed within the military departments by sections 10302 through 10305 of this title, and a member of such a committee or board may, if otherwise eligible, be a member of the Board. .  
(2)Effective dateThe amendment made by paragraph (1) shall take effect on July 1, 2011.  
(b)Revision to annual report requirementSection 113(c)(2) of title 10, United States Code, is amended by striking the reserve programs of the Department of Defense and on any other matters and inserting on any reserve component matter.  
515.Repeal of requirement for new oath when officer transfers from active-duty list to reserve active-status listSection 12201(a)(2) of title 10, United States Code, is amended by striking An officer transferred from the active-duty list of an armed force to a reserve active-status list of an armed force under section 647 of this title and inserting If an officer is transferred from the active-duty list of an armed force to a reserve active-status list of an armed force in accordance with regulations prescribed by the Secretary of Defense, the officer.  
516.Leave of members of the reserve components of the Armed Forces 
(a)Carryover of accumulated leave to succeeding period of active serviceSection 701 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(k)A member of a reserve component who accumulates leave during a period of active service may carry over any leave so accumulated to the member’s next period of active service, subject to the accumulation limits in subsections (b), (d), and (f), without regard to separation or release from active service if the separation or release is under honorable conditions. The taking of leave carried over under this subsection shall be subject to the provisions of this section. .  
(b)Payment for unused accrued leaveSection 501(a) of title 37, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end;  
(2)in paragraph (3), by striking the period at the end and inserting a semicolon; and  
(3)by adding at the end the following new paragraphs: 
 
(4)in the case of an officer or an enlisted member of a reserve component who is not serving on active duty, separation or release from the reserve component under honorable conditions, or death; and  
(5)in the case of an enlisted member of a reserve a component who is not serving on active duty, termination of enlistment in conjunction with the commencement of a successive enlistment, or appointment as an officer. .  
517.Direct appointment of graduates of the United States Merchant Marine Academy into the National GuardSection 305(a)(5) of title 32, United States Code, is amended by striking or the United States Coast Guard Academy and inserting the United States Coast Guard Academy, or the United States Merchant Marine Academy.  
CJoint Qualified Officers and Requirements 
521.Technical revisions to definition of joint matters for purposes of joint officer managementSection 668(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking multiple in the matter preceding subparagraph (A) and inserting integrated; and  
(B)by striking and at the end of the subparagraph (D) and inserting or; and  
(2)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)In the context of joint matters, the term integrated military forces refers to military forces that are involved in the planning or execution (or both) of operations involving participants from— 
(A)more than one military department; or  
(B)a military department and one or more of the following: 
(i)Other departments and agencies of the United States.  
(ii)The military forces or agencies of other countries.  
(iii)Non-governmental persons or entities. .  
522.Modification of promotion board procedures for joint qualified officers and officers with Joint Staff experience 
(a)Board compositionSubsection (c) of section 612 of title 10, United States Code, is amended to read as follows: 
 
(c) 
(1)Each selection board convened under section 611(a) of this title that will consider an officer described in paragraph (2) shall include at least one officer designated by the Chairman of the Joint Chiefs of Staff who is a joint qualified officer.  
(2)Paragraph (1) applies with respect to an officer who— 
(A)is serving on, or has served on, the Joint Staff; or  
(B)is a joint qualified officer.  
(3)The Secretary of Defense may waive the requirement in paragraph (1) in the case of— 
(A)any selection board of the Marine Corps; or  
(B)any selection board that is considering officers in specialties identified in paragraph (2) or (3) of section 619a(b) of this title. .  
(b)Information furnished to selection boardsSection 615 of such title is amended in subsections (b)(5) and (c) by striking in joint duty assignments of officers who are serving, or have served, in such assignments and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers.  
(c)Action on report of selection boardsSection 618(b) of such title is amended— 
(1)in paragraph (1), by striking are serving, or have served, in joint duty assignments and inserting are serving on, or have served on, the Joint Staff or are joint qualified officers;  
(2)in subparagraphs (A) and (B) of paragraph (2), by striking in joint duty assignments of officers who are serving, or have served, in such assignments and inserting of officers who are serving on, or have served on, the Joint Staff or are joint qualified officers; and  
(3)in paragraph (4), by striking in joint duty assignments and inserting who are serving on, or have served on, the Joint Staff or are joint qualified officers.  
DGeneral Service Authorities 
531.Extension of temporary authority to order retired members of the Armed Forces to active duty in high-demand, low-density assignments 
(a)Extension of authoritySection 688a(f) of title 10, United States Code, is amended by striking December 31, 2010 and inserting December 31, 2011.  
(b)Report requiredNot later than April 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing an assessment by the Secretary of the need to extend the authority provided by section 688a of title 10, United States Code, beyond December 31, 2011. The report shall include, at a minimum, the following: 
(1)A list of the current types of high-demand, low-density capabilities (as defined in such section) for which the authority is being used to address operational requirements.  
(2)For each high-demand, low-density capability included in the list under paragraph (1), the number of retired members of the Armed Forces who have served on active duty at any time during each of fiscal years 2007 through 2010 under the authority.  
(3)A plan to increase the required active duty strength for the high-demand, low-density capabilities included in the list under paragraph (1) to eliminate the need to use the authority.  
532.Non-chargeable rest and recuperation absence for certain members undergoing extended deployment to a combat zone 
(a)In generalChapter 40 of title 10, United States Code, is amended by inserting after section 705 the following new section: 
 
705a.Rest and recuperation absence: certain members undergoing extended deployment to a combat zone 
(a)Rest and recuperation authorizedUnder regulations prescribed by the Secretary of Defense, the Secretary concerned may provide a member of the armed forces described in subsection (b) the benefits described in subsection (c).  
(b)Covered membersA member of the armed forces described in this subsection is any member who— 
(1)is assigned or deployed for at least 270 days in an area or location— 
(A)that is designated by the President as a combat zone; and  
(B)in which hardship duty pay is authorized to be paid under section 305 of title 37; and  
(2)meets such other criteria as the Secretary of Defense may prescribe in the regulations required by subsection (a).  
(c)BenefitsThe benefits described in this subsection are the following: 
(1)A period of rest and recuperation absence for not more than 15 days.  
(2)Round-trip transportation at Government expense from the area or location in which the member is serving in connection with the exercise of the period of rest and recuperation.  
(d)Construction with other leaveAny benefits provided a member under this section are in addition to any other leave or absence to which the member may be entitled. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 705 the following new item: 
 
 
705a. Rest and recuperation absence: certain members undergoing extended deployment to a combat zone.  .  
533.Correction of military records 
(a)Members eligible to request review of retirement or separation without pay for physical disabilitySection 1554(a) of title 10, United States Code, is amended— 
(1)by striking an officer and inserting a member or former member of the uniformed services; and  
(2)by striking his case and inserting the member’s case.  
(b)Limitation on reduction in personnel assigned to duty with service review agency1559(a) of such title is amended by striking December 31, 2010 and inserting December 31, 2013.  
534.Disposition of members found to be fit for duty who are not suitable for deployment or worldwide assignment for medical reasons 
(a)Disposition 
(1)In generalChapter 61 of title 10, United States Code, is amended by inserting after section 1214 the following new section: 
 
1214a.Members determined fit for duty in Physical Evaluation Board evaluation: prohibition on involuntary administrative separation due to unsuitability based on medical conditions considered in evaluation 
(a)DispositionExcept as provided in subsection (c), the Secretary of the military department concerned may not authorize the involuntary administrative separation of a member described in subsection (b) based on a determination that the member is unsuitable for deployment or worldwide assignment based on the same medical condition of the member considered by a Physical Evaluation Board during the evaluation of the member.  
(b)Covered membersA member covered by subsection (a) is any member of the armed forces who has been determined by a Physical Evaluation Board pursuant to a physical evaluation by the board to be fit for duty.  
(c)Reevaluation 
(1)The Secretary of the military department concerned may direct the Physical Evaluation Board to reevaluate any member described in subsection (b) if the Secretary has reason to believe that a medical condition of the member considered by the Physical Evaluation Board during the evaluation of the member described in that subsection renders the member unsuitable for continued military service based on the medical condition.  
(2)A member determined pursuant to reevaluation under paragraph (1) to be unfit to perform the duties of the member's office, grade, rank, or rating may be retired or separated for physical disability under this chapter.  
(3)The Secretary of Defense shall be the final approval authority for any case determined by the Secretary of a military department to warrant administrative separation based on a determination that the member is unsuitable for continued service due to the same medical condition of the member considered by a Physical Evaluation Board that found the member fit for duty. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 61 of such title is amended by inserting after the item relating to section 1214 the following new item: 
 
 
1214a. Members determined fit for duty in Physical Evaluation Board evaluation: prohibition on involuntary administrative separation due to unsuitability based on medical conditions considered in evaluation.  .  
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to members evaluated for fitness for duty by Physical Evaluation Boards on or after that date.  
535.Review of laws, policies, and regulations restricting service of female members of the Armed Forces 
(a)Review requiredThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall conduct a review of laws, policies, and regulations, including the collocation policy, that may restrict the service of female members of the Armed Forces to determine whether changes in such laws, policies, and regulations are needed to ensure that female members have an equitable opportunity to compete and excel in the Armed Forces.  
(b)Submission of resultsNot later than April 15, 2011, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the review.  
EMilitary Justice and Legal Matters 
541.Continuation of warrant officers on active duty to complete disciplinary actionSection 580 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)A warrant officer subject to discharge or retirement under this section, but against whom any action has been commenced with a view to trying the officer by court-martial, may be continued on active duty, without prejudice to such action, until the completion of such action. .  
542.Enhanced authority to punish contempt in military justice proceedings 
(a)In generalSection 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), is amended to read as follows: 
 
848. Art. 48.Contempts 
(a)Authority to punish contemptA judge detailed to a court-martial, a court of inquiry, the United States Court of Appeals for the Armed Forces, a military Court of Criminal Appeals, a provost court, or a military commission may punish for contempt any person who— 
(1)uses any menacing word, sign, or gesture in the presence of the judge during the proceedings of the court-martial, court, or military commission;  
(2)disturbs the proceedings of the court-martial, court, or military commission by any riot or disorder; or  
(3)willfully disobeys the lawful writ, process, order, rule, decree, or command of the court-martial, court, or military commission.  
(b)PunishmentThe punishment for contempt under subsection (a) may not exceed confinement for 30 days, a fine of $1,000, or both.  
(c)Inapplicability to military commissions under chapter 47AThis section does not apply to a military commission established under chapter 47A of this title. .  
(b)Effective dateSection 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), as amended by subsection (a), shall apply with respect to acts of contempt committed after the date of the enactment of this Act.  
543.Improvements to Department of Defense domestic violence programs 
(a)Implementation of outstanding comptroller general recommendationsConsistent with the recommendations contained in the report of the Comptroller General of the United States titled Status of Implementation of GAO’s 2006 Recommendations on the Department of Defense’s Domestic Violence Program (GAO–10–577R), the Secretary of Defense shall complete, not later than one year after the date of enactment of this Act, implementation of actions to address the following recommendations: 
(1)Defense incident-based reporting systemThe Secretary of Defense shall develop a comprehensive management plan to address deficiencies in the data captured in the Defense Incident-Based Reporting System to ensure the system can provide an accurate count of domestic violence incidents, and any consequent disciplinary action, that are reported throughout the Department of Defense.  
(2)Adequate personnelThe Secretary of Defense shall develop a plan to ensure that adequate personnel are available to implement recommendations made by the Defense Task Force on Domestic Violence.  
(3)Domestic violence training data for chaplainsThe Secretary of Defense shall develop a plan to collect domestic violence training data for chaplains.  
(4)Oversight frameworkThe Secretary of Defense shall develop an oversight framework for Department of Defense domestic violence programs, to include oversight of implementation of recommendations made by the Defense Task Force on Domestic Violence, including budgeting, communication initiatives, and policy compliance.  
(b)Implementation reportThe Secretary of Defense shall submit to the congressional defense committees an implementation report within 90 days of the completion of actions outlined in subsection (a).  
FMember Education and Training Opportunities and Administration 
551.Enhancements of Department of Defense undergraduate nurse training program 
(a)Clarification of degree covered by programSubsection (a) of section 2016 of title 10, United States Code, is amended by striking a nursing degree and inserting a bachelor of science degree in nursing.  
(b)Graduation rates of training programsSubsection (b) of such section is amended by inserting in nursing after bachelor of science degree.  
(c)Location of programsSubsection (d) of such section is amended to read as follows: 
 
(d)Location of programs 
(1)An academic institution selected to operate an undergraduate nurse training program shall establish the program at or near a military installation that has a military treatment facility designated as a medical center with inpatient capability and multiple graduate medical education programs located on the installation or within reasonable proximity to the installation.  
(2)Before approving a location as the site of an undergraduate nurse training program, the Secretary of Defense shall conduct an assessment to ensure that the establishment of the program at that location will not adversely impact or displace existing nurse training programs, either conducted by the Department of Defense or by a civilian entity, at the location. .  
(d)Pilot program 
(1)ImplementationParagraph (2) of section 525(d) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2287; 10 U.S.C. 2016 note) is amended by striking July 1, 2011 and inserting December 31, 2011.  
(2)Graduation ratesParagraph (3) of such section is amended— 
(A)by striking the The pilot program shall achieve and inserting The goal of the pilot program is to achieve; and  
(B)by striking nurse training program and inserting nurse training programs.  
552.Repayment of education loan repayment benefits 
(a)Enlisted members on active duty in specified military specialtiesSection 2171 of title 10, United States Code, is amended by adding at the end the following new subsections: 
 
(g)Except a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 16301 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37.  
(h)The Secretary of Defense may prescribe, by regulations, procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may include exceptions that would allow for the payment as a lump sum of any loan repayment due to a member under a written agreement that existed at the time of a member’s death or disability. .  
(b)Members of selected reserveSection 16301 of such title is amended by adding at the end the following new subsections: 
 
(h)Except a person described in subsection (e) who transfers to service making the person eligible for repayment of loans under section 2171 of this title, a member of the armed forces who fails to complete the period of service required to qualify for loan repayment under this section shall be subject to the repayment provisions of section 303a(e) of title 37.  
(i)The Secretary of Defense may prescribe, by regulations, procedures for implementing this section, including standards for qualified loans and authorized payees and other terms and conditions for making loan repayments. Such regulations may include exceptions that would allow for the payment as a lump sum of any loan repayment due to a member under a written agreement that existed at the time of a member’s death or disability. .  
553.Participation of Armed Forces Health Professions Scholarship and Financial Assistance Program recipients in active duty health profession loan repayment programSection 2173(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)The person is enrolled in the Armed Forces Health Professions Scholarship and Financial Assistance Program under subchapter I of chapter 105 of this title for a number of years less than is required to complete the normal length of the course of study required for the health profession concerned. .  
554.Active duty obligation for military academy graduates who participate in the Armed Forces Health Professions Scholarship and Financial Assistance program 
(a)Military Academy graduatesSection 4348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in a program under section 2121 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in such program. .  
(b)Naval Academy graduatesSection 6959(a) of such title is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the midshipman participates in a program under section 2121 of this title, the midshipman will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in such program. .  
(c)Air Force Academy graduatesSection 9348(a) of such title is amended by adding at the end the following new paragraph: 
 
(4)That if an appointment described in paragraph (2) or (3) is tendered and the cadet participates in a program under section 2121 of this title, the cadet will fulfill any unserved obligation incurred under this section on active duty, regardless of the type of appointment held, upon completion of, and in addition to, any service obligation incurred under section 2123 of this title for participation in such program. .  
GDefense Dependents’ Education 
561.Enrollment of dependents of members of the Armed Forces who reside in temporary housing in Department of Defense domestic dependent elementary and secondary schoolsSection 2164(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3) 
(A)Under the circumstances described in subparagraph (B), the Secretary may, at the discretion of the Secretary, permit a dependent of a member of the armed forces to enroll in an educational program provided by the Secretary pursuant to this subsection without regard to the requirement in paragraph (1) with respect to residence on a military installation.  
(B)Subparagraph (A) applies only if— 
(i)the dependents reside in temporary housing (regardless of whether the temporary housing is on Federal property)— 
(I)because of the unavailability of adequate permanent living quarters on the military installation to which the member is assigned; or  
(II)while the member is wounded, ill, or injured; and  
(ii)the Secretary determines that the circumstances of such living arrangements justify extending the enrollment authority to include the dependents. .  
562.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $30,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).  
(b)Assistance to schools with enrollment changes due to base closures, force structure changes, or force relocationsOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $10,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).  
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).  
563.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2011 pursuant to section 301(5) for operation and maintenance for Defense-wide activities, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).  
HDecorations and Awards 
571.Clarification of persons eligible for award of bronze star medal 
(a)Limitation on eligible personsSection 1133 of title 10, United States Code, is amended to read as follows: 
 
1133.Bronze Star: limitation on persons eligible to receiveThe decoration known as the Bronze Star may only be awarded to a member of a military force who— 
(1)at the time of the events for which the decoration is to be awarded, was serving in a geographic area in which special pay is authorized under section 310 or paragraph (1) or (3) of section 351(a) of title 37; or  
(2)receives special pay under section 310 or paragraph (1) or (3) of section 351(a) of title 37 as a result of those events. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by striking the item relating to section 1133 and inserting the following new item: 
 
 
1133. Bronze Star: limitation on persons eligible to receive.  .  
(c)Application of amendmentThe amendment made by subsection (a) applies to the award of the Bronze Star after October 30, 2000.  
572.Authorization and request for award of Distinguished-Service Cross to Shinyei Matayoshi for acts of valor during World War II 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of that title to Shinyei Matayoshi for the acts of valor referred to in subsection (b).  
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Tech Sergeant Shinyei Matayoshi on April 7, 1945, as a member of Company G, 2d Battalion, 442d Regimental Combat Team during World War II.  
573.Authorization and request for award of Distinguished-Service Cross to Jay C. Copley for acts of valor during the Vietnam War 
(a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army is authorized and requested to award the Distinguished-Service Cross under section 3742 of such title to former Captain Jay C. Copley of the United States Army for the acts of valor during the Vietnam War described in subsection (b).  
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Captain Jay C. Copley on May 5, 1968, as commander of Company C of the 1st Battalion, 50th Infantry, attached to the 173d Airborne Brigade during an engagement with a regimental-size enemy force in Bin Dinh Province, South Vietnam.  
574.Program to commemorate 60th anniversary of the Korean War 
(a)Commemorative Program AuthorizedThe Secretary of Defense may establish and conduct a program to commemorate the 60th anniversary of the Korean War (in this section referred to as the commemorative program). In conducting the commemorative program, the Secretary of Defense shall coordinate and support other programs and activities of the Federal Government, State and local governments, and other persons and organizations in commemoration of the Korean War.  
(b)ScheduleIf the Secretary of Defense establishes the commemorative program, the Secretary shall determine the schedule of major events and priority of efforts for the commemorative program to achieve the commemorative objectives specified in subsection (c). The Secretary of Defense may establish a committee to assist the Secretary in determining the schedule and conducting the commemorative program.  
(c)Commemorative Activities and ObjectivesThe commemorative program may include activities and ceremonies to achieve the following objectives: 
(1)To thank and honor veterans of the Korean War, including members of the Armed Forces who were held as prisoners of war or listed as missing in action, for their service and sacrifice on behalf of the United States.  
(2)To thank and honor the families of veterans of the Korean War for their sacrifices and contributions, especially families who lost a loved one in the Korean War.  
(3)To highlight the service of the Armed Forces during the Korean War and the contributions of Federal agencies and governmental and non-governmental organizations that served with, or in support of, the Armed Forces.  
(4)To pay tribute to the sacrifices and contributions made on the home front by the people of the United States during the Korean War.  
(5)To provide the people of the United States with a clear understanding and appreciation of the lessons and history of the Korean War.  
(6)To highlight the advances in technology, science, and medicine related to military research conducted during the Korean War.  
(7)To recognize the contributions and sacrifices made by the allies of the United States during the Korean War.  
(d)Use of The United States of America Korean War Commemoration and SymbolsSubsection (c) of section 1083 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1918), as amended by section 1067 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2134) and section 1052 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 764), shall apply to the commemorative program.  
(e)Commemorative Fund 
(1)Establishment of new accountIf the Secretary of Defense establishes the commemorative program, the Secretary the Treasury shall establish in the Treasury of the United States an account to be known as the Department of Defense Korean War Commemoration Fund (in this section referred to as the Fund).  
(2)Administration and use of fundThe Fund shall be available to, and administered by, the Secretary of Defense. The Secretary of Defense shall use the assets of the Fund only for the purpose of conducting the commemorative program and shall prescribe such regulations regarding the use of the Fund as the Secretary of Defense considers to be necessary.  
(3)DepositsThere shall be deposited into the Fund the following: 
(A)Amounts appropriated to the Fund.  
(B)Proceeds derived from the use by the Secretary of Defense of the exclusive rights described in subsection (c) of section 1083 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1918).  
(C)Donations made in support of the commemorative program by private and corporate donors.  
(4)AvailabilitySubject to paragraph (5), amounts in the Fund shall remain available until expended.  
(5)Treatment of unobligated funds; transferIf unobligated amounts remain in the Fund as of September 30, 2013, the Secretary of the Treasury shall transfer the remaining amounts to the Department of Defense Vietnam War Commemorative Fund established pursuant to section 598(e) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 113 note). The transferred amounts shall be merged with, and available for the same purposes as, other amounts in the Department of Defense Vietnam War Commemorative Fund.  
(f)Acceptance of Voluntary Services 
(1)Authority to accept servicesNotwithstanding section 1342 of title 31, United States Code, the Secretary of Defense may accept from any person voluntary services to be provided in furtherance of the commemorative program. The Secretary of Defense shall prohibit the solicitation of any voluntary services if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in the program.  
(2)Compensation for work-related injuryA person providing voluntary services under this subsection shall be considered to be a Federal employee for purposes of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries. The person shall also be considered a special governmental employee for purposes of standards of conduct and sections 202, 203, 205, 207, 208, and 209 of title 18, United States Code. A person who is not otherwise employed by the Federal Government shall not be considered to be a Federal employee for any other purpose by reason of the provision of voluntary services under this subsection.  
(3)Reimbursement of incidental expensesThe Secretary of Defense may provide for reimbursement of incidental expenses incurred by a person providing voluntary services under this subsection. The Secretary of Defense shall determine which expenses are eligible for reimbursement under this paragraph.  
(g)Report requiredIf the Secretary of Defense conducts the commemorative program, the Inspector General of the Department of Defense shall submit to Congress, not later than 60 days after the end of the commemorative program, a report containing an accounting of— 
(1)all of the funds deposited into and expended from the Fund;  
(2)any other funds expended under this section; and  
(3)any unobligated funds remaining in the Fund as of September 30, 2013, that are transferred to the Department of Defense Vietnam War Commemorative Fund pursuant to subsection (e)(5).  
(h)Limitation on ExpendituresUsing amounts appropriated to the Department of Defense, the Secretary of Defense may not expend more than $5,000,000 to carry out the commemorative program.  
IMilitary Family Readiness Matters 
581.Appointment of additional members of Department of Defense Military Family Readiness Council 
(a)Inclusion of spouse of general or flag officerSubsection (b) of section 1781a of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraph (E) as subparagraph (F); and  
(B)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)The spouse of a general or flag officer. ; and  
(2)in paragraph (2), by striking subparagraphs (C) and (D) and inserting subparagraphs (C), (D), and (E).  
(b)Inclusion of Director of Office of Community Support for Military Families With Special NeedsSubsection (b)(1) of such section is further amended by adding at the end the following new subparagraph: 
 
(G)The Director of the Office of Community Support for Military Families With Special Needs. .  
(c)Clarification of appointment options for existing memberSubparagraph (F) of subsection (b)(1) of such section, as redesignated by subsection (a)(1)(A), is amended to read as follows: 
 
(F)In addition to the representatives appointed under subparagraphs (B) and (C), the senior enlisted advisor, or the spouse of a senior enlisted member, from each of the Army, Navy, Marine Corps, and Air Force. .  
(d)Appointment by Secretary of DefenseSubsection (b) of such section is further amended— 
(1)in paragraph (1)— 
(A)in subparagraph (B), by striking , who shall be appointed by the Secretary of Defense;  
(B)in subparagraph (C), by striking , who shall be appointed by the Secretary of Defense both places it appears; and  
(C)in subparagraph (D), by striking by the Secretary of Defense; and  
(2)by adding at the end the following new paragraph: 
 
(3)The Secretary of Defense shall appoint the members of the Council required by subparagraphs (B) through (F) of paragraph (1). .  
582.Enhancement of community support for military families with special needs 
(a)Director of the Office of Community Support for Military Families With Special NeedsSubsection (c) of section 1781c of title 10, United States Code, is amended to read as follows: 
 
(c)Director 
(1)The head of the Office shall be the Director of the Office of Community Support for Military Families With Special Needs, who shall be a member of the Senior Executive Service or a general officer or flag officer.  
(2)In the discharge of the responsibilities of the Office, the Director shall be subject to the supervision, direction, and control of the Under Secretary of Defense for Personnel and Readiness. .  
(b)Additional responsibility for OfficeSubsection (d) of such section is amended— 
(1)by redesignating paragraph (7) as paragraph (8); and  
(2)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)To conduct periodic reviews of best practices in the United States in the provision of medical and educational services for children with special needs. .  
(c)Enhancement of supportSection 563 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2304) is amended— 
(1)by redesignating subsection (c) as subsection (e); and  
(2)by inserting after subsection (b) the following new subsections: 
 
(c)Military department support for local centers to assist military children with special needsThe Secretary of a military department may establish or support centers on or in the vicinity of military installations under the jurisdiction of such Secretary to coordinate and provide medical and educational services for children with special needs of members of the Armed Forces who are assigned to such installations.  
(d)Advisory panel on community support for military families with special needs 
(1)EstablishmentNot later than 90 days after the date of the enactment of this subsection, the Secretary of Defense shall establish an advisory panel on community support for military families with special needs.  
(2)MembersThe advisory panel shall consist of seven individuals who are a member of a military family with special needs. The Secretary of Defense shall appoint the members of the advisory panel.  
(3)DutiesThe advisory panel shall— 
(A)provide informed advice to the Director of the Office of Community Support for Military Families With Special Needs on the implementation of the policy required by subsection (e) of section 1781c of title 10, United States Code, and on the discharge of the programs required by subsection (f) of such section;  
(B)assess and provide information to the Director on services and support for children with special needs that is available from other departments and agencies of the Federal Government and from State and local governments; and  
(C)otherwise advise and assist the Director in the discharge of the duties of the Office of Community Support for Military Families With Special Needs in such manner as the Secretary of Defense and the Director jointly determine appropriate.  
(4)MeetingsThe Director shall meet with the advisory panel at such times, and with such frequency, as the Director considers appropriate. The Director shall meet with the panel at least once each year. The Director may meet with the panel through teleconferencing or by other electronic means. .  
583.Modification of Yellow Ribbon Reintegration Program 
(a)Office for Reintegration ProgramsSubsection (d)(1) of section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended— 
(1)by striking The Under and inserting the following: 
 
(A)In generalThe Under ; and  
(2)in the last sentence— 
(A)by striking The office may also and inserting the following: 
 
(B)Partnerships and accessThe office may ;  
(B)by inserting and the Department of Veterans Affairs after Administration; and  
(C)by adding at the end the following new sentence: Service and State-based programs may provide access to curriculum, training, and support for services to members and families from all components..  
(b)Center for excellence in reintegrationSubsection (d)(2) of such section is amended by adding at the end the following new sentence: The Center shall develop and implement a process for evaluating the effectiveness of the Yellow Ribbon Reintegration Program in supporting the health and well-being of members of the Armed Forces and their families throughout the deployment cycle described in subsection (g)..  
(c)State Deployment Cycle Support TeamsSubsection (f)(3) of such section is amended by inserting and community-based organizations after service providers.  
(d)Operation of Program during Deployment and Post-deployment-reconstitution phasesSubsection (g) of such section is amended— 
(1)in paragraph (3), by inserting and to decrease the isolation of families during deployment after combat zone; and  
(2)in paragraph (5)(A), by inserting , providing information on employment opportunities, after communities.  
(e)Additional outreach serviceSubsection (h) of such section, as amended by section 595(1) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2338), is amended by adding at the end the following new paragraph: 
 
(15)Resiliency training to promote comprehensive programs for members of the Armed Forces to build mental and emotional resiliency for successfully meeting the demands of the deployment cycle. .  
584.Expansion and continuation of Joint Family Support Assistance ProgramSection 675 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 119 Stat. 2273; 10 U.S.C. 1781 note) is amended— 
(1)in subsection (b)— 
(A)by striking not more than and inserting not less than; and  
(B)by striking Up to and inserting At least; and  
(2)in subsection (h), by striking at the end of the three-year period beginning on the date on which funds are first obligated for the program and inserting on December 31, 2012.  
585.Report on military spouse education programs 
(a)Review requiredThe Secretary of Defense shall carry out a review of all education programs of the Department of Defense and Department of Veterans Affairs designed to support spouses of members of the Armed Forces.  
(b)Elements of reviewAt a minimum, the review shall evaluate the following: 
(1)All education programs of the Department of Defense and Department of Veterans Affairs that are in place to advance educational opportunities for military spouses.  
(2)The efficacy and effectiveness of such education programs.  
(3)The extent to which the availability of educational opportunities for military spouses influences the decisions of members to remain in the Armed Forces.  
(4)A comparison of the costs associated with providing military spouse education opportunities as an incentive to retain members rather than recruiting or training new members.  
(c)Submission of resultsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing— 
(1)the results of the review; and  
(2)such recommendations as the Secretary considers necessary for improving military spouse education programs.  
(d)ConsultationIn conducting the review and preparing the report, the Secretary of Defense shall consult with the Secretary of Veterans Affairs regarding education programs of Department of Veterans Affairs assisting spouses of members of the Armed Forces.  
586.Report on enhancing benefits available for military dependent children with special education needs 
(a)Report requiredNot later than September 30, 2011, the Secretary of the Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report describing the needs of military families with children with special education needs and evaluating options to enhance the benefits available to such families and children under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) in meeting such needs.  
(b)ConsultationThe Secretary of Defense shall prepare the report in consultation with the Secretary of Education.  
(c)ElementsIn preparing the report, the Secretary of Defense shall— 
(1)identify and assess obstacles faced by military families with children with special education needs in obtaining a free appropriate public education to address such needs;  
(2)identify and assess evidence-based research and best practices for providing special education and related services (as those terms are defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) for military children with special education needs;  
(3)assess timeliness in obtaining special education and related services described in paragraph (2);  
(4)determine and document the cost associated with obtaining special education and related services described in paragraph (2);  
(5)assess the feasibility of establishing an individualized education program for military children with special education needs that is applicable across jurisdictions of local educational agencies in order to achieve reciprocity among States in acknowledging such programs;  
(6)identify means of improving oversight and compliance with the requirements of section 614 of the Individuals with Disabilities Education Act (20 U.S.C. 1414) relating to a local educational agency supporting an existing individualized education program for a child with special education needs who is relocating to another State pursuant to the permanent change of station of a military parent until an individualized education program is developed and approved for such child in the State to which the child relocates;  
(7)assess the feasibility of establishing an expedited process for resolution of complaints by military parents with a child with special education needs about lack of access to education and related services otherwise specified in the individualized education program of the child;  
(8)assess the feasibility of permitting the Department of Defense to contact the State to which a military family with a child with special education needs will relocate pursuant to a permanent change of station when the orders for such change of station are issued, but before the family takes residence in such State, for the purpose of commencing preparation for education and related services specified in the individualized education program of the child;  
(9)assess the feasibility of establishing a system within the Department of Defense to document complaints by military parents regarding access to free and appropriate public education for their children with special education needs;  
(10)identify means to strengthen the monitoring and oversight of special education and related services for military children with special education needs under the Interstate Compact on Educational Opportunities for Military Children; and  
(11)consider such other matters as the Secretary of Defense and the Secretary of Education jointly consider appropriate.  
587.Reports on child development centers and financial assistance for child care for members of the Armed Forces 
(a)Reports requiredNot later than six months after the date of the enactment of this Act, and every two years thereafter, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on Department of Defense child development centers and financial assistance for child care provided by the Department of Defense off-installation to members of the Armed Forces.  
(b)ElementsEach report required by subsection (a) shall include the following, current as of the date of such report: 
(1)The number of child development centers currently located on military installations.  
(2)The number of dependents of members of the Armed Forces utilizing such child development centers.  
(3)The number of dependents of members of the Armed Forces that are unable to utilize such child development centers due to capacity limitations.  
(4)The types of financial assistance available for child care provided by the Department of Defense off-installation to members of the Armed Forces (including eligible members of the reserve components).  
(5)The extent to which members of the Armed Forces are utilizing such financial assistance for child care off-installation.  
(6)The methods by which the Department of Defense reaches out to eligible military families to increase awareness of the availability of such financial assistance.  
(7)The formulas used to calculate the amount of such financial assistance provided to members of the Armed Forces.  
(8)The funding available for such financial assistance in the Department of Defense and in the military departments.  
(9)The barriers to access, if any, to such financial assistance faced by members of the Armed Forces, including whether standards and criteria of the Department of Defense for child care off-installation may affect access to child care.  
(10)Any other matters the Secretary considers appropriate in connection with such report, including with respect to the enhancement of access to Department of Defense child care development centers and financial assistance for child care off-installation for members of the Armed Forces.  
JOther Matters 
591.Authority for members of the Armed Forces and Department of Defense and Coast Guard civilian employees and their families to accept gifts from non-Federal entities 
(a)Codification and expansion of existing authority to cover additional members and employeesChapter 155 of title 10, United States Code, is amended by inserting after section 2601 the following new section: 
 
2601a.Direct acceptance of gifts by members of the armed forces and Department of Defense and Coast Guard employees and their families 
(a)Regulations governing acceptance of gifts 
(1)The Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) shall issue regulations to provide that, subject to such limitations as may be specified in such regulations, the following individuals may accept gifts from nonprofit organizations, private parties, and other sources outside the Department of Defense or the Department of Homeland Security: 
(A)A member of the armed forces described in subsection (b).  
(B)A civilian employee of the Department of Defense or Coast Guard described in subsection (c).  
(C)The family members of such a member or employee.  
(D)Survivors of such a member or employee who is killed.  
(2)The regulations required by this subsection shall— 
(A)apply uniformly to all elements of the Department of Defense and, to the maximum extent feasible, to the Coast Guard; and  
(B)require review and approval by a designated agency ethics official before acceptance of a gift to ensure that acceptance of the gift complies with the Joint Ethics Regulation.  
(b)Covered membersThis section applies to a member of the armed forces who, while performing active duty, full-time National Guard duty, or inactive-duty training on or after September 11, 2001, incurred an injury or illness— 
(1)as described in section 1413a(e)(2) of this title; or  
(2)under other circumstances determined by the Secretary concerned to warrant treatment analogous to members covered by paragraph (1).  
(c)Covered employeesThis section applies to a civilian employee of the Department of Defense or Coast Guard who, while an employee on or after September 11, 2001, incurred an injury or illness under a circumstance described in paragraph (1) or (2) of subsection (c).  
(d)Gifts from certain sources prohibitedThe regulations issued under subsection (a) may not authorize the acceptance of a gift from a foreign government or international organization or their agents. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2601 the following new item: 
 
 
2601a. Direct acceptance of gifts by members of the armed forces and Department of Defense and Coast Guard employees and their families.  .  
592.Increase in number of private sector civilians authorized for admission to National Defense UniversitySection 2167(a) of title 10, United States Code, is amended by striking 20 full-time student positions and inserting 35 full-time student positions.  
593.Admission of defense industry civilians to attend United States Air Force Institute of Technology 
(a)Admission authorityChapter 901 of title 10, United States Code, is amended by inserting after section 9314 the following new section: 
 
9314a.United States Air Force Institute of Technology: admission of defense industry civilians 
(a)Admission authorized 
(1)The Secretary of the Air Force may permit defense industry employees described in subsection (b) to receive instruction at the United States Air Force Institute of Technology in accordance with this section. Any such defense industry employee may be enrolled in, and may be provided instruction in, a program leading to a graduate degree in a defense focused curriculum related to aeronautics and astronautics, electrical and computer engineering, engineering physics, mathematics and statistics, operational sciences, or systems and engineering management.  
(2)No more than 125 defense industry employees may be enrolled at the United States Air Force Institute of Technology at any one time under the authority of paragraph (1).  
(3)Upon successful completion of the course of instruction at the United States Air Force Institute of Technology in which a defense industry employee is enrolled, the defense industry employee may be awarded an appropriate degree under section 9314 of this title.  
(b)Eligible defense industry employeesFor purposes of this section, an eligible defense industry employee is an individual employed by a private firm that is engaged in providing to the Department of Defense significant and substantial defense-related systems, products, or services. A defense industry employee admitted for instruction at the United States Air Force Institute of Technology remains eligible for such instruction only so long at that person remains employed by the same firm.  
(c)Annual determination by the Secretary of the Air ForceDefense industry employees may receive instruction at the United States Air Force Institute of Technology during any academic year only if, before the start of that academic year, the Secretary of the Air Force, or the designee of the Secretary, determines that providing instruction to defense industry employees under this section during that year— 
(1)will further the military mission of the United States Air Force Institute of Technology; and  
(2)will be done on a space-available basis and not require an increase in the size of the faculty of the school, an increase in the course offerings of the school, or an increase in the laboratory facilities or other infrastructure of the school.  
(d)Program requirementsThe Secretary of the Air Force shall ensure that— 
(1)the curriculum in which defense industry employees may be enrolled under this section is not readily available through other schools and concentrates on the areas of focus specified in subsection (a)(1) that are conducted by military organizations and defense contractors working in close cooperation; and  
(2)the course offerings at the United States Air Force Institute of Technology continue to be determined solely by the needs of the Department of Defense.  
(e)Tuition 
(1)The United States Air Force Institute of Technology shall charge tuition for students enrolled under this section at a rate not less than the rate charged for employees of the United States outside the Department of the Air Force.  
(2)Amounts received by the United States Air Force Institute of Technology for instruction of students enrolled under this section shall be retained by the school to defray the costs of such instruction. The source, and the disposition, of such funds shall be specifically identified in records of the school.  
(f)Standards of conductWhile receiving instruction at the United States Air Force Institute of Technology, defense industry employees enrolled under this section, to the extent practicable, are subject to the same regulations governing academic performance, attendance, norms of behavior, and enrollment as apply to Government civilian employees receiving instruction at the school. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 9314 the following new item: 
 
 
9314a. United States Air Force Institute of Technology: admission of defense industry civilians.  .  
594.Updated terminology for Army Medical Service CorpsParagraph (5) of section 3068 of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking Pharmacy, Supply, and Administration and inserting Administrative Health Services;  
(2)in subparagraph (C), by striking Sanitary Engineering and inserting Preventive Medicine Sciences; and  
(3)in subparagraph (D), by striking Optometry and inserting Clinical Health Sciences.  
595.Date for submission of annual report on Department of Defense STARBASE ProgramSection 2193b(g) of title 10, United States Code, is amended by striking 90 days after the end of each fiscal year and inserting March 31 of each year.  
596.Extension of deadline for submission of final report of Military Leadership Diversity CommissionSection 596(e)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4478) is amended by striking 12 months and inserting 18 months.  
VICompensation and Other Personnel Benefits 
 
Subtitle A—Pay and Allowances 
Sec. 601. Ineligibility of certain Federal civilian employees for Reservist income replacement payments on account of availability of comparable benefits under another program. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. One-year extension of authorities relating to payment of referral bonuses. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Extension of authority to provide travel and transportation allowances for inactive duty training outside of normal commuting distances. 
Sec. 622. Travel and transportation allowances for attendance at Yellow Ribbon Reintegration events. 
Subtitle D—Disability, Retired Pay and Survivor Benefits 
Sec. 631. Elimination of cap on retired pay multiplier for members with greater than 30 years of service who retire for disability. 
Sec. 632. Payment date for retired and retainer pay. 
Sec. 633. Clarification of effect of ordering reserve component member to active duty to receive authorized medical care on reducing eligibility age for receipt of non-regular service retired pay. 
Sec. 634. Conformity of special compensation for members with injuries or illnesses requiring assistance in everyday living with monthly personal caregiver stipend under Department of Veterans Affairs program of comprehensive assistance for family caregivers. 
Sec. 635. Sense of Congress concerning age and service requirements for retired pay for non-regular service. 
Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 641. Addition of definition of morale, welfare, and recreation telephone services for use in contracts to provide such services for military personnel serving in combat zones. 
Sec. 642. Feasibility study on establishment of full exchange store in the Northern Mariana Islands. 
Sec. 643. Continuation of commissary and exchange operations at Brunswick Naval Air Station, Maine. 
Subtitle F—Other Matters 
Sec. 651. Report on basic allowance for housing for personnel assigned to sea duty. 
Sec. 652. Report on savings from enhanced management of special pay for aviation career officers extending period of active duty.  
APay and Allowances 
601.Ineligibility of certain Federal civilian employees for Reservist income replacement payments on account of availability of comparable benefits under another program 
(a)Ineligibility for paymentsSection 910(b) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)A civilian employee of the Federal Government who is also a member of a reserve component is not entitled to a payment under this section for any period for which the employee is entitled to— 
(A)a differential payment under section 5538 of title 5; or  
(B)a comparable benefit under an administratively established program for civilian employees absent from a position of employment with the Federal Government in order to perform active duty in the uniformed services. .  
(b)Effective dateSubsection (b)(3) of section 910 of title 37, United States Code, as added by subsection (a), shall apply with respect to payments under such section for months beginning on or after the date of the enactment of this Act.  
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus.  
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.  
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.  
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service.  
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.  
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.  
(7)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.  
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.  
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.  
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists.  
(2)Section 302d(a)(1), relating to accession bonus for registered nurses.  
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.  
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.  
(5)Section 302h(a)(1), relating to accession bonus for dental officers.  
(6)Section 302j(a), relating to accession bonus for pharmacy officers.  
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.  
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.  
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.  
(2)Section 312b(c), relating to nuclear career accession bonus.  
(3)Section 312c(d), relating to nuclear career annual incentive bonus.  
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 331(h), relating to general bonus authority for enlisted members.  
(2)Section 332(g), relating to general bonus authority for officers.  
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.  
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.  
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.  
(6)Section 351(h), relating to hazardous duty pay.  
(7)Section 352(g), relating to assignment pay or special duty pay.  
(8)Section 353(i), relating to skill incentive pay or proficiency bonus.  
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.  
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 301b(a), relating to aviation officer retention bonus.  
(2)Section 307a(g), relating to assignment incentive pay.  
(3)Section 308(g), relating to reenlistment bonus for active members.  
(4)Section 309(e), relating to enlistment bonus.  
(5)Section 324(g), relating to accession bonus for new officers in critical skills.  
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.  
(7)Section 327(h), relating to incentive bonus for transfer between armed forces.  
(8)Section 330(f), relating to accession bonus for officer candidates.  
616.One-year extension of authorities relating to payment of referral bonusesThe following sections of title 10, United States Code, are amended by striking December 31, 2010 and inserting December 31, 2011: 
(1)Section 1030(i), relating to health professions referral bonus.  
(2)Section 3252(h), relating to Army referral bonus.  
CTravel and Transportation Allowances 
621.Extension of authority to provide travel and transportation allowances for inactive duty training outside of normal commuting distancesSection 408a(e) of title 37, United States Code, is amended by striking December 31, 2010 and inserting December 31, 2011.  
622.Travel and transportation allowances for attendance at Yellow Ribbon Reintegration events 
(a)Payment of travel costs authorized 
(1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 411k the following new section: 
 
411l.Travel and transportation allowances: attendance of members and other persons at Yellow Ribbon Reintegration Program events 
(a)Allowances authorized 
(1)Under uniform regulations prescribed by the Secretaries concerned, a member of the uniformed services authorized to attend a Yellow Ribbon Reintegration Program event may be provided travel and transportation allowances in order that the member may attend a Yellow Ribbon Reintegration Program event.  
(2)Under uniform regulations prescribed by the Secretaries concerned, travel and transportation allowances may be provided for a person designated pursuant to subsection (b) in order for the person to accompany a member in attending a Yellow Ribbon Reintegration Program event if the Secretary concerned determines that the presence of the person at the event may contribute to the purposes of the event for the member.  
(b)Designation of persons eligible for allowanceA member of the uniformed services who is eligible to attend a Yellow Ribbon Reintegration Program event may designate one or more persons, including another member of the uniformed services, for purposes of receiving travel and transportation allowances described in subsection (c) to attend a Yellow Ribbon Reintegration Program event. The designation of a person for purposes of this section shall be made in writing and may be changed at any time.  
(c)Authorized travel and transportation 
(1)The transportation authorized by subsection (a) is round-trip transportation between the home or place of business of the authorized person and the location of the Yellow Ribbon Reintegration Program event.  
(2)In addition to transportation under paragraph (1), the Secretary concerned may provide a per diem allowance or reimbursement for the actual and necessary expenses of the travel, or a combination thereof, but not to exceed the rates established under section 404(d) of this title.  
(3)The transportation authorized by paragraph (1) may be provided by any of the following means: 
(A)Transportation in-kind.  
(B)A monetary allowance in place of transportation in-kind at a rate to be prescribed by the Secretaries concerned.  
(C)Reimbursement for the commercial cost of transportation.  
(4)An allowance payable under this subsection may be paid in advance.  
(5)Reimbursement payable under this subsection may not exceed the cost of Government-procured commercial round-trip air travel.  
(d)Yellow Ribbon Reintegration Program event definedIn this section, the term Yellow Ribbon Reintegration Program event means an event authorized under section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note). .  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 411k the following new item: 
 
 
411l. Travel and transportation allowances: attendance of members and other persons at Yellow Ribbon Reintegration Program events.  .  
(b)ApplicabilityNo reimbursement may be provided under section 411l of title 37, United States Code, as added by subsection (a), for travel and transportation costs incurred before September 30, 2010.  
DDisability, Retired Pay and Survivor Benefits 
631.Elimination of cap on retired pay multiplier for members with greater than 30 years of service who retire for disability 
(a)Computation of retired payThe table in section 1401(a) of title 10, United States Code, is amended— 
(1)in the column designated Column 2, by inserting , not to exceed 75%, after percentage of disability both places it appears; and  
(2)by striking column 4.  
(b)Recomputation of retired or retainer pay to reflect later active duty of members who first became members before September 8, 1980The table in section 1402(d) of such title is amended— 
(1)in the column designated Column 2, by inserting , not to exceed 75%, after percentage of disability; and  
(2)by striking column 4.  
(c)Recomputation of retired or retainer pay to reflect later active duty of members who first became members after September 7, 1980The table in section 1402a(d) of such title is amended— 
(1)in the column designated Column 2, by inserting , not to exceed 75 percent, after percentage of disability; and  
(2)by striking column 4.  
(d)Application of amendmentsThe tables in sections 1401(a), 1402(d), and 1402a(d) of title 10, United States Code, as in effect on the day before the date of the enactment of this Act, shall continue to apply to the computation or recomputation of retired or retainer pay for persons who first became entitled to retired or retainer pay under subtitle A of such title on or before the date of the enactment of this Act. The amendments made by this section shall apply only with respect to persons who first become entitled to retired or retainer pay under such subtitle after that date.  
632.Payment date for retired and retainer pay 
(a)Setting payment dateSection 1412 of title 10, United States Code, is amended— 
(1)by striking Amounts and inserting (a) Rounding.—Amounts; and  
(2)by adding at the end the following new subsection: 
 
(b)Payment dateAmounts of retired pay and retainer pay due a retired member of the uniformed services shall be paid on the first day of each month beginning after the month in which the right to such pay accrues. .  
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
1412.Administrative provisions .  
(2)Table of sectionsThe table of sections at the beginning of chapter 71 of such title is amended by striking the item relating to section 1412 and inserting the following new item: 
 
 
1412. Administrative provisions.  .  
(c)Effective dateSubsection (b) of section 1412 of title 10, United States Code, as added by subsection (a), shall apply beginning with the first month that begins more than 30 days after the date of the enactment of this Act.  
633.Clarification of effect of ordering reserve component member to active duty to receive authorized medical care on reducing eligibility age for receipt of non-regular service retired paySection 12731(f)(2)(B) of title 10, United States Code, is amended by adding at the end the following new clause: 
 
(iii)If a member described in subparagraph (A) is wounded or otherwise injured or becomes ill while serving on active duty pursuant to a call or order to active duty under a provision of law referred to in the first sentence of clause (i) or in clause (ii), and the member is then ordered to active duty under section 12301(h)(1) of this title to receive medical care for the wound, injury, or illness, each day of active duty under that order for medical care shall be treated as a continuation of the original call or order to active duty for purposes of reducing the eligibility age of the member under this paragraph. .  
634.Conformity of special compensation for members with injuries or illnesses requiring assistance in everyday living with monthly personal caregiver stipend under Department of Veterans Affairs program of comprehensive assistance for family caregiversSubsection (c) of section 439 of title 37, United States Code, is amended to read as follows: 
 
(c)AmountThe amount of monthly special compensation payable to a member under subsection (a) shall be the amount as follows: 
(1)The monthly amount of aid and attendance payable under section 1114(r)(2) of title 38.  
(2)Upon the establishment by the Secretary of Veterans Affairs pursuant to subparagraph (C) of section 1720G(a)(3) of title 38 of the schedule of monthly personal caregiver stipends under the Department of Veterans Affairs program of comprehensive assistance for family caregivers under subparagraph (A)(ii)(V) of such section, the monthly personal caregiver stipend payable with respect to similarly circumstanced veterans under such schedule, rather than the amount specified in paragraph (1). .  
635.Sense of Congress concerning age and service requirements for retired pay for non-regular serviceIt is the sense of Congress that— 
(1)the amendments made to section 12731 of title 10, United States Code, by section 647 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 160) were intended to reduce the minimum age at which members of a reserve component of the Armed Forces would begin receiving retired pay according to time spent deployed, by three months for every 90-day period spent on active duty over the course of a career, rather than limiting qualifying time to such periods wholly served within the same fiscal year, as interpreted by the Department of Defense; and  
(2)steps should be taken by the Department of Defense to implement the congressional intent outlined in paragraph (1).  
ECommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
641.Addition of definition of morale, welfare, and recreation telephone services for use in contracts to provide such services for military personnel serving in combat zonesSection 885 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 265; 10 U.S.C. 2304 note) is amended by adding at the end the following new subsection: 
 
(c)morale, welfare, and recreation telephone services definedIn this section, the term morale, welfare, and recreation telephone services means unofficial telephone calling center services supporting calling centers provided by the Army and Air Force Exchange Service, Navy Exchange Service Command, Marine Corps exchanges, or any other nonappropriated fund instrumentality of the United States under the jurisdiction of the Armed Forces which is conducted for the comfort, pleasure, contentment, or physical or mental improvement of members of the Armed Forces. .  
642.Feasibility study on establishment of full exchange store in the Northern Mariana IslandsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the results of a study to determine the feasibility of replacing the Shoppette of the Army and Air Force Exchange Service in the Northern Mariana Islands with a full-service exchange store.  
643.Continuation of commissary and exchange operations at Brunswick Naval Air Station, Maine 
(a)Continuation of operationsThe Secretary of Defense shall provide for the continuation of commissary and exchange operations at Brunswick Naval Air Station, Maine, until the later of the following: 
(1)The closure of Brunswick Naval Air Station.  
(2)The end of the 60-day period beginning on the date on which the Secretary of Defense makes the determination under subsection (b).  
(b)Review and determinationNot earlier than 120 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)review any report prepared by the Comptroller General of the United States relating to commissary and exchange operations at Brunswick Naval Air Station, Maine; and  
(2)based on such review, make a determination regarding whether such operations should be continued.  
FOther Matters 
651.Report on basic allowance for housing for personnel assigned to sea duty 
(a)Report requiredNot later than July 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report containing the following: 
(1)A review of the standards used to determine the monthly rates of basic allowance for housing for personnel assigned to sea duty (under section 403 of title 37, United States Code).  
(2)A review of the legislative framework and policies applicable to eligibility and levels of compensation for single and married personnel, with and without dependents, who are assigned to sea duty.  
(3)Any recommendation for modifications of title 37, United States Code, relating to basic allowance for housing for personnel who are assigned to sea duty that the Secretary considers appropriate, including an estimate of the cost of each modification.  
(b)Elements of reviewsIn conducting the reviews for purposes of subsection (a), the Secretary shall consider whether existing law, policies, and housing standards are suitable in terms of the following: 
(1)The cost and availability of housing ashore for personnel assigned to sea duty.  
(2)The pay and allowances (other than basic allowance for housing) payable to personnel who are assigned to sea duty, including basic pay, career sea pay, and the family separation allowance.  
(3)The comparability in levels of compensation for single and married personnel, with and without dependents, who are assigned to sea duty.  
(4)The provision of appropriate quality of life and retention incentives for members in all grades who are assigned to sea duty.  
(5)The provision of appropriate recognition and motivation for promotion to higher military grades of personnel who are assigned to sea duty.  
(6)Budgetary constraints and rising personnel costs.  
652.Report on savings from enhanced management of special pay for aviation career officers extending period of active duty 
(a)Report requiredNot later than August 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report regarding the use and management of the special pay programs authorized in section 301b of title 37, United States Code, for aviation career officers extending a period of active duty.  
(b)Elements of reportThe report required by subsection (a) shall include the following: 
(1)A review of the programs operated by the Secretaries of the military departments, including— 
(A)directives and guidelines issued by the Secretary of Defense;  
(B)the number of aviation officers receiving the special pay, listed by weapon system;  
(C)the weapon systems for which special pay is not authorized and the number of aviation officers affected by such exclusion;  
(D)the policy and structure of the programs and the retention philosophy supporting the policy and structure of the programs;  
(E)the amounts paid to individual aviation officers, annually and over the course of a career; and  
(F)the amounts budgeted annually for such programs.  
(2)An accounting of aviation officers receiving the special pay who have an active duty service commitment and the totals of aviation officers and allocated funding by types of active duty service commitment.  
(3)A review of retention trends for aviation officers, generally and by weapon system, within the military departments and an assessment of the factors that influence retention trends, and the reliability and durability of those trends if such factors are altered.  
(4)An assessment of the funds that can be saved by restructuring or eliminating such programs to reduce payments to aviation officers associated with those weapon systems with strong retention trends and aviation officers with active duty service commitments.  
(5)A review of the demand for former military aviation officers to fulfill commercial airline hiring requirements, recent data regarding airline hiring of former military aviation officers, and an assessment of the methods used by airlines to qualify pilot candidates for employment as commercial pilots.  
(6)Any recommendations for modifications of title 37, United States Code, relating to special pay for aviation career officers extending a period of active duty.  
VIIHealth Care Provisions 
 
Subtitle A—Improvements to Health Benefits 
Sec. 701. Extension of prohibition on increases in certain health care costs. 
Sec. 702. Extension of dependent coverage under the TRICARE program. 
Sec. 703. Survivor dental benefits. 
Sec. 704. Aural screenings for members of the Armed Forces. 
Sec. 705. Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits program. 
Subtitle B—Health Care Administration 
Sec. 711. Administration of TRICARE. 
Sec. 712. Postdeployment health reassessments for purposes of the medical tracking system for members of the Armed Forces deployed overseas. 
Sec. 713. Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing certain duty while in State status. 
Sec. 714. Improvements to oversight of medical training for Medical Corps officers. 
Sec. 715. Health information technology. 
Sec. 716. Education and training on use of pharmaceuticals in rehabilitation programs for wounded warriors. 
Subtitle C—Other Matters 
Sec. 721. Repeal of report requirement on separations resulting from refusal to participate in anthrax vaccine immunization program. 
Sec. 722. Comprehensive policy on consistent neurological cognitive assessments of members of the Armed Forces before and after deployment. 
Sec. 723. Assessment of post-traumatic stress disorder by military occupation. 
Sec. 724. Licensed mental health counselors and the TRICARE program.  
AImprovements to Health Benefits 
701.Extension of prohibition on increases in certain health care costs 
(a)Charges under contracts for medical careSection 1097(e) of title 10, United States Code, is amended by striking September 30, 2009 and inserting September 30, 2011.  
(b)Charges for inpatient careSection 1086(b)(3) of such title is amended by striking September 30, 2010 and inserting September 30, 2011.  
702.Extension of dependent coverage under the TRICARE program 
(a)Dependent coverage 
(1)In generalChapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110b.TRICARE program: extension of dependent coverage 
(a)In generalIn accordance with subsection (c), an individual described in subsection (b) shall be deemed to be a dependent (as described in section 1072(2)(D) of this title) for purposes of coverage under the TRICARE program.  
(b)Individual describedAn individual described in this subsection is an individual who— 
(1)would be a dependent under section 1072(2) of this title but for exceeding an age limit under such section;  
(2)has not attained the age of 26;  
(3)is not eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986);  
(4)is not otherwise a dependent of a member or a former member under any subparagraph of section 1072(2) of this title; and  
(5)meets other criteria specified in regulations prescribed by the Secretary, similar to regulations prescribed by the Secretary of Health and Human Services under section 2714(b) of the Public Health Service Act.  
(c)Premium 
(1)The Secretary shall prescribe by regulation a premium (or premiums) for coverage under the TRICARE program provided pursuant to this section to an individual described in subsection (b).  
(2)The monthly amount of the premium in effect for a month for coverage under the TRICARE program pursuant to this section shall be the amount equal to the cost of such coverage that the Secretary determines on an appropriate actuarial basis.  
(3)The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums under this subsection.  
(4)Amounts collected as premiums under this subsection shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. .  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1110a the following new item: 
 
 
1110b. TRICARE program: extension of dependent coverage.  .  
(b)Effective date and regulationsThe amendments made by this section shall take effect on January 1, 2011. The Secretary of Defense shall prescribe an interim final rule with respect to such amendments, effective not later than January 1, 2011.  
703.Survivor dental benefitsParagraph (2) of section 1076a(k) of title 10, United States Code, is amended to read as follows: 
 
(2)Such term includes any such dependent of a member who dies— 
(A)while on active duty for a period of more than 30 days; or  
(B)while such member is a member of the Ready Reserve. .  
704.Aural screenings for members of the Armed Forces 
(a)Tinnitus screening 
(1)Study requiredNot later than September 30, 2011, the Secretary of Defense shall conduct a study to identify the best tests currently available to screen members of the Armed Forces for tinnitus.  
(2)PlanNot later than December 31, 2011, the Secretary shall develop a plan to ensure that all members of the Armed Forces are screened for tinnitus prior to and after a deployment to a combat zone.  
(3)ReportNot later than December 31, 2011, the Secretary shall submit to the congressional defense committees a report containing the results of the study under paragraph (1) and the plan under paragraph (2).  
(b)Improving aural protection for members of the Armed Forces 
(1)In generalIn accordance with section 721 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4506), the Secretary of Defense shall examine methods to improve the aural protection for members of the Armed Forces in combat.  
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the methods to improve aural protection examined under subsection (a).  
(c)Center of ExcellenceThe Secretary shall ensure that all studies, findings, plans, and reports conducted or submitted under this section are transmitted to the center of excellence established by section 721 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4506).  
705.Temporary prohibition on increase in copayments under retail pharmacy system of pharmacy benefits programDuring the period beginning on October 1, 2010, and ending on September 30, 2011, the cost sharing requirements established under paragraph (6) of section 1074g(a) of title 10, United States Code, for pharmaceutical agents available through retail pharmacies covered by paragraph (2)(E)(ii) of such section may not exceed amounts as follows: 
(1)In the case of generic agents, $3.  
(2)In the case of formulary agents, $9.  
(3)In the case of nonformulary agents, $22.  
BHealth Care Administration 
711.Administration of TRICARESubsection (a) of section 1073 of title 10, United States Code, is amended— 
(1)by striking Except and inserting (1) Except; and  
(2)by adding at the end the following new paragraph: 
 
(2)Except as otherwise provided in this chapter, the Secretary of Defense shall have responsibility for administering the TRICARE program and making any decision affecting such program. .  
712.Postdeployment health reassessments for purposes of the medical tracking system for members of the Armed Forces deployed overseas 
(a)Requirement for postdeployment health reassessmentsParagraph (1) of subsection (b) of section 1074f of title 10, United States Code, is amended to read as follows: 
 
(1) 
(A)The system described in subsection (a) shall include the use of predeployment medical examinations and postdeployment medical examinations (including the assessment of mental health and the drawing of blood samples) and postdeployment health reassessments to— 
(i)accurately record the health status of members before their deployment;  
(ii)accurately record any changes in their health status during the course of their deployment; and  
(iii)identify health concerns, including mental health concerns, that may become manifest several months following their deployment.  
(B)The postdeployment medical examination shall be conducted when the member is redeployed or otherwise leaves an area in which the system is in operation (or as soon as possible thereafter).  
(C)The postdeployment health reassessment shall be conducted at an appropriate time during the period beginning 90 days after the member is redeployed and ending 180 days after the member is redeployed. .  
(b)Incorporation in reassessments of elements of predeployment and postdeployment medical examinationsParagraph (2) of such subsection is amended by striking and postdeployment medical examination and inserting medical examination, postdeployment medical examination, and postdeployment health reassessment.  
(c)RecordkeepingSubsection (c) of such section is amended— 
(1)by inserting and reassessments after medical examinations; and  
(2)by inserting and the prescription and administration of psychotropic medications after including immunizations.  
(d)Quality assuranceSubsection (d) of such section is amended— 
(1)in paragraph (1), by striking and postdeployment medical examinations and inserting , postdeployment medical examinations, and postdeployment health reassessments; and  
(2)in paragraph (2)— 
(A)in subparagraph (A), by inserting and reassessments after postdeployment health assessments; and  
(B)in subparagraph (B), by inserting and reassessments after such assessments.  
713.Clarification of licensure requirements applicable to military health-care professionals who are members of the National Guard performing certain duty while in State statusSection 1094(d) of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting or (3) after paragraph (2);  
(2)in paragraph (2), by inserting as being described in this paragraph after paragraph (1); and  
(3)by adding at the end the following new paragraph: 
 
(3)A health-care professional referred to in paragraph (1) as being described in this paragraph is a member of the National Guard who— 
(A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and  
(B)is performing training or duty under section 502(f) of title 32 in response to an actual or potential disaster. .  
714.Improvements to oversight of medical training for Medical Corps officers 
(a)Review of training programs for medical officers 
(1)ReviewThe Secretary of Defense shall conduct a review of training programs for medical officers (as defined in section 101(b)(14) of title 10, United States Code) to ensure that the academic and military performance of such officers has been completely documented in military personnel records. The programs reviewed shall include, at a minimum, the following: 
(A)Programs at the Uniformed Services University of the Health Sciences that award a medical doctor degree.  
(B)Selected residency programs at military medical treatment facilities, as determined by the Secretary, to include at least one program in each of the specialties of— 
(i)anesthesiology;  
(ii)emergency medicine;  
(iii)family medicine;  
(iv)general surgery;  
(v)neurology;  
(vi)obstetrics/gynecology;  
(vii)pathology;  
(viii)pediatrics; and  
(ix)psychiatry.  
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the findings of the review under paragraph (1).  
(b)Annual report on graduate medical education programs 
(1)Annual reportNot later than April 1, 2011, and annually thereafter through 2015, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the graduate medical education programs of the Department of Defense.  
(2)ElementsEach report under paragraph (1) shall include the following: 
(A)An identification of each graduate medical education program of the Department of Defense in effect during the previous fiscal year, including for each such program, the military department responsible, the location, the medical specialty, the period of training required, and the number of students by year.  
(B)The status of each program referred to in subparagraph (A), including, for each such program, an identification of the fiscal year in which the last action was taken with respect to each of the following: 
(i)Initial accreditation.  
(ii)Continued accreditation.  
(iii)If applicable, probation, and the reasons for probationary status.  
(iv)If applicable, withheld or withdrawn accreditation, and the reasons for such action.  
(C)A discussion of trends in the graduate medical education programs of the Department.  
(D)A discussion of challenges faced by such programs, and a description and assessment of strategies and plans to address such challenges.  
(E)Such other matters as the Secretary considers appropriate.  
715.Health information technology 
(a)Enterprise risk assessment methodology study 
(1)Study requiredThe Secretary of Defense shall conduct an enterprise risk assessment methodology study of all health information technology programs of the Department of Defense.  
(2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the results of the study required under paragraph (1).  
(b)Report on health information technology organizational structure and future plans 
(1)Report RequiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the organizational structure for health information technology within the Department of Defense.  
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)Organizational charts for all organizations involved with health information technology showing, at a minimum, the senior positions in each office and each activity.  
(B)A description of the functions and responsibilities, to include policy formulation, policy and program execution, and program oversight, of each senior position for health information technology.  
(C)An assessment of how well the health information systems of the Department of Defense interact with the health information systems of— 
(i)the Department of Veterans Affairs; and  
(ii)entities other than the Federal Government.  
(D)A description of the role played by the Interagency Program Office established by section 1635 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) and whether the office is satisfactorily performing the functions required by such section, as well as recommendations for administrative or legislative action as the Secretary considers appropriate.  
(E)A complete description of all future plans for legacy systems and new electronic health record initiatives, including the joint virtual lifetime electronic record.  
(F)The results of the survey described in paragraph (3).  
(3)SurveyThe Secretary shall conduct a survey of users of the health information technology systems of the Department of Defense to assess the benefits and failings of such systems.  
(4)DefinitionsIn this subsection: 
(A)The term senior position means a position filled by a member of the senior executive service, a position on the Executive Schedule established pursuant to title 5, United States Code, or a position filled by a general or flag officer.  
(B)The term senior personnel means personnel who are members of the senior executive service, who fill a position listed on the Executive Schedule established pursuant to title 5, United States Code, or who are general or flag officers.  
(c)Report on GAO report requiredNot later than March 31, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the report by the Comptroller General of the United States titled Information Technology: Opportunities Exist to Improve Management of DOD’s Electronic Health Record Initiative (GAO-11-50), including— 
(1)the status of implementing the recommendations made in such report; and  
(2)for each such recommendation that has not been implemented, the reason why the recommendation has not been implemented.  
716.Education and training on use of pharmaceuticals in rehabilitation programs for wounded warriors 
(a)Education and training requiredThe Secretary of Defense shall develop and implement training, available through the Internet or other means, on the use of pharmaceuticals in rehabilitation programs for seriously ill or injured members of the Armed Forces.  
(b)Recipients of trainingThe training developed and implemented under subsection (a) shall be training for each category of individuals as follows: 
(1)Patients in or transitioning to a wounded warrior unit, with special accommodation in such training for such patients with cognitive disabilities.  
(2)Nonmedical case managers.  
(3)Military leaders.  
(4)Family members.  
(c)Elements of trainingThe training developed and implemented under subsection (a) shall include the following: 
(1)An overview of the fundamentals of safe prescription drug use.  
(2)Familiarization with the benefits and risks of using pharmaceuticals in rehabilitation therapies.  
(3)Examples of the use of pharmaceuticals for individuals with multiple, complex injuries, including traumatic brain injury and post-traumatic stress disorder.  
(4)Familiarization with means of finding additional resources for information on pharmaceuticals.  
(5)Familiarization with basic elements of pain and pharmaceutical management.  
(6)Familiarization with complementary and alternative therapies.  
(d)Tailoring of trainingThe training developed and implemented under subsection (a) shall appropriately tailor the elements specified in subsection (c) for and among each category of individuals set forth in subsection (b).  
(e)Review of pharmacy 
(1)ReviewThe Secretary shall review all policies and procedures of the Department of Defense regarding the use of pharmaceuticals in rehabilitation programs for seriously ill or injured members of the Armed Forces.  
(2)RecommendationsNot later than September 20, 2011, the Secretary shall submit to the congressional defense committees any recommendations for administrative or legislative action with respect to the review under paragraph (1) as the Secretary considers appropriate.  
COther Matters 
721.Repeal of report requirement on separations resulting from refusal to participate in anthrax vaccine immunization programSection 1178 of title 10, United States Code, is amended— 
(1)by striking (a) Requirement To establish system.—; and  
(2)by striking subsection (b).  
722.Comprehensive policy on consistent neurological cognitive assessments of members of the Armed Forces before and after deployment 
(a)Comprehensive policy requiredNot later than January 31, 2011, the Secretary of Defense shall develop and implement a comprehensive policy on consistent neurological cognitive assessments of members of the Armed Forces before and after deployment.  
(b)UpdatesThe Secretary shall revise the policy required by subsection (a) on a periodic basis in accordance with experience and evolving best practice guidelines.  
723.Assessment of post-traumatic stress disorder by military occupation 
(a)AssessmentThe Secretaries of the military departments shall each conduct an assessment of post-traumatic stress disorder incidence by military occupation, including identification of military occupations with a high incidence of such disorder.  
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretaries shall each submit to the congressional defense committees a report on the assessment under subsection (a).  
(c)Centers of ExcellenceThe Secretary of Defense shall ensure that all studies, findings, plans, and reports conducted or submitted under this section are transmitted to the centers of excellence established by sections 1621 and 1622 of the Wounded Warrior Act (title XVI of Public Law 110–181).  
724.Licensed mental health counselors and the TRICARE programNot later than June 20, 2011, the Secretary of Defense shall prescribe the regulations required by section 717 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1073 note).  
VIIIAcquisition Policy, Acquisition Management, and Related Matters  
 
Subtitle A—Acquisition Policy and Management  
Sec. 801. Disclosure to litigation support contractors. 
Sec. 802. Designation of engine development and procurement program as major subprogram. 
Sec. 803. Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies. 
Sec. 804. Review of acquisition process for rapid fielding of capabilities in response to urgent operational needs. 
Sec. 805. Acquisition of major automated information system programs. 
Sec. 806. Requirements for information relating to supply chain risk. 
Subtitle B—Provisions relating to Major Defense Acquisition Programs 
Sec. 811. Cost estimates for program baselines and contract negotiations for major defense acquisition and major automated information system programs. 
Sec. 812. Management of manufacturing risk in major defense acquisition programs. 
Sec. 813. Modification and extension of requirements of the Weapon System Acquisition Reform Act of 2009. 
Sec. 814. Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements. 
Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 821. Provisions relating to fire resistant fiber for production of military uniforms. 
Sec. 822. Repeal of requirement for certain procurements from firms in the small arms production industrial base. 
Sec. 823. Review of regulatory definition relating to production of specialty metals. 
Sec. 824. Guidance relating to rights in technical data. 
Sec. 825. Extension of sunset date for certain protests of task and delivery order contracts. 
Sec. 826. Inclusion of option amounts in limitations on authority of the Department of Defense to carry out certain prototype projects. 
Sec. 827. Permanent authority for Defense Acquisition Challenge Program; pilot expansion of Program. 
Sec. 828. Energy savings performance contracts. 
Sec. 829. Definition of materials critical to national security. 
Subtitle D—Contractor Matters 
Sec. 831. Oversight and accountability of contractors performing private security functions in areas of combat operations. 
Sec. 832. Extension of regulations on contractors performing private security functions to areas of other significant military operations. 
Sec. 833. Standards and certification for private security contractors. 
Sec. 834. Enhancements of authority of Secretary of Defense to reduce or deny award fees to companies found to jeopardize the health or safety of Government personnel. 
Sec. 835. Annual joint report and Comptroller General review on contracting in Iraq and Afghanistan. 
Subtitle E—Other Matters 
Sec. 841. Improvements to structure and functioning of Joint Requirements Oversight Council. 
Sec. 842. Department of Defense policy on acquisition and performance of sustainable products and services. 
Sec. 843. Assessment and plan for critical rare earth materials in defense applications. 
Sec. 844. Review of national security exception to competition. 
Sec. 845. Requirement for entities with facility clearances that are not under foreign ownership control or influence mitigation. 
Sec. 846. Procurement of photovoltaic devices. 
Sec. 847. Non-availability exception from Buy American requirements for procurement of hand or measuring tools. 
Sec. 848. Contractor logistics support of contingency operations. 
Subtitle F—Improve Acquisition Act 
Sec. 860. Short title. 
Part I—Defense Acquisition System 
Sec. 861. Improvements to the management of the defense acquisition system. 
Sec. 862. Comptroller General report on Joint Capabilities Integration and Development System. 
Sec. 863. Requirements for the acquisition of services. 
Sec. 864. Review of defense acquisition guidance. 
Sec. 865. Requirement to review references to services acquisition throughout the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement. 
Sec. 866.  Pilot program on acquisition of military purpose nondevelopmental items. 
Part II—Defense Acquisition Workforce 
Sec. 871. Acquisition workforce excellence. 
Sec. 872. Amendments to the acquisition workforce demonstration project. 
Sec. 873. Career development for civilian and military personnel in the acquisition workforce. 
Sec. 874. Recertification and training requirements. 
Sec. 875. Information technology acquisition workforce. 
Sec. 876. Definition of acquisition workforce. 
Sec. 877. Defense Acquisition University curriculum review. 
Part III—Financial Management 
Sec. 881. Audit readiness of financial statements of the Department of Defense. 
Sec. 882. Review of obligation and expenditure thresholds. 
Sec. 883. Disclosure and traceability of the cost of Department of Defense health care contracts. 
Part IV—Industrial Base 
Sec. 891. Expansion of the industrial base. 
Sec. 892. Price trend analysis for supplies and equipment purchased by the Department of Defense. 
Sec. 893. Contractor business systems. 
Sec. 894. Review and recommendations on eliminating barriers to contracting with the Department of Defense. 
Sec. 895. Inclusion of the providers of services and information technology in the national technology and industrial base. 
Sec. 896. Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy; Industrial Base Fund.  
AAcquisition Policy and Management  
801.Disclosure to litigation support contractors 
(a)In generalSection 2320 of title 10, United States Code, is amended— 
(1)in subsection (c)(2)— 
(A)by striking subsection (a), allowing and inserting 
 subsection (a)— 
(A)allowing ; and  
(B)by adding at the end the following new subparagraph: 
 
(B)allowing a covered litigation support contractor access to and use of any technical, proprietary, or confidential data delivered under a contract for the sole purpose of providing litigation support to the Government in the form of administrative, technical, or professional services during or in anticipation of litigation; or ; and  
(2)by inserting after subsection (f) the following: 
 
(g)In this section, the term covered litigation support contractor means a contractor (including an expert or technical consultant) under contract with the Department of Defense to provide litigation support, which contractor executes a contract with the Government agreeing to and acknowledging— 
(1)that proprietary or nonpublic technical data furnished will be accessed and used only for the purposes stated in that contract;  
(2)that the covered litigation support contractor will take all reasonable steps to protect the proprietary and nonpublic nature of the technical data furnished to the covered litigation support contractor; and  
(3)that such technical data provided to the covered litigation support contractor under the authority of this section shall not be used by the covered litigation support contractor to compete against the third party for Government or non-Government contracts. .  
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 120 days after the date of the enactment of this Act.  
802.Designation of engine development and procurement program as major subprogram 
(a)Designation as major subprogramNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall designate an engine development and procurement program as a major subprogram of the F–35 Lightning II aircraft major defense acquisition program, in accordance with section 2430a of title 10, United States Code.  
(b)Original BaselineFor purposes of reporting requirements referred to in section 2430a(b) of title 10, United States Code, for the major subprogram designated under subsection (a), the Secretary shall use the Milestone B decision as the original baseline for the subprogram.  
(c)Actions following critical cost growth 
(1)In generalSubject to paragraph (2), to the extent that the Secretary elects to restructure the Lightning II aircraft major defense acquisition program subsequent to a reassessment and actions required by subsections (a) and (c) of section 2433a of title 10, United States Code, during fiscal year 2010, and also conducts such reassessment and actions with respect to an F–35 engine development and procurement program (including related reporting based on the original baseline as defined in subsection (c)), the requirements of section 2433a of such title with respect to a major subprogram designated under subsection (a) shall be considered to be met with respect to the major subprogram.  
(2)LimitationActions taken in accordance with paragraph (1) shall be considered to meet the requirements of section 2433a of title 10, United States Code, with respect to a major subprogram designated under subsection (a) only to the extent that designation as a major subprogram would require the Secretary of Defense to conduct a reassessment and take actions pursuant to such section 2433a for such a subprogram upon enactment of this Act. The requirements of such section 2433a shall not be considered to be met with respect to such a subprogram in the event that additional programmatic changes, following the date of the enactment of this Act, cause the program acquisition unit cost or procurement unit cost of such a subprogram to increase by a percentage equal to or greater than the critical cost growth threshold (as defined in section 2433(a)(5) of such title) for the subprogram.  
803.Enhancement of Department of Defense authority to respond to combat and safety emergencies through rapid acquisition and deployment of urgently needed supplies 
(a)Requirement To establish proceduresSubsection (a) of section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) is amended— 
(1)in the matter preceding paragraph (1), by striking items and inserting supplies; and  
(2)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1) 
(A)currently under development by the Department of Defense or available from the commercial sector; or  
(B)require only minor modifications to supplies described in subparagraph (A); and .  
(b)Issues To be addressedSubsection (b) of such section is amended— 
(1)in paragraph (1)(B), by striking items and inserting supplies; and  
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking items and inserting supplies;  
(B)in subparagraphs (A) and (B), by striking an item and inserting the supplies; and  
(C)in subparagraph (C), by inserting and utilization after deployment.  
(c)Response to combat emergenciesSubsection (c) of such section is amended— 
(1)by striking equipment each place it appears other than paragraph (5) and inserting supplies;  
(2)by striking combat capability each place it appears;  
(3)by striking that has resulted in combat fatalities each place it appears and inserting that has resulted in combat casualties, or is likely to result in combat casualties;  
(4)in paragraph (1), by striking is and inserting are;  
(5)in paragraph (2)— 
(A)in subparagraph (A), by striking is each place it appears and inserting are; and  
(B)in subparagraph (B), by striking fatalities at the end and inserting casualties;  
(6)by amending paragraph (3) to read as follows: 
 
(3) In any fiscal year in which the Secretary makes a determination described in paragraph (1), the Secretary may use any funds available to the Department of Defense for that fiscal year for acquisitions of supplies under this section if the determination includes a written finding that the use of such funds is necessary to address the combat capability deficiency in a timely manner. The authority of this section may not be used to acquire supplies in an amount aggregating more than $200,000,000 during any such fiscal year. ;  
(7)in paragraph (4)— 
(A)by inserting , in consultation with the Director of the Office of Management and Budget, after shall; and  
(B)by striking Each such notice and inserting For each such determination, the notice under the preceding sentence; and  
(8)in paragraph (5), by striking that equipment and inserting the supplies concerned.  
(d)Waiver of certain statues and regulationsSubsection (d)(1) of such section is amended by striking equipment in subparagraphs (A), (B), and (C) and inserting supplies.  
(e)Testing requirementSubsection (e) of such section is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking an item and inserting the supplies; and  
(B)in subparagraph (B), by striking of the item and all that follows through requirements document and inserting of the supplies in meeting the original requirements for the supplies (as stated in a statement of the urgent operational need;  
(2)in paragraph (2)— 
(A)by striking an item and inserting supplies; and  
(B)by striking the item and inserting the supplies; and  
(3)in paragraph (3), by striking items each place it appears and inserting supplies.  
(f)LimitationSubsection (f) of such section is amended to read as follows: 
 
(f)LimitationIn the case of supplies that are part of a major system for which a low-rate initial production quantity determination has been made pursuant to section 2400 of title 10, United States Code, the quantity of such supplies acquired using the procedures prescribed pursuant to this section may not exceed an amount consistent with complying with limitations on the quantity of articles approved for low-rate initial production for such system. Any such supplies shall be included in any relevant calculation of quantities for low-rate initial production for the system concerned. .  
804.Review of acquisition process for rapid fielding of capabilities in response to urgent operational needs 
(a)Review of rapid acquisition process required 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall complete a review of the process for the fielding of capabilities in response to urgent operational needs and submit a report on the review to the congressional defense committees.  
(2)Review and report requirementsThe review pursuant to this section shall include consideration of various improvements to the acquisition process for rapid fielding of capabilities in response to urgent operational needs. For each improvement, the report on the review shall discuss— 
(A)the Department’s review of the improvement;  
(B)if the improvement is being implemented by the Department, a schedule for implementing the improvement; and  
(C)if the improvement is not being implemented by the Department, an explanation of why the improvement is not being implemented.  
(3)Improvements to be consideredThe improvements that shall be considered during the review are the following: 
(A)Providing a streamlined, expedited, and tightly integrated iterative approach to— 
(i)the identification and validation of urgent operational needs;  
(ii)the analysis of alternatives and identification of preferred solutions;  
(iii)the development and approval of appropriate requirements and acquisition documents;  
(iv)the identification and minimization of development, integration, and manufacturing risks;  
(v)the consideration of operation and sustainment costs;  
(vi)the allocation of appropriate funding; and  
(vii)the rapid production and delivery of required capabilities.  
(B)Clearly defining the roles and responsibilities of the Office of the Secretary of Defense, the Joint Chiefs of Staff, the military departments, and other components of the Department of Defense for carrying out all phases of the process.  
(C)Designating a senior official within the Office of the Secretary of Defense with primary responsibility for making recommendations to the Secretary on the use of the authority provided by subsections (c) and (d) of section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note), as amended by section 803 of this Act, in appropriate circumstances.  
(D)Establishing a target date for the fielding of a capability pursuant to each validated urgent operational need.  
(E)Implementing a system for— 
(i)documenting key process milestones, such as funding, acquisition, fielding, and assessment decisions and actions; and  
(ii)tracking the cost, schedule, and performance of acquisitions conducted pursuant to the process.  
(F)Establishing a formal feedback mechanism for the commanders of the combatant commands to provide information to the Joint Chiefs of Staff and senior acquisition officials on how well fielded solutions are meeting urgent operational needs.  
(G)Establishing a dedicated source of funding for the rapid fielding of capabilities in response to urgent operational needs.  
(H)Issuing guidance to provide for the appropriate transition of capabilities acquired through rapid fielding into the traditional budget, requirements, and acquisition process for purposes of contracts for follow-on production, sustainment, and logistics support.  
(I)Such other improvements as the Secretary considers appropriate.  
(b)Discriminating urgent operational needs from traditional requirements 
(1)Expedited review processNot later than 270 days after the date of the enactment of this Act, the Secretary shall develop and implement an expedited review process to determine whether capabilities proposed as urgent operational needs are appropriate for fielding through the process for the rapid fielding of capabilities or should be fielded through the traditional acquisition process.  
(2)ElementsThe review process developed and implemented pursuant to paragraph (1) shall— 
(A)apply to the rapid fielding of capabilities in response to joint urgent operational need statements and to other urgent operational needs statements generated by the military departments and the combatant commands;  
(B)identify officials responsible for making determinations described in paragraph (1);  
(C)establish appropriate time periods for making such determinations;  
(D)set forth standards and criteria for making such determinations based on considerations of urgency, risk, and life-cycle management;  
(E)establish appropriate thresholds for the applicability of the review process, or of elements of the review process; and  
(F)authorize appropriate officials to make exceptions from standards and criteria established under subparagraph (D) in exceptional circumstances.  
(3)Covered capabilitiesThe review process developed and implemented pursuant to paragraph (1) shall provide that, subject to such exceptions as the Secretary considers appropriate for purposes of this section, the acquisition process for rapid fielding of capabilities in response to urgent operational needs is appropriate only for capabilities that— 
(A)can be fielded within a period of two to 24 months;  
(B)do not require substantial development effort;  
(C)are based on technologies that are proven and available; and  
(D)can appropriately be acquired under fixed price contracts.  
(4)Inclusion in reportThe Secretary shall include a description of the expedited review process implemented pursuant to paragraph (1) in the report required by subsection (a).  
805.Acquisition of major automated information system programs 
(a)Program To improve information technology processes 
(1)In generalChapter 131 of title 10, United States Code, is amended by inserting after section 2223 the following new section: 
 
2223a.Information technology acquisition planning and oversight requirements 
(a)Establishment of programThe Secretary of Defense shall establish a program to improve the planning and oversight processes for the acquisition of major automated information systems by the Department of Defense.  
(b)Program componentsThe program established under subsection (a) shall include— 
(1)a documented process for information technology acquisition planning, requirements development and management, project management and oversight, earned value management, and risk management;  
(2)the development of appropriate metrics that can be implemented and monitored on a real-time basis for performance measurement of— 
(A)processes and development status of investments in major automated information system programs;  
(B)continuous process improvement of such programs; and  
(C)achievement of program and investment outcomes;  
(3)a process to ensure that key program personnel have an appropriate level of experience, training, and education in the planning, acquisition, execution, management, and oversight of information technology systems;  
(4)a process to ensure sufficient resources and infrastructure capacity for test and evaluation of information technology systems;  
(5)a process to ensure that military departments and Defense Agencies adhere to established processes and requirements relating to the planning, acquisition, execution, management, and oversight of information technology programs and developments; and  
(6)a process under which an appropriate Department of Defense official may intervene or terminate the funding of an information technology investment if the investment is at risk of not achieving major project milestones. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by inserting after the item relating to section 2223 the following new item: 
 
 
2223a. Information technology acquisition planning and oversight requirements.  .  
(b)Annual report to CongressSection 2445b(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(5)For each major automated information system program for which such information has not been provided in a previous annual report— 
(A)a description of the business case analysis (if any) that has been prepared for the program and key functional requirements for the program;  
(B)a description of the analysis of alternatives conducted with regard to the program;  
(C)an assessment of the extent to which the program, or portions of the program, have technical requirements of sufficient clarity that the program, or portions of the program, may be feasibly procured under firm, fixed-price contracts;  
(D)the most recent independent cost estimate or cost analysis for the program provided by the Director of Cost Assessment and Program Evaluation in accordance with section 2334(a)(6) of this title;  
(E)a certification by a Department of Defense acquisition official with responsibility for the program that all technical and business requirements have been reviewed and validated to ensure alignment with the business case; and  
(F)an explanation of the basis for the certification described in subparagraph (E).  
(6)For each major automated information system program for which the information required under paragraph (5) has been provided in a previous annual report, a summary of any significant changes to the information previously provided. .  
806.Requirements for information relating to supply chain risk 
(a)AuthoritySubject to subsection (b), the head of a covered agency may— 
(1)carry out a covered procurement action; and  
(2)limit, notwithstanding any other provision of law, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action.  
(b)Determination and notificationThe head of a covered agency may exercise the authority provided in subsection (a) only after— 
(1)obtaining a joint recommendation by the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Chief Information Officer of the Department of Defense, on the basis of a risk assessment by the Under Secretary of Defense for Intelligence, that there is a significant supply chain risk to a covered system;  
(2)making a determination in writing, in unclassified or classified form, with the concurrence of the Under Secretary of Defense for Acquisition, Technology, and Logistics, that— 
(A)use of the authority in subsection (a)(1) is necessary to protect national security by reducing supply chain risk;  
(B)less intrusive measures are not reasonably available to reduce such supply chain risk; and  
(C)in a case where the head of the covered agency plans to limit disclosure of information under subsection (a)(2), the risk to national security due to the disclosure of such information outweighs the risk due to not disclosing such information; and  
(3)providing a classified or unclassified notice of the determination made under paragraph (2) to the appropriate congressional committees, which notice shall include— 
(A)the information required by section 2304(f)(3) of title 10, United States Code;  
(B)the joint recommendation by the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Chief Information Officer of the Department of Defense as specified in paragraph (1);  
(C)a summary of the risk assessment by the Under Secretary of Defense for Intelligence that serves as the basis for the joint recommendation specified in paragraph (1); and  
(D)a summary of the basis for the determination, including a discussion of less intrusive measures that were considered and why they were not reasonably available to reduce supply chain risk.  
(c)DelegationThe head of a covered agency may not delegate the authority provided in subsection (a) or the responsibility to make a determination under subsection (b) to an official below the level of the service acquisition executive for the agency concerned.  
(d)Limitation on disclosureIf the head of a covered agency has exercised the authority provided in subsection (a)(2) to limit disclosure of information— 
(1)no action undertaken by the agency head under such authority shall be subject to review in a bid protest before the Government Accountability Office or in any Federal court; and  
(2)the agency head shall— 
(A)notify appropriate parties of a covered procurement action and the basis for such action only to the extent necessary to effectuate the covered procurement action;  
(B)notify other Department of Defense components or other Federal agencies responsible for procurements that may be subject to the same or similar supply chain risk, in a manner and to the extent consistent with the requirements of national security; and  
(C)ensure the confidentiality of any such notifications.  
(e)DefinitionsIn this section: 
(1)Head of a covered agencyThe term head of a covered agency means each of the following: 
(A)The Secretary of Defense.  
(B)The Secretary of the Army.  
(C)The Secretary of the Navy.  
(D)The Secretary of the Air Force.  
(2)Covered procurement actionThe term covered procurement action means any of the following actions, if the action takes place in the course of conducting a covered procurement: 
(A)The exclusion of a source that fails to meet qualification standards established in accordance with the requirements of section 2319 of title 10, United States Code, for the purpose of reducing supply chain risk in the acquisition of covered systems.  
(B)The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order.  
(C)The decision to withhold consent for a contractor to subcontract with a particular source or to direct a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract.  
(3)Covered procurementThe term covered procurement means— 
(A)a source selection for a covered system or a covered item of supply involving either a performance specification, as provided in section 2305(a)(1)(C)(ii) of title 10, United States Code, or an evaluation factor, as provided in section 2305(a)(2)(A) of such title, relating to supply chain risk;  
(B)the consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 2304c(d)(3) of title 10, United States Code, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk; or  
(C)any contract action involving a contract for a covered system or a covered item of supply where such contract includes a clause establishing requirements relating to supply chain risk.  
(4)Supply chain riskThe term supply chain risk means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of such system.  
(5)Covered systemThe term covered system means a national security system, as that term is defined in section 3542(b) of title 44, United States Code.  
(6)Covered item of supplyThe term covered item of supply means an item of information technology (as that term is defined in section 11101 of title 40, United States Code) that is purchased for inclusion in a covered system, and the loss of integrity of which could result in a supply chain risk for a covered system.  
(7)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)in the case of a covered system included in the National Intelligence Program or the Military Intelligence Program, the Select Committee on Intelligence of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, and the congressional defense committees; and  
(B)in the case of a covered system not otherwise included in subparagraph (A), the congressional defense committees.  
(f)Effective dateThe requirements of this section shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply to— 
(1)contracts that are awarded on or after such date; and  
(2)task and delivery orders that are issued on or after such date pursuant to contracts that awarded before, on, or after such date.  
(g)SunsetThe authority provided in this section shall expire on the date that is three years after the date of the enactment of this Act.  
BProvisions relating to Major Defense Acquisition Programs 
811.Cost estimates for program baselines and contract negotiations for major defense acquisition and major automated information system programsSection 2334 of title 10, United States Code, is amended— 
(1)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking paragraph (2) and inserting paragraph (3); and  
(ii)by striking , the rationale for selecting such confidence level, and, if such confidence level is less than 80 percent, the justification for selecting a confidence level of less than 80 percent; and and inserting and the rationale for selecting such confidence level;;  
(B)by redesignating paragraph (2) as paragraph (3); and  
(C)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)ensure that such confidence level provides a high degree of confidence that the program can be completed without the need for significant adjustment to program budgets; and ;  
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and  
(3)by inserting after subsection (d) the following new subsection (e): 
 
(e)Estimates for program baseline and analyses and targets for contract negotiation purposes 
(1)The policies, procedures, and guidance issued by the Director of Cost Assessment and Program Evaluation in accordance with the requirements of subsection (a) shall provide that— 
(A)cost estimates developed for baseline descriptions and other program purposes conducted pursuant to subsection (a)(6) are not to be used for the purpose of contract negotiations or the obligation of funds; and  
(B)cost analyses and targets developed for the purpose of contract negotiations and the obligation of funds are based on the Government’s reasonable expectation of successful contractor performance in accordance with the contractor’s proposal and previous experience.  
(2)The Program Manager and contracting officer for each major defense acquisition program and major automated information system program shall ensure that cost analyses and targets developed for the purpose of contract negotiations and the obligation of funds are carried out in accordance with the requirements of paragraph (1) and the policies, procedures, and guidance issued by the Director of Cost Assessment and Program Evaluation.  
(3)Funds that are made available for a major defense acquisition program or major automated information system program in accordance with a cost estimate conducted pursuant to subsection (a)(6), but are excess to a cost analysis or target developed pursuant to paragraph (2), shall remain available for obligation in accordance with the terms of applicable authorization and appropriations Acts.  
(4)Funds described in paragraph (3)— 
(A)may be used— 
(i)to cover any increased program costs identified by a revised cost analysis or target developed pursuant to paragraph (2);  
(ii)to acquire additional end items in accordance with the requirements of section 2308 of this title; or  
(iii)to cover the cost of risk reduction and process improvements; and  
(B)may be reprogrammed, in accordance with established procedures, only if determined to be excess to program needs on the basis of a cost estimate developed with the concurrence of the Director of Cost Assessment and Program Evaluation. .  
812.Management of manufacturing risk in major defense acquisition programs 
(a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue comprehensive guidance on the management of manufacturing risk in major defense acquisition programs.  
(b)ElementsThe guidance issued under subsection (a) shall, at a minimum— 
(1)require the use of manufacturing readiness levels as a basis for measuring, assessing, reporting, and communicating manufacturing readiness and risk on major defense acquisition programs throughout the Department of Defense;  
(2)provide guidance on the definition of manufacturing readiness levels and how manufacturing readiness levels should be used to assess manufacturing risk and readiness in major defense acquisition programs;  
(3)specify manufacturing readiness levels that should be achieved at key milestones and decision points for major defense acquisition programs;  
(4)identify tools and models that may be used to assess, manage, and reduce risks that are identified in the course of manufacturing readiness assessments for major defense acquisition programs; and  
(5)require appropriate consideration of the manufacturing readiness and manufacturing readiness processes of potential contractors and subcontractors as a part of the source selection process for major defense acquisition programs.  
(c)Manufacturing readiness expertiseThe Secretary shall ensure that— 
(1)the acquisition workforce chapter of the annual strategic workforce plan required by section 115b of title 10, United States Code, includes an assessment of the critical manufacturing readiness knowledge and skills needed in the acquisition workforce and a plan of action for addressing any gaps in such knowledge and skills; and  
(2)the need of the Department for manufacturing readiness knowledge and skills is given appropriate consideration, comparable to the consideration given to other program management functions, as the Department identifies areas of need for funding through the Defense Acquisition Workforce Development Fund established in accordance with the requirements of section 1705 of title 10, United States Code.  
(d)Major defense acquisition program definedIn this section, the term major defense acquisition program has the meaning given that term in section 2430(a) of title 10, United States Code.  
813.Modification and extension of requirements of the Weapon System Acquisition Reform Act of 2009 
(a)Extension of reporting requirementsSection 102(b) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1714; 10 U.S.C. 2430 note) is amended— 
(1)in paragraph (2), by inserting , and not later than February 15 of each year from 2011 through 2014 after Not later than 180 days after the date of the enactment of this Act; and  
(2)in paragraph (3), by striking The first annual report and inserting Each annual report from 2010 through 2014.  
(b)Clarification that prototypes may be acquired from commercial, government, or academic sourcesParagraph (4) of section 203(a) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1722; 10 U.S.C. 2430 note) is amended to read as follows: 
 
(4)That prototypes— 
(A)may be required under paragraph (1) or (3) for the system to be acquired or, if prototyping of the system is not feasible, for critical subsystems of the system; and  
(B)may be acquired from commercial, government, or academic sources. .  
(c)Clarification that certifications are not required for major defense acquisition programs following Milestone C approvalSection 204(c)(2) of the Weapon Systems Acquisition Reform Act of 2009 (123 Stat. 1724) is amended— 
(1)in subparagraph (A), by striking ; and and inserting a semicolon;  
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new subparagraph: 
 
(C)has not yet achieved a Milestone C approval. .  
(d)Clarification that certain Milestone B certification criteria may be waived 
(1)Waiver authorityEffective as of May 22, 2009, section 2366b(d) of title 10, United States Code, as amended by section 205(a)(1) of the Weapon Systems Acquisition Reform Act of 2009 (123 Stat. 1724), is amended— 
(A)in paragraph (1), by striking specified in paragraph (1) or (2) of subsection (a) and inserting specified in paragraph (1), (2), or (3) of subsection (a); and  
(B)in paragraph (2), by striking specified in paragraphs (1) and (2) of subsection (a) and inserting specified in paragraphs (1), (2), and (3) of subsection (a).  
(2)Determination regarding satisfaction of certification componentsEffective as of May 22, 2009, and as if included therein as enacted, section 205(b)(1) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2366b note) is amended by striking certification components specified in paragraphs (1) and (2) of subsection (a) of section 2366b of title 10, United States Code and inserting certification components specified in paragraphs (1), (2), and (3) of subsection (a) of section 2366b of title 10, United States Code.  
(e)Correction to referenceEffective as of May 22, 2009, and as if included therein as enacted, section 205(c) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2433a note) is amended by striking section 2433a(c)(3) and inserting section 2433a(c)(1)(C).  
814.Inclusion of major subprograms to major defense acquisition programs under various acquisition-related requirements 
(a)Reporting requirementsSection 2430a(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;  
(2)by inserting (1) before If the Secretary;  
(3)in subparagraph (A), as so redesignated, by inserting (other than as provided in paragraph (2)) before the semicolon; and  
(4)by adding at the end the following new paragraph: 
 
(2)For a major defense acquisition program for which a designation of a major subprogram has been made under subsection (a), unit costs under this chapter shall be submitted in accordance with the definitions in subsection (d). .  
(b)Milestone A approval certification requirementsSection 2366a of such title is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking a major defense acquisition program certified by the Milestone Decision Authority under subsection (a), if the projected cost of the program and inserting a major defense acquisition program certified by the Milestone Decision Authority under subsection (a) or a designated major subprogram of such program, if the projected cost of the program or subprogram; and  
(B)in paragraph (2), by inserting or designated major subprogram after major defense acquisition program; and  
(2)in subsection (c)— 
(A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively; and  
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term designated major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title. .  
(c)Milestone B approval certification requirementsSection 2366b of such title is amended— 
(1)in subsection (b)(1)— 
(A)by striking any changes to the program and inserting any changes to the program or a designated major subprogram of such program; and  
(B)in subparagraph (B), by striking otherwise cause the program and inserting otherwise cause the program or subprogram; and  
(2)in subsection (g)— 
(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and  
(B)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The term designated major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title. .  
(d)Conforming amendments to section 2399Subsection (a) of section 2399 of such title is amended to read as follows: 
 
(a)Condition for proceeding beyond low-rate initial production 
(1)The Secretary of Defense shall provide that a covered major defense acquisition program or a covered designated major subprogram may not proceed beyond low-rate initial production until initial operational test and evaluation of the program or subprogram is completed.  
(2)In this subsection: 
(A)The term covered major defense acquisition program means a major defense acquisition program that involves the acquisition of a weapon system that is a major system within the meaning of that term in section 2302(5) of this title.  
(B)The term covered designated major subprogram means a major subprogram designated under section 2430a(a)(1) of this title that is a major subprogram of a covered major defense acquisition program. .  
(e)Conforming amendments to section 2434Section 2434(a) of such title is amended— 
(1)by inserting (1) before The Secretary of Defense; and  
(2)by adding at the end the following new paragraph: 
 
(2)The provisions of this section shall apply to any major subprogram of a major defense acquisition program (as designated under section 2430a(a)(1) of this title) in the same manner as those provisions apply to a major defense acquisition program, and any reference in this section to a program shall be treated as including such a subprogram. .  
CAmendments to General Contracting Authorities, Procedures, and Limitations 
821.Provisions relating to fire resistant fiber for production of military uniforms 
(a)ExtensionSection 829 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 229; 10 U.S.C. 2533a note) is amended in subsection (f) by striking on the date that is five years after the date of the enactment of this Act and inserting on January 1, 2015.  
(b)Prohibition on specification in solicitationsNo solicitation issued before January 1, 2015, by the Department of Defense may include a requirement that proposals submitted pursuant to such solicitation must include the use of fire resistant rayon fiber.  
(c)Report required 
(1)In generalNot later than March 15, 2011, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the supply chain for fire resistant fiber for the production of military uniforms.  
(2)ElementsThe report required by paragraph (1) shall include, at a minimum, an analysis of the following: 
(A)The current and anticipated sources of fire resistant rayon fiber for the production of military uniforms.  
(B)The extent to which fire resistant rayon fiber has unique properties that provide advantages for the production of military uniforms.  
(C)The extent to which the efficient procurement of fire resistant rayon fiber for the production of military uniforms is impeded by existing statutory or regulatory requirements.  
(D)The actions the Department of Defense has taken to identify alternatives to fire resistant rayon fiber for the production of military uniforms.  
(E)The extent to which such alternatives provide an adequate substitute for fire resistant rayon fiber for the production of military uniforms.  
(F)The impediments to the use of such alternatives, and the actions the Department has taken to overcome such impediments.  
(G)The extent to which uncertainty regarding the future availability of fire resistant rayon fiber results in instability or inefficiency for elements of the United States textile industry that use fire resistant rayon fiber, and the extent to which that instability or inefficiency results in less efficient business practices, impedes investment and innovation, and thereby results or may result in higher costs, delayed delivery, or a lower quality of product delivered to the Government.  
(H)The extent to which any modifications to existing law or regulation may be necessary to ensure the efficient acquisition of fire resistant fiber or alternative fire resistant products for the production of military uniforms.  
822.Repeal of requirement for certain procurements from firms in the small arms production industrial base 
(a)RepealSection 2473 of title 10, United States Code, is repealed.  
(b)Clerical amendmentThe table of sections at the beginning of chapter 146 of such title is amended by striking the item relating to section 2473.  
823.Review of regulatory definition relating to production of specialty metals 
(a)Review requiredThe Secretary of Defense shall review the regulations specified in subsection (b) to ensure that the definition of the term produce in such regulations complies with the requirements of section 2533b of title 10, United States Code. In carrying out the review, the Secretary shall seek public comment, consider congressional intent, and revise the regulations as the Secretary considers necessary and appropriate.  
(b)Regulations specifiedThe regulations referred to in subsection (a) are any portion of subpart 252.2 of the defense supplement to the Federal Acquisition Regulation that includes a definition of the term produce for purposes of implementing section 2533b of title 10, United States Code.  
(c)Completion of reviewThe Secretary shall complete the review required by subsection (a) and any necessary and appropriate revisions to the defense supplement to the Federal Acquisition Regulation not later than 270 days after the date of the enactment of this Act.  
824.Guidance relating to rights in technical data 
(a)Review of guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review guidance issued by the military departments on the implementation of section 2320(e) of title 10, United States Code, to ensure that such guidance is consistent with the guidance issued by the Under Secretary of Defense for Acquisition, Technology, and Logistics and the requirements of this section. Such guidance shall be designed to ensure that the United States— 
(1)preserves the option of competition for contracts for the production and sustainment of systems or subsystems that are developed exclusively with Federal funds as defined in accordance with the amendments made by this section; and  
(2)is not required to pay more than once for the same technical data.  
(b)Rights in technical dataSection 2320(a) of title 10, United States Code, is amended— 
(1)in paragraph (2)(F)(i)— 
(A)by redesignating subclauses (I) and (II) as subclauses (II) and (III), respectively; and  
(B)by inserting before subclause (II), as so redesignated, the following new subclause (I): 
 
(I)rights in technical data described in subparagraph (A) for which a use or release restriction has been erroneously asserted by a contractor or subcontractor; ; and  
(2)in paragraph (3), by striking for the purposes of definitions under this paragraph and inserting for the purposes of paragraph (2)(B), but shall be considered to be Federal funds for the purposes of paragraph (2)(A).  
(c)Validation of proprietary data restrictionsSection 2321(d)(2) of title 10, United States Code, is amended— 
(1)in subparagraph (A), by striking A challenge and inserting Except as provided in subparagraph (C), a challenge; and  
(2)by adding at the end the following new subparagraph (C): 
 
(C)The limitation in this paragraph shall not apply to a case in which the Secretary finds that reasonable grounds exist to believe that a contractor or subcontractor has erroneously asserted a use or release restriction with regard to technical data described in section 2320(a)(2)(A) of this title. .  
825.Extension of sunset date for certain protests of task and delivery order contractsParagraph (3) of section 2304c(e) of title 10, United States Code, is amended to read as follows: 
 
(3)Paragraph (1)(B) and paragraph (2) of this subsection shall not be in effect after September 30, 2016. .  
826.Inclusion of option amounts in limitations on authority of the Department of Defense to carry out certain prototype projectsSection 845 of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended— 
(1)in subsection (a)(2)— 
(A)in subparagraph (A), by inserting (including all options) after “not in excess of $100,000,000”; and  
(B)in subparagraph (B), by inserting (including all options) after in excess of $100,000,000; and  
(2)in subsection (e)(3)(A), by inserting (including all options) after does not exceed $50,000,000.  
827.Permanent authority for Defense Acquisition Challenge Program; pilot expansion of Program 
(a)Permanent authoritySection 2359b of title 10, United States Code, is amended— 
(1)by striking subsections (j) and (k); and  
(2)by redesignating subsection (l) as subsection (j).  
(b)Pilot programSection 2359b of title 10, United States Code, as amended by subsection (a), is further amended by adding at the end the following new subsection (k): 
 
(k)Pilot Program for Programs other than Major Defense Acquisition Programs 
(1)In generalThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall carry out a pilot program to expand the use of the authority provided in this section to provide opportunities for the introduction of innovative and cost-saving approaches to programs other than major defense acquisition programs through the submission, review, and implementation, where appropriate, of qualifying proposals.  
(2)Qualifying proposalsFor purposes of this subsection, a qualifying proposal is an offer to supply a nondevelopmental item that— 
(A)is evaluated as achieving a level of performance that is at least equal to the level of performance of an item being procured under a covered acquisition program and as providing savings in excess of 15 percent after considering all costs to the Government of implementing such proposal; or  
(B)is evaluated as achieving a level of performance that is significantly better than the level of performance of an item being procured under a covered acquisition program without any increase in cost to the Government.  
(3)Review proceduresThe Under Secretary shall adopt modifications as may be needed to the procedures applicable to the Challenge Program to provide for Department of Defense review of, and action on, qualifying proposals. Such procedures shall include, at a minimum, the issuance of a broad agency announcement inviting interested parties to submit qualifying proposals in areas of interest to the Department.  
(4)DefinitionsIn this subsection: 
(A)Nondevelopmental itemThe term nondevelopmental item has the meaning given that term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403).  
(B)Covered acquisition programThe term covered acquisition program means any acquisition program of the Department of Defense other than a major defense acquisition program, but does not include any contract awarded under an exception to competitive acquisition authorized by the Small Business Act (15 U.S.C. 631 et seq.)  
(C)Level of performanceThe term level of performance, with respect to a nondevelopmental item, means the extent to which the item demonstrates required item functional characteristics.  
(5)SunsetThe authority to carry out the pilot program under this subsection shall terminate on the date that is five years after the date of the enactment of this Act. .  
828.Energy savings performance contracts 
(a)Competition requirements for task or delivery orders under energy savings performance contractsSection 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287) is amended by adding at the end the following: 
 
(c)Task or delivery orders 
(1)The head of a Federal agency may issue a task or delivery order under an energy savings performance contract by— 
(A)notifying all contractors that have received an award under such contract that the agency proposes to discuss energy savings performance services for some or all of its facilities and, following a reasonable period of time to provide a proposal in response to the notice, soliciting from such contractors the submission of expressions of interest in, and contractor qualifications for, performing site surveys or investigations and feasibility designs and studies, and including in the notice summary information concerning energy use for any facilities that the agency has specific interest in including in such task or delivery order;  
(B)reviewing all expressions of interest and qualifications submitted pursuant to the notice under subparagraph (A);  
(C)selecting two or more contractors (from among those reviewed under subparagraph (B)) to conduct discussions concerning the contractors’ respective qualifications to implement potential energy conservation measures, including— 
(i)requesting references and specific detailed examples with respect to similar efforts and the resulting energy savings of such similar efforts; and  
(ii)requesting an explanation of how such similar efforts relate to the scope and content of the task or delivery order concerned;  
(D)selecting and authorizing— 
(i)more than one contractor (from among those selected under subparagraph (C)) to conduct site surveys, investigations, feasibility designs and studies, or similar assessments for the energy savings performance contract services (or for discrete portions of such services), for the purpose of allowing each such contractor to submit a firm, fixed-price proposal to implement specific energy conservation measures; or  
(ii)one contractor (from among those selected under subparagraph (C)) to conduct a site survey, investigation, feasibility design and study, or similar assessment for the purpose of allowing the contractor to submit a firm, fixed-price proposal to implement specific energy conservation measures;  
(E)providing a debriefing to any contractor not selected under subparagraph (D);  
(F)negotiating a task or delivery order for energy savings performance contracting services with the contractor or contractors selected under subparagraph (D) based on the energy conservation measures identified; and  
(G)issuing a task or delivery order for energy savings performance contracting services to such contractor or contractors.  
(2)The issuance of a task or delivery order for energy savings performance contracting services pursuant to paragraph (1) is deemed to satisfy the task and delivery order competition requirements in section 2304c(d) of title 10, United States Code, and section 303J(d) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253j(d)).  
(3)The Secretary may issue guidance as necessary to agencies issuing task or delivery orders pursuant to paragraph (1). .  
(b)Effective dateThe amendment made by subsection (a) is inapplicable to task or delivery orders issued before the date of enactment of this Act.  
829.Definition of materials critical to national security 
(a)DefinitionsSection 187 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)DefinitionsIn this section: 
(1)The term materials critical to national security means materials— 
(A)upon which the production or sustainment of military equipment is dependent; and  
(B)the supply of which could be restricted by actions or events outside the control of the Government of the United States.  
(2)The term military equipment means equipment used directly by the armed forces to carry out military operations.  
(3)The term secure supply, with respect to a material, means the availability of a source or sources for the material, including the full supply chain for the material and components containing the material. .  
(b)Amendment relating to dutiesSubsection (b) of section 187 of such title is amended to read as follows: 
 
(b)DutiesIn addition to other matters assigned to it by the Secretary of Defense, the Board shall— 
(1)determine the need to provide a long term secure supply of materials designated as critical to national security to ensure that national defense needs are met;  
(2)analyze the risk associated with each material designated as critical to national security and the effect on national defense that the nonavailability of such material would have;  
(3)recommend a strategy to the President to ensure a secure supply of materials designated as critical to national security;  
(4)recommend such other strategies to the President as the Board considers appropriate to strengthen the industrial base with respect to materials critical to national security; and  
(5)publish not less frequently than once every two years in the Federal Register recommendations regarding materials critical to national security, including a list of specialty metals, if any, recommended for addition to, or removal from, the definition of specialty metal for purposes of section 2533b of this title. .  
DContractor Matters 
831.Oversight and accountability of contractors performing private security functions in areas of combat operations 
(a)Enhancement of oversight and accountabilitySection 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) is amended— 
(1)in subsection (b)(2)— 
(A)in subparagraph (A), by striking comply with regulations and inserting ensure that the contractor and all employees of the contractor or any subcontractor who are responsible for performing private security functions under such contract comply with regulations;  
(B)in subparagraph (B)— 
(i)by striking comply with and all that follows through in accordance with and inserting ensure that the contractor and all employees of the contractor or any subcontractor who are responsible for performing private security functions under such contract comply with; and  
(ii)by striking and at the end;  
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and  
(D)by adding at the end the following new subparagraph: 
 
(D)ensure that the contract clause is included in subcontracts awarded to any subcontractor at any tier who is responsible for performing private security functions under the contract. ;   
(2)by redesignating subsections (c) and (d) as subsections (f) and (g), respectively; and  
(3)by inserting after subsection (b) the following new subsections: 
 
(c)OversightIt shall be the responsibility of the head of the contracting activity responsible for each covered contract to ensure that the contracting activity takes appropriate steps to assign sufficient oversight personnel to the contract to— 
(1)ensure that the contractor responsible for performing private security functions under such contract comply with the regulatory requirements prescribed pursuant to subsection (a) and the contract requirements established pursuant to subsection (b); and  
(2)make the determinations required by subsection (d).  
(d)RemediesThe failure of a contractor under a covered contract to comply with the requirements of the regulations prescribed under subsection (a) or the contract clause inserted in a covered contract pursuant to subsection (b), as determined by the contracting officer for the covered contract— 
(1)shall be included in appropriate databases of past performance and considered in any responsibility determination or evaluation of the past performance of the contractor for the purpose of a contract award decision, as provided in section 6(j) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(j));  
(2)in the case of an award fee contract— 
(A)shall be considered in any evaluation of contract performance by the contractor for the relevant award fee period; and  
(B)may be a basis for reducing or denying award fees for such period, or for recovering all or part of award fees previously paid for such period; and  
(3)in the case of a failure to comply that is severe, prolonged, or repeated— 
(A)shall be referred to the suspension or debarment official for the appropriate agency; and  
(B)may be a basis for suspension or debarment of the contractor.  
(e)Rule of constructionThe duty of a contractor under a covered contract to comply with the requirements of the regulations prescribed under subsection (a) and the contract clause inserted into a covered contract pursuant to subsection (b), and the availability of the remedies provided in subsection (d), shall not be reduced or diminished by the failure of a higher or lower tier contractor under such contract to comply with such requirements, or by a failure of the contracting activity to provide the oversight required by subsection (c). .  
(b)Revised regulations and contract clause 
(1)Deadline for regulationsNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall revise the regulations prescribed pursuant to section 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) to incorporate the requirements of the amendments made by subsection (a).  
(2)Commencement of applicability of revisionsThe revision of regulations under paragraph (1) shall apply to the following: 
(A)Any contract that is awarded on or after the date that is 120 days after the date of the enactment of this Act.  
(B)Any task or delivery order that is issued on or after the date that is 120 days after the date of the enactment of this Act pursuant to a contract that is awarded before, on, or after the date that is 120 days after the date of the enactment of this Act.  
(3)Commencement of inclusion of contract clauseA contract clause that reflects the revision of regulations required by the amendments made by subsection (a) shall be inserted, as required by such section 862, into the following: 
(A)Any contract described in paragraph (2)(A).  
(B)Any task or delivery order described in paragraph (2)(B).  
832.Extension of regulations on contractors performing private security functions to areas of other significant military operations 
(a)Areas of other significant military operationsSection 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note), as amended by section 831, is further amended— 
(1)by striking combat operations each place it appears and inserting combat operations or other significant military operations; and  
(2)in subsection (f), as redesignated by such section 831— 
(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;  
(B)in paragraph (1)— 
(i) by inserting either after constituting; and  
(ii)by adding at the end the following: In making designations under this paragraph, the Secretary shall ensure that an area is not designated in whole or part as both an area of combat operations and an area of other significant military operations.; and  
(C)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Other significant military operationsFor purposes of this section, the term other significant military operations means activities, other than combat operations, as part of an overseas contingency operation that are carried out by United States Armed Forces in an uncontrolled or unpredictable high-threat environment where personnel performing security functions may be called upon to use deadly force. .  
(b)Additional Areas Considered for Designation 
(1)Determination required for certain areasNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall make a written determination for each of the following areas regarding whether or not the area constitutes an area of combat operations or an area of other significant military operations for purposes of designation as such an area under section 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note), as amended by this section: 
(A)The Horn of Africa region.  
(B)Yemen.  
(C)The Philippines.  
(2)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a copy of each written determination under paragraph (1), together with an explanation of the basis for such determination.  
(c)Limitation and exceptionSection 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note), as amended by subsection (a) and by section 831, is further amended— 
(1)by redesignating subsection (g), as redesignated by such section 831, as subsection (h) and inserting after subsection (f) the following new subsection (g): 
 
(g)LimitationWith respect to an area of other significant military operations, the requirements of this section shall apply only upon agreement of the Secretary of Defense and the Secretary of State. An agreement of the Secretaries under this subsection may be made only on an area-by-area basis. With respect to an area of combat operations, the requirements of this section shall always apply. ; and  
(2)in subsection (h), as so redesignated— 
(A)by striking the subsection designation and Exception.— and inserting the following: 
 
(h)Exceptions 
(1)Intelligence activities ; and  
(B)by adding at the end the following new paragraph: 
 
(2)Nongovernmental organizationsThe requirements of this section shall not apply to a nonprofit nongovernmental organization receiving grants or cooperative agreements for activities conducted within an area of other significant military operations if the Secretary of Defense and the Secretary of State agree that such organization may be exempted. An exemption may be granted by the agreement of the Secretaries under this paragraph on an organization-by-organization or area-by-area basis. Such an exemption may not be granted with respect to an area of combat operations. .  
(d)Report on implementationNot later than 180 days after a designation of an area as an area of combat operations or an area of other significant military operations pursuant to subsection (b)(2), the Secretary of Defense, in coordination with the Secretary of State, shall submit to Congress a report on steps taken or planned to be taken to implement the regulations prescribed under section 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) in such area. In the case of any agreement by the Secretaries to limit the applicability of such section or exempt nongovernmental organizations from such section, pursuant to subsections (g) or (h)(1) of such section (as added by subsection (c)), the report shall document the basis for such agreement.  
833.Standards and certification for private security contractors 
(a)Review of third-Party standards and certification processesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)determine whether the private sector has developed— 
(A)operational and business practice standards applicable to private security contractors; and  
(B)third-party certification processes for determining whether private security contractors adhere to standards described in subparagraph (A); and  
(2)review any standards and processes identified pursuant to paragraph (1) to determine whether the application of such standards and processes will make a substantial contribution to the successful performance of private security functions in areas of combat operations or other significant military operations.  
(b)Revised regulationsNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall revise the regulations promulgated under section 862 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) to ensure that such regulations— 
(1)establish criteria for defining standard practices for the performance of private security functions, which shall reflect input from industry representatives as well as the Inspector General of the Department of Defense; and  
(2)establish criteria for weapons training programs for contractors performing private security functions, including minimum requirements for weapons training programs of instruction and minimum qualifications for instructors for such programs.  
(c)Inclusion of third-Party standards and certifications in revised regulations 
(1)StandardsIf the Secretary determines that the application of operational and business practice standards identified pursuant to subsection (a)(1)(A) will make a substantial contribution to the successful performance of private security functions in areas of combat operations or other significant military operations, the revised regulations promulgated pursuant to subsection (b) shall incorporate a requirement to comply with such standards, subject to such exceptions as the Secretary may determine to be necessary.  
(2)CertificationsIf the Secretary determines that the application of a third-party certification process identified pursuant to subsection (a)(1)(B) will make a substantial contribution to the successful performance of private security functions in areas of combat operations or other significant military operations, the revised regulations promulgated pursuant to subsection (b) may provide for the consideration of such certifications as a factor in the evaluation of proposals for award of a covered contract for the provision of private security functions, subject to such exceptions as the Secretary may determine to be necessary.  
(d)DefinitionsIn this section: 
(1)Covered contractThe term covered contract means— 
(A)a contract of the Department of Defense for the performance of services;  
(B)a subcontract at any tier under such a contract; or  
(C)a task order or delivery order issued under such a contract or subcontract.  
(2)ContractorThe term contractor means, with respect to a covered contract, the contractor or subcontractor carrying out the covered contract.  
(3)Private security functionsThe term private security functions means activities engaged in by a contractor under a covered contract as follows: 
(A)Guarding of personnel, facilities, or property of a Federal agency, the contractor or subcontractor, or a third party.  
(B)Any other activity for which personnel are required to carry weapons in the performance of their duties.  
(e)ExceptionThe requirements of this section shall not apply to contracts entered into by elements of the intelligence community in support of intelligence activities.  
834.Enhancements of authority of Secretary of Defense to reduce or deny award fees to companies found to jeopardize the health or safety of Government personnel 
(a)Expansion of dispositions subject to authoritySection 823 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2412; 10 U.S.C. 2302 note) is amended— 
(1)in subsection (c), by adding at the end the following new paragraph: 
 
(5)In an administrative proceeding, a final determination of contractor fault by the Secretary of Defense pursuant to subsection (d). ;   
(2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  
(3)by inserting after subsection (c) the following new subsection (d): 
 
(d)Determinations of contractor fault by Secretary of Defense 
(1) In generalIn any case described by paragraph (2), the Secretary of Defense shall— 
(A)provide for an expeditious independent investigation of the causes of the serious bodily injury or death alleged to have been caused by the contractor as described in that paragraph; and  
(B)make a final determination, pursuant to procedures established by the Secretary for purposes of this subsection, whether the contractor, in the performance of a covered contract, caused such serious bodily injury or death through gross negligence or with reckless disregard for the safety of civilian or military personnel of the Government.  
(2)Covered casesA case described in this paragraph is any case in which the Secretary has reason to believe that— 
(A)a contractor, in the performance of a covered contract, may have caused the serious bodily injury or death of any civilian or military personnel of the Government; and  
(B)such contractor is not subject to the jurisdiction of United States courts.  
(3)Construction of determinationA final determination under this subsection may be used only for the purpose of evaluating contractor performance, and shall not be determinative of fault for any other purpose. .  
(b)Definition of contractorParagraph (1) of subsection (e) of such section, as redesignated by subsection (a)(2) of this section, is amended to read as follows: 
 
(1)The term contractor means a company awarded a covered contract and a subcontractor at any tier under such contract. .  
(c)Technical amendmentSubsection (c) of such section is further amended in the matter preceding paragraph (1) by striking subsection (a) and inserting subsection (b).  
(d)Inclusion of determinations of contractor fault in database for Federal agency contract and grant officers and suspension and debarment officialsSection 872(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4556) is amended by adding at the end the following new subparagraph: 
 
(E)In an administrative proceeding, a final determination of contractor fault by the Secretary of Defense pursuant to section 823(d) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2302 note). .  
(e)Effective dateThe requirements of section 823 of the National Defense Authorization Act for Fiscal Year 2010, as amended by subsections (a) through (c), shall apply with respect to the following: 
(1)Any contract entered into on or after the date of the enactment of this Act.  
(2)Any task order or delivery order issued on or after the date of the enactment of this Act under a contract entered into before, on, or after that date.  
835.Annual joint report and Comptroller General review on contracting in Iraq and AfghanistanSection 863 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2302 note) is amended to read as follows: 
 
863.Annual joint report and Comptroller General review on contracting in Iraq and Afghanistan 
(a)Joint report required 
(1)In generalExcept as provided in paragraph (6), every 12 months, the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall submit to the relevant committees of Congress a joint report on contracts in Iraq or Afghanistan.  
(2)Primary matters coveredA report under this subsection shall, at a minimum, cover the following with respect to contracts in Iraq and Afghanistan during the reporting period: 
(A)Total number of contracts awarded.  
(B)Total number of active contracts.  
(C)Total value of all contracts awarded.  
(D)Total value of active contracts.  
(E)The extent to which such contracts have used competitive procedures.  
(F)Total number of contractor personnel working on contracts at the end of each quarter of the reporting period.  
(G)Total number of contractor personnel who are performing security functions at the end of each quarter of the reporting period.  
(H)Total number of contractor personnel killed or wounded.  
(3)Additional matters coveredA report under this subsection shall also cover the following: 
(A)The sources of information and data used to compile the information required under paragraph (2).  
(B)A description of any known limitations of the data reported under paragraph (2), including known limitations of the methodology and data sources used to compile the report.  
(C)Any plans for strengthening collection, coordination, and sharing of information on contracts in Iraq and Afghanistan through improvements to the common databases identified under section 861(b)(4).  
(4)Reporting periodA report under this subsection shall cover a period of not less than 12 months.  
(5)Submission of reportsThe Secretaries and the Administrator shall submit an initial report under this subsection not later than February 1, 2011, and shall submit an updated report by February 1 of every year thereafter until February 1, 2013.  
(6)ExceptionIf the total annual amount of obligations for contracts in Iraq and Afghanistan combined is less than $250,000,000 for the reporting period, for all three agencies combined, the Secretaries and the Administrator may submit, in lieu of a report, a letter stating the applicability of this paragraph, with such documentation as the Secretaries and the Administrator consider appropriate.  
(7)EstimatesIn determining the total number of contractor personnel working on contracts under paragraph (2)(F), the Secretaries and the Administrator may use estimates for any category of contractor personnel for which they determine it is not feasible to provide an actual count. The report shall fully disclose the extent to which estimates are used in lieu of an actual count.  
(b)Comptroller general review and report 
(1)In generalWithin 180 days after submission of each annual joint report required under subsection (a), but in no case later than August 5 of each year until 2013, the Comptroller General of the United States shall review the joint report and submit to the relevant committees of Congress a report on such review.  
(2)Matters coveredA report under this subsection shall, at minimum— 
(A)assess the data and data sources used in developing the joint report;  
(B)review how the Department of Defense, the Department of State, and the United States Agency for International Development are using the data and the data sources used to develop the joint report in managing, overseeing, and coordinating contracting in Iraq and Afghanistan;  
(C)assess the plans of the departments and agency for strengthening or improving the common databases identified under section 861(b)(4); and  
(D)review and make recommendations on any specific contract or class of contracts that the Comptroller General determines raises issues of significant concern.  
(3)Access to databases and other informationThe Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall provide to the Comptroller General full access to information on contracts in Iraq and Afghanistan for the purposes of the review carried out under this subsection, including the common databases identified under section 861(b)(4). .  
EOther Matters 
841.Improvements to structure and functioning of Joint Requirements Oversight Council 
(a)Vice Chairman of Joint Chiefs of Staff To Be chairman of CouncilSubsection (c) of section 181 of title 10, United States Code, is amended— 
(1)in paragraph (1), by inserting Vice before Chairman of the Joint Chiefs of Staff;  
(2)in paragraph (2), by striking , other than the Chairman of the Joint Chiefs of Staff, and inserting under subparagraphs (B), (C), (D), and (E) of paragraph (1); and  
(3)by striking paragraph (3).  
(b)Role of commanders of combatant commands as members of CouncilParagraph (1) of subsection (c) of such section is further amended— 
(1)in subparagraph (D), by striking and at the end;  
(2)in subparagraph (E), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new subparagraph: 
 
(F)in addition, when directed by the chairman, the commander of any combatant command (or, as directed by that commander, the deputy commander of that command) when matters related to the area of responsibility or functions of that command will be under consideration by the Council. .  
(c)Civilian advisors 
(1)Additional civilian advisorsSubsection (d) of such section is amended by striking The Under Secretary and all that follows through and expertise. and inserting: “The following officials of the Department of Defense shall serve as advisors to the Council on matters within their authority and expertise: 
 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(B)The Under Secretary of Defense (Comptroller).  
(C)The Under Secretary of Defense for Policy.  
(D)The Director of Cost Assessment and Program Evaluation.  
(E)The Director of Operational Test and Evaluation.  
(F)Such other civilian officials of the Department of Defense as are designated by the Secretary of Defense for purposes of this subsection. .  
(2)Conforming amendmentSubsection (b)(3) of such section is amended by striking Under Secretary of Defense (Comptroller), the Under Secretary of Defense for Acquisition, Technology, and Logistics, and the Director of Cost Assessment and Performance Evaluation and inserting advisors to the Council under subsection (d).  
(d)Recognition of permanent nature of CouncilSubsection (a) of such section is amended by striking The Secretary of Defense shall establish and inserting There is.  
842.Department of Defense policy on acquisition and performance of sustainable products and services 
(a)FindingCongress finds the following: 
(1)Executive Order No. 13514, dated October 5, 2009, requires the departments and agencies of the Federal Government to establish an integrated strategy towards the procurement of sustainable products and services.  
(2)The Department of Defense Strategic Sustainability Performance Plan, issued in August 2010, provides a framework for the Department’s compliance with Executive Order No. 13514 and other applicable sustainability requirements.  
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the achievement by the Department of Defense of the objectives and goals on the procurement of sustainable products and services established by section 2(h) of Executive Order No. 13514.  
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description of the actions taken, and to be taken, by the Department to identify particular sustainable products and services that contribute to the achievement of the objectives and goals described in paragraph (1).  
(B)An assessment of the tools available to the Department to promote the use of particular sustainable products and services identified pursuant to the actions described in subparagraph (A) across the Department, and a description of the actions taken, and to be taken, by the Department to use such tools.  
(C)A description of strategies and tools identified by the Department that could assist the other departments and agencies of the Federal Government in procuring sustainable products and services, including a description of mechanisms for sharing best practices in such procurement, as identified by the Department, among the other departments and agencies of the Federal Government.  
(D)An assessment of the progress the Department has made toward the achievement of the objectives and goals described in paragraph (1), including the scorecard identified in its Strategic Sustainability Performance Plan.  
843.Assessment and plan for critical rare earth materials in defense applications 
(a)Assessment required 
(1)In generalThe Secretary of Defense shall undertake an assessment of the supply and demand for rare earth materials in defense applications and identify which, if any, rare earth material meets both of the following criteria: 
(A)The rare earth material is critical to the production, sustainment, or operation of significant United States military equipment.  
(B)The rare earth material is subject to interruption of supply, based on actions or events outside the control of the Government of the United States.  
(2)Evaluation of supplyThe assessment shall include a comprehensive evaluation of the long-term security and availability of all aspects of the supply chain for rare earth materials in defense applications, particularly the location and number of sources at each step of the supply chain, including— 
(A)mining of rare earth ores;  
(B)separation of rare earth oxides;  
(C)refining and reduction of rare earth metals;  
(D)creation of rare earth alloys;  
(E)manufacturing of components and systems containing rare earth materials; and  
(F)recycling of components and systems to reclaim and reuse rare earth materials.  
(3)Evaluation of demandThe assessment shall include a comprehensive evaluation of the demand for and usage of rare earth materials in all defense applications, including— 
(A)approximations of the total amounts of individual rare earth materials used in defense applications;  
(B)determinations of which, if any, defense applications are dependent upon rare earth materials for proper operation and functioning; and  
(C)assessments of the feasibility of alternatives to usage of rare earth materials in defense applications.  
(4)Other studies and agenciesAny applicable studies conducted by the Department of Defense, the Comptroller General of the United States, or other Federal agencies during fiscal year 2010 may be considered as partial fulfillment of the requirements of this section. The Secretary may consider the views of other Federal agencies, as appropriate.  
(5)Specific material includedAt a minimum, the Secretary shall identify sintered neodymium iron boron magnets as meeting the criteria specified in paragraph (1).  
(b)PlanFor each rare earth material identified pursuant to subsection (a)(1), the Secretary shall develop a plan to ensure the long-term availability of such rare earth material, with a goal of establishing an assured source of supply of such material in critical defense applications by December 31, 2015. In developing the plan, the Secretary shall consider all aspects of the material’s supply chain, as described in subsection (a)(2). The plan shall include consideration of numerous risk mitigation methods with respect to the material, including— 
(1)an assessment of including the material in the National Defense Stockpile;  
(2)in consultation with the United States Trade Representative, the identification of any trade practices known to the Secretary that limit the Secretary’s ability to ensure the long-term availability of such material or the ability to meet the goal of establishing an assured source of supply of such material by December 31, 2015;  
(3)an assessment of the availability of financing to industry, academic institutions, or not-for-profit entities to provide the capacity required to ensure the availability of the material, as well as potential mechanisms to increase the availability of such financing;  
(4)an assessment of the benefits, if any, of Defense Production Act funding to support the establishment of an assured source of supply for military components;  
(5)an assessment of funding for research and development related to any aspect of the rare earth material supply chain or research on alternatives and substitutes;  
(6)any other risk mitigation method determined appropriate by the Secretary that is consistent with the goal of establishing an assured source of supply by December 31, 2015; and  
(7)for steps of the rare earth material supply chain for which no other risk mitigation method, as described in paragraphs (1) through (6), will ensure an assured source of supply by December 31, 2015, a specific plan to eliminate supply chain vulnerability by the earliest date practicable.  
(c)Report 
(1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional committees described in paragraph (2) a report containing the findings of the assessment required under subsection (a) and the plan developed under subsection (b).  
(2)Congressional committeesThe congressional committees described in this paragraph are as follows: 
(A)The congressional defense committees.  
(B)The Committee on Science and Technology, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.  
(C)The Committee on Energy and Natural Resources, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.  
844.Review of national security exception to competition 
(a)Review requiredThe Comptroller General of the United States shall review the use of the national security exception to full and open competition provided in section 2304(c)(6) of title 10, United States Code, by the Department of Defense.  
(b)Matters reviewedThe review of the use of the national security exception required by subsection (a) shall include— 
(1)the pattern of usage of such exception by acquisition organizations within the Department to determine which organizations are commonly using the exception and the frequency of such usage;  
(2)the range of items or services being acquired through the use of such exception;  
(3)the process for reviewing and approving justifications involving such exception;  
(4)whether the justifications for use of such exception typically meet the relevant requirements of the Federal Acquisition Regulation applicable to the use of such exception;  
(5)issues associated with follow-on procurements for items or services acquired using such exception; and  
(6)potential additional instances where such exception could be applied and any authorities available to the Department other than such exception that could be applied in such instances.  
(c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review required by subsection (a), including a discussion of each of the matters specified in subsection (b). The report shall include any recommendations relating to the matters reviewed that the Secretary considers appropriate. The report shall be submitted in unclassified form but may include a classified annex.  
845.Requirement for entities with facility clearances that are not under foreign ownership control or influence mitigation 
(a)RequirementThe Secretary of Defense shall develop a plan to ensure that covered entities employ and maintain policies and procedures that meet requirements under the national industrial security program. In developing the plan, the Secretary shall consider whether or not covered entities, or any category of covered entities, should be required to establish government security committees similar to those required for companies that are subject to foreign ownership control or influence mitigation measures.  
(b)Covered entityA covered entity under this section is an entity— 
(1)to which the Department of Defense has granted a facility clearance; and  
(2)that is not subject to foreign ownership control or influence mitigation measures.  
(c)GuidanceThe Secretary of Defense shall issue guidance, including appropriate compliance mechanisms, to implement the requirement in subsection (a). To the extent determined appropriate by the Secretary, the guidance shall require covered entities, or any category of covered entities, to establish government security committees similar to those required for companies that are subject to foreign ownership control or influence mitigation measures.  
(d)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plan developed pursuant to subsection (a) and the guidance issued pursuant to subsection (c). The report shall specifically address the rationale for the Secretary’s decision on whether or not to require covered entities, or any category of covered entities, to establish government security committees similar to those required for companies that are subject to foreign ownership control or influence mitigation measures.  
846.Procurement of photovoltaic devices 
(a)Contract requirementThe Secretary of Defense shall ensure that each contract described in subsection (b) awarded by the Department of Defense includes a provision requiring the photovoltaic devices provided under the contract to comply with the Buy American Act (41 U.S.C. 10a et seq.), subject to the exceptions to that Act provided in the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.) or otherwise provided by law.  
(b)Contracts describedThe contracts described in this subsection include energy savings performance contracts, utility service contracts, land leases, and private housing contracts, to the extent that such contracts result in ownership of photovoltaic devices by the Department of Defense. For the purposes of this section, the Department of Defense is deemed to own a photovoltaic device if the device is— 
(1)installed on Department of Defense property or in a facility owned by the Department of Defense; and  
(2)reserved for the exclusive use of the Department of Defense for the full economic life of the device.  
(c)Definition of photovoltaic devicesIn this section, the term photovoltaic devices means devices that convert light directly into electricity through a solid-state, semiconductor process.  
847.Non-availability exception from Buy American requirements for procurement of hand or measuring toolsSection 2533a(c) of title 10, United States Code, is amended by striking subsection (b)(1) and inserting subsection (b).  
848.Contractor logistics support of contingency operations 
(a)Defense science board review of organization, training, and planningNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Science Board to carry out a review of Department of Defense organization, doctrine, training, and planning for contractor logistics support of contingency operations.  
(b)Matters To be addressed 
(1)In generalThe matters addressed by the review required by subsection (a) shall include, at a minimum, the following: 
(A)Department of Defense policies and procedures for planning for contractor logistics support of contingency operations.  
(B)Department organization and staffing for the implementation of such policies and procedures.  
(C)The development of Department doctrine for contractor logistics support of contingency operations.  
(D)The training of Department military and civilian personnel for the planning, management, and oversight of contractor logistics support of contingency operations.  
(E)The extent to which the Department should rely upon contractor logistics support in future contingency operations, and the risks associated with reliance on such support.  
(F)Any logistics support functions for contingency operations for which the Department should establish or retain an organic capability.  
(G)The scope and level of detail on contractor logistics support of contingency operations that is currently included in operational plans, and that should be included in operational plans.  
(H)Contracting mechanisms and contract vehicles that are currently used, and should be used, to provide contractor logistics support of contingency operations.  
(I)Department organization and staffing for the management and oversight of contractor logistics support of contingency operations.  
(J)Actions that could be taken to improve Department management and oversight of contractors providing logistics support of contingency operations.  
(K)The extent to which logistics support of contingency operations has been, and should be, provided by subcontractors, and the advantages and disadvantages of reliance upon subcontractors for that purpose.  
(L)The extent to which logistics support of contingency operations has been, and should be, provided by local nationals and third country nationals, and the advantages and disadvantages of reliance upon such sources for that purpose.  
(2)Findings and recommendationsThe review required by subsection (a) shall include findings and recommendations related to— 
(A)legislative or policy guidance to address the matters listed in paragraph (1); and  
(B)whether and to what extent the quadrennial defense review (conducted pursuant to section 118 of title 10, United States Code) or assessments by the Chairman of the Joint Chiefs of Staff for the biennial review of the national military strategy (conducted pursuant to section 153(d) of such title) should be required to address requirements for contractor support of the Armed Forces in conducting peacetime training, peacekeeping, overseas contingency operations, and major combat operations, and the risks associated with such support.  
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the review required by subsection (a). The report shall include the findings and recommendations of the Defense Science Board, including such recommendations for legislative or administrative action as the Board considers appropriate, together with any comments the Secretary considers appropriate.  
FImprove Acquisition Act 
860.Short titleThis subtitle may be cited as the Improve Acquisition Act of 2010.  
IDefense Acquisition System 
861.Improvements to the management of the defense acquisition system 
(a)Management of the defense acquisition systemPart IV of title 10, United States Code, is amended by inserting after chapter 148 the following new chapter: 
 
149Defense Acquisition System 
 
Sec. 
2545. Definitions. 
2546. Civilian management of the defense acquisition system. 
2547. Acquisition-related functions of chiefs of the armed forces. 
2548. Performance assessments of the defense acquisition system.  
2545.DefinitionsIn this chapter: 
(1)The term acquisition has the meaning provided in section 4(16) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(16)).  
(2)The term defense acquisition system means the workforce engaged in carrying out the acquisition of property and services for the Department of Defense; the management structure responsible for directing and overseeing the acquisition of property and services for the Department of Defense; and the statutory, regulatory, and policy framework that guides the acquisition of property and services for the Department of Defense.  
(3)The term element of the defense acquisition system means an organization that employs members of the acquisition workforce, carries out acquisition functions, and focuses primarily on acquisition.  
(4)The term acquisition workforce has the meaning provided in section 101(a)(18) of this title.  
2546.Civilian management of the defense acquisition system 
(a)Responsibility of the under secretary of defense for acquisition, technology, and logisticsSubject to the authority, direction and control of the Secretary of Defense, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall be responsible for the management of the defense acquisition system and shall exercise such control of the system and perform such duties as are necessary to ensure the successful and efficient operation of the defense acquisition system, including the duties enumerated and assigned to the Under Secretary elsewhere in this title.  
(b)Responsibility of the service acquisition executivesSubject to the direction of the Under Secretary of Defense for Acquisition, Technology, and Logistics on matters pertaining to acquisition, and subject to the authority, direction, and control of the Secretary of the military department concerned, a service acquisition executive of a military department shall be responsible for the management of elements of the defense acquisition system in that military department and shall exercise such control of the system and perform such duties as are necessary to ensure the successful and efficient operation of such elements of the defense acquisition system.  
2547.Acquisition-related functions of chiefs of the armed forces 
(a)Performance of certain acquisition-related functionsThe Secretary of Defense shall ensure that the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps assist the Secretary of the military department concerned in the performance of the following acquisition-related functions of such department: 
(1)The development of requirements relating to the defense acquisition system (subject, where appropriate, to validation by the Joint Requirements Oversight Council pursuant to section 181 of this title).  
(2)The coordination of measures to control requirements creep in the defense acquisition system.  
(3)The development of career paths in acquisition for military personnel (as required by section 1722a of this title).  
(4)The assignment and training of contracting officer representatives when such representatives are required to be members of the armed forces because of the nature of the contract concerned.  
(b)Rule of constructionNothing in this section shall be construed to affect the assignment of functions under section 3014(c)(1)(A), section 5014(c)(1)(A), or section 8014(c)(1)(A) of this title, except as explicitly provided in this section.  
(c)DefinitionsIn this section: 
(1)The term requirements creep means the addition of new technical or operational specifications after a requirements document is approved by the appropriate validation authority for the requirements document.  
(2)The term requirements document means a document produced in the requirements process that is provided for an acquisition program to guide the subsequent development, production, and testing of the program and that— 
(A)justifies the need for a materiel approach, or an approach that is a combination of materiel and non-materiel, to satisfy one or more specific capability gaps;  
(B)details the information necessary to develop an increment of militarily useful, logistically supportable, and technically mature capability, including key performance parameters; or  
(C)identifies production attributes required for a single increment of a program.  
2548.Performance assessments of the defense acquisition system 
(a)Performance assessments requiredNot later than 180 days after the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Director of Procurement and Acquisition Policy, and the Director of the Office of Performance Assessment and Root Cause Analysis, shall issue guidance, with detailed implementation instructions, for the Department of Defense to provide for periodic independent performance assessments of elements of the defense acquisition system for the purpose of— 
(1)determining the extent to which such elements of the defense acquisition system deliver value to the Department of Defense, taking into consideration the performance elements identified in subsection (b);  
(2)assisting senior officials of the Department of Defense in identifying and developing lessons learned from best practices and shortcomings in the performance of such elements of the defense acquisition system; and  
(3)assisting senior officials of the Department of Defense in developing acquisition workforce excellence under section 1701a of this title  
(b)Areas considered in performance assessments 
(1)Each performance assessment conducted pursuant to subsection (a) shall consider, at a minimum— 
(A)the extent to which acquisitions conducted by the element of the defense acquisition system under review meet applicable cost, schedule, and performance objectives; and  
(B)the staffing and quality of the acquisition workforce and the effectiveness of the management of the acquisition workforce, including workforce incentives and career paths.  
(2)The Secretary of Defense shall ensure that the performance assessments required by this section are appropriately tailored to reflect the diverse nature of the work performed by each element of the defense acquisition system. In addition to the mandatory areas under paragraph (1), a performance assessment may consider, as appropriate, specific areas of acquisition concern, such as— 
(A)the selection of contractors, including— 
(i)the extent of competition and the use of exceptions to competition requirements;  
(ii)compliance with Department of Defense policies regarding the participation of small business concerns and various categories of small business concerns, including the use of contract bundling and the availability of non-bundled contract vehicles;  
(iii)the quality of market research;  
(iv)the effective consideration of contractor past performance; and  
(v)the number of bid protests, the extent to which such bid protests have been successful, and the reasons for such success;  
(B)the negotiation of contracts, including— 
(i)the appropriate application of section 2306a of this title (relating to truth in negotiations);  
(ii)the appropriate use of contract types appropriate to specific procurements;  
(iii)the appropriate use of performance requirements;  
(iv)the appropriate acquisition of technical data and other rights and assets necessary to support long-term sustainment and follow-on procurement; and  
(v)the timely definitization of any undefinitized contract actions; and  
(C)the management of contractor performance, including— 
(i)the assignment of appropriately qualified contracting officer representatives and other contract management personnel;  
(ii)the extent of contract disputes, the reasons for such disputes, and the extent to which they have been successfully addressed;  
(iii)the appropriate consideration of long-term sustainment and energy efficiency objectives; and  
(iv)the appropriate use of integrated testing.  
(c)Contents of guidanceThe guidance issued pursuant to subsection (a) shall ensure that each element of the defense acquisition system is subject to a performance assessment under this section not less often than once every four years, and shall address, at a minimum— 
(1)the designation of elements of the defense acquisition system that are subject to performance assessment at an organizational level that ensures such assessments can be performed in an efficient and integrated manner;  
(2)the frequency with which such performance assessments should be conducted;  
(3)goals, standards, tools, and metrics for use in conducting performance assessments;  
(4)the composition of the teams designated to perform performance assessments;  
(5)any phase-in requirements needed to ensure that qualified staff are available to perform performance assessments;  
(6)procedures for tracking the implementation of recommendations made pursuant to performance assessments;  
(7)procedures for developing and disseminating lessons learned from performance assessments; and  
(8)procedures for ensuring that information from performance assessments are retained electronically and are provided in a timely manner to the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Director of the Office of Performance Assessment and Root Cause Analysis as needed to assist them in performing their responsibilities under this section.  
(d)Performance goals under government performance results act of 1993Beginning with fiscal year 2012, the annual performance plan prepared by the Department of Defense pursuant to section 1115 of title 31 shall include appropriate performance goals for elements of the defense acquisition system.  
(e)Reporting requirementsBeginning with fiscal year 2012— 
(1)the annual report prepared by the Secretary of Defense pursuant to section 1116 of title 31, United States Code, shall address the Department’s success in achieving performance goals established pursuant to such section for elements of the defense acquisition system; and  
(2)the annual report prepared by the Director of the Office of Performance Assessment and Root Cause Analysis pursuant to section 103(f) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2430 note), shall include information on the activities undertaken by the Department pursuant to such section, including a summary of significant findings or recommendations arising out of performance assessments. .  
(b)Clerical amendmentsThe table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part IV of such subtitle, are each amended by inserting after the item relating to chapter 148 the following new item: 
 
 
149. Defense Acquisition System2545  .   
862.Comptroller General report on Joint Capabilities Integration and Development System 
(a)Report requiredThe Comptroller General of the United States shall carry out a comprehensive review of the Joint Capabilities Integration and Development System (in this section referred to as JCIDS). Not later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the review and include in such report any recommendations the Comptroller General considers necessary and advisable to improve or replace JCIDS.  
(b)Content of the review 
(1)PurposeThe purpose of the review required by subsection (a) is to evaluate the effectiveness of JCIDS in achieving the following objectives: 
(A)Timeliness in delivering capability to the warfighter.  
(B)Efficient use of the investment resources of the Department of Defense.  
(C)Control of requirements creep.  
(D)Responsiveness to changes occurring after the approval of a requirements document (including changes to the threat environment, the emergence of new capabilities, or changes in the resources estimated to procure or sustain a capability).  
(E)Development of the personnel skills, capacity, and training needed for an effective and efficient requirements process.  
(2)Matters consideredIn performing the review, the Comptroller General shall gather information on and consider the following matters: 
(A)The time that requirements documents take to receive approval through JCIDS.  
(B)The quality of cost information considered in JCIDS and the extent of its consideration.  
(C)The extent to which JCIDS establishes a meaningful level of priority for requirements.  
(D)The extent to which JCIDS is considering trade-offs between cost, schedule, and performance objectives.  
(E)The quality of information on sustainment considered in JCIDS and the extent to which sustainment information is considered.  
(F)An evaluation of the advantages and disadvantages of designating a commander of a unified combatant command for each requirements document for which the Joint Requirements Oversight Council is the validation authority to provide a joint evaluation task force to participate in a materiel solution and to— 
(i)provide input to the analysis of alternatives;  
(ii)participate in testing (including limited user tests and prototype testing);  
(iii)provide input on a concept of operations and doctrine;  
(iv)provide end user feedback to the resource sponsor; and  
(v)participate, through the combatant commander concerned, in any alteration of the requirement for such solution.  
(c)DefinitionsIn this section: 
(1)Joint capabilities integration and development systemThe term Joint Capabilities Integration and Development System means the system for the assessment, review, validation, and approval of joint warfighting requirements that is described in Chairman of the Joint Chiefs of Staff Instruction 3170.01G  
(2)Requirements documentThe term requirements document means a document produced in JCIDS that is provided for an acquisition program to guide the subsequent development, production, and testing of the program and that— 
(A)justifies the need for a materiel approach, or an approach that is a combination of materiel and non-materiel, to satisfy one or more specific capability gaps;  
(B)details the information necessary to develop an increment of militarily useful, logistically supportable, and technically mature capability, including key performance parameters; or  
(C)identifies production attributes required for a single increment of a program.  
(3)Requirements creepThe term requirements creep means the addition of new technical or operational specifications after a requirements document is approved.  
(4)Materiel solutionThe term materiel solution means the development, acquisition, procurement, or fielding of a new item, or of a modification to an existing item, necessary to equip, operate, maintain, and support military activities.  
863.Requirements for the acquisition of services 
(a)Establishment of Requirements Processes for the Acquisition of ServicesThe Secretary of Defense shall ensure that the military departments and Defense Agencies each establish a process for identifying, assessing, reviewing, and validating requirements for the acquisition of services.  
(b)Operational requirementsWith regard to requirements for the acquisition of services in support of combatant commands and military operations, the Secretary shall ensure— 
(1)that the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps implement and bear chief responsibility for carrying out, within the Armed Force concerned, the process established pursuant to subsection (a) for such Armed Force; and  
(2)that commanders of unified combatant commands and other officers identified or designated as joint qualified officers have an opportunity to participate in the process of each military department to provide input on joint requirements for the acquisition of services.  
(c)Supporting requirementsWith regard to requirements for the acquisition of services not covered by subsection (b), the Secretary shall ensure that the secretaries of the military departments and the heads of the Defense Agencies implement and bear chief responsibility for carrying out, within the military department or Defense Agency concerned, the process established pursuant to subsection (a) for such military department or Defense Agency.  
(d)Implementation Plans RequiredThe Secretary shall ensure that an implementation plan is developed for each process established pursuant to subsection (a) that addresses, at a minimum, the following: 
(1)The organization of such process.  
(2)The level of command responsibility required for identifying, assessing, reviewing, and validating requirements for the acquisition of services in accordance with the requirements of this section and the categories established under section 2330(a)(1)(C) of title 10, United States Code.  
(3)The composition of positions necessary to operate such process.  
(4)The training required for personnel engaged in such process.  
(5)The relationship between doctrine and such process.  
(6)Methods of obtaining input on joint requirements for the acquisition of services.  
(7)Procedures for coordinating with the acquisition process.  
(8)Considerations relating to opportunities for strategic sourcing.  
(e)Matters required in implementation planEach plan required under subsection (d) shall provide for initial implementation of a process for identifying, assessing, reviewing, and validating requirements for the acquisition of services not later than one year after the date of the enactment of this Act and shall provide for full implementation of such process at the earliest date practicable.  
(f)Consistency with joint guidanceWhenever, at any time, guidance is issued by the Chairman of the Joint Chiefs of Staff relating to requirements for the acquisition of services in support of combatant commands and military operations, each process established pursuant to subsection (a) shall be revised in accordance with such joint guidance.  
(g)DefinitionThe term requirements for the acquisition of services means objectives to be achieved through acquisitions primarily involving the procurement of services.  
(h)Review of supporting requirements To identify savingsThe secretaries of the military departments and the heads of the Defense Agencies shall review and validate each requirement described in subsection (c) with an anticipated cost in excess of $10,000,000 with the objective of identifying unneeded or low priority requirements that can be reduced or eliminated, with the savings transferred to higher priority objectives. Savings identified and transferred to higher priority objectives through review and revalidation under this subsection shall count toward the savings objectives established in the June 4, 2010, guidance of the Secretary of Defense on improved operational efficiencies and the annual reduction in funding for service support contractors required by the August 16, 2010, guidance of the Secretary of Defense on efficiency initiatives. As provided by the Secretary, cost avoidance shall not count toward these objectives.  
(i)Extension of authoritySubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is amended by striking September 30, 2010 and inserting December 31, 2011.  
864.Review of defense acquisition guidance 
(a)Review of guidanceThe Secretary of Defense shall review the acquisition guidance of the Department of Defense, including, at a minimum, the guidance contained in Department of Defense Instruction 5000.02 entitled Operation of the Defense Acquisition System.  
(b)Matters consideredThe review performed under subsection (a) shall consider— 
(1)the extent to which the acquisition of commercial goods and commodities, commercial and military unique services, and information technology should be addressed in Department of Defense Instruction 5000.02 and other guidance primarily relating to the acquisition of weapon systems, or should be addressed in separate instructions and guidance;  
(2)whether long-term sustainment and energy efficiency of weapon systems is appropriately emphasized;  
(3)whether appropriate mechanisms exist to communicate information relating to the mission needs of the Department of Defense to the industrial base in a way that allows the industrial base to make appropriate investments in infrastructure, capacity, and technology development to help meet such needs;  
(4)the extent to which earned value management should be required on acquisitions not involving the acquisition of weapon systems and whether measures of quality and technical performance should be included in any earned value management system; and  
(5)such other matters as the Secretary considers appropriate.  
(c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing any changes in the acquisition guidance of the Department of Defense identified during the review required by subsection (a), and any actions taken, or planned to be taken, to implement such changes.  
865.Requirement to review references to services acquisition throughout the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement 
(a)Review requiredThe Secretary of Defense, in consultation with the Administrator for Federal Procurement Policy and the heads of such other Federal agencies as the Secretary considers appropriate, shall review the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement to ensure that such regulations include appropriate guidance for and references to services acquisition that are in addition to references provided in part 37 and the Defense Supplement to part 37.  
(b)Matters ConsideredThe review required by subsection (a) shall consider the extent to which additional guidance is needed— 
(1)to provide the tools and processes needed to assist contracting officials in addressing the full range of complexities that can arise in the acquisition of services; and  
(2)to enhance and support the procurement and project management community in all aspects of the process for the acquisition of services, including requirements development, assessment of reasonableness, and post-award management and oversight.  
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing— 
(1)a summary of the findings of the review required by subsection (a); and  
(2)any recommendations that the Secretary may have for changes to the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement to address such findings, including identifying any changes that are necessary to improve part 37 (which specifically addresses services acquisitions).  
866. Pilot program on acquisition of military purpose nondevelopmental items 
(a)Pilot program authorized 
(1)In generalThe Secretary of Defense may carry out a pilot program to assess the feasability and advisability of acquiring military purpose nondevelopmental items in accordance with this section.  
(2)Scope of programUnder the pilot program, the Secretary may enter into contracts with nontraditional defense contractors for the acquisition of military purpose nondevelopmental items in accordance with the requirements set forth in subsection (b).  
(b)Contract requirementsEach contract entered into under the pilot program— 
(1)shall be a firm, fixed price contract, or a firm, fixed price contract with an economic price adjustment clause awarded using competitive procedures in accordance with chapter 137 of title 10, United States Code;  
(2)shall be in an amount not in excess of $50,000,000, including all options;  
(3)shall provide— 
(A)for the delivery of an initial lot of production quantities of completed items not later than nine months after the date of the award of such contract; and  
(B)that failure to make delivery as provided for under subparagraph (A) may result in the termination of such contract for default; and  
(4)shall be— 
(A)exempt from the requirement to submit certified cost or pricing data under section 2306a of title 10, United States Code, and the cost accounting standards under section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422); and  
(B)subject to the requirement to provide data other than certified cost or pricing data for the purpose of price reasonableness determinations, as provided in section 2306a(d) of title 10, United States Code.  
(c)RegulationsIf the Secretary establishes the pilot program authorized under subsection (a), the Secretary shall prescribe regulations governing such pilot program. Such regulations shall be included in regulations of the Department of Defense prescribed as part of the Federal Acquisition Regulation and shall include the contract clauses and procedures necessary to implement such program.  
(d)Reports 
(1)Reports on program activitiesNot later than 60 days after the end of any fiscal year in which the pilot program is in effect, the Secretary shall submit to the congressional defense committees a report on the pilot program. The report shall be in unclassified form but may include a classified annex. Each report shall include, for each contract entered into under the pilot program in the preceding fiscal year, the following: 
(A)The contractor.  
(B)The item or items to be acquired.  
(C)The military purpose to be served by such item or items.  
(D)The amount of the contract.  
(E)The actions taken by the Department of Defense to ensure that the price paid for such item or items is fair and reasonable.  
(2)Program assessmentIf the Secretary establishes the pilot program authorized under subsection (a), not later than four years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment of the Comptroller General of the extent to which the pilot program— 
(A)enabled the Department to acquire items that otherwise might not have been available to the Department;  
(B)assisted the Department in the rapid acquisition and fielding of capabilities needed to meet urgent operational needs; and  
(C)protected the interests of the United States in paying fair and reasonable prices for the item or items acquired.  
(e)DefinitionsIn this section: 
(1)The term military purpose nondevelopmental item means a nondevelopmental item that meets a validated military requirement, as determined in writing by the responsible program manager, and has been developed exclusively at private expense. For purposes of this paragraph, an item shall not be considered to be developed exclusively at private expense if development of the item was paid for in whole or in part through— 
(A)independent research and development costs or bid and proposal costs that have been reimbursed directly or indirectly by a Federal agency or have been submitted to a Federal agency for reimbursement; or  
(B)foreign government funding.  
(2)The term nondevelopmental item— 
(A)has the meaning given that term in section 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(13)); and  
(B)also includes previously developed items of supply that require modifications other than those customarily available in the commercial marketplace if such modifications are consistent with the requirement in subsection (b)(3)(A).  
(3)The term nontraditional defense contractor has the meaning given that term in section 2302(9) of title 10, United States Code (as added by subsection (g)).  
(4)The terms independent research and developments costs and bid and proposal costs have the meaning given such terms in section 31.205–18 of the Federal Acquisition Regulation.  
(f)Sunset 
(1)In generalThe authority to carry out the pilot program shall expire on the date that is five years after the date of the enactment of this Act.  
(2)Continuation of current contractsThe expiration under paragraph (1) of the authority to carry out the pilot program shall not affect the validity of any contract awarded under the pilot program before the date of the expiration of the pilot program under that paragraph.  
(g)Statutory Definition of Nontraditional Defense Contractor 
(1)Nontraditional Defense ContractorSection 2302 of title 10, United States Code, is amended by adding at the end the following: 
 
(9)The term nontraditional defense contractor, with respect to a procurement or with respect to a transaction authorized under section 2371(a) of this title, means an entity that is not currently performing and has not performed, for at least the one-year period preceding the solicitation of sources by the Department of Defense for the procurement or transaction, any of the following for the Department of Defense: 
(A)Any contract or subcontract that is subject to full coverage under the cost accounting standards prescribed pursuant to section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and the regulations implementing such section.  
(B)Any other contract in excess of $500,000 under which the contractor is required to submit certified cost or pricing data under section 2306a of this title. .  
(2)Conforming AmendmentSection 845(f) of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended to read as follows: 
 
(f)Nontraditional defense contractor definedIn this section, the term nontraditional defense contractor has the meaning provided by section 2302(9) of title 10, United States Code. .  
IIDefense Acquisition Workforce 
871.Acquisition workforce excellence 
(a)Acquisition workforce excellenceSubchapter I of chapter 87 of title 10, United States Code, is amended by inserting after section 1701 the following new section: 
 
1701a.Management for acquisition workforce excellence 
(a)PurposeThe purpose of this chapter is to require the Department of Defense to develop and manage a highly skilled professional acquisition workforce— 
(1)in which excellence and contribution to mission is rewarded;  
(2)which has the technical expertise and business skills to ensure the Department receives the best value for the expenditure of public resources;  
(3)which serves as a model for performance management of employees of the Department; and  
(4)which is managed in a manner that complements and reinforces the management of the defense acquisition system pursuant to chapter 149 of this title.  
(b)Performance managementIn order to achieve the purpose set forth in subsection (a), the Secretary of Defense shall— 
(1)use the full authorities provided in subsections (a) through (d) of section 9902 of title 5, including flexibilities related to performance management and hiring and to training of managers;  
(2)require managers to develop performance plans for individual members of the acquisition workforce in order to give members an understanding of how their performance contributes to their organization’s mission and the success of the defense acquisition system (as defined in section 2545 of this title);  
(3)to the extent appropriate, use the lessons learned from the acquisition demonstration project carried out under section 1762 of this title related to contribution-based compensation and appraisal, and how those lessons may be applied within the General Schedule system;  
(4)develop attractive career paths;  
(5)encourage continuing education and training;  
(6)develop appropriate procedures for warnings during performance evaluations for members of the acquisition workforce who consistently fail to meet performance standards;  
(7)take full advantage of the Defense Civilian Leadership Program established under section 1112 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2496; 10 U.S.C. 1580 note prec.);  
(8)use the authorities for highly qualified experts under section 9903 of title 5, to hire experts who are skilled acquisition professionals to— 
(A)serve in leadership positions within the acquisition workforce to strengthen management and oversight;  
(B)provide mentors to advise individuals within the acquisition workforce on their career paths and opportunities to advance and excel within the acquisition workforce; and  
(C)assist with the design of education and training courses and the training of individuals in the acquisition workforce; and  
(9)use the authorities for expedited security clearance processing pursuant to section 1564 of this title.  
(c)NegotiationsAny action taken by the Secretary under this section, or to implement this section, shall be subject to the requirements of chapter 71 of title 5.  
(d)RegulationsAny rules or regulations prescribed pursuant to this section shall be deemed an agency rule or regulation under section 7117(a)(2) of title 5, and shall not be deemed a Government-wide rule or regulation under section 7117(a)(1) of such title. .  
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1701 the following new item: 
 
 
1701a. Management for acquisition workforce excellence.  .  
872.Amendments to the acquisition workforce demonstration project 
(a)Codification into title 10 
(1)In generalChapter 87 of title 10, United States Code, is amended by inserting after section 1761 the following new section: 
 
1762.Demonstration project relating to certain acquisition personnel management policies and procedures 
(a)CommencementThe Secretary of Defense is authorized to carry out a demonstration project, the purpose of which is to determine the feasibility or desirability of one or more proposals for improving the personnel management policies or procedures that apply with respect to the acquisition workforce of the Department of Defense and supporting personnel assigned to work directly with the acquisition workforce.  
(b)Terms and conditions 
(1)Except as otherwise provided in this subsection, any demonstration project described in subsection (a) shall be subject to section 4703 of title 5 and all other provisions of such title that apply with respect to any demonstration project under such section.  
(2)Subject to paragraph (3), in applying section 4703 of title 5 with respect to a demonstration project described in subsection (a)— 
(A)180 days in subsection (b)(4) of such section shall be deemed to read 120 days;  
(B)90 days in subsection (b)(6) of such section shall be deemed to read 30 days; and  
(C)subsection (d)(1) of such section shall be disregarded.  
(3)Paragraph (2) shall not apply with respect to a demonstration project unless— 
(A)for each organization or team participating in the demonstration project— 
(i)at least one-third of the workforce participating in the demonstration project consists of members of the acquisition workforce; and  
(ii)at least two-thirds of the workforce participating in the demonstration project consists of members of the acquisition workforce and supporting personnel assigned to work directly with the acquisition workforce; and  
(B)the demonstration project commences before October 1, 2007.  
(c)Limitation on number of participantsThe total number of persons who may participate in the demonstration project under this section may not exceed 120,000.  
(d)Effect of reorganizationsThe applicability of paragraph (2) of subsection (b) to an organization or team shall not terminate by reason that the organization or team, after having satisfied the conditions in paragraph (3) of such subsection when it began to participate in a demonstration project under this section, ceases to meet one or both of the conditions set forth in subparagraph (A) of such paragraph (3) as a result of a reorganization, restructuring, realignment, consolidation, or other organizational change.  
(e)Assessments 
(1)The Secretary of Defense shall designate an independent organization to conduct two assessments of the acquisition workforce demonstration project described in subsection (a).  
(2)Each such assessment shall include the following: 
(A)A description of the workforce included in the project.  
(B)An explanation of the flexibilities used in the project to appoint individuals to the acquisition workforce and whether those appointments are based on competitive procedures and recognize veteran’s preferences.  
(C)An explanation of the flexibilities used in the project to develop a performance appraisal system that recognizes excellence in performance and offers opportunities for improvement.  
(D)The steps taken to ensure that such system is fair and transparent for all employees in the project.  
(E)How the project allows the organization to better meet mission needs.  
(F)An analysis of how the flexibilities in subparagraphs (B) and (C) are used, and what barriers have been encountered that inhibit their use.  
(G)Whether there is a process for— 
(i)ensuring ongoing performance feedback and dialogue among supervisors, managers, and employees throughout the performance appraisal period; and  
(ii)setting timetables for performance appraisals.  
(H)The project’s impact on career progression.  
(I)The project’s appropriateness or inappropriateness in light of the complexities of the workforce affected.  
(J)The project’s sufficiency in terms of providing protections for diversity in promotion and retention of personnel.  
(K)The adequacy of the training, policy guidelines, and other preparations afforded in connection with using the project.  
(L)Whether there is a process for ensuring employee involvement in the development and improvement of the project.  
(3)The first assessment under this subsection shall be completed not later than September 30, 2012. The second and final assessment shall be completed not later than September 30, 2016. The Secretary shall submit to the covered congressional committees a copy of each assessment within 30 days after receipt by the Secretary of the assessment.  
(f)Covered congressional committeesIn this section, the term covered congressional committees means— 
(1)the Committees on Armed Services of the Senate and the House of Representatives;  
(2)the Committee on Homeland Security and Governmental Affairs of the Senate; and  
(3)the Committee on Oversight and Government Reform of the House of Representatives.  
(g)Termination of authorityThe authority to conduct a demonstration program under this section shall terminate on September 30, 2017.  
(h)ConversionWithin 6 months after the authority to conduct a demonstration project under this section is terminated as provided in subsection (g), employees in the project shall convert to the civilian personnel system created pursuant to section 9902 of title 5. .  
(2)Clerical AmendmentThe table of sections at the beginning of subchapter V of chapter 87 of title 10, United States Code, is amended by inserting after the item relating to section 1761 the following new item: 
 
 
1762. Demonstration project relating to certain acquisition personnel management policies and procedures.  .  
(b)Conforming repealSection 4308 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1701 note) is repealed.  
873.Career development for civilian and military personnel in the acquisition workforce 
(a)Career paths 
(1)AmendmentChapter 87 of title 10, United States Code, is amended by inserting after section 1722a the following new section: 
 
1722b.Special requirements for civilian employees in the acquisition field 
(a)Requirement for policy and guidance regarding civilian personnel in acquisitionThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish policies and issue guidance to ensure the proper development, assignment, and employment of civilian members of the acquisition workforce to achieve the objectives specified in subsection (b).  
(b)ObjectivesPolicies established and guidance issued pursuant to subsection (a) shall ensure, at a minimum, the following: 
(1)A career path in the acquisition field that attracts the highest quality civilian personnel, from either within or outside the Federal Government.  
(2)A deliberate workforce development strategy that increases attainment of key experiences that contribute to a highly qualified acquisition workforce.  
(3)Sufficient opportunities for promotion and advancement in the acquisition field.  
(4)A sufficient number of qualified, trained members eligible for and active in the acquisition field to ensure adequate capacity, capability, and effective succession for acquisition functions, including contingency contracting, of the Department of Defense.  
(5)A deliberate workforce development strategy that ensures diversity in promotion, advancement, and experiential opportunities commensurate with the general workforce outlined in this section.  
(c)Inclusion of information in annual reportThe Secretary of Defense shall include in the report to Congress required under section 115b(d) of this title the following information related to the acquisition workforce for the period covered by the report (which shall be shown for the Department of Defense as a whole and separately for the Army, Navy, Air Force, Marine Corps, Defense Agencies, and Office of the Secretary of Defense): 
(1)The total number of persons serving in the Acquisition Corps, set forth separately for members of the armed forces and civilian employees, by grade level and by functional specialty.  
(2)The total number of critical acquisition positions held, set forth separately for members of the armed forces and civilian employees, by grade level and by other appropriate categories (including by program manager, deputy program manager, and division head positions), including average length of time served in each position. For each such category, the report shall specify the number of civilians holding such positions compared to the total number of positions filled.  
(3)The number of employees to whom the requirements of subsections (b)(2)(A) and (b)(2)(B) of section 1732 of this title did not apply because of the exceptions provided in paragraphs (1) and (2) of section 1732(c) of this title, set forth separately by type of exception.  
(4)The number of times a waiver authority was exercised under section 1724(d), 1732(d), 1734(d), or 1736(c) of this title or any other provision of this chapter (or other provision of law) which permits the waiver of any requirement relating to the acquisition workforce, and in the case of each such authority, the reasons for exercising the authority. The Secretary may present the information provided under this paragraph by category or grouping of types of waivers and reasons. .  
(2)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 87 of such title is amended by inserting after the item relating to section 1722a the following new item: 
 
 
1722b. Special requirements for civilian employees in the acquisition field.  .  
(b)Career education and trainingSection 1723 of such title is amended by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following new subsection: 
 
(b)Career path requirementsFor each career path, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish requirements for the completion of course work and related on-the-job training and demonstration of qualifications in the critical acquisition-related duties and tasks of the career path. The Secretary of Defense, acting through the Under Secretary, shall also— 
(1)encourage individuals in the acquisition workforce to maintain the currency of their acquisition knowledge and generally enhance their knowledge of related acquisition management disciplines through academic programs and other self-developmental activities; and  
(2)develop key work experiences, including the creation of a program sponsored by the Department of Defense that facilitates the periodic interaction between individuals in the acquisition workforce and the end user in such end user’s environment to enhance the knowledge base of such workforce, for individuals in the acquisition workforce so that the individuals may gain in-depth knowledge and experience in the acquisition process and become seasoned, well-qualified members of the acquisition workforce. .  
874.Recertification and training requirements 
(a)Continuing educationSection 1723 of title 10, United States Code, as amended by section 873, is further amended by amending subsection (a) to read as follows: 
 
(a)Qualification requirements 
(1)The Secretary of Defense shall establish education, training, and experience requirements for each acquisition position, based on the level of complexity of duties carried out in the position. In establishing such requirements, the Secretary shall ensure the availability and sufficiency of training in all areas of acquisition, including additional training courses with an emphasis on services contracting, market research strategies (including assessments of local contracting capabilities), long-term sustainment strategies, information technology, and rapid acquisition.  
(2)In establishing such requirements for positions other than critical acquisition positions designated pursuant to section 1733 of this title, the Secretary may state the requirements by categories of positions.  
(3)The Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish requirements for continuing education and periodic renewal of an individual’s certification. Any requirement for a certification renewal shall not require a renewal more often than once every five years. .  
(b)Standards for training 
(1)In generalSubchapter IV of Chapter 87 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1748.Fulfillment standards for acquisition workforce trainingThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall develop fulfillment standards, and implement and maintain a program, for purposes of the training requirements of sections 1723, 1724, and 1735 of this title. Such fulfillment standards shall consist of criteria for determining whether an individual has demonstrated competence in the areas that would be taught in the training courses required under those sections. If an individual meets the appropriate fulfillment standard, the applicable training requirement is fulfilled. .  
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
1748. Fulfillment standards for acquisition workforce training.  .  
(3)Deadline for fulfillment standardsThe fulfillment standards required under section 1748 of title 10, United States Code, as added by paragraph (1), shall be developed not later than 270 days after the date of the enactment of this Act.  
(4)Conforming repealSection 853 of Public Law 105–85 (111 Stat. 1851) is repealed.  
875.Information technology acquisition workforce 
(a)Plan requiredThe Secretary of Defense shall develop and carry out a plan to strengthen the part of the acquisition workforce that specializes in information technology. The plan shall include the following: 
(1)Defined targets for billets devoted to information technology acquisition.  
(2)Specific certification requirements for individuals in the acquisition workforce who specialize in information technology acquisition.  
(3)Defined career paths for individuals in the acquisition workforce who specialize in information technology acquisitions.  
(b)DefinitionsIn this section: 
(1)The term information technology has the meaning provided such term in section 11101 of title 40, United States Code, and includes information technology incorporated into a major weapon system.  
(2)The term major weapon system has the meaning provided such term in section 2379(f) of title 10, United States Code.  
(c)DeadlineThe Secretary of Defense shall develop the plan required under this section not later than 270 days after the date of the enactment of this Act.  
876.Definition of acquisition workforceSection 101(a) of title 10, United States Code, is amended by inserting after paragraph (17) the following new paragraph: 
 
(18)The term acquisition workforce means the persons serving in acquisition positions within the Department of Defense, as designated pursuant to section 1721(a) of this title. .  
877.Defense Acquisition University curriculum review 
(a)Curriculum reviewNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall lead a review of the curriculum offered by the Defense Acquisition University to ensure it adequately supports the training and education requirements of acquisition professionals, particularly in service contracting, long term sustainment strategies, information technology, and rapid acquisition. The review shall also involve the service acquisition executives of each military department.  
(b)Analysis of funding requirements for trainingFollowing the review conducted under subsection (a), the Secretary of Defense shall analyze the most recent future-years defense program to determine the amounts of estimated expenditures and proposed appropriations necessary to support the training requirements of the amendments made by section 874, including any new training requirements determined after the review conducted under subsection (a). The Secretary shall identify any additional funding needed for such training requirements in the separate chapter on the defense acquisition workforce required in the next annual strategic workforce plan under 115b of title 10, United States Code.  
(c)Requirement for ongoing curriculum development with certain schools 
(1)RequirementSection 1746 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Curriculum developmentThe President of the Defense Acquisition University shall work with the relevant professional schools and degree-granting institutions of the Department of Defense and military departments to ensure that best practices are used in curriculum development to support acquisition workforce positions. .  
(2)Amendment to section heading 
(A)The heading of section 1746 of such title is amended to read as follows: 
 
1746.Defense Acquisition University .  
(B)The item relating to section 1746 in the table of sections at the beginning of subchapter IV of chapter 87 of such title is amended to read as follows: 
 
 
1746. Defense Acquisition University.  .  
IIIFinancial Management 
881.Audit readiness of financial statements of the Department of Defense 
(a)Interim milestones 
(1)RequirementNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller), in consultation with the Deputy Chief Management Officer of the Department of Defense, the secretaries of the military departments, and the heads of the defense agencies and defense field activities, shall establish interim milestones for achieving audit readiness of the financial statements of the Department of Defense, consistent with the requirements of section 1003 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note).  
(2)Matters includedThe interim milestones established pursuant to paragraph (1) shall include, at a minimum, for each military department and for the defense agencies and defense field activities— 
(A)an interim milestone for achieving audit readiness for each major element of the statement of budgetary resources, including civilian pay, military pay, supply orders, contracts, and funds balance with the Treasury; and  
(B)an interim milestone for addressing the existence and completeness of each major category of Department of Defense assets, including military equipment, real property, inventory, and operating material and supplies.  
(3)Description in semiannual reportsThe Under Secretary shall describe each interim milestone established pursuant to paragraph (1) in the next semiannual report submitted pursuant to section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note). Each subsequent semiannual report submitted pursuant to section 1003(b) shall explain how the Department has progressed toward meeting such interim milestones.  
(b)Valuation of Department of Defense assets 
(1)RequirementNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller) shall, in consultation with other appropriate Federal agencies and officials— 
(A)examine the costs and benefits of alternative approaches to the valuation of Department of Defense assets;  
(B)select an approach to such valuation that is consistent with principles of sound financial management and the conservation of taxpayer resources; and  
(C)begin the preparation of a business case analysis supporting the selected approach.  
(2)The Under Secretary shall include information on the alternatives considered, the selected approach, and the business case analysis supporting that approach in the next semiannual report submitted pursuant to section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note).  
(c)Remedial actions requiredIn the event that the Department of Defense, or any component of the Department of Defense, is unable to meet an interim milestone established pursuant to subsection (a), the Under Secretary of Defense (Comptroller) shall— 
(1)develop a remediation plan to ensure that— 
(A)the component will meet the interim milestone no more than one year after the originally scheduled date; and  
(B)the component’s failure to meet the interim milestone will not have an adverse impact on the Department’s ability to carry out the plan under section 1003(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note); and  
(2)include in the next semiannual report submitted pursuant to section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note)— 
(A)a statement of the reasons why the Department of Defense, or component of the Department of Defense, will be unable to meet such interim milestone;  
(B)the revised completion date for meeting such interim milestone; and  
(C)a description of the actions that have been taken and are planned to be taken by the Department of Defense, or component of the Department of Defense, to meet such interim milestone.  
(d)Incentives for achieving auditability 
(1)Review requiredNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller) shall review options for providing appropriate incentives to the military departments, Defense Agencies, and defense field activities to ensure that financial statements are validated as ready for audit earlier than September 30, 2017.  
(2)Options ReviewedThe review performed pursuant to paragraph (1) shall consider changes in policy that reflect the increased confidence that can be placed in auditable financial statements, and shall include, at a minimum, consideration of the following options: 
(A)Consistent with the need to fund urgent warfighter requirements and operational needs, priority in the release of appropriated funds.  
(B)Relief from the frequency of financial reporting in cases in which such reporting is not required by law.  
(C)Relief from departmental obligation and expenditure thresholds to the extent that such thresholds establish requirements more restrictive than those required by law.  
(D)Increases in thresholds for reprogramming of funds.  
(E)Personnel management incentives for the financial and business management workforce.  
(F)Such other measures as the Under Secretary considers appropriate.  
(3)ReportThe Under Secretary shall include a discussion of the review performed pursuant to paragraph (1) in the next semiannual report pursuant to section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note) and for each option considered pursuant to paragraph (2) shall include— 
(A)an assessment of the extent to which the implementation of the option— 
(i)would be consistent with the efficient operation of the Department of Defense and the effective funding of essential Department of Defense programs and activities; and  
(ii)would contribute to the achievement of Department of Defense goals to prepare auditable financial statements; and  
(B)a recommendation on whether such option should be adopted, a schedule for implementing the option if adoption is recommended, or a reason for not recommending the option if adoption is not recommended.  
882.Review of obligation and expenditure thresholds 
(a)Process reviewNot later than one year after the date of the enactment of this Act, the Chief Management Officer of the Department of Defense, in coordination with the Chief Management Officer of each military department, the Director of the Office of Performance Assessment and Root Cause Analysis, the Under Secretary of Defense (Comptroller), and the Comptrollers of the military departments, shall complete a comprehensive review of the use and value of obligation and expenditure benchmarks and propose new benchmarks or processes for tracking financial performance, including, as appropriate— 
(1)increased reliance on individual obligation and expenditure plans for measuring program financial performance;  
(2)mechanisms to improve funding stability and to increase the predictability of the release of funding for obligation and expenditure; and  
(3)streamlined mechanisms for a program manager to submit an appeal for funding changes and to have such appeal evaluated promptly.  
(b)TrainingThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Under Secretary of Defense (Comptroller) shall ensure that, as part of the training required for program managers and business managers, an emphasis is placed on obligating and expending appropriated funds in a manner that achieves the best value for the Government and that the purpose and limitations of obligation and expenditure benchmarks are made clear.  
(c)ReportThe Deputy Chief Management Officer of the Department of Defense shall include a report on the results of the review under this section in the next update of the strategic management plan transmitted to the Committees on Armed Services of the Senate and the House of Representatives under section 904(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 275; 10 U.S.C. note prec. 2201) after the completion of the review.  
883.Disclosure and traceability of the cost of Department of Defense health care contracts 
(a)Report 
(1)RequirementNot later than September 30, 2011, the Comptroller General of the United States shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a detailed report on the additional cost to the Department of Defense associated with compliance with the Patient Protection and Affordable Care Act (Public Law 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).  
(2)Matters coveredThe report required by paragraph (1) shall include an estimate of— 
(A)the additional costs, if any, incurred on health care contracts to comply with such Acts; and  
(B)any other additional costs to the Department of Defense to comply with such Acts.  
(b)Health care contract definedIn this section, the term health care contract means a contract awarded by the Department of Defense in an amount greater than the simplified acquisition threshold for the acquisition of any of the following: 
(1)Medical supplies.  
(2)Health care services and administration, including the services of medical personnel.  
(3)Durable medical equipment.  
(4)Pharmaceuticals.  
(5)Health care-related information technology.  
IVIndustrial Base 
891.Expansion of the industrial base 
(a)Program To expand industrial base requiredThe Secretary of Defense shall establish a program to expand the industrial base of the Department of Defense to increase the Department’s access to innovation and the benefits of competition.  
(b)Identifying and communicating with firms that are not traditional suppliersThe program established under subsection (a) shall use tools and resources available within the Federal Government and available from the private sector to provide a capability for identifying and communicating with firms that are not traditional suppliers, including commercial firms and firms of all business sizes, that are engaged in markets of importance to the Department of Defense in which such firms can make a significant contribution.  
(c)Outreach to local firms near defense installationsThe program established under subsection (a) shall include outreach, using procurement technical assistance centers, to firms of all business sizes in the vicinity of Department of Defense installations regarding opportunities to obtain contracts and subcontracts to perform work at such installations.  
(d)Industrial base reviewThe program established under subsection (a) shall include a continuous effort to review the industrial base supporting the Department of Defense, including the identification of markets of importance to the Department of Defense in which firms that are not traditional suppliers can make a significant contribution.  
(e)Firms That Are Not Traditional SuppliersFor purposes of this section, a firm is not a traditional supplier of the Department of Defense if it does not currently have contracts and subcontracts to perform work for the Department of Defense with a total combined value in excess of $500,000.  
(f)Procurement technical assistance centerIn this section, the term procurement technical assistance center means a center operating under a cooperative agreement with the Defense Logistics Agency to provide procurement technical assistance pursuant to the authority provided in chapter 142 of title 10, United States Code.  
892.Price trend analysis for supplies and equipment purchased by the Department of Defense 
(a)Price trend analysis procedures 
(1)In generalThe Secretary of Defense shall develop and implement procedures that, to the maximum extent practicable, provide for the collection and analysis of information on price trends for covered supplies and equipment purchased by the Department of Defense. The procedures shall include an automated process for identifying categories of covered supplies and equipment described in paragraph (2) that have experienced significant escalation in prices.  
(2)Category of covered supplies and equipmentA category of covered supplies and equipment referred to in paragraph (1) consists of covered supplies and equipment that have the same National Stock Number, are in a single Federal Supply Group or Federal Supply Class, are provided by a single contractor, or are otherwise logically grouped for the purpose of analyzing information on price trends.  
(3)Requirement to examine causes of escalationAn analysis conducted pursuant to paragraph (1) shall include, for any category in which significant escalation in prices is identified, a more detailed examination of the causes of escalation for such prices within the category and whether such price escalation is consistent across the Department of Defense.  
(4)Requirement to address unjustified escalationThe head of a Defense Agency or the Secretary of a military department shall take appropriate action to address any unjustified escalation in prices being paid for items procured by that agency or military department as identified in an analysis conducted pursuant to paragraph (1).  
(b)Annual reportNot later than April 1 of each year, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the analyses of price trends that were conducted for categories of covered supplies and equipment during the preceding fiscal year under the procedures implemented pursuant to paragraph (1). The report shall include a description of the actions taken to identify and address any unjustified price escalation for the categories of items.  
(c)DefinitionsIn this section: 
(1)Supplies and equipmentThe term supplies and equipment means items classified as supplies and equipment under the Federal Supply Classification System.  
(2)Covered supplies and equipmentThe term covered supplies and equipment means all supplies and equipment purchased by the Department of Defense. The term does not include major weapon systems but does include individual parts and components purchased as spare or replenishment parts for such weapon systems.  
(d)Sunset dateThis section shall not be in effect on and after April 1, 2015.  
893.Contractor business systems 
(a)Improvement programNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall develop and initiate a program for the improvement of contractor business systems to ensure that such systems provide timely, reliable information for the management of Department of Defense programs by the contractor and by the Department.  
(b)Approval or disapproval of business systemsThe program developed pursuant to subsection (a) shall— 
(1)include system requirements for each type of contractor business system covered by the program;  
(2)establish a process for reviewing contractor business systems and identifying significant deficiencies in such systems;  
(3)identify officials of the Department of Defense who are responsible for the approval or disapproval of contractor business systems;  
(4)provide for the approval of any contractor business system that does not have a significant deficiency; and  
(5)provide for— 
(A)the disapproval of any contractor business system that has a significant deficiency; and  
(B)reduced reliance on, and enhanced scrutiny of, data provided by a contractor business system that has been disapproved.  
(c)Remedial actionsThe program developed pursuant to subsection (a) shall provide the following: 
(1)In the event a contractor business system is disapproved pursuant to subsection (b)(5), appropriate officials of the Department of Defense will be available to work with the contractor to develop a corrective action plan defining specific actions to be taken to address the significant deficiencies identified in the system and a schedule for the implementation of such actions.  
(2)An appropriate official of the Department of Defense may withhold up to 10 percent of progress payments, performance-based payments, and interim payments under covered contracts from a covered contractor, as needed to protect the interests of the Department and ensure compliance, if one or more of the contractor business systems of the contractor has been disapproved pursuant to subsection (b)(5) and has not subsequently received approval.  
(3)The amount of funds to be withheld under paragraph (2) shall be reduced if a contractor adopts an effective corrective action plan pursuant to paragraph (1) and is effectively implementing such plan.  
(d)Guidance and trainingThe program developed pursuant to subsection (a) shall provide guidance and training to appropriate government officials on the data that is produced by contractor business systems and the manner in which such data should be used to effectively manage Department of Defense programs.  
(e)Rule of constructionNothing in this section shall be construed to prohibit an official of the Department of Defense from reviewing, approving, or disapproving a contractor business system pursuant to any applicable law or regulation in force as of the date of the enactment of this Act during the period between the date of the enactment of this Act and the date on which the Secretary implements the requirements of this section with respect to such system.  
(f)DefinitionsIn this section: 
(1)The term contractor business system means an accounting system, estimating system, purchasing system, earned value management system, material management and accounting system, or property management system of a contractor.  
(2)The term covered contractor means a contractor that is subject to the cost accounting standards under section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422).  
(3)The term covered contract means a cost-reimbursement contract, incentive-type contract, time-and-materials contract, or labor-hour contract that could be affected if the data produced by a contractor business system has a significant deficiency.  
(4)The term significant deficiency, in the case of a contractor business system, means a shortcoming in the system that materially affects the ability of officials of the Department of Defense and the contractor to rely upon information produced by the system that is needed for management purposes.  
(g)Defense Contract Audit Agency legal resources and expertise 
(1)RequirementThe Secretary of Defense shall ensure that— 
(A)the Defense Contract Audit Agency has sufficient legal resources and expertise to conduct its work in compliance with applicable Department of Defense policies and procedures; and  
(B)such resources and expertise are provided in a manner that is consistent with the audit independence of the Defense Contract Audit Agency.  
(2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the steps taken to comply with the requirements of this subsection.  
894.Review and recommendations on eliminating barriers to contracting with the Department of Defense 
(a)Review and recommendationsThe Secretary of Defense, acting through the Director of Small Business Programs in the Department of Defense, shall review barriers to firms that are not traditional suppliers to the Department of Defense wishing to contract with the Department of Defense and its defense supply centers and develop a set of recommendations on the elimination of such barriers. The Director shall identify and consult with a wide range of firms that are not traditional suppliers to the Department of Defense for the purpose of identifying such barriers and developing such recommendations.  
(b)DefinitionFor the purposes of this section, a firm is not a traditional supplier of the Department of Defense if it does not currently have contracts and subcontracts to perform work for the Department of Defense with a total combined value in excess of $500,000.  
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report summarizing the findings and recommendations of the review conducted pursuant to this section.  
895.Inclusion of the providers of services and information technology in the national technology and industrial base 
(a)Revised definitionsSection 2500 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking or maintenance and inserting integration, services, or information technology;  
(2)in paragraph (4), by striking or production and inserting production, integration, services, or information technology;  
(3)in paragraph (9)(A), by striking and manufacturing and inserting manufacturing, integration, services, and information technology; and  
(4)by adding at the end the following new paragraph: 
 
(15)The term integration means the process of providing systems engineering and technical direction for a system for the purpose of achieving capabilities that satisfy program requirements. .  
(b)Revised objectivesSection 2501(a) of such title is amended— 
(1)in paragraph (1), by striking Supplying and equipping and inserting Supplying, equipping, and supporting;  
(2)in paragraph (2), by striking and logistics for and inserting logistics, and other activities in support of;  
(3)in paragraph (4), by striking and produce and inserting , produce, and support; and  
(4)by redesignating paragraph (6) as paragraph (8) and inserting after paragraph (5) the following new paragraphs: 
 
(6)Providing for the generation of services capabilities that are not core functions of the armed forces and that are critical to military operations within the national technology and industrial base.  
(7)Providing for the development, production, and integration of information technology within the national technology and industrial base. .  
(c)Revised assessmentsSection 2505(b)(4) of such title is amended by inserting after of this title) the following or major automated information system programs (as defined in section 2445a of this title).  
(d)Revised policy guidanceSection 2506(a) of such title is amended by striking budget allocation, weapons and inserting strategy, management, budget allocation,.  
896.Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy; Industrial Base Fund 
(a)Deputy Assistant Secretary of DefenseChapter 7 of title 10, United States Code, is amended by inserting after section 139d the following new section: 
 
139e.Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy 
(a)AppointmentThere is a Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy, who shall be appointed by the Under Secretary of Defense for Acquisition, Technology, and Logistics and shall report to the Under Secretary.  
(b)ResponsibilitiesThe Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy shall be the principal advisor to the Under Secretary of Defense for Acquisition, Technology, and Logistics in the performance of the Under Secretary’s duties relating to the following: 
(1)Providing input on industrial base matters to strategy reviews, including quadrennial defense reviews conducted pursuant to section 118 of this title.  
(2)Establishing policies of the Department of Defense for maintenance of the defense industrial base of the United States.  
(3)Providing recommendations to the Under Secretary on budget matters pertaining to the industrial base.  
(4)Providing recommendations to the Under Secretary on supply chain management and supply chain vulnerability.  
(5)Providing input on industrial base matters to defense acquisition policy guidance.  
(6)Establishing the national security objectives concerning the national technology and industrial base required under section 2501 of this title.  
(7)Executing the national defense program for analysis of the national technology and industrial base required under section 2503 of this title.  
(8)Performing the national technology and industrial base periodic defense capability assessments required under section 2505 of this title.  
(9)Establishing the technology and industrial base policy guidance required under section 2506 of this title.  
(10)Executing the authorities of the Manufacturing Technology Program under section 2521 of this title.  
(11)Carrying out the activities of the Department of Defense relating to the Defense Production Act Committee established under section 722 of the Defense Production Act of 1950 (50 U.S.C. App. 2171).  
(12)Consistent with section 2(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2062(b)), executing other applicable authorities provided under the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), including authorities under titles I and II of such Act.  
(13)Establishing policies related to international technology security and export control issues.  
(14)Establishing policies related to industrial independent research and development programs under section 2372 of this title.  
(15)Such other duties as are assigned by the Under Secretary.  
(c)Rule of constructionNothing in subsection (b)(9) may be construed to limit the authority or modify the policies of the Committee on Foreign Investment in the United States established under section 721(k) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(k)). .  
(b)Industrial base fund 
(1)In generalChapter 148 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2508.Industrial Base Fund 
(a)EstablishmentThe Secretary of Defense shall establish an Industrial Base Fund (in this section referred to as the Fund).  
(b)Control of fundThe Fund shall be under the control of the Under Secretary of Defense for Acquisition, Technology, and Logistics, acting through the Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy.  
(c)Amounts in fundThe Fund shall consist of amounts appropriated or otherwise made available to the Fund.  
(d)Use of fundSubject to subsection (e), the Fund shall be used— 
(1)to support the monitoring and assessment of the industrial base required by this chapter;  
(2)to address critical issues in the industrial base relating to urgent operational needs;  
(3)to support efforts to expand the industrial base; and  
(4)to address supply chain vulnerabilities.  
(e)Use of fund subject to appropriationsThe authority of the Secretary of Defense to use the Fund under this section in any fiscal year is subject to the availability of appropriations for that purpose.  
(f)ExpendituresThe Secretary shall establish procedures for expending monies in the Fund in support of the uses identified in subsection (d), including the following: 
(1)Direct obligations from the Fund.  
(2)Transfers of monies from the Fund to relevant appropriations of the Department of Defense. .  
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2508. Industrial Base Fund.  .  
IXDepartment of Defense Organization and Management 
 
Subtitle A—Department of Defense Management 
Sec. 901. Reorganization of Office of the Secretary of Defense to carry out reduction required by law in number of Deputy Under Secretaries of Defense. 
Subtitle B—Space Activities 
Sec. 911. Integrated space architectures. 
Sec. 912. Limitation on use of funds for costs of terminating contracts under the National Polar-Orbiting Operational Environmental Satellite System Program. 
Sec. 913. Limitation on use of funds for purchasing Global Positioning System user equipment. 
Sec. 914. Plan for integration of space-based nuclear detection sensors. 
Sec. 915. Preservation of the solid rocket motor industrial base. 
Sec. 916. Implementation plan to sustain solid rocket motor industrial base. 
Sec. 917. Review and plan on sustainment of liquid rocket propulsion systems industrial base. 
Subtitle C—Intelligence-Related Matters 
Sec. 921. Five-year extension of authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activities. 
Sec. 922. Modification of attendees at proceedings of Intelligence, Surveillance, and Reconnaissance Integration Council. 
Sec. 923. Report on Department of Defense interservice management and coordination of remotely piloted aircraft support of intelligence, surveillance, and reconnaissance. 
Sec. 924. Report on requirements fulfillment and personnel management relating to Air Force intelligence, surveillance, and reconnaissance provided by remotely piloted aircraft. 
Subtitle D—Cyber Warfare, Cyber Security, and Related Matters 
Sec. 931. Continuous monitoring of Department of Defense information systems for cybersecurity. 
Sec. 932. Strategy on computer software assurance. 
Sec. 933. Strategy for acquisition and oversight of Department of Defense cyber warfare capabilities. 
Sec. 934. Report on the cyber warfare policy of the Department of Defense. 
Sec. 935. Reports on Department of Defense progress in defending the Department and the defense industrial base from cyber events. 
Subtitle E—Other Matters 
Sec. 941. Two-year extension of authorities relating to temporary waiver of reimbursement of costs of activities for nongovernmental personnel at Department of Defense Regional Centers for Security Studies. 
Sec. 942. Additional requirements for quadrennial roles and missions review in 2011. 
Sec. 943. Report on organizational structure and policy guidance of the Department of Defense regarding information operations. 
Sec. 944. Report on organizational structures of the geographic combatant command headquarters.  
ADepartment of Defense Management 
901.Reorganization of Office of the Secretary of Defense to carry out reduction required by law in number of Deputy Under Secretaries of Defense 
(a)Redesignation of certain positions in Office of Secretary of Defense 
(1)RedesignationPositions in the Office of the Secretary of Defense are hereby redesignated as follows: 
(A)The Director of Defense Research and Engineering is redesignated as the Assistant Secretary of Defense for Research and Engineering.  
(B)The Director of Operational Energy Plans and Programs is redesignated as the Assistant Secretary of Defense for Operational Energy Plans and Programs.  
(C)The Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs is redesignated as the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs.  
(2)ReferencesAny reference in any law, rule, regulation, paper, or other record of the United States to an office of the Department of Defense redesignated by paragraph (1) shall be deemed to be a reference to such office as so redesignated.  
(b)Amendments to chapter 4 of title 10 relating to reorganization 
(1)Repeal of separate Principal Deputy Under Secretary of Defense provisionsSections 133a, 134a, and 136a of title 10, United States Code, are repealed.  
(2)Components of OSDSubsection (b) of section 131 of such title is amended to read as follows: 
 
(b)The Office of the Secretary of Defense is composed of the following: 
(1)The Deputy Secretary of Defense.  
(2)The Under Secretaries of Defense, as follows: 
(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics.  
(B)The Under Secretary of Defense for Policy.  
(C)The Under Secretary of Defense (Comptroller).  
(D)The Under Secretary of Defense for Personnel and Readiness.  
(E)The Under Secretary of Defense for Intelligence.  
(3)The Deputy Chief Management Officer of the Department of Defense.  
(4)Other officers who are appointed by the President, by and with the advice and consent of the Senate, and who report directly to the Secretary and Deputy Secretary without intervening authority, as follows: 
(A)The Director of Cost Assessment and Program Evaluation.  
(B)The Director of Operational Test and Evaluation.  
(C)The General Counsel of the Department of Defense.  
(D)The Inspector General of the Department of Defense.  
(5)The Principal Deputy Under Secretaries of Defense.  
(6)The Assistant Secretaries of Defense.  
(7)Other officials provided for by law, as follows: 
(A)The Deputy Assistant Secretary of Defense for Developmental Test and Evaluation appointed pursuant to section 139b(a) of this title.  
(B)The Deputy Assistant Secretary of Defense for Systems Engineering appointed pursuant to section 139b(b) of this title.  
(C)The Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy appointed pursuant to section 139c of this title.  
(D)The Director of Small Business Programs appointed pursuant to section 144 of this title.  
(E)The official designated under section 1501(a) of this title to have responsibility for Department of Defense matters relating to missing persons as set forth in section 1501 of this title.  
(F)The Director of Family Policy under section 1781 of this title.  
(G)The Director of the Office of Corrosion Policy and Oversight assigned pursuant to section 2228(a) of this title.  
(H)The official designated under section 2438(a) of this title to have responsibility for conducting and overseeing performance assessments and root cause analyses for major defense acquisition programs.  
(8)Such other offices and officials as may be established by law or the Secretary of Defense may establish or designate in the Office. .  
(3)Principal Deputy Under Secretaries of DefenseSection 137a of such title is amended— 
(A)in subsections (a)(1), (b), and (d), by striking Deputy Under and inserting Principal Deputy Under;  
(B)in subsection (a)(2), by striking (A) The and all that follows through (5) of subsection (c) and inserting The Principal Deputy Under Secretaries of Defense;  
(C)in subsection (c)— 
(i)in paragraphs (1), (2), (3), (4), and (5), by striking One of the Deputy and inserting One of the Principal Deputy;  
(ii)in paragraphs (1), (2), and (3), by striking appointed and all that follows through this title;  
(iii)in paragraphs (4) and (5), by striking shall be and inserting is; and  
(iv)in paragraph (5), by inserting before the period at the end the following: , who shall be appointed from among persons who have extensive expertise in intelligence matters; and  
(D)in subsection (d), by adding at the end the following new sentence: The Principal Deputy Under Secretaries shall take precedence among themselves in the order prescribed by the Secretary of Defense..  
(4)Assistant Secretaries of Defense generallySection 138 of such title is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by striking 12 and inserting 16; and  
(ii)in paragraph (2), by striking (A) The and all that follows through The other and inserting The;  
(B)in subsection (b)— 
(i)in paragraphs (2), (3), (4), (5), and (6), by striking shall be and inserting is;  
(ii)in paragraph (7), by striking appointed pursuant to section 138a of this title; and  
(iii)by adding at the end the following new paragraphs: 
 
(8)One of the Assistant Secretaries is the Assistant Secretary of Defense for Research and Engineering. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Research and Engineering shall have the duties specified in section 138b of this title.  
(9)One of the Assistant Secretaries is the Assistant Secretary of Defense for Operational Energy Plans and Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Operational Energy Plans and Programs shall have the duties specified in section 138c of this title.  
(10)One of the Assistant Secretaries is the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. In addition to any duties and powers prescribed under paragraph (1), the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall have the duties specified in section 138d of this title. ; and  
(C)in subsection (d), by striking and the Director of Defense Research and Engineering and inserting the Deputy Chief Management Officer of the Department of Defense, the officials serving in positions specified in section 131(b)(4) of this title, and the Principal Deputy Under Secretaries of Defense.  
(5)Assistant Secretary for Logistics and Materiel ReadinessSection 138a(a) of such title is amended— 
(A)by striking There is a and inserting The; and  
(B)by striking , appointed from civilian life by the President, by and with the advice and consent of the Senate. The Assistant Secretary.  
(6)Assistant Secretary for Research and EngineeringSection 139a of such title is transferred so as to appear after section 138a, redesignated as section 138b, and amended— 
(A)by striking subsection (a);  
(B)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively;  
(C)in subsection (a), as so redesignated, by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; and  
(D)in subsection (b), as so redesignated— 
(i)in paragraph (1), by striking Director of Defense Research and Engineering, and inserting Assistant Secretary of Defense for Research and Engineering,; and  
(ii)in paragraph (2), by striking Director and inserting Assistant Secretary.  
(7)Assistant Secretary for Operational Energy Plans and ProgramsSection 139b of such title is transferred so as to appear after section 138b (as transferred and redesignated by paragraph (6)), redesignated as section 138c, and amended— 
(A)in subsection (a), by striking There is a and all that follows through The Director and inserting The Assistant Secretary of Defense for Operational Energy Plans and Programs;  
(B)by striking Director each place it appears and inserting Assistant Secretary;  
(C)in subsection (d)(2)— 
(i)by striking Not later than and all that follows through military departments and inserting The Secretary of each military department;  
(ii)by striking who will and inserting who shall; and  
(iii)by inserting so designated after The officials; and  
(D)in subsection (d)(4), by striking The initial and all that follows through updates to the strategy and inserting Updates to the strategy required by paragraph (1).  
(8)Assistant Secretary for Nuclear, Chemical, and Biological Defense ProgramsSection 142 of such title is transferred so as to appear after section 138c (as redesignated and transferred by paragraph (7)), redesignated as section 138d, and amended— 
(A)by striking subsection (a);  
(B)by redesignating subsection (b) as subsection (a) and in that subsection, as so redesignated, by striking The Assistant to the Secretary and inserting The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and  
(C)by striking subsection (c) and inserting the following new subsection (b): 
 
(b)The Assistant Secretary may communicate views on issues within the responsibility of the Assistant Secretary directly to the Secretary of Defense and the Deputy Secretary of Defense without obtaining the approval or concurrence of any other official within the Department of Defense. .  
(c)Deputy Chief Management Officer 
(1)In generalChapter 4 of title 10, United States Code, is further amended by inserting after section 132 the following new section: 
 
132a.Deputy Chief Management Officer  
(a)AppointmentThere is a Deputy Chief Management Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate.  
(b)ResponsibilitiesThe Deputy Chief Management Officer assists the Deputy Secretary of Defense in the Deputy Secretary's capacity as Chief Management Officer of the Department of Defense under section 132(c) of this title.  
(c)PrecedenceThe Deputy Chief Management Officer takes precedence in the Department of Defense after the Secretary of Defense, the Deputy Secretary of Defense, the Secretaries of the military departments, and the Under Secretaries of Defense. .  
(2)Conforming amendmentSection 132(c) of such title is amended by striking the second sentence.  
(d)Senior official responsible for performance assessments and root cause analyses of MDAPsSection 103 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1715; 10 U.S.C. 2430 note) is transferred to chapter 144 of title 10, United States Code, inserted so as to appear after section 2437, redesignated as section 2438, and amended— 
(1)in subsection (b)(2), by striking section 2433a(a)(1) of title 10, United States Code (as added by section 206(a) of this Act) and inserting section 2433a(a)(1) of this title;  
(2)in subsection (b)(5)— 
(A)by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and  
(B)by striking prior to both places it appears and inserting before;  
(3)in subsection (d), by striking section 2433a of title 10, United States Code (as so added) and inserting section 2433a of this title; and  
(4)in subsection (f), by striking beginning in 2010,.  
(e)Redesignation of DDTE as Deputy Assistant Secretary for Developmental Test and Evaluation and DSE as Deputy Assistant Secretary of Defense for Systems EngineeringSection 139d of title 10, United States Code, is amended— 
(1)by striking Director of Developmental Test and Evaluation each place it appears and inserting Deputy Assistant Secretary of Defense for Developmental Test and Evaluation;  
(2)by striking Director of Systems Engineering each place it appears and inserting Deputy Assistant Secretary of Defense for Systems Engineering;  
(3)in subsection (a)— 
(A)by striking the subsection heading and inserting Deputy Assistant Secretary of Defense for Developmental Test and Evaluation.—;  
(B)by striking Director each place it appears in paragraphs (2), (3), and (6) and inserting Deputy Assistant Secretary;  
(C)in paragraph (4), by striking the paragraph heading and inserting Coordination with Deputy Assistant Secretary of Defense for Systems Engineering.—;  
(D)in paragraph (5), by striking Director in the matter preceding subparagraph (A) and inserting Deputy Assistant Secretary; and  
(E)in paragraph (6), by striking Director's and inserting Deputy Assistant Secretary's; and  
(4)in subsection (b)— 
(A)by striking the subsection heading and inserting Deputy Assistant Secretary of Defense for Systems Engineering.—;  
(B)by striking Director each place it appears in paragraphs (2), (3), (5), and (6) and inserting Deputy Assistant Secretary;  
(C)in paragraph (4), by striking the paragraph heading and inserting Coordination with Deputy Assistant Secretary of Defense for Developmental Test and Evaluation.—; and  
(D)in paragraph (6), by striking Director's and inserting Deputy Assistant Secretary's.  
(f)Reorganization of certain provisions within chapter 4 To account for other transfers of provisionsChapter 4 of title 10, United States Code, is further amended by redesignating sections 139c, 139d (as amended by subsection (e)), and 139e (as added by section 896 of this Act) as sections 139a, 139b, and 139c, respectively.  
(g)Repeal of statutory requirement for office for missing personnel in OSDSection 1501(a) of title 10, United States Code, is amended— 
(1)by striking the subsection heading and inserting the following: Responsibility for Missing Personnel.—;  
(2)in paragraph (1)— 
(A)by striking establish within the Office of the Secretary of Defense an office to have responsibility for Department of Defense policy in the first sentence and inserting designate within the Office of the Secretary of Defense an official as the Deputy Assistant Secretary of Defense for Prisoner of War/Missing Personnel Affairs to have responsibility for Department of Defense matters;  
(B)by striking the second sentence;  
(C)by striking of the office and inserting of the official designated under this paragraph;  
(D)by striking and at the end of subparagraph (A);  
(E)by redesignating subparagraph (B) as subparagraph (C); and  
(F)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)policy, control, and oversight of the program established under section 1509 of this title, as well as the accounting for missing persons (including locating, recovering, and identifying missing persons or their remains after hostilities have ceased); and ;  
(3)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively;  
(4)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The official designated under paragraph (1) shall also serve as the Director, Defense Prisoner of War/Missing Personnel Office, as established under paragraph (6)(A), exercising authority, direction, and control over that activity. .  
(5)in paragraph (3), as so redesignated— 
(A)by striking of the office the first place it appears; and  
(B)by striking head of the office and inserting official designated under paragraph (1) and (2);  
(6)in paragraph (4), as so redesignated— 
(A)by striking office and inserting designated official; and  
(B)by inserting after evasion) the following: and for personnel accounting (including locating, recovering, and identifying missing persons or their remains after hostilities have ceased);  
(7)in paragraph (5), as so redesignated, by striking office and inserting designated official; and  
(8)in paragraph (6), as so redesignated— 
(A)in subparagraph (A)— 
(i)by inserting after (A) the following: The Secretary of Defense shall establish an activity to account for personnel who are missing or whose remains have not been recovered from the conflict in which they were lost. This activity shall be known as the Defense Prisoner of War/Missing Personnel Office.; and  
(ii)by striking office both places it appears and inserting activity;  
(B)in subparagraph (B)(i), by striking to the office and inserting activity;  
(C)in subparagraph (B)(ii)— 
(i)by striking to the office and inserting activity; and  
(ii)by striking of the office and inserting of the activity; and  
(D)in subparagraph (C), by striking office and inserting activity.  
(h)Clarification of head of Office for Family PolicySection 1781 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking the second sentence and inserting the following new sentence: The office shall be headed by the Director of Family Policy, who shall serve within the office of the Under Secretary of Defense for Personnel and Readiness.; and  
(2)by striking the Office each place it appears and inserting the Director.  
(i)Modification of statutory limitation on number of Deputy Under Secretaries of Defense 
(1)Delay in limitation on number of DUSDsSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is amended by striking January 1, 2011 and inserting January 1, 2015.  
(2)Temporary authority for additional DUSDsDuring the period beginning on the date of the enactment of this Act and ending on January 1, 2015, the Secretary of Defense may, in the Secretary's discretion, appoint not more than five Deputy Under Secretaries of Defense in addition to the five Principal Deputy Under Secretaries of Defense authorized by section 137a of title 10, United States Code (as amended by subsection (b)(3)).  
(3)Report on plan for reorganization of OSD 
(A)Report requiredNot later than September 15, 2013, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan for the realignment of the organizational structure of the Office of the Secretary of Defense to comply with the requirement of section 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010, as amended by paragraph (1).  
(B)ElementsIn preparing the report required by subparagraph (A), the Secretary shall consider, at a minimum, the feasibility of taking the following actions on or before January 1, 2015: 
(i)A merger of the position of Deputy Under Secretary of Defense (Installations and Environment) and the position of Assistant Secretary of Defense for Operational Energy Plans and Programs (as established in accordance with the amendments made by subsection (b)(7)) into a single Assistant Secretary position.  
(ii)A realignment of positions within the Office of the Under Secretary of Defense for Policy to eliminate the position of Deputy Under Secretary of Defense (Strategy, Plans, and Forces).  
(j)Other conforming amendments to title 10 
(1)Section 179(c) of title 10, United States Code, is amended— 
(A)in paragraphs (2) and (3), by striking Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs and inserting Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs; and  
(B)in paragraph (3), by striking that Assistant to the Secretary and inserting Assistant Secretary.  
(2)Section 2272 of such title is amended by striking Director of Defense Research and Engineering each place it appears and inserting Assistant Secretary of Defense for Research and Engineering.  
(3)Section 2365 of such title is amended— 
(A)in subsection (a), by striking Director of Defense Research and Engineering and inserting Assistant Secretary;  
(B)in subsection (d)(1), by striking Director and inserting Assistant Secretary;  
(C)in subsection (d)(2)— 
(i)by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering; and  
(ii)by striking Director may and inserting Assistant Secretary may; and  
(D)in subsection (e), by striking Director and inserting Assistant Secretary.  
(4)Sections 2350a(g)(3), 2366b(a)(3)(D), 2374a(a), and 2517(a) of such title are amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering.  
(5)Section 2902(b) of such title is amended— 
(A)in paragraph (1), by striking Deputy Under Secretary of Defense for Science and Technology and inserting official within the Office of the Assistant Secretary of Defense for Research and Engineering who is responsible for science and technology; and  
(B)in paragraph (3), by striking Deputy Under Secretary of Defense and inserting official within the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics who is.  
(k)Section heading and clerical amendments 
(1)Section heading amendments 
(A)The heading of section 137a of title 10, United States Code, is amended to read as follows: 
 
137a.Principal Deputy Under Secretaries of Defense .  
(B)The heading of section 138b of such title, as transferred and redesignated by subsection (b)(6), is amended to read as follows: 
 
138b.Assistant Secretary of Defense for Research and Engineering .  
(C)The heading of section 138c of such title, as transferred and redesignated by subsection (b)(7), is amended to read as follows: 
 
138c.Assistant Secretary of Defense for Operational Energy Plans and Programs .  
(D)The heading of section 138d of such title, as transferred and redesignated by subsection (b)(8), is amended to read as follows: 
 
138d.Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs .  
(E)The section heading of section 139b of such title, as redesignated by subsection (f), is amended to read as follows: 
 
139b.Deputy Assistant Secretary of Defense for Developmental Test and Evaluation; Deputy Assistant Secretary of Defense for Systems Engineering: joint guidance .  
(F)The heading of section 2438 of such title, as transferred and redesignated by subsection (d), is amended to read as follows: 
 
2438.Performance assessments and root cause analyses .  
(2)Clerical amendments 
(A)The table of sections at the beginning of chapter 4 of such title is amended— 
(i)by inserting after the item relating to section 132 the following new item: 
 
132a. Deputy Chief Management Officer.;   
(ii)by striking the items relating to sections 133a, 134a, and 136a;  
(iii)by striking the item relating to section 137a and inserting the following new item: 
 
137a. Principal Deputy Under Secretaries of Defense.;   
(iv)by inserting after the item relating to section 138a the following new items: 
 
 
138b. Assistant Secretary of Defense for Research and Engineering. 
138c. Assistant Secretary of Defense for Operational Energy Plans and Programs. 
138d. Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs.  ;   
(v)by striking the items relating to sections 139a, 139b, 139c, and 139d and inserting the following new items: 
 
 
139a. Director of Cost Assessment and Program Evaluation. 
139b. Deputy Assistant Secretary of Defense for Developmental Test and Evaluation; Deputy Assistant Secretary of Defense for Systems Engineering: joint guidance. 
139c. Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy.  ; and  
(vi)by striking the item relating to section 142.  
(B)The table of sections at the beginning of chapter 144 of such title is amended by inserting after the item relating to section 2437 the following new item: 
 
 
2438. Performance assessments and root cause analyses.  .  
(l)Other conforming amendments 
(1)Public Law 111–23Section 102(b) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1714; 10 U.S.C. 2430 note) is amended— 
(A)by striking Director of Developmental Test and Evaluation and the Director of Systems Engineering each place it appears and inserting Deputy Assistant Secretary of Defense for Developmental Test and Evaluation and the Deputy Assistant Secretary of Defense for Systems Engineering; and  
(B)in paragraph (3)— 
(i)by striking the paragraph heading and inserting Assessment of reports by Deputy Assistant Secretary of Defense for Developmental Test and Evaluation and Deputy Assistant Secretary of Defense for Systems Engineering.—; and  
(ii)by striking Directors and inserting Deputy Assistant Secretaries of Defense.  
(2)Public Law 110–181Section 214 of the National Defense Authorization Act of Fiscal Year 2008 (10 U.S.C. 2521 note) is amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering.  
(m)Technical amendments 
(1)Section 131(a) of title 10, United States Code, is amended by striking his and inserting the Secretary's.  
(2)Section 132 of such title is amended by redesignating subsection (d), as added by section 2831(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2669), as subsection (e).  
(3)Section 135(c) of such title is amended by striking clauses and inserting paragraphs.  
(n)Executive schedule amendments 
(1)Number of Assistant Secretary of Defense positionsSection 5315 of title 5, United States Code, is amended by striking the item relating to Assistant Secretaries of Defense and inserting the following new item: 
 
Assistant Secretaries of Defense (16). .  
(2)Positions redesignated as ASD positions 
(A)Section 5315 of such title is further amended by striking the item relating to Director of Defense Research and Engineering.  
(B)Section 5316 of such title is amended by striking the item relating to Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs.  
(3)Amendments to strike references to positions in Senior Executive ServiceSection 5316 of such title is further amended— 
(A)by striking the item relating to Director, Defense Advanced Research Projects Agency, Department of Defense;  
(B)by striking the item relating to Deputy General Counsel, Department of Defense;  
(C)by striking the item relating to Deputy Under Secretaries of Defense for Research and Engineering, Department of Defense; and  
(D)by striking the item relating to Special Assistant to the Secretary of Defense.  
(o)Inapplicability of appointment requirement to certain individuals serving on effective date 
(1)In generalNotwithstanding this section and the amendments made by this section, the individual serving as specified in paragraph (2) on December 31, 2010, may continue to serve in the applicable position specified in that paragraph after that date without the requirement for appointment by the President, by and with the advice and consent of the Senate.  
(2)Covered individuals and positionsThe individuals and positions specified in this paragraph are the following: 
(A)In the case of the individual serving as Director of Defense Research and Engineering, the position of Assistant Secretary of Defense for Research and Engineering.  
(B)In the case of the individual serving as Director of Operational Energy Plans and Programs, the position of Assistant Secretary of Defense for Operational Energy Plans and Programs.  
(C)In the case of the individual serving as Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs, the position of Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs.  
(p)Effective date 
(1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect on January 1, 2011.  
(2)Certain mattersSubsection (i) and the amendments made by that subsection, and subsection (o), shall take effect on the date of the enactment of this Act.  
BSpace Activities 
911.Integrated space architecturesThe Secretary of Defense and the Director of National Intelligence shall develop an integrated process for national security space architecture planning, development, coordination, and analysis that— 
(1)encompasses defense and intelligence space plans, programs, budgets, and organizations;  
(2)provides mid-term to long-term recommendations to guide space-related defense and intelligence acquisitions, requirements, and investment decisions;  
(3)is independent of, but coordinated with, the space architecture planning, development, coordination, and analysis activities of each military department and each element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))); and  
(4)makes use of, to the maximum extent practicable, joint duty assignment (as defined in section 668 of title 10, United States Code) positions.  
912.Limitation on use of funds for costs of terminating contracts under the National Polar-Orbiting Operational Environmental Satellite System ProgramNone of the funds authorized to be appropriated or otherwise made available by this Act to the Secretary of Defense for the National Polar-Orbiting Operational Environmental Satellite System Program may be obligated or expended for the costs of terminating a contract awarded under the Program unless the Secretary of Defense and the Secretary of Commerce enter into an agreement under which the Secretary of Defense and the Secretary of Commerce will each be responsible for half the costs of terminating the contract.  
913.Limitation on use of funds for purchasing Global Positioning System user equipment 
(a)In generalExcept as provided in subsections (b) and (c), none of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for the Department of Defense may be obligated or expended to purchase user equipment for the Global Positioning System during fiscal years after fiscal year 2017 unless the equipment is capable of receiving the military code (commonly known as the M code) from the Global Positioning System.  
(b)ExceptionThe limitation under subsection (a) shall not apply with respect to the purchase of passenger vehicles or commercial vehicles in which Global Positioning System equipment is installed.  
(c)WaiverThe Secretary of Defense may waive the limitation under subsection (a) if the Secretary determines that— 
(1)suitable user equipment capable of receiving the military code from the Global Positioning System is not available; or  
(2)with respect to a purchase of user equipment, the Department of Defense does not require that user equipment to be capable of receiving the military code from the Global Positioning System.  
914.Plan for integration of space-based nuclear detection sensors 
(a)In generalThe Secretary of Defense shall, in consultation with the Director of National Intelligence and the Administrator for Nuclear Security, submit to the congressional defense committees a plan to integrate space-based nuclear detection sensors in a geosynchronous orbit on the Space-Based Infrared System or other satellite platforms.  
(b)Limitation on use of funds for the Space-Based Infrared System 
(1)In generalNot more than 90 percent of the amounts specified in paragraph (2) may be obligated or expended before the date on which the Secretary of Defense submits to the congressional defense committees the plan required by subsection (a).  
(2)Amounts specifiedThe amounts specified in this paragraph are the following: 
(A)The amount authorized to be appropriated by section 103 for procurement for the Air Force for missiles for the Space-Based Infrared System.  
(B)The amount authorized to be appropriated by section 201 for research, development, test, and evaluation for the Air Force for the Space-Based Infrared System.  
915.Preservation of the solid rocket motor industrial base 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Administrator of the National Aeronautics and Space Administration, submit to the appropriate committees of Congress a report on the impact of the cancellation of the Constellation program of the National Aeronautics and Space Administration on any anticipated next generation mission requirements for missile defense interceptors, tactical and strategic missiles, targets, and satellite and human spaceflight launch vehicles.  
(b)ElementsThe report required under subsection (a) shall include the following: 
(1)A description and assessment of the effects on Department of Defense programs that utilize solid rocket motors of the cancellation of the Ares I, the Ares V, or their solid rocket alternatives or derivatives, and all supporting elements.  
(2)A description of the plans of the Department of Defense to mitigate the impact of the cancellation of the Ares I, the Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, on the United States solid rocket motor industrial base, including a description of the National Aeronautics and Space Administration and Department of Defense funding required to implement such plans between fiscal years 2012 and 2017.  
(3)A description of the impact of the cancellation of the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all supporting elements, on international partners in programs such as the D–5 Trident missile.  
(4)A detailed description of the source of the data used in the report.  
(c)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services, Commerce, Science, and Transportation, and Appropriations of the Senate; and  
(2)the Committees on Armed Services, Science and Technology, and Appropriations of the House of Representatives.  
916.Implementation plan to sustain solid rocket motor industrial base 
(a)In generalThe Secretary of Defense shall develop an implementation plan to sustain the solid rocket motor industrial base that— 
(1)is based on the recommendations included in the report submitted to the congressional defense committees under section 1078 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2479); and  
(2)includes a funding plan for carrying out the implementation plan.  
(b)Submittal to CongressThe implementation plan required by subsection (a) shall be submitted to Congress with the budget of the President for fiscal year 2012 as submitted under section 1105(a) of title 31, United States Code.  
917.Review and plan on sustainment of liquid rocket propulsion systems industrial base 
(a)In generalThe Secretary of Defense shall, in consultation with the Administrator of the National Aeronautics and Space Administration, review, and develop a plan to sustain, the liquid rocket propulsion systems industrial base.  
(b)ElementsThe review and plan required by subsection (a) shall address the following: 
(1)The capacity to maintain currently available liquid rocket propulsion systems.  
(2)The maintenance of an intellectual and engineering capacity to support next generation liquid rocket propulsion systems and engines, as needed.  
(3)Opportunities for interagency collaboration and research and development on future propulsion systems.  
(c)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan required by subsection (a).  
CIntelligence-Related Matters 
921.Five-year extension of authority for Secretary of Defense to engage in commercial activities as security for intelligence collection activitiesThe second sentence of section 431(a) of title 10, United States Code, is amended by striking December 31, 2010 and inserting December 31, 2015.  
922.Modification of attendees at proceedings of Intelligence, Surveillance, and Reconnaissance Integration Council 
(a)FindingsSection 923(a)(4) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–163; 117 Stat. 1574; 10 U.S.C. 426 note) is amended by striking National Foreign Intelligence Program (NFIP), Joint Military Intelligence Program (JMIP), and Tactical Intelligence and Related Activities Program (TIARA) and inserting National Intelligence Program (NIP) and a Military Intelligence Program (MIP).  
(b)Additional authorized attendeesSection 426(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Each Secretary of a military department may designate an officer or employee of such military department to attend the proceedings of the Council as a representative of such military department. .  
923.Report on Department of Defense interservice management and coordination of remotely piloted aircraft support of intelligence, surveillance, and reconnaissance 
(a)Report required 
(1)Report to Secretary of Defense by Chiefs of StaffNot later than 120 days after the date of the enactment of this Act, the Chief of Staff of the Army, the Chief of Naval Operations, and the Chief of Staff of the Air Force shall jointly submit to the Secretary of Defense a report, in accordance with this section, on remotely piloted aircraft (RPA) support of intelligence, surveillance, and reconnaissance (ISR) within their respective Armed Forces.  
(2)Transmittal to CongressNot later than 30 days after the receipt of the report required by paragraph (1), the Secretary shall transmit the report, together with the assessment and any recommendations of the Secretary (including the matters required pursuant to subsection (b)(2)), to the congressional defense committees.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)In the case of the report required by subsection (a)(1), a description by each chief of staff referred to in that subsection of— 
(A)current and planned remotely piloted aircraft inventories to support intelligence, surveillance, and reconnaissance requirements over the period 2011 to 2020, including an identification of systems each Armed Force considers organic and the systems capable of providing theater-level support to the commanders of the combatant commands;  
(B)policy and processes of each Armed Force for coordinating investments in remotely piloted aircraft to meet joint force requirements for intelligence, surveillance, and reconnaissance and to eliminate unnecessary duplication in both development and capability; and  
(C)the current employment of remotely piloted aircraft by each Armed Force, including the number of remotely piloted aircraft deployed in support operations, the number of remotely piloted aircraft assigned for training, and the number of remotely piloted aircraft warehoused, the capacity of each Armed Force to process, exploit, and disseminate intelligence, surveillance, and reconnaissance data collected, and the extent to which assets are provided to the joint community to meet requirements of the combatant commands.  
(2)In the case of the transmittal required by subsection (a)(2)— 
(A)an assessment of the effectiveness of the employment of remotely piloted aircraft by each Armed Force, and a description of the percentage of joint force requirements for intelligence, surveillance, and reconnaissance that are being met by the remotely piloted aircraft of each Armed Force;  
(B)a description of the joint concept of operations under which each Armed Force provides intelligence, surveillance, and reconnaissance capabilities through remotely piloted aircraft to meet the requirements of the combatant commands;  
(C)a description of the processes by which current requirements of the commanders of the combatant commands for intelligence, surveillance, and reconnaissance are validated, and how the remotely piloted aircraft capabilities of each Armed Force are assigned against validated requirements;  
(D)a description of the current intelligence, surveillance, and reconnaissance requirements of each combatant command through remotely piloted aircraft;  
(E)a description of how the requirements described under subparagraph (D) are being met;  
(F)an identification of any mission degradation or failure within the combatant commands due to lack of intelligence, surveillance, and reconnaissance support;  
(G)a description of various means of addressing any shortfalls in meeting the requirements described under subparagraph (D), including temporary shortfalls and permanent shortfalls;  
(H)a description of the organization of the Unmanned Aerial System Task Force, including the goals and objectives of the task force and the participation and roles of each Armed Force within the task force;  
(I)a description of the organization of the Intelligence, Surveillance, and Reconnaissance Task Force, including the goals and objectives of the task force and the participation and roles of each Armed Force within the task force; and  
(J)an identification of any theater-level intelligence, surveillance, and reconnaissance capacity of an Armed Force that is not being made available by services to fulfill joint force requirements for intelligence, surveillance, and reconnaissance.  
(c) Remotely piloted aircraft definedIn this section, the term remotely piloted aircraft means any unmanned aircraft operated remotely, whether within or beyond line-of-sight, including unmanned aerial systems (UAS), unmanned aerial vehicles (UAV), remotely piloted vehicles (RPV), and remotely piloted aircraft (RPA).  
924.Report on requirements fulfillment and personnel management relating to Air Force intelligence, surveillance, and reconnaissance provided by remotely piloted aircraft 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall, in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Under Secretary of Defense for Intelligence, submit to the appropriate committees of Congress a report on requirements fulfillment and personnel management in connection with Air Force intelligence, surveillance, and reconnaissance (ISR) provided by remotely piloted aircraft (RPA).  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the Joint Concept of Operation under which the Air Force operates to fulfill intelligence, surveillance, and reconnaissance requirements provided by remotely piloted aircraft.  
(2)A description of the current requirements of each combatant command for Air Force intelligence, surveillance, and reconnaissance provided by remotely piloted aircraft, including— 
(A)the number of orbits or combat air patrols for each major platform and sensor payload combination;  
(B)the number of aircraft, aircraft operators, and ground crews in each orbit or combat air patrol, variations in the numbers of each, and the explanation for such variations;  
(C)a description of how requirements are being met by the management of personnel, platforms, sensors, and networks; and  
(D)a description of various means of addressing any shortfalls in meeting such requirements, including temporary shortfalls and permanent shortfalls.  
(3)A description of manpower management to fulfill Air Force mission requirements for intelligence, surveillance, and reconnaissance requirements provided by remotely piloted aircraft, including the current number of personnel associated with each combat air patrol by remotely piloted aircraft for aircraft pilots, sensor operators, mission intelligence coordinators, and processing, exploitation, and dissemination analysts (in this section referred to as operators and analysts for remotely piloted aircraft).  
(4)A description of current Air Force manpower requirements for operators and analysts for remotely piloted aircraft, and any plans for meeting such requirements, including— 
(A)an identification of any shortfalls in personnel, skill specialties, and grades; and  
(B)any plans of the Air Force to address such shortfalls, including— 
(i)plans to address shortfalls in applicable career field retention rates; and  
(ii)plans for utilization of National Guard and other reserve component personnel to address shortfalls in such personnel, skill specialties, and grades.  
(5)A description of the projected Air Force manpower requirements for operators and analysts for remotely piloted aircraft in each of 2015 and 2020, including— 
(A)an identification of any significant challenges to achieving such requirements in particular skill specialties and grades; and  
(B)any plans of the Air Force to address such challenges.  
(6)A description of the collaboration of the Air Force with, and the reliance of the Air Force on, the other Armed Forces and the combat support agencies, in asset management for intelligence, surveillance, and reconnaissance by remotely piloted aircraft, including personnel for processing, exploitation, and dissemination.  
(7)A description of potential adverse consequences of operating intelligence, surveillance, and reconnaissance by remotely piloted aircraft, and associated intelligence support infrastructure, in a surge, understaffed state, or both, including— 
(A)the impact of having to provide forward processing, exploitation, and dissemination to support emerging capabilities; and  
(B)any plans of the Air Force to mitigate such consequences.  
(8)A description of the status of Air Force training programs for operators and analysts for remotely piloted aircraft, including the ability to meet Air Force manpower requirements for such operators and analysts, and plans for increasing training capacity to match plans for expanding Air Force intelligence, surveillance, and reconnaissance capabilities.  
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and  
(2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.  
DCyber Warfare, Cyber Security, and Related Matters 
931.Continuous monitoring of Department of Defense information systems for cybersecurity 
(a)In generalThe Secretary of Defense shall direct the Chief Information Officer of the Department of Defense to work, in coordination with the Chief Information Officers of the military departments and the Defense Agencies and with senior cybersecurity and information assurance officials within the Department of Defense and otherwise within the Federal Government, to achieve, to the extent practicable, the following: 
(1)The continuous prioritization of the policies, principles, standards, and guidelines developed under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and offices operating or exercising control of national security systems (including the National Security Agency) based upon the evolving threat of information security incidents with respect to national security systems, the vulnerability of such systems to such incidents, and the consequences of information security incidents involving such systems.  
(2)The automation of continuous monitoring of the effectiveness of the information security policies, procedures, and practices within the information infrastructure of the Department of Defense, and the compliance of that infrastructure with such policies, procedures, and practices, including automation of— 
(A)management, operational, and technical controls of every information system identified in the inventory required under section 3505(c) of title 44, United States Code; and  
(B)management, operational, and technical controls relied on for evaluations under section 3545 of title 44, United States Code.  
(b)DefinitionsIn this section: 
(1)The term information security incident means an occurrence that— 
(A)actually or potentially jeopardizes the confidentiality, integrity, or availability of an information system or the information such system processes, stores, or transmits; or  
(B)constitutes a violation or imminent threat of violation of security policies, security procedures, or acceptable use policies with respect to an information system.  
(2)The term information infrastructure means the underlying framework, equipment, and software that an information system and related assets rely on to process, transmit, receive, or store information electronically.  
(3)The term national security system has the meaning given that term in section 3542(b)(2) of title 44, United States Code.  
932.Strategy on computer software assurance 
(a)Strategy requiredThe Secretary of Defense shall develop and implement, by not later than October 1, 2011, a strategy for assuring the security of software and software-based applications for all covered systems.  
(b)Covered systemsFor purposes of this section, a covered system is any critical information system or weapon system of the Department of Defense, including the following: 
(1)A major system, as that term is defined in section 2302(5) of title 10, United States Code.  
(2)A national security system, as that term is defined in section 3542(b)(2) of title 44, United States Code.  
(3)Any Department of Defense information system categorized as Mission Assurance Category I.  
(4)Any Department of Defense information system categorized as Mission Assurance Category II in accordance with Department of Defense Directive 8500.01E.  
(c)ElementsThe strategy required by subsection (a) shall include the following: 
(1)Policy and regulations on the following: 
(A)Software assurance generally.  
(B)Contract requirements for software assurance for covered systems in development and production.  
(C)Inclusion of software assurance in milestone reviews and milestone approvals.  
(D)Rigorous test and evaluation of software assurance in development, acceptance, and operational tests.  
(E)Certification and accreditation requirements for software assurance for new systems and for updates for legacy systems, including mechanisms to monitor and enforce reciprocity of certification and accreditation processes among the military departments and Defense Agencies.  
(F)Remediation in legacy systems of critical software assurance deficiencies that are defined as critical in accordance with the Application Security Technical Implementation Guide of the Defense Information Systems Agency.  
(2)Allocation of adequate facilities and other resources for test and evaluation and certification and accreditation of software to meet applicable requirements for research and development, systems acquisition, and operations.  
(3)Mechanisms for protection against compromise of information systems through the supply chain or cyber attack by acquiring and improving automated tools for— 
(A)assuring the security of software and software applications during software development;  
(B)detecting vulnerabilities during testing of software; and  
(C)detecting intrusions during real-time monitoring of software applications.  
(4)Mechanisms providing the Department of Defense with the capabilities— 
(A)to monitor systems and applications in order to detect and defeat attempts to penetrate or disable such systems and applications; and  
(B)to ensure that such monitoring capabilities are integrated into the Department of Defense system of cyber defense-in-depth capabilities.  
(5)An update to Committee for National Security Systems Instruction No. 4009, entitled “National Information Assurance Glossary”, to include a standard definition for software security assurance.  
(6)Either— 
(A)mechanisms to ensure that vulnerable Mission Assurance Category III information systems, if penetrated, cannot be used as a foundation for penetration of protected covered systems, and means for assessing the effectiveness of such mechanisms; or  
(B)plans to address critical vulnerabilities in Mission Assurance Category III information systems to prevent their use for intrusions of Mission Assurance Category I systems and Mission Assurance Category II systems.  
(7)A funding mechanism for remediation of critical software assurance vulnerabilities in legacy systems.  
(d)ReportNot later than October 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the strategy required by subsection (a). The report shall include the following: 
(1)A description of the current status of the strategy required by subsection (a) and of the implementation of the strategy, including a description of the role of the strategy in the risk management by the Department regarding the supply chain and in operational planning for cyber security.  
(2)A description of the risks, if any, that the Department will accept in the strategy due to limitations on funds or other applicable constraints.  
933.Strategy for acquisition and oversight of Department of Defense cyber warfare capabilities 
(a)Strategy requiredThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall develop a strategy to provide for the rapid acquisition of tools, applications, and other capabilities for cyber warfare for the United States Cyber Command and the cyber operations components of the military departments.  
(b)Basic elementsThe strategy required by subsection (a) shall include the following: 
(1)An orderly process for determining and approving operational requirements.  
(2)A well-defined, repeatable, transparent, and disciplined process for developing capabilities to meet such requirements, in accordance with the information technology acquisition process developed pursuant to section 804 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2225 note).  
(3)The allocation of facilities and other resources to thoroughly test such capabilities in development, before deployment, and before use in order to validate performance and take into account collateral damage and other so-called second-order effects.  
(c)Additional elementsThe strategy required by subsection (a) shall also provide for the following: 
(1)Safeguards to prevent— 
(A)the circumvention of operational requirements and acquisition processes through informal relationships among the United States Cyber Command, the Armed Forces, the National Security Agency, and the Defense Information Systems Agency; and  
(B)the abuse of quick-reaction processes otherwise available for the rapid fielding of capabilities.  
(2)The establishment of reporting and oversight processes for requirements generation and approval for cyber warfare capabilities, the assignment of responsibility for providing capabilities to meet such requirements, and the execution of development and deployment of such capabilities, under the authority of the Chairman of the Joint Requirements Oversight Council, the Under Secretary of Defense for Policy, and other officials in the Office of the Secretary of Defense, as designated in the strategy.  
(3)The establishment and maintenance of test and evaluation facilities and resources for cyber infrastructure to support research and development, operational test and evaluation, operational planning and effects testing, and training by replicating or emulating networks and infrastructure maintained and operated by the military and political organizations of potential United States adversaries, by domestic and foreign telecommunications service providers, and by the Department of Defense.  
(4)An organization or organizations within the Department of Defense to be responsible for the operation and maintenance of cyber infrastructure for research, development, test, and evaluation purposes.  
(5)Appropriate disclosure regarding United States cyber warfare capabilities to the independent test and evaluation community, and the involvement of that community in the development and maintenance of such capabilities, regardless of classification.  
(6)The role of the private sector and appropriate Department of Defense organizations in developing capabilities to operate in cyberspace, and a clear process for determining whether to allocate responsibility for responding to Department of Defense cyber warfare requirements through Federal Government personnel, contracts with private sector entities, or a combination of both.  
(7)The roles of each military department, and of the combat support Defense Agencies, in the development of cyber warfare capabilities in support of offensive, defensive, and intelligence operational requirements.  
(8)Mechanisms to promote information sharing, cooperative agreements, and collaboration with international, interagency, academic, and industrial partners in the development of cyber warfare capabilities.  
(9)The manner in which the Department of Defense will promote interoperability, share innovation, and avoid unproductive duplication in cyber warfare capabilities through specialization among the components of the Department responsible for developing cyber capabilities.  
(d)Report on strategy 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the strategy required by subsection (a). The report shall include a comprehensive description of the strategy and plans (including a schedule) for the implementation of the strategy.  
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and  
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.  
934.Report on the cyber warfare policy of the Department of Defense 
(a)Report requiredNot later than March 1, 2011, the Secretary of Defense shall submit to Congress a report on the cyber warfare policy of the Department of Defense.  
(b)ElementsThe report required under this section shall include the following: 
(1)A description of the policy and legal issues investigated and evaluated by the Department in considering the range of missions and activities that the Department may choose to conduct in cyberspace.  
(2)The decisions of the Secretary with respect to such issues, and the recommendations of the Secretary to the President for decisions on such of those issues as exceed the authority of the Secretary to resolve, together with the rationale and justification of the Secretary for such decisions and recommendations.  
(3)A description of the intentions of the Secretary with regard to modifying the National Military Strategy for Cyberspace Operations.  
(4)The current use of, and potential applications of, modeling and simulation tools to identify likely cybersecurity vulnerabilities, as well as new protective and remediation means, within the Department.  
(5)The application of modeling and simulation technology to develop strategies and programs to deter hostile or malicious activity intended to compromise Department information systems.  
(c)FormThe report required under this section shall be submitted in unclassified form, but may include a classified annex.  
935.Reports on Department of Defense progress in defending the Department and the defense industrial base from cyber events 
(a)Reports on progress requiredNot later than 180 days after the date of the enactment of this Act, and March 1 every year thereafter through 2015, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Department of Defense in defending the Department and the defense industrial base from cyber events (such as attacks, intrusions, and theft).  
(b)ElementsEach report under subsection (a) shall include the following: 
(1)In the case of the first report, a baseline for measuring the progress of the Department of Defense in defending the Department and the defense industrial base from cyber events, including definitions of significant cyber events, an appropriate categorization of various types of cyber events, the basic methods used in various cyber events, the vulnerabilities exploited in such cyber events, and the metrics to be utilized to determine whether the Department is or is not making progress against an evolving cyber threat.  
(2)An ongoing assessment of such baseline against key cyber defense strategies (described in subsection (c)) to determine implementation progress.  
(3) 
(A)A description of the nature and scope of significant cyber events against the Department and the defense industrial base during the preceding year, including, for each such event, a description of the intelligence or other Department data acquired, the extent of the corruption or compromise of Department information or weapon systems, and the impact of such event on the Department generally and on operational capabilities.  
(B)For any such event that has been investigated by or on behalf of the Damage Assessment Management Office, a synopsis of each damage assessment report, with emphasis on actions needing remediation.  
(4)A comparative assessment of the offensive cyber warfare capabilities of current representative potential United States adversaries and nations with advanced cyber warfare capabilities with the capacity of the United States to defend— 
(A)military networks and mission capabilities; and  
(B)critical infrastructure.  
(5)A comparative assessment of the offensive cyber warfare capabilities of the United States with the capacity of current representative potential United States adversaries and nations with advanced cyber warfare capabilities to defend against cyber attacks.  
(6)A comparative assessment of the degree of dependency of current representative potential United States adversaries, nations with advanced cyber warfare capabilities, and the United States on networks that can be attacked through cyberspace.  
(7)A description of known or suspected identified supply chain vulnerabilities, including known or suspected supply chain attacks, and actions to remediate such vulnerabilities.  
(c)Key cyber defense strategiesFor purposes of subsection (b)(2), key cyber defense strategies include the following: 
(1)Relevant valid Homeland Security Presidential Directives and National Security Presidential Directives.  
(2)The Comprehensive National Cybersecurity Initiative.  
(3)The National Military Strategy for Cyberspace Operations implementation plan.  
(d)Performance of certain assessmentsThe comparative assessment of critical infrastructure required by subsection (b)(4)(B) shall be performed by the Secretary of Homeland Security, in coordination with the Secretary of Defense and the heads of other agencies of the Government with specific responsibility for critical infrastructure.  
(e)FormEach report under this section shall be submitted in unclassified form, but may include a classified annex.  
EOther Matters 
941.Two-year extension of authorities relating to temporary waiver of reimbursement of costs of activities for nongovernmental personnel at Department of Defense Regional Centers for Security Studies 
(a)Extension of waiverParagraph (1) of section 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4577; 10 U.S.C. 184 note) is amended by striking fiscal years 2009 and 2010 and inserting fiscal years 2009 through 2012.  
(b)Annual reportParagraph (3) of such section is amended by striking in 2010 and 2011 and inserting in each year through 2013.  
942.Additional requirements for quadrennial roles and missions review in 2011 
(a)Additional activities consideredAs part of the quadrennial roles and missions review conducted in 2011 pursuant to section 118b of title 10, United States Code, the Secretary of Defense shall give consideration to the following activities, giving particular attention to their role in counter-terrorism operations: 
(1)Information operations.  
(2)Detention and interrogation.  
(b)Additional report requirementIn the report required by section 118b(d) of such title for such review in 2011, the Secretary of Defense shall— 
(1)provide clear guidance on the nature and extent of which core competencies are associated with the activities listed in subsection (a); and  
(2)identify the elements of the Department of Defense that are responsible or should be responsible for providing such core competencies.  
943.Report on organizational structure and policy guidance of the Department of Defense regarding information operations 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the organizational structure and policy guidance of the Department of Defense with respect to information operations.  
(b)ReviewIn preparing the report required by subsection (a), the Secretary shall review the following: 
(1)The extent to which the current definition of information operations in Department of Defense Directive 3600.1 is appropriate.  
(2)The location of the office within the Department of the lead official responsible for information operations of the Department, including assessments of the most effective location and the need to designate a principal staff assistant to the Secretary of Defense for information operations.  
(3)Departmental responsibility for the development, coordination, and oversight of Department policy on information operations and for the integration of such operations.  
(4)Departmental responsibility for the planning, execution, and oversight of Department information operations.  
(5)Departmental responsibility for coordination within the Department, and between the Department and other departments and agencies of the Federal Government, regarding Department information operations, and for the resolution of conflicts in the discharge of such operations, including an assessment of current coordination bodies and decisionmaking processes.  
(6)The roles and responsibilities of the military departments, combat support agencies, the United States Special Operations Command, and the other combatant commands in the development and implementation of information operations.  
(7)The roles and responsibilities of the defense intelligence agencies for support of information operations.  
(8)The role in information operations of the following Department officials: 
(A)The Assistant Secretary of Defense for Public Affairs.  
(B)The Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict.  
(C)The senior official responsible for information processing and networking capabilities.  
(9)The role of related capabilities in the discharge of information operations, including public affairs capabilities, civil-military operations capabilities, defense support of public diplomacy, and intelligence.  
(10)The management structure of computer network operations in the Department for the discharge of information operations, and the policy in support of that component.  
(11)The appropriate use, management, and oversight of contractors in the development and implementation of information operations, including an assessment of current guidance and policy directives pertaining to the uses of contractors for these purposes.  
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, with a classified annex, if necessary.  
(d)Department of defense directiveUpon the submittal of the report required by subsection (a), the Secretary shall prescribe a revised directive for the Department of Defense on information operations. The directive shall take into account the results of the review conducted for purposes of the report.  
(e)Information operations definedIn this section, the term information operations means the information operations specified in Department of Defense Directive 3600.1, as follows: 
(1)Electronic warfare.  
(2)Computer network operations.  
(3)Psychological operations.  
(4)Military deception.  
(5)Operations security.  
944.Report on organizational structures of the geographic combatant command headquarters 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the organizational structures of the headquarters of the geographic combatant commands.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the organizational structure of the headquarters of each geographic combatant command.  
(2)An assessment of the benefits and limitations of the different organizational structures in meeting the broad range of military missions of the geographic combatant commands.  
(3)A description and assessment of the role and contributions of other departments and agencies of the Federal Government within each organizational structure, including a description of any plans to expand interagency participation in the geographic combatant commands in the future.  
(4)A description of any lessons learned from the ongoing reorganization of the organizational structure of the United States Southern Command and the United States Africa Command, including an assessment of the value, if any, added by the position of civilian deputy to the commander of the United States Southern Command and to the commander of the United States Africa Command.  
(5)Any other matters the Secretary and the Chairman consider appropriate.  
XGENERAL PROVISIONS 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Authorization of additional appropriations for operations in Afghanistan, Iraq, and Haiti for fiscal year 2010. 
Sec. 1003. Budgetary effects of this Act. 
Subtitle B—Counter-Drug Activities 
Sec. 1011. Unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1012. Extension and modification of joint task forces support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1013. Reporting requirement on expenditures to support foreign counter-drug activities. 
Sec. 1014. Support for counter-drug activities of certain foreign governments. 
Sec. 1015. Notice to Congress on military construction projects for facilities of the Department of Defense and foreign law enforcement agencies for counter-drug activities. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. Extension of authority for reimbursement of expenses for certain Navy mess operations. 
Sec. 1022. Expressing the sense of Congress regarding the naming of a naval combat vessel after Father Vincent Capodanno. 
Sec. 1023. Requirements for long-range plan for construction of naval vessels. 
Subtitle D—Counterterrorism 
Sec. 1031. Extension of certain authority for making rewards for combating terrorism. 
Sec. 1032. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1033. Certification requirements relating to the transfer of individuals detained at Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities. 
Sec. 1034. Prohibition on the use of funds to modify or construct facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Comprehensive review of force protection policies. 
Subtitle E—Homeland Defense and Civil Support  
Sec. 1041. Limitation on deactivation of existing Consequence Management Response Forces. 
Subtitle F—Studies and Reports 
Sec. 1051. Interagency national security knowledge and skills. 
Sec. 1052. Report on establishing a Northeast Regional Joint Training Center. 
Sec. 1053. Comptroller General report on previously requested reports. 
Sec. 1054. Biennial report on nuclear triad. 
Sec. 1055. Comptroller General study on common alignment of world regions in departments and agencies with international responsibilities. 
Sec. 1056. Required reports concerning bomber modernization, sustainment, and recapitalization efforts in support of the national defense strategy. 
Sec. 1057. Comptroller General study and recommendations regarding security of southern land border of the United States. 
Subtitle G—Miscellaneous Authorities and Limitations 
Sec. 1061. Public availability of Department of Defense reports required by law. 
Sec. 1062. Prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons. 
Sec. 1063. Development of criteria and methodology for determining the safety and security of nuclear weapons. 
Subtitle H—Other Matters 
Sec. 1071. National Defense Panel. 
Sec. 1072. Sale of surplus military equipment to State and local homeland security and emergency management agencies. 
Sec. 1073. Defense research and development rapid innovation program. 
Sec. 1074. Authority to make excess nonlethal supplies available for domestic emergency assistance. 
Sec. 1075. Technical and clerical amendments. 
Sec. 1076. Study on optimal balance of manned and remotely piloted aircraft. 
Sec. 1077. Treatment of successor contingency operation to Operation Iraqi Freedom. 
Sec. 1078. Program to assess the utility of non-lethal weapons. 
Sec. 1079. Sense of Congress on strategic nuclear force reductions.  
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2011 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000.  
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).  
(b)LimitationsThe authority provided by this section to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and  
(2)may not be used to provide authority for an item that has been denied authorization by Congress.  
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.  
(d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).  
1002.Authorization of additional appropriations for operations in Afghanistan, Iraq, and Haiti for fiscal year 2010In addition to the amounts otherwise authorized to be appropriated by this division, the amounts authorized to be appropriated for fiscal year 2010 in title XV of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) are hereby increased, with respect to any such authorized amount, as follows: 
(1)The amounts provided in sections 1502 through 1507 of such Act for the following procurement accounts are increased as follows: 
(A)For aircraft procurement, Army, by $182,170,000.  
(B)For weapons and tracked combat vehicles procurement, Army, by $3,000,000.  
(C)For ammunition procurement, Army, by $17,055,000.  
(D)For other procurement, Army, by $1,997,918,000.  
(E)For the Joint Improvised Explosive Device Defeat Fund, by $400,000,000.  
(F)For aircraft procurement, Navy, by $104,693,000.  
(G)For other procurement, Navy, by $15,000,000.  
(H)For procurement, Marine Corps, by $18,927,000.  
(I)For aircraft procurement, Air Force, by $209,766,000.  
(J)For ammunition procurement, Air Force, by $5,000,000.  
(K)For other procurement, Air Force, by $576,895,000.  
(L)For the Mine Resistant Ambush Protected Vehicle Fund, by $1,123,000,000.  
(M)For defense-wide activities, by $189,276,000.  
(2)The amounts provided in section 1508 of such Act for research, development, test, and evaluation are increased as follows: 
(A)For the Army, by $61,962,000.  
(B)For the Navy, by $5,360,000.  
(C)For the Air Force, by $187,651,000.  
(D)For defense-wide activities, by $22,138,000.  
(3)The amounts provided in sections 1509, 1511, 1513, 1514, and 1515 of such Act for operation and maintenance are increased as follows: 
(A)For the Army, by $11,700,965,000.  
(B)For the Navy, by $2,428,702,000.  
(C)For the Marine Corps, by $1,090,873,000.  
(D)For the Air Force, by $3,845,047,000.  
(E)For defense-wide activities, by $1,188,421,000.  
(F)For the Army Reserve, by $67,399,000.  
(G)For the Navy Reserve, by $61,842,000.  
(H)For the Marine Corps Reserve, by $674,000.  
(I)For the Air Force Reserve, by $95,819,000.  
(J)For the Army National Guard, by $171,834,000.  
(K)For the Air National Guard, by $161,281,000.  
(L)For the Defense Health Program, by $33,367,000.  
(M)For Drug Interdiction and Counterdrug Activities, Defense-wide, by $94,000,000.  
(N)For the Afghanistan Security Forces Fund, by $2,604,000,000.  
(O)For the Iraq Security Forces Fund, by $1,000,000,000.  
(P)For Overseas Humanitarian, Disaster, and Civic Aid, by $255,000,000.  
(Q)For Overseas Contingency Operations Transfer Fund, by $350,000,000.  
(R)For Working Capital Funds, by $974,967,000.  
(4)The amount provided in section 1512 of such Act for military personnel accounts is increased by $1,895,761,000.  
1003.Budgetary effects of this ActThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, as long as such statement has been submitted prior to the vote on passage of this Act.  
BCounter-Drug Activities 
1011.Unified counter-drug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2441), is further amended— 
(1)in subsection (a), by striking 2010 and inserting 2011; and  
(2)in subsection (c), by striking 2010 and inserting 2011.  
1012.Extension and modification of joint task forces support to law enforcement agencies conducting counter-terrorism activities 
(a)ExtensionSubsection (b) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by striking 2010 and inserting 2011.  
(b)Availability of authority 
(1)Additional condition on authority for support and associated waiver authoritySubsection (d) of such section is amended— 
(A)by inserting (1) before Any support; and  
(B)by adding at the end the following new paragraph: 
 
(2) 
(A)Support for counter-terrorism activities provided under subsection (a) may only be provided if the Secretary of Defense determines that the objectives of using the counter-drug funds of any joint task force to provide such support relate significantly to the objectives of providing support for counter-drug activities by that joint task force or any other joint task force.  
(B)The Secretary of Defense may waive the requirements of subparagraph (A) if the Secretary determines that such a waiver is vital to the national security interests of the United States. The Secretary shall promptly submit to Congress notice in writing of any waiver issued under this subparagraph.  
(C)The Secretary of Defense may delegate any responsibility of the Secretary under subparagraph (B) to the Deputy Secretary of Defense or to the Under Secretary of Defense for Policy. Except as provided in the preceding sentence, such a responsibility may not be delegated to any official of the Department of Defense or any other official. .  
(2)Annual certification of complianceSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(4)A certification by the Secretary of Defense that any support provided under subsection (a) during such one-year period was provided in compliance with the requirements of subsection (d). .  
(3)Interim compliance reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth— 
(A)a description of each support activity provided by a joint task force under subsection (a) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note), as of the date of the submittal of such report; and  
(B)a certification as to whether or not each such activity has been provided in compliance with the requirements of subsection (d) of such section, as amended by paragraph (1) of this subsection.  
1013.Reporting requirement on expenditures to support foreign counter-drug activitiesSection 1022(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking February 15, 2010 and inserting February 15, 2011.  
1014.Support for counter-drug activities of certain foreign governments 
(a)In generalSubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1014(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking 2010 and inserting 2012.  
(b)Maximum amount of supportSubsection (e)(2) of such section is amended by striking either of fiscal years 2009 and 2010 and inserting any of the fiscal years 2009 through 2012.  
1015.Notice to Congress on military construction projects for facilities of the Department of Defense and foreign law enforcement agencies for counter-drug activities 
(a)Notice to Congress 
(1)NoticeSection 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) is amended— 
(A)in subsection (b)(4), by inserting for the purpose of facilitating after within or outside the United States or; and  
(B)in subsection (h)(2)(A)— 
(i)by striking modification or repair and inserting construction, modification, or repair;  
(ii)by striking a Department of Defense facility and inserting any facility; and  
(iii)by striking purpose and inserting purposes.  
(2)Construction of noticeSubsection (h) of such section is further amended by adding at the end the following new paragraph: 
 
(3)This subsection may not be construed as an authorization for the use of funds for any military construction project that would exceed the approved cost limitations of an unspecified minor military construction project under section 2805(a)(2) of title 10, United States Code. .  
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to facilities projects for which a decision is made to be carried out on or after that date.  
CNaval Vessels and Shipyards 
1021.Extension of authority for reimbursement of expenses for certain Navy mess operations 
(a)ExtensionSubsection (b) of section 1014 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585) is amended by striking September 30, 2010 and inserting September 30, 2015.  
(b)Clarification of scope of authoritySubsection (a) of such section is amended by inserting in any fiscal year after may be used.  
1022.Expressing the sense of Congress regarding the naming of a naval combat vessel after Father Vincent Capodanno 
(a)FindingsCongress makes the following findings: 
(1)Father Vincent Capodanno was born on February 13, 1929, in Staten Island, New York.  
(2)After attending Fordham University for a year, he entered the Maryknoll Missionary Seminary in upstate New York in 1949, and was ordained a Catholic priest in June 1957.  
(3)Father Capodanno’s first assignment as a missionary was working with aboriginal Taiwanese people in the mountains of Taiwan where he served in a parish and later in a school. After several years, Father Capodanno returned to the United States for leave and then was assigned to a Maryknoll school in Hong Kong.  
(4)Father Vincent Capodanno volunteered as a Navy Chaplain and was commissioned a Lieutenant in the Chaplain Corps of the United States Naval Reserve in December 28, 1965.  
(5)Father Vincent Capodanno selflessly extended his combat tour in Vietnam on the condition he was allowed to remain with the infantry.  
(6)On September 4, 1967, during a fierce battle in the Thang Binh District of the Que-Son Valley in Vietnam, Father Capodanno went among the wounded and dying, giving last rites and caring for the injured. He was killed that day while taking care of his Marines.  
(7)On January 7, 1969, Father Vincent Capodanno was awarded the Medal of Honor posthumously for comforting the wounded and dying during the Vietnam conflict. For his dedicated service, Father Capodanno was also awarded the Bronze Star, the Purple Heart, the Presidential Unit Citation, the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Gallantry Cross with Palm, and the Vietnam Campaign Medal.  
(8)In his memory, the U.S.S. Capodanno was commissioned on September 17, 1973. It is the only Naval vessel to date to have received a Papal blessing by Pope John Paul II in Naples, Italy, on September 4, 1981.  
(9)The U.S.S. Capodanno was decommissioned on July 30, 1993.  
(b)Sense of CongressIt is the sense of Congress that the Secretary of the Navy should name a combat vessel of the United States Navy the U.S.S. Father Vincent Capodanno, in honor of Father Vincent Capodanno, a lieutenant in the Navy Chaplain Corps.  
1023.Requirements for long-range plan for construction of naval vessels 
(a)In generalSection 231 of title 10, United States Code, is amended to read as follows: 
 
231.Long-range plan for construction of naval vessels 
(a)Quadrennial naval vessel construction planAt the same time that the budget of the President is submitted under section 1105(a) of title 31 during each year in which the Secretary of Defense submits a quadrennial defense review, the Secretary of the Navy shall submit to the congressional defense committees a long-range plan for the construction of combatant and support vessels for the Navy that supports the force structure recommendations of the quadrennial defense review.  
(b)Matters includedThe plan under subsection (a) shall include the following: 
(1)A detailed construction schedule of naval vessels for the 10-year period beginning on the date on which the plan is submitted, including a certification by the Secretary that the budget for the fiscal year in which the plan is submitted and the budget for the future-years defense program submitted under section 221 of this title are sufficient for funding such schedule.  
(2)A probable construction schedule for the 10-year period beginning on the date that is 10 years after the date on which the plan is submitted.  
(3)A notional construction schedule for the 10-year period beginning on the date that is 20 years after the date on which the plan is submitted.  
(4)The estimated levels of annual funding necessary to carry out the construction schedules under paragraphs (1), (2), and (3).  
(5)For the construction schedules under paragraphs (1) and (2)— 
(A)a determination by the Director of Cost Assessment and Program Evaluation of the level of funding necessary to execute such schedules; and  
(B)an evaluation by the Director of the potential risk associated with such schedules, including detailed effects on operational plans, missions, deployment schedules, and fulfillment of the requirements of the combatant commanders.  
(c)Naval compositionIn submitting the plan under subsection (a), the Secretary shall ensure that such plan is in accordance with section 5062(b) of this title.  
(d)Assessment when budget is insufficientIf the budget for a fiscal year provides for funding of the construction of naval vessels at a level that is less than the level determined necessary by the Director of Cost Assessment and Program Evaluation under subsection (b)(5), the Secretary of the Navy shall include with the defense budget materials for that fiscal year an assessment that describes and discusses the risks associated with the budget, including the risk associated with a reduced force structure that may result from funding naval vessel construction at such a level.  
(e)CBO EvaluationNot later than 60 days after the date on which the congressional defense committees receive the plan under subsection (a), the Director of the Congressional Budget Office shall submit to such committees a report assessing the sufficiency of the estimated levels of annual funding included in such plan with respect to the budget submitted during the year in which the plan is submitted and the future-years defense program submitted under section 221 of this title.  
(f)Changes to the construction planIn any year in which a quadrennial defense review is not submitted and the budget of the President submitted under section 1105(a) of title 31 decreases the number of vessels requested in the future-years defense program submitted under section 221 of this title, the Secretary of the Navy shall submit to the congressional defense committees a report on such decrease including— 
(1)an addendum to the most recent quadrennial defense review that fully explains and justifies the decrease with respect to the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a); and  
(2)a description of the additional reviews and analyses considered by the Secretary after the previous quadrennial defense review was submitted that justify the decrease.  
(g)DefinitionsIn this section: 
(1)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31.  
(2)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year.  
(3)The term quadrennial defense review means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of this title. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by striking the item relating to section 231 and inserting the following new item: 
 
 
231. Long-range plan for construction of naval vessels.  .  
DCounterterrorism 
1031.Extension of certain authority for making rewards for combating terrorismSection 127b(c)(3)(C) of title 10, United States Code, is amended by striking 2010 and inserting 2011.  
1032.Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, CubaNone of the funds authorized to be appropriated by this Act for fiscal year 2011 may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
1033.Certification requirements relating to the transfer of individuals detained at Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities 
(a)Limitation 
(1)In generalExcept as provided in paragraph (2), during the one-year period beginning on the date of the enactment of this Act, the Secretary of Defense may not use any of the amounts authorized to be appropriated by this Act or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, any other foreign country, or any other foreign entity unless the Secretary submits to Congress the certification described in subsection (b) by not later than 30 days before the transfer of the individual.  
(2)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction. The Secretary shall notify Congress promptly upon issuance of any such order.  
(b)CertificationThe certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State, that the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred— 
(1)is not a designated state sponsor of terrorism or a designated foreign terrorist organization;  
(2)maintains effective control over each detention facility in which an individual is to be detained if the individual is to be housed in a detention facility;  
(3)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual;  
(4)has agreed to take effective steps to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future;  
(5)has taken such steps as the Secretary determines are necessary to ensure that the individual cannot engage or re-engage in any terrorist activity; and  
(6)has agreed to share any information with the United States that— 
(A)is related to the individual or any associates of the individual; and  
(B)could affect the security of the United States, its citizens, or its allies.  
(c)Prohibition and waiver in cases of prior confirmed recidivism 
(1)ProhibitionExcept as provided in paragraph (3), during the one-year period beginning on the date of the enactment of this Act, the Secretary of Defense may not use any amount authorized to be appropriated or otherwise made available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to the foreign country or entity and subsequently engaged in any terrorist activity.  
(2)WaiverThe Secretary of Defense may waive the prohibition in paragraph (1) if the Secretary determines that such a transfer is in the national security interests of the United States and includes, as part of the certification described in subsection (b) relating to such transfer, the determination of the Secretary under this paragraph.  
(3)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction. The Secretary shall notify Congress promptly upon issuance of any such order.  
(d)DefinitionsFor the purposes of this section: 
(1)The term individual detained at Guantanamo means any individual who is located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(B)is— 
(i)in the custody or under the effective control of the Department of Defense; or  
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
(2)The term “foreign terrorist organization” means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).  
1034.Prohibition on the use of funds to modify or construct facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba 
(a)In generalNone of the funds authorized to be appropriated by this Act may be used to construct or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.  
(c)Individuals describedAn individual described in this subsection is any individual who, as of October 1, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
(d)Report on Use of facilities in the United States to house detainees transferred from Guantanamo 
(1)Report requiredNot later than April 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report, in classified or unclassified form, on the merits, costs, and risks of using any proposed facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
(2)Elements of the reportThe report required in paragraph (1) shall include each of the following: 
(A)A discussion of the merits associated with any such proposed facility that would justify— 
(i)using the facility instead of the facility at United States Naval Station, Guantanamo Bay, Cuba; and  
(ii)the proposed facility’s contribution to effecting a comprehensive policy for continuing military detention operations.  
(B)The rationale for selecting the specific site for any such proposed facility, including details for the processes and criteria used for identifying the merits described in subparagraph (A) and for selecting the proposed site over reasonable alternative sites.  
(C)A discussion of any potential risks to any community in the vicinity of any such proposed facility, the measures that could be taken to mitigate such risks, and the likely cost to the Department of Defense of implementing such measures.  
(D)A discussion of any necessary modifications to any such proposed facility to ensure that any detainee transferred from Guantanamo Bay to such facility could not come into contact with any other individual, including any other person detained at such facility, that is not approved for such contact by the Department of Defense, and an assessment of the likely costs of such modifications.  
(E)A discussion of any support at the site of any such proposed facility that would likely be provided by the Department of Defense, including the types of support, the number of personnel required for each such type, and an estimate of the cost of such support.  
(F)A discussion of any support, other than support provided at a proposed facility, that would likely be provided by the Department of Defense for the operation of any such proposed facility, including the types of possible support, the number of personnel required for each such type, and an estimate of the cost of such support.  
(G)A discussion of the legal issues, in the judgment of the Secretary of Defense, that could be raised as a result of detaining or imprisoning any individual described in subsection (c) at any such proposed facility that could not be raised while such individual is detained or imprisoned at United States Naval Station, Guantanamo Bay, Cuba.  
1035.Comprehensive review of force protection policies 
(a)Comprehensive review requiredThe Secretary of Defense shall conduct a comprehensive review of Department of Defense policies, regulations, instructions, and directives pertaining to force protection within the Department.  
(b)Matters coveredThe review required under subsection (a) shall include an assessment of each of the following: 
(1)Information sharing practices across the Department of Defense, and among the State, local, and Federal partners of the Department of Defense.  
(2)Antiterrorism and force protection standards relating to buildings, including standoff distances.  
(3)Protective standards relating to chemical, biological, radiological, nuclear, and high explosives threats.  
(4)Standards relating to access to Department bases.  
(5)Standards for identity management within the Department, including such standards for identity cards and biometric identifications systems.  
(6)Procedures for validating and approving individuals with regular or episodic access to military installations, including military personnel, civilian employees, contractors, family members of personnel, and other types of visitors.  
(7)Procedures for sharing with appropriate Department of Defense officials with responsibility for force protection— 
(A)information from the intelligence or law enforcement community regarding possible threats from terrorists or terrorist groups, criminal organizations, or other state and non-state foreign entities actively working to undermine the security interests of the United States; and  
(B)information regarding personnel who have engaged in potentially suspicious activities or may otherwise pose a threat.  
(8)Any legislative changes recommended for implementing the recommendations contained in the review.  
(c)Interim reportNot later than September 1, 2012, the Secretary of Defense shall submit an interim report on the comprehensive review required under subsection (a).  
(d)Final reportNot later than March 1, 2013, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a final report on the comprehensive review required under subsection (a). The final report shall include such findings and recommendations as the Secretary considers appropriate based on the review, including recommended actions to be taken to implement the specific recommendations in the final report. The final report shall be submitted in an unclassified format, but may include a classified annex.  
EHomeland Defense and Civil Support  
1041.Limitation on deactivation of existing Consequence Management Response Forces 
(a)LimitationThe Secretary of Defense shall ensure that no Chemical, Biological, Radiological, Nuclear, or High-Yield Explosive Consequence Management Response Force established as of October 1, 2009, is deactivated or disestablished until the Secretary provides a certification described in subsection (b).  
(b)CertificationThe certification described in this subsection is a written certification to the congressional defense committees that there exists within the United States Armed Forces an alternative chemical, biological, radiological, nuclear, or high-yield explosive consequence management response capability that is at least as capable as two Chemical, Biological, Radiological, Nuclear, or High-Yield Explosive Consequence Management Response Forces.  
(c)Report required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on plans of the Department of Defense to establish Homeland Response Forces for domestic emergency response to incidents involving weapons of mass destruction.  
(2)Elements of reportThe report required by this subsection shall include the following: 
(A)A detailed description of the analysis that led to the decision to establish Homeland Response Forces described in paragraph (1), including— 
(i)whether consideration was given to establishing Homeland Response Forces within the Reserves; and  
(ii)the reasons for not planning to establish any Homeland Response Forces within the Reserves.  
(B)A detailed description of the plans to establish Homeland Response Forces, including— 
(i)the cost and schedule to establish, equip, maintain, and operate the proposed Homeland Response Forces;  
(ii)guidelines for the employment of Homeland Response Forces; and  
(iii)the portion of the costs of Homeland Response Forces that will be borne by the States.  
(C)A detailed description of the proposed number and composition of Homeland Response Forces, including— 
(i)the number and type of units in each Homeland Response Force; and  
(ii)the number of personnel in each Homeland Response Force.  
(D)A comparative assessment of the emergency response capabilities of a Homeland Response Force with the capabilities of a Chemical, Biological, Radiological, Nuclear, or High-Yield Explosive Consequence Management Response Force, including— 
(i)a comparison of the equipment proposed for each type of force;  
(ii)a comparison of the proposed means of transportation for each type of force;  
(iii)an estimate of the time it would take each type of force to deploy to an incident site; and  
(iv)an estimate of the operational duration of each type of force at such a site.  
(E)A description of the command and control arrangements proposed for the Homeland Response Forces, including a description of the degree to which the Homeland Response Forces would be subject to the direction and control of the Department of Defense, as compared to the Governor of the State in which they are located.  
(F)The results of the United States Northern Command study of the possible concepts of operations and of the implementation of the Homeland Response Force plan in such a manner as to provide adequate capability to provide Federal defense support to civil authorities during domestic incidents involving weapons of mass destruction.  
(G)Any other matters the Secretary considers appropriate.  
(3)Form of reportThe report required by this subsection shall be in unclassified form, but may include a classified annex.  
FStudies and Reports 
1051.Interagency national security knowledge and skills 
(a)Study required 
(1)Selection of independent study organizationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall select and enter into an agreement with an appropriate independent, nonprofit organization to conduct a study of the matters described in subsection (b).  
(2)Qualifications of organization selectedThe organization selected shall be qualified on the basis of having relevant expertise in the fields of national security and human capital development, and on the basis of such other criteria as the Secretary of Defense may determine.  
(b)Matters to be coveredThe study required by subsection (a) shall assess the current state of interagency national security knowledge and skills in Department of Defense civilian and military personnel, and make recommendations for strengthening such knowledge and skills. At minimum, the study shall include assessments and recommendations on— 
(1)interagency national security training, education, and rotational assignment opportunities available to civilians and military personnel;  
(2)integration of interagency national security education into the professional military education system;  
(3)levels of interagency national security knowledge and skills possessed by personnel currently serving in civilian executive and general or flag officer positions, as represented by the interagency education, training, and professional experiences they have undertaken;  
(4)incentives that enable and encourage military and civilian personnel to undertake interagency assignment, education, and training opportunities, as well as disincentives and obstacles that discourage undertaking such opportunities; and  
(5)any plans or current efforts to improve the interagency national security knowledge and skills of civilian and military personnel.  
(c)ReportNot later than December 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report containing the findings and recommendations from the study required by subsection (a).  
(d)DefinitionIn this section, the term interagency national security knowledge and skills means an understanding of, and the ability to efficiently and expeditiously work within, the structures, mechanisms, and processes by which the departments, agencies, and elements of the Federal Government that have national security missions coordinate and integrate their policies, capabilities, budgets, expertise, and activities to accomplish such missions.  
1052.Report on establishing a Northeast Regional Joint Training Center 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the need for the establishment of a Northeast Regional Joint Training Center.  
(b)Contents of reportThe report required under subsection (a) shall include each of the following: 
(1)A list of facilities in the Northeastern United States at which, as of the date of the enactment of this Act, the Department of Defense has deployed or has committed to deploying joint training.  
(2)A description of the extent to which such facilities have sufficient unused capacity and expertise to accommodate and fully utilize joint training.  
(3)A list of potential locations for the Northeast Regional Joint Training Center discussed in the report.  
(c)Considerations with respect to locationIn determining potential locations for the Northeast Regional Joint Training Center to be discussed in the report required under subsection (a), the Secretary of Defense shall take into consideration Department of Defense facilities that have— 
(1)a workforce of skilled personnel;  
(2)live, virtual, and constructive training capabilities, and the ability to digitally connect them and the associated battle command structure at the tactical and operational levels;  
(3)an extensive deployment history in Operation Enduring Freedom and Operation Iraqi Freedom;  
(4)a location in the Northeastern United States;  
(5)the capacity or potential capacity to accommodate a target training audience range of 500 to 4,000 additional personnel; and  
(6)the capability to accommodate the training of current and future joint forces.  
1053.Comptroller General report on previously requested reports 
(a)Report requiredNot later than March 1, 2011, the Comptroller General of the United States shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report evaluating the sufficiency, adequacy, and conclusions of the following reports: 
(1)The report on Air Force fighter force shortfalls, as required by the report of the House of Representatives numbered 111–166, which accompanied the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84).  
(2)The report on procurement of 4.5 generation fighters, as required by section 131 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2218).  
(3)The report on combat air forces restructuring, as required by the report of the House of Representatives numbered 111–288, which accompanied the conference report for the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84).  
(b)Matters covered by reportThe report required by subsection (a) shall examine the potential costs and benefits of each of the following: 
(1)The service life extension program costs to sustain the legacy fighter fleet to meet inventory requirements with an emphasis on the service life extension program compared to other options such as procurement of 4.5 generation fighters.  
(2)The Falcon Structural Augmentation Roadmap of F–16s, with emphasis on the cost-benefit of such effort and the effect of such efforts on the service life of the airframes.  
(3)Any additional programs designed to extend the service life of legacy fighter aircraft.  
(c)ProhibitionNo fighter aircraft may be retired from the Air Force or the Air National Guard inventory in fiscal year 2011 until the date that is 90 days after the date on which the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives receive the report required under subsection (a).  
1054.Biennial report on nuclear triad 
(a)ReportNot later than March 1 of each even-numbered year, beginning March 1, 2012, the Secretary of Defense, in consultation with the Administrator for Nuclear Security, shall submit to the congressional defense committees a report on the nuclear triad.  
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A detailed discussion of the modernization and sustainment plans for each component of the nuclear triad over the 10-year period beginning on the date of the report.  
(2)The funding required for each platform of the nuclear triad with respect to operation and maintenance, modernization, and replacement.  
(3)Any industrial capacities that the Secretary considers vital to ensure the viability of the nuclear triad.  
(c)Nuclear triad definedIn this section, the term nuclear triad means the nuclear deterrent capabilities of the United States composed of ballistic missile submarines, land-based missiles, and strategic bombers.  
1055.Comptroller General study on common alignment of world regions in departments and agencies with international responsibilities 
(a)Study requiredThe Comptroller General of the United States shall conduct a study to assess the need for and implications of a common alignment of world regions in the internal organization of departments and agencies of the Federal Government with international responsibilities.  
(b)Departments and agenciesThe following departments and agencies, at a minimum, shall be included in the study: 
(1)The Department of State.  
(2)The Department of the Treasury.  
(3)The Department of Defense.  
(4)The Department of Justice.  
(5)The Department of Commerce.  
(6)The Department of Homeland Security.  
(7)The United States Agency for International Development.  
(8)The agencies comprising the intelligence community.  
(9)Such other departments, agencies, and Federal organizations with significant international responsibilities as the Comptroller General considers appropriate.  
(c)Cooperation and accessThe heads of the departments and agencies included in the study shall provide full cooperation with, and access to appropriate information on organizational structures to, the Comptroller General for the purposes of conducting the study.  
(d)Matters coveredThe study required under subsection (a) shall, at a minimum, assess— 
(1)problems and inefficiencies resulting from lack of a common alignment, including impediments to interagency collaboration;  
(2)obstacles to implementing a common alignment;  
(3)advantages and disadvantages of a common alignment; and  
(4)measures taken to address challenges associated with the lack of a common alignment.  
(e)ReportThe Comptroller General shall submit to Congress a report on the study required under subsection (a) not later than 180 days after the date of the enactment of this Act.  
1056.Required reports concerning bomber modernization, sustainment, and recapitalization efforts in support of the national defense strategy 
(a)Air Force report 
(1)Report requiredNot later than 360 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes— 
(A)a discussion of the cost, schedule, and performance of all planned efforts to modernize and keep viable the existing B–1, B–2, and B–52 bomber fleets and a discussion of the forecasted service-life and all sustainment challenges that the Secretary of the Air Force may confront in keeping those platforms viable until the anticipated retirement of such aircraft;  
(B)a discussion, presented in a comparison and contrast type format, of the scope of the 2007 Next-Generation Long Range Strike Analysis of Alternatives guidance and subsequent Analysis of Alternatives report tasked by the Under Secretary of Defense for Acquisition, Technology, and Logistics in the September 11, 2006, Acquisition Decision Memorandum, as compared to the scope and directed guidance of the year 2010 Long Range Strike Study effort currently being conducted by the Under Secretary of Defense for Policy and the Office of the Secretary of Defense’s Cost Assessment and Program Evaluation Office; and  
(C)a discussion of the preliminary costs, any development, testing, fielding and operational employment challenges, capability gaps, limitations, and shortfalls of the Secretary of Defense’s plan to field a long-range, penetrating, survivable, persistent and enduring family of systems as compared to the preliminary costs, any development, testing, fielding, and operational employment of a singular platform that encompasses all the required aforementioned characteristics.  
(2)Preparation of reportThe report under paragraph (1) shall be prepared by a federally funded research and development center selected by the Secretary of the Air Force and submitted to the Secretary for submittal by the Secretary in accordance with that paragraph.  
(b)Cost Analysis and Program Evaluation reportNot later than 180 days after the date of the enactment of this Act, the Director of the Cost Analysis and Program Evaluation of the Office of the Secretary of Defense shall submit to the congressional defense committees a report that includes— 
(1)the assumptions and estimated life-cycle costs of the Department’s long-range, penetrating, survivable, persistent, and enduring family of systems platforms; and  
(2)the assumptions and estimated life-cycle costs of the Next Generation Platform program, as planned, prior to the cancellation of the program on April 6, 2009.  
1057.Comptroller General study and recommendations regarding security of southern land border of the United States 
(a)Study and report requiredThe Comptroller General of the United States shall conduct a study of the security of the southern land border of the United States and ongoing United States Government efforts to improve such security. Not later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the findings of the study and such recommendations based on such findings as the Comptroller General considers to be appropriate.  
(b)Issues addressedThe study and report required by subsection (a) shall address, at a minimum, the following issues: 
(1)The extent to which the United States has or has not achieved and maintained operational control over the southern land border of the United States, as defined in section 2(b) of the Secure Fence Act of 2006 (Public Law 109–367; 8 U.S.C. 1701 note).  
(2)The extent to which any lack of operational control over the southern land border of the United States has resulted in the operation of illicit networks trafficking in people, drugs, illegal weapons and money, violence associated with such illegal activities, and other impacts adverse to the interests of the United States.  
(3)The costs and benefits of steps, including but not limited to the steps identified in subsection (c), that could be taken by elements of the United States Government to achieve operational control over the southern land border of the United States.  
(4)The costs and benefits of an increased role for the Department of Defense in taking any such steps.  
(5)The adequacy of current information sharing agreements and other related agreements between Federal, State, local, and tribal law enforcement authorities with regard to the security of the southern land border of the United States.  
(6)The impact of any increased deployment of unmanned aerial systems or unmanned aircraft on the use and availability of the National Airspace in the area of the southern land border of the United States.  
(c)Specific steps to be consideredThe steps to be considered by the Comptroller General pursuant to paragraphs (3) and (4) of subsection (b) shall include the following: 
(1)The deployment of additional units or members of the National Guard or other Department of Defense personnel to the southern land border of the United States.  
(2)The commitment of additional border patrol agents or other civilian law enforcement personnel to the southern land border of the United States.  
(3)The construction of additional fencing, including double-layer and triple-layer fencing.  
(4)The increased use of ground-based mobile surveillance systems by military or civilian personnel.  
(5)The deployment of additional unmanned aerial systems and manned aircraft to provide surveillance of the southern land border of the United States.  
(6)The deployment and provision of capability for radio communications interoperability between U.S. Customs and Border Protection and State, local, and tribal law enforcement agencies.  
(7)The construction of checkpoints along the southern land border of the United States.  
(8)The use of additional mobile patrols by military or civilian personnel, particularly in rural, high-trafficked areas, as designated by the Commissioner of Customs and Border Protection.  
GMiscellaneous Authorities and Limitations 
1061.Public availability of Department of Defense reports required by law 
(a)Public availability 
(1)In generalChapter 3 of title 10, United States Code, is amended by inserting after section 122 the following new section: 
 
122a.Public availability of Department of Defense reports required by law 
(a)In generalThe Secretary of Defense shall ensure that each report described in subsection (b) is made available to the public, upon request submitted on or after the date on which such report is submitted to Congress, through the Office of the Assistant Secretary of Defense for Public Affairs.  
(b)Covered reports 
(1)Except as provided in paragraph (2), a report described in this subsection is any report that is required by law to be submitted to Congress by the Secretary of Defense, or by any element of the Department of Defense.  
(2)A report otherwise described in paragraph (1) is not a report described in this subsection if the report contains— 
(A)classified information;  
(B)proprietary information;  
(C)information that is exempt from disclosure under section 552 of title 5 (commonly referred to as the Freedom of Information Act); or  
(D)any other type of information that the Secretary of Defense determines should not be made available to the public in the interest of national security. .  
(2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by inserting after the item relating to section 122 the following new item: 
 
 
122a. Public availability of Department of Defense reports required by law.  .  
(b)Effective dateSection 122a of title 10, United States Code (as added by subsection (a)), shall take effect 90 days after the date of the enactment of this Act, and shall apply with respect to reports that are required by law to be submitted to Congress on or after that date.  
1062.Prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons 
(a)In generalExcept as provided in subsection (c), the Secretary of Defense shall not prohibit, issue any requirement relating to, or collect or record any information relating to the otherwise lawful acquisition, possession, ownership, carrying, or other use of a privately owned firearm, privately owned ammunition, or another privately owned weapon by a member of the Armed Forces or civilian employee of the Department of Defense on property that is not— 
(1)a military installation; or  
(2)any other property that is owned or operated by the Department of Defense.  
(b)Existing regulations and records 
(1)RegulationsAny regulation promulgated before the date of enactment of this Act shall have no force or effect to the extent that it requires conduct prohibited by this section.  
(2)RecordsNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall destroy any record containing information described in subsection (a) that was collected before the date of enactment of this Act.  
(c)Rule of constructionSubsection (a) shall not be construed to limit the authority of the Secretary of Defense to— 
(1)create or maintain records relating to, or regulate the possession, carrying, or other use of a firearm, ammunition, or other weapon by a member of the Armed Forces or civilian employee of the Department of Defense while— 
(A)engaged in official duties on behalf of the Department of Defense; or  
(B)wearing the uniform of an Armed Force; or  
(2)create or maintain records relating to an investigation, prosecution, or adjudication of an alleged violation of law (including regulations not prohibited under subsection (a)), including matters related to whether a member of the Armed Forces constitutes a threat to the member or others.  
(d)ReviewNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall— 
(1)conduct a comprehensive review of the privately owned weapons policy of the Department of Defense, including legal and policy issues regarding the regulation of privately owned firearms off of a military installation, as recommended by the Department of Defense Independent Review Related to Fort Hood; and  
(2)submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report regarding the findings of and recommendations relating to the review conducted under paragraph (1), including any recommendations for adjustments to the requirements under this section.  
(e)Military installation definedIn this section, the term military installation has the meaning given that term under section 2687(e)(1) of title 10, United States Code.  
1063.Development of criteria and methodology for determining the safety and security of nuclear weapons 
(a)In generalThe Secretary of Energy and the Secretary of Defense shall, acting through the Nuclear Weapons Council, develop the following: 
(1)Criteria for determining the appropriate baseline for safety and security of nuclear weapons through the life cycle of such weapons.  
(2)A methodology for determining the level of safety and security that may be achieved through a life extension program for each type of nuclear weapon.  
(b)Report requiredNot later than March 1, 2012, the Secretary of Energy and the Secretary of Defense shall jointly submit to the congressional defense committees a report containing the criteria and the methodology developed pursuant to subsection (a).  
HOther Matters 
1071.National Defense PanelSubsection (f) of section 118 of title 10, United States Code, is amended to read as follows: 
 
(f)National Defense Panel 
(1)EstablishmentNot later than February 1 of a year in which a quadrennial defense review is conducted under this section, there shall be established an independent panel to be known as the National Defense Panel (in this subsection referred to as the Panel). The Panel shall have the duties set forth in this subsection.  
(2)MembershipThe Panel shall be composed of ten members from private civilian life who are recognized experts in matters relating to the national security of the United States. Eight of the members shall be appointed as follows: 
(A)Two by the chairman of the Committee on Armed Services of the House of Representatives.  
(B)Two by the chairman of the Committee on Armed Services of the Senate.  
(C)Two by the ranking member of the Committee on Armed Services of the House of Representatives.  
(D)Two by the ranking member of the Committee on Armed Services of the Senate.  
(3)Co-chairs of the panelIn addition to the members appointed under paragraph (2), the Secretary of Defense shall appoint two members from private civilian life to serve as co-chairs of the panel.  
(4)Period of appointment; vacanciesMembers shall be appointed for the life of the Panel. Any vacancy in the Panel shall be filled in the same manner as the original appointment.  
(5)DutiesThe Panel shall have the following duties with respect to a quadrennial defense review: 
(A)While the review is being conducted, the Panel shall review the updates from the Secretary of Defense required under paragraph (8) on the conduct of the review.  
(B)The Panel shall— 
(i)review the Secretary of Defense’s terms of reference and any other materials providing the basis for, or substantial inputs to, the work of the Department of Defense on the quadrennial defense review;  
(ii)conduct an assessment of the assumptions, strategy, findings, and risks of the report on the quadrennial defense review required in subsection (d), with particular attention paid to the risks described in that report;  
(iii)conduct an independent assessment of a variety of possible force structures of the armed forces, including the force structure identified in the report on the quadrennial defense review required in subsection (d);  
(iv)review the resource requirements identified pursuant to subsection (b)(3) and, to the extent practicable, make a general comparison to the resource requirements to support the forces contemplated under the force structures assessed under this subparagraph; and  
(v)provide to Congress and the Secretary of Defense, through the report under paragraph (7), any recommendations it considers appropriate for their consideration.  
(6)First meetingIf the Secretary of Defense has not made the Secretary’s appointments to the Panel under paragraph (3) by February 1 of a year in which a quadrennial defense review is conducted under this section, the Panel shall convene for its first meeting with the remaining members.  
(7)ReportNot later than 3 months after the date on which the report on a quadrennial defense review is submitted under subsection (d) to the congressional committees named in that subsection, the Panel established under paragraph (1) shall submit to those committees an assessment of the quadrennial defense review, including a description of the items addressed under paragraph (5) with respect to that quadrennial defense review.  
(8)Updates from Secretary of DefenseThe Secretary of Defense shall ensure that periodically, but not less often than every 60 days, or at the request of the co-chairs, the Department of Defense briefs the Panel on the progress of the conduct of a quadrennial defense review under subsection (a).  
(9)Administrative provisions 
(A)The Panel may request directly from the Department of Defense and any of its components such information as the Panel considers necessary to carry out its duties under this subsection. The head of the department or agency concerned shall cooperate with the Panel to ensure that information requested by the Panel under this paragraph is promptly provided to the maximum extent practical.  
(B)Upon the request of the co-chairs, the Secretary of Defense shall make available to the Panel the services of any federally funded research and development center that is covered by a sponsoring agreement of the Department of Defense.  
(C)The Panel shall have the authorities provided in section 3161 of title 5 and shall be subject to the conditions set forth in such section.  
(D)Funds for activities of the Panel shall be provided from amounts available to the Department of Defense.  
(10)TerminationThe Panel for a quadrennial defense review shall terminate 45 days after the date on which the Panel submits its final report on the quadrennial defense review under paragraph (7). .  
1072.Sale of surplus military equipment to State and local homeland security and emergency management agencies 
(a)State and local agencies to which sales may be madeSection 2576 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking State and local law enforcement and firefighting agencies and inserting State and local law enforcement, firefighting, homeland security, and emergency management agencies; and  
(B)by striking in carrying out law enforcement and firefighting activities and inserting in carrying out law enforcement, firefighting, homeland security, and emergency management activities; and  
(2)in subsection (b), by striking State or local law enforcement or firefighting agency both places it appears and inserting State or local law enforcement, firefighting, homeland security, or emergency management agency.  
(b)Types of equipment that may be soldSubsection (a) of such section is further amended by striking and protective body armor and inserting personal protective equipment, and other appropriate equipment.  
(c)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2576.Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies .  
(2)Table of sectionsThe item relating to section 2576 in the table of sections at the beginning of chapter 153 of such title is amended to read as follows: 
 
 
2576. Surplus military equipment: sale to State and local law enforcement, firefighting, homeland security, and emergency management agencies.  .  
1073.Defense research and development rapid innovation program 
(a)Program establishedThe Secretary of Defense shall establish a competitive, merit-based program to accelerate the fielding of technologies developed pursuant to phase II Small Business Innovation Research Program projects, technologies developed by the defense laboratories, and other innovative technologies (including dual use technologies). The purpose of this program is to stimulate innovative technologies and reduce acquisition or lifecycle costs, address technical risks, improve the timeliness and thoroughness of test and evaluation outcomes, and rapidly insert such products directly in support of primarily major defense acquisition programs, but also other defense acquisition programs that meet critical national security needs.  
(b)GuidelinesNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue guidelines for the operation of the program. At a minimum such guidance shall provide for the following: 
(1)The issuance of an annual broad agency announcement or the use of any other competitive or merit-based processes by the Department of Defense and by each military department for candidate proposals in direct support of primarily major defense acquisition programs, but also other defense acquisition programs as described in subsection (a).  
(2)The review of candidate proposals by the Department of Defense and by each military department and the merit-based selection of the most promising cost-effective proposals for funding through contracts, cooperative agreements, and other transactions for the purposes of carrying out the program.  
(3)The total amount of funding provided to any project under the program shall not exceed $3,000,000, unless the Secretary, or the Secretary’s designee, approves a larger amount of funding for the project. Any such approval shall be made on a case-by-case basis and notice of any such approval shall be submitted to the congressional defense committees by not later than 30 days after such approval is made.  
(4)No project shall be funded under the program for more than two years, unless the Secretary, or the Secretary’s designee, approves funding for any additional year. Any such approval shall be made on a case-by-case basis and notice of any such approval shall be submitted to the congressional defense committees by not later than 30 days after such approval is made.  
(c)Treatment pursuant to certain congressional rulesNothing in this section shall be interpreted to require or enable any official of the Department of Defense to provide funding under this section to any earmark as defined pursuant to House Rule XXI, clause 9, or any congressionally directed spending item as defined pursuant to Senate Rule XLIV, paragraph 5.  
(d)FundingSubject to the availability of appropriations for such purpose, the amounts authorized to be appropriated for research, development, test, and evaluation for each of fiscal years 2011 through 2015 may be used for any such fiscal year for the program established under subsection (a).  
(e)Transfer authorityThe Secretary may transfer funds available for the program to the research, development, test, and evaluation accounts of a military department, defense agency, or the unified combatant command for special operations forces pursuant to a proposal, or any part of a proposal, that the Secretary determines would directly support the purposes of the program. The transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.  
(f)ReportNot later than 60 days after the last day of a fiscal year during which the Secretary carries out a program under this section, the Secretary shall submit to the congressional defense committees a report that includes a list and description of each project funded under this section, including, for each such project, the amount of funding provided for the project, the defense acquisition program that the project supports, including the extent to which the project meets needs identified in its acquisition plan, the anticipated timeline for transition for the project, and the degree to which a competitive, merit-based process was used to evaluate and select the performers of the projects selected under this program.  
(g)TerminationThe authority to carry out a program under this section shall terminate on September 30, 2015. Any amounts made available for the program that remain available for obligation on the date the program terminates may be transferred under subsection (e) during the 180-day period beginning on the date of the termination of the program.  
1074.Authority to make excess nonlethal supplies available for domestic emergency assistance 
(a)Domestic authoritySection 2557 of title 10, United States Code, is amended— 
(1)in subsection (a)(1), by adding at the end the following new sentence: In addition, the Secretary may make nonlethal excess supplies of the Department available to support domestic emergency assistance activities.; and  
(2)in subsection (b)— 
(A)by inserting (1) before Excess; and  
(B)by adding at the end the following new paragraph: 
 
(2)Excess supplies made available under this section to support domestic emergency assistance activities shall be transferred to the Secretary of Homeland Security. The Secretary of Defense may provide assistance in the distribution of such supplies at the request of the Secretary of Homeland Security. .  
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2557.Excess nonlethal supplies: availability for humanitarian relief, domestic emergency assistance, and homeless veterans assistance .  
(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 152 of such title is amended to read as follows: 
 
 
2557. Excess nonlethal supplies: availability for humanitarian relief, domestic emergency assistance, and homeless veterans assistance.  .  
1075.Technical and clerical amendments 
(a)Title 5, United States CodeTitle 5, United States Code, is amended as follows: 
(1)Section 8344(l)(2)(B), as added by section 1122(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2505), is amended by striking 5201 et seq. and inserting 5211 et seq..  
(2)Section 9902(a)(2), as added by section 1113(d) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2499), is amended by striking chapters both places it appears and inserting chapter.  
(b)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)The tables of chapters at the beginning of subtitle A and at the beginning of part II of such subtitle are amended by striking 1031 in the item relating to chapter 53 and inserting 1030.  
(2)Section 127a is amended— 
(A)in subsection (a)(1)(A), by striking Armed Forces and inserting armed forces; and  
(B)in subsection (b)(1) by striking Armed Forces both places it appears and inserting armed forces.  
(3)Section 127d(d)(1) is amended by striking Committee on International Relations and inserting Committee on Foreign Affairs.  
(4)Section 132 is amended— 
(A)by redesignating subsection (d), as added by section 2831(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2669), as subsection (e); and  
(B)in such subsection, by striking Guam Executive Council and inserting Guam Oversight Council.  
(5)Section 139c(d)(4) is amended by adding at period at the end.  
(6)Section 139d(a)(6) is amended by striking propriety and inserting proprietary.  
(7)Section 172 is amended— 
(A)by striking (a) before The Secretaries; and  
(B)by striking subsection (b).  
(8)Section 181(b)(3) is amended by striking Performance Evaluation and inserting Program Evaluation.  
(9)Section 186 is amended by redesignating the second subsection (c) (relating to definitions) as subsection (d).  
(10) 
(A)Section 382 is amended by striking section 175 or 2332c in subsections (a), (b)(2)(C), and (d)(2)(A)(ii) and inserting section 175, 229, or 2332a.  
(B)The heading of such section is amended by striking chemical or biological.  
(C)The table of sections at the beginning of chapter 18 is amended by striking the item relating to section 382 and inserting the following new item: 
 
 
382. Emergency situations involving weapons of mass destruction.  .  
(11)Section 428(f) is amended by striking , United States Code,.  
(12)Section 525 is amended— 
(A)in subsection (d), by striking section 601(b)(4) and inserting section 601(b)(5); and  
(B)in subsection (g)(1)— 
(i)by striking and is not and inserting and are not; and  
(ii)by adding at period at the end.  
(13)Section 841(c) is amended by striking trail counsel and inserting trial counsel.  
(14)Section 843(b)(2)(B)(v) is amended by striking Kidnaping; indecent assault; and inserting Kidnaping, indecent assault,.  
(15)Section 1030(e)(1) is amended by striking 3 years, and inserting three years..  
(16)Section 1146 is amended— 
(A)in subsection (a), by striking (a) Benefits for Members Involuntarily Separated.—, as added by section 5(1) of Public Law 110–317 (122 Stat. 3528);  
(B)by redesignating the second subsection (b) as subsection (c); and  
(C)in subsection (c), as so redesignated— 
(i)by striking Benefits for in the subsection heading;  
(ii)by striking Armed Forces in the matter preceding paragraph (1) and inserting armed forces; and  
(iii)by striking the members entitlement in paragraph (2) and inserting the member’s entitlement.  
(17)Section 1174(i) is amended by striking Armed Forces each place it appears and inserting armed forces.  
(18)Section 1175a(j)(3) is amended by striking title 10 and inserting this title.  
(19)Section 1203(b)(4)(B) is amended by striking determination,, and inserting determination,.  
(20)Section 1482a(c)(3) is amended by striking section 1482(a)(11) and inserting section 1482(e)(5)(A).  
(21)Section 1566a(a)(1) is amended by inserting a close parenthesis before the period at the end.  
(22)Section 1599c(a)(2)(B) is amended by striking subchapter 1 and inserting subchapter I.  
(23)Section 1781b(d) is amended by striking March 1, 2008, and each year thereafter and inserting March 1 each year.  
(24)Section 1781c(h)(1) is amended by striking 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010, and annually thereafter and inserting April 30 each year.  
(25)Section 1788(b) is amended by striking Armed Forces and inserting armed forces.  
(26)Section 2004b(b)(1) is amended by striking pay grade 0–3 and inserting pay grade O–3.  
(27)The table of sections at the beginning of chapter 104 is amended by transferring the item relating to section 2113a to appear after the item relating to section 2113.  
(28)Section 2130a(b)(1) is amended by striking Training Program both places it appears and inserting Training Corps program.  
(29)Section 2222(a) is amended by striking Effective October 1, 2005, funds and inserting Funds.  
(30)The table of sections at the beginning of subchapter I of chapter 134, as amended by section 1031(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2448), is amended by transferring the item relating to section 2241a from the end of the table of sections to appear after the item relating to section 2241.  
(31)Section 2323(a)(1)(D) is amended by inserting a close parenthesis before the semicolon.  
(32)Section 2362(e)(1) is amended by striking IV and inserting V.  
(33)Section 2366a(c) is amended— 
(A)by inserting a space between (c) and the subsection heading; and  
(B)in paragraph (4), by striking section 125a(a) of this title and inserting section 118b(c)(3) of this title.  
(34)Section 2433(a)(1) is amended by striking section 2430a(c) and inserting section 2430a(d).  
(35)Section 2433a(b)(2)(B) is amended by striking section 181(g)((1) and inserting section 181(g)(1).  
(36)Section 2476(d)(2)(D) is amended by striking Navy Depots and inserting Navy depots.  
(37)Section 2488(f) is amended by striking Armed Forces both places it appears and inserting armed forces.  
(38)Section 2533a(d) is amended in paragraphs (1) and (4) by striking (b)(1)(A), (b)(2), or (b)(3) and inserting (b)(1)(A) or (b)(2).  
(39)Section 2603 is amended by striking Armed Forces both places it appears and inserting armed forces.  
(40)Section 2642(a)(3) is amended by striking During the five-year period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2010 and inserting During the period beginning on October 28, 2009, and ending on October 28, 2014.  
(41)Section 2667(e) is amended— 
(A)in paragraph (1)(A)(ii), by striking sections 2668 and 2669 and inserting section 2668; and  
(B)in paragraph (5), by striking subsection (f) and inserting subsection (g).  
(42)Section 2671(a)(2) is amended by striking Armed Forces and inserting armed forces.  
(43)Section 2684a(g)(1) is amended by striking March 1, 2007, and annually thereafter and inserting March 1 each year.  
(44)Section 2687a(a) is amended by striking 31for and inserting 31 for.  
(45)Section 2694c(d)(4) is amended by inserting Authorization after Military Construction.  
(46)Chapter 160 is amended— 
(A)in section 2700(2), by inserting ‘pollutant or contaminant’, after ‘person’,; and  
(B)in section 2701(b)(1), by striking hazardous substances, pollutants, and contaminants and inserting a hazardous substance or pollutant or contaminant.  
(47)The table of subchapters at the beginning of chapter 173 is amended by inserting Sec. above 2911.  
(48)Section 2922d is amended by striking 1 or more each place it appears and inserting one or more.  
(49)Section 7042(a)(1)(A) is amended by striking the comma after captain.  
(50)Section 9515 is amended— 
(A)in subsection (b), by striking Section 1356 of the National Defense Authorization Act for 2008 and inserting section 1356 of the National Defense Authorization Act for Fiscal Year 2008;  
(B)in subsection (f)(2), by striking paragraph (2) and inserting paragraph (1); and  
(C)in subsection (j)(1), by striking United States Code,.  
(51)Section 10214 is amended by striking 14508(e) and inserting 14508(h).  
(52)Section 10216 is amended by striking section 115(c) in subsections (b)(1), (c)(1), and (c)(2)(A) and inserting section 115(d).  
(53)Section 10217(c)(1) is amended— 
(A)by striking Effective October 1, 2007, the and inserting The; and  
(B)by striking after the preceding sentence takes effect.  
(54)Section 12203(a) is amended by striking above in the first sentence and inserting of.  
(55)Section 16132a is amended— 
(A)in subsection (b)(1), by striking agreement to service and inserting agreement to serve; and  
(B)in subsection (i)(2), by striking whose.  
(56)Section 16163a(b)(2) is amended by striking section (j) and inserting subsection (j).  
(c)Title 37Title 37, United States Code, is amended as follows: 
(1)Section 303a(e)(3)(B) is amended by inserting of after result.  
(2)The table of sections at the beginning of chapter 5 is amended by striking the item related to section 312 and inserting the following new item: 
 
 
312. Special pay: nuclear-qualified officers extending period of active service.  .  
(3)The table of sections at the beginning of chapter 7 is amended— 
(A)by striking the item related to section 438 and inserting the following new item: 
 
 
411k. Travel and transportation allowances: non-medical attendants for members who are determined to be very seriously or seriously wounded, ill, or injured.  ; and  
(B)by striking the item related to section 438 and inserting the following new item: 
 
 
438. Preventive health services allowance.  .  
(4)Section 411k(d)(1) is amended by striking allowances section and inserting allowances under section.  
(d)National Defense Authorization Act for Fiscal Year 2010Effective as of October 28, 2009, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) is amended as follows: 
(1)Section 325(d)(4) (123 Stat. 2254) is amended by striking section 236 and inserting section 235.  
(2)Section 502(c)(3) (123 Stat. 2274) is amended by striking officers and inserting general officers and flag officers.  
(3)Section 581(a)(1)(C) (123 Stat. 2326) is amended by striking subsection (f) and inserting subsection (g), as redesignated by section 582(b)(1).  
(4)Section 584(a) (123 Stat. 2330) is amended by striking such Act and inserting the Uniformed and Overseas Citizens Absentee Voting Act.  
(5)Section 585(b)(1) (123 Stat. 2331) is amended by striking subparagraphs (A) and (B), and inserting the following new subparagraphs: 
 
(A)in paragraph (2), by striking section 102(4) and inserting section 102(a)(4); and  
(B)by striking paragraph (4) and inserting the following new paragraph: 
 
(4)prescribe a suggested design for absentee ballot mailing envelopes; ; and .  
(6)Section 589 (123 Stat. 2334; 42 U.S.C. 1973ff–7) is amended— 
(A)in subsection (a)(1)— 
(i)by striking section 107(a) and inserting section 107(1); and  
(ii)by striking 1973ff et seq. and inserting 1973ff–6(1); and  
(B)in subsection (e)(1), by striking 1977ff note and inserting 1973ff note.  
(7)The undesignated section immediately following section 603 (123 Stat. 2350) is designated as section 604.  
(8)Section 714(c) (123 Stat. 2382; 10 U.S.C. 1071 note) is amended— 
(A)by striking feasability both places it appears and inserting feasibility; and  
(B)by striking specialities both places it appears and inserting specialties.  
(9)Section 813(a)(3) (123 Stat. 2407) is amended by inserting order after task in the matter to be struck.  
(10)Section 921(b)(2) (123 Stat. 2432) is amended by inserting subchapter I of before chapter 21.  
(11)Section 1014(c) (123 Stat. 2442) is amended by striking in which the support and inserting in which support.  
(12)Section 1043(d) (123 Stat. 2457; 10 U.S.C. 2353 note) is amended by striking et 13 seq. and inserting et seq..  
(13)Section 1055(f) (123 Stat. 2462) is amended by striking Combating and inserting Combatting.  
(14)Section 1063(d)(2) (123 Stat. 2470) is amended by striking For purposes of this section, the and inserting The.  
(15)Section 1080(b) (123 Stat. 2479; 10 U.S.C. 801 note) is amended— 
(A)by striking title 14 and inserting title XIV;  
(B)by striking title 10 and inserting title X; and  
(C)by striking the Military Commissions Act of 2006 (10 U.S.C. 948 et seq.; Public Law 109–366) and inserting chapter 47A of title 10, United States Code.  
(16)Section 1111(b) (123 Stat. 2495; 10 U.S.C. 1580 note prec.) is amended by striking the Secretary in the first sentence and inserting the Secretary of Defense.  
(17)Section 1113(g)(1) (123 Stat. 2502; 5 U.S.C. 9902 note) is amended by inserting United States Code, after title 5, the first place it appears.  
(18)Section 1202(c) (123 Stat. 2512) is amended— 
(A)by striking 1208(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086) is amended in the second sentence and inserting 1208(f)(2) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended by section 1202(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 363), is further amended; and  
(B)by redesignating paragraphs (1) through (8), as proposed to be inserted, as subparagraphs (A) through (H), respectively and indenting the left margin of such subparagraphs, as so redesignated, 4 ems from the left margin.  
(19)Section 1261 (123 Stat. 2553; 22 U.S.C. 6201 note) is amended by inserting a space between the first short title and or.  
(20)Section 1306(b) (123 Stat. 2560) is amended by striking fiscal year and inserting Fiscal Year.  
(21)Subsection (b) of section 1803 (123 Stat. 2612) is amended to read as follows: 
 
(b)Appellate review under Detainee Treatment Act of 2005 
(1)Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006Section 1005(e) of the Detainee Treatment Act of 2005 (title X of Public Law 109–148; 10 U.S.C. 801 note) is amended by striking paragraph (3).  
(2)National Defense Authorization Act for Fiscal Year 2006Section 1405(e) of the Detainee Treatment Act of 2005 (Public Law 109–163; 10 U.S.C. 801 note) is amended by striking paragraph (3). .  
(22)Section 1916(b)(1)(B) (123 Stat. 2624) is amended by striking the comma after 5941.  
(23)Section 2804(d)(2) (123 Stat. 2662) is amended by inserting subchapter III of before chapter 169.  
(24)Section 2835(f)(1) (123 Stat. 2677) is amended by striking publically-available and inserting publicly available.  
(25)Section 3503(b)(1) (123 Stat. 2719) is amended by striking the extra quotation marks.  
(26)Section 3508(1) (123 Stat. 2721) is amended by striking headline and inserting heading.  
(e)Duncan Hunter National Defense Authorization Act for Fiscal Year 2009The Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) is amended as follows: 
(1)Section 143(b)(1) (122 Stat. 4381; 10 U.S.C. 2304 note) is amended by striking identifies and inserting identify.  
(2)Section 231(b) (122 Stat. 4391; 10 U.S.C. 2431 note) is amended by striking section and inserting subsection.  
(3)Section 233(a)(3) (122 Stat. 4393) is amended by striking 122 Stat. 42 and inserting 122 Stat. 43.  
(4)Section 324(b) (122 Stat. 4416; 10 U.S.C. 8062 note) is amended by striking their and inserting its.  
(5)Section 332(e) (122 Stat. 4420; 10 U.S.C. 2911 note) is amended by striking section (d) and inserting subsection (d).  
(6)Section 358(b) (122 Stat. 4427; 10 U.S.C. 2302 note) is amended by inserting a comma after Agent.  
(7)Section 596(b)(1)(D) (10 U.S.C. 1071 note), as amended by section 594 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2338), is amended by striking or flag the second place it appears.  
(8)Section 597(f) (122 Stat. 4481) is amended by striking meeting and inserting meanings.  
(9)Section 604(b) (122 Stat. 4483) is amended by inserting of after (a)(1).  
(10)Section 619(d) (122 Stat. 4489; 37 U.S.C. 353 note) is amended by striking such subsections and inserting such subsection.  
(11)Section 711(d)(2) (122 Stat. 4501) is amended by striking 1111((b) and inserting 1111(b)(3).  
(12)Effective as of October 14, 2008, and as if included in Public Law 110–417 as enacted, section 727(b)(2) is amended by striking compelling.  
(13)Section 822(c)(1)(A) (122 Stat. 4532) is amended by striking this title and inserting title 10, United States Code.  
(14)Section 863(b)(3)(A) (122 Stat. 4547) is amended by striking subsection (d)(2)(A) and inserting subsection (d)(3)(A).  
(15)Section 869 (122 Stat. 4553) is amended— 
(A)in subsection (b), by striking 433(a) and inserting 433a(a); and  
(B)in subsection (c)(4)— 
(i)by striking 37(j) and inserting 37(g); and  
(ii)by striking 433(j) and inserting 433(g).  
(16)Section 873(a)(4) (122 Stat. 4558; 10 U.S.C. 6101 note) is amended by striking to Government and inserting to the Government.  
(17)Section 1111 (10 U.S.C. 143 note), as amended by section 1109 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2492), is amended— 
(A)in subsection (a)(1), by striking section 821 and inserting section 833; and  
(B)in subsection (b)— 
(i)in the matter preceding paragraph (1), by striking secretary of a military department and inserting Secretary of a military department;  
(ii)in paragraph (1)— 
(I)by striking the the requirements and inserting the requirements; and  
(II)by striking this title and inserting such title; and  
(iii)in paragraph (2), by striking any any of the following and inserting any of the following.  
(18)Section 1602(5) (122 Stat. 4653; 22 U.S.C. 2368 note) is amended by striking a Active and inserting an Active.  
(19)Section 3113 (122 Stat. 4754; 50 U.S.C. 2444) is amended— 
(A)in subsection (b)(2), by inserting a close parenthesis before the semicolon; and  
(B)in subsection (d)(2), by striking fails repay  and inserting fails to repay.  
(20)Section 3512 (122 Stat. 4770; 48 U.S.C. 1421r) is amended by inserting a period at the end of subsection (f).  
(f)National Defense Authorization Act for Fiscal Year 2008The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as follows: 
(1)Section 624 (122 Stat. 153; 37 U.S.C. 307a note) is amended— 
(A)in subsection (a), by striking Operating and inserting Operation; and  
(B)in subsection (b), by striking Operating and inserting Operation.  
(2)Effective as of January 28, 2008, and as if included in Public Law 110–181 as enacted, section 804 (122 Stat. 208) is amended— 
(A)in subsection (a)(3), by striking speciality and inserting specialty; and  
(B)in subsection (e), by striking subsection (c) and inserting subsection (d)(1).  
(3)Section 808 (122 Stat. 215; 10 U.S.C. 2330 note) is amended by redesignating the second subsection (c) as subsection (d).  
(4)Section 827(a)(2) (122 Stat. 228; 10 U.S.C. 2410n note) is amended by striking subsection (a) and inserting paragraph (1).  
(5)Section 843 (122 Stat. 236) is amended— 
(A)in subsection (a)(2)(C), by striking paragraph (1) and inserting subparagraph (A); and  
(B)in subsection (b)(2)(C), by striking paragraph (1) and inserting subparagraph (A).  
(6)Section 890 (122 Stat. 269; 10 U.S.C. 2302 note) is amended— 
(A)in subsection (a), by inserting Act before of 1979;  
(B)in subsection (b), by inserting Act before of 1979; and  
(C)in subsection (d)(1), by striking sections and inserting parts.  
(7)Section 1063(a)(16) (122 Stat. 322) is amended by striking (1).  
(8)Effective as of January 28, 2008, and as if included in Public Law 110–181 as enacted, section 1075(a) (122 Stat. 333) is amended by striking June and inserting September.  
(9)Section 1243(c) (122 Stat. 396) is amended by striking 4)) and inserting 4))).  
(10)Section 1244(a)(3) (122 Stat. 396) is amended by striking 4)) and inserting 4))).  
(g)John Warner National Defense Authorization Act for Fiscal Year 2007Effective as of October 17, 2006, and as if included therein as enacted, the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is amended as follows: 
(1)Section 321(a)(1) (120 Stat. 2144; 10 U.S.C. 2222 note) is amended by striking Public Law 190–163 and inserting Public Law 109–163.  
(2)Section 348(2) (120 Stat. 2159) is amended in the matter to be struck from and inserted in section 366(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2523) by striking within both places it appears and inserting Within.  
(3)Section 355(b)(1) (120 Stat. 2162) is amended in the matter to be struck from section 344 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. note prec. 1030) by striking Operation Iraqi Freedom and Operation Enduring Freedom and inserting Operation Enduring Freedom and Operation Iraqi Freedom.  
(4)Section 511(b)(3) (120 Stat. 2183) is amended in the matter preceding subparagraph (A) by striking section and inserting title.  
(5)Section 705(b)(2) (120 Stat. 2281; 10 U.S.C. 1074g note) is amended by striking section 1074g(a)(2)(E) and inserting section 1074g(a)(2).  
(6)Section 2821(b)(1) (120 Stat. 2474) is amended by inserting by striking after subsection (a)(1),.  
(h)National Defense Authorization Act for Fiscal Year 2006Effective as of January 6, 2006, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) is amended as follows: 
(1)Section 515(h) (119 Stat. 3237; 10 U.S.C. 10101 note) is amended by striking 10 USC 10101 note..  
(2)Section 535(b) (119 Stat. 3249; 10 U.S.C. 2101 note) is amended by inserting of after Committee on Armed Services the first place it appears.  
(3)Section 1056(e)(2) (119 Stat. 3440) is amended by striking Section and inserting Effective as of December 2, 2002, and as if included in Public Law 107–314 as enacted, section.  
(4)Section 1057 (119 Stat. 3440) is amended— 
(A)in subsection (a)— 
(i)in paragraph (5), by striking 4778,; and  
(ii)in paragraph (6), by striking 4747 and inserting 2651;  
(B)in subsection (b)(3)— 
(i)by striking 109,; and  
(ii)by adding at the end the following new sentence: Section 109 is amended by striking State or Territory, Puerto Rico, the Virgin Islands, or the District of Columbia each place it appears and inserting State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, or the Virgin Islands; and  
(C)in subsection (b)(5)— 
(i)in the language to be struck from section 324 of title 32, United States Code, by striking the comma after Rico; and  
(ii)in the language to be inserted in section 324 of title 32, United States Code, by inserting of after Virgin Islands,.  
(5)Section 1104 (119 Stat. 3448) is amended— 
(A)in subsection (a)(3)(A), by inserting the first place it appears before and inserting; and  
(B)in subsection (c), by striking subsection (c)(1) and inserting subsection (b)(2).  
(6)Section 2806(c)(2)(A) (119 Stat. 3507) is amended in the matter to be struck from and inserted in section 2884(b)(1) of title 10, United States Code, by striking a both places it appears and inserting A.  
(i)Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005The Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375) is amended as follows: 
(1)Section 577(b)(12) (10 U.S.C. 113 note), as amended by section 563(e) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4471) is amended by striking The Secretary shall implement and inserting Implementation of.  
(2)Section 1085 (118 Stat. 2065; 10 U.S.C. 113 note), as amended by section 360(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat 78) is amended by striking subsection (a) and inserting section 360(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 77).  
(j)Bob Stump National Defense Authorization Act for Fiscal Year 2003Section 1032(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2358 note) is amended by striking thereafter,, and inserting thereafter,.  
(k)Weapon Systems Acquisition Reform Act of 2009Effective as of May 22, 2009, and as if included therein as enacted, section 205 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1724) is amended— 
(1)in subsection (a)(1)(B), by striking paragraphs (1) and (2) in the matter to be inserted and inserting paragraphs (1), (2), and (3); and  
(2)in subsection (c), by striking 2433a(c)(3) and inserting 2433a(c)(1)(C).  
(l)Technical correction regarding SBIR extensionSection 9(m)(2) of the Small Business Act (15 U.S.C. 638(m)(2)), as added by section 847(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2420), is amended by striking is authorized and inserting are authorized.  
(m)Technical correction regarding small shipyards and maritime communities assistance programSection 3506 of the National Defense Authorization Act for Fiscal Year 2006, as reinstated by the amendment made by section 1073(c)(14) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2475), is repealed.  
(n)Technical correction regarding DOT maritime heritage propertySection 6(a)(1)(C) of the National Maritime Heritage Act of 1994 (16 U.S.C. 5405(a)(1)(C)), as amended by section 3509 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2721), is amended by striking the date of enactment of the Maritime Administration Authorization Act of 2010 and inserting October 28, 2009.  
(o)Technical correction of citationSection 42 of the Office of Federal Procurement Policy Act (41 U.S.C. 438) is amended— 
(1)in subsection (c)(1) by striking (41 U.S.C. 607(b)) and inserting (41 U.S.C. 607(d)); and  
(2)in subsection (c)(2)(A) by inserting of 1978 after Contract Disputes Act.  
1076.Study on optimal balance of manned and remotely piloted aircraft 
(a)Study 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall commission a study by an independent, non-profit organization on the optimal balance between manned and remotely piloted aircraft of the Armed Forces.  
(2)SelectionThe independent, non-profit organization selected for the study under paragraph (1) shall be qualified on the basis of having performed work in the fields of national security and combat systems.  
(b)Matters includedThe study under subsection (a) shall include the following: 
(1)With respect to each military department, an assessment of the feasibility and desirability of a more rapid transition from manned to remotely piloted aircraft for a range of operations, including combat operations.  
(2)An evaluation of the current ability of each military department to resist attacks mounted by foreign militaries with significant investments in research and development and deployment of remotely piloted aircraft, including an assessment of each military department’s ability to defend against— 
(A)a large enemy force of remotely piloted aircraft; and  
(B)any other relevant scenario involving remotely piloted aircraft that the Secretary determines appropriate.  
(3)An analysis of— 
(A)current and future capabilities of foreign militaries in developing and deploying remotely piloted aircraft; and  
(B)identified vulnerabilities of United States weapons systems to foreign remotely piloted aircraft.  
(4)Conclusions on the matters described in paragraphs (1) through (3) and what the independent, non-profit organization conducting the study determines is the optimal balance of investment in development and deployment of manned versus remotely piloted aircraft.  
(c)ReportNot later than December 1, 2011, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes the study under subsection (a).  
(d)Form 
(1)StudyThe study under subsection (a) shall include a classified annex with respect to the matters described in subsection (b)(3).  
(2)ReportThe report under subsection (c) may include a classified annex.  
(e)Remotely piloted aircraft definedIn this section, the term remotely piloted aircraft means any unmanned aircraft operated remotely, whether within or beyond line-of-sight, including unmanned aerial systems, unmanned aerial vehicles, remotely piloted vehicles, and remotely piloted aircraft.  
1077.Treatment of successor contingency operation to Operation Iraqi FreedomAny law applicable to Operation Iraqi Freedom shall apply in the same manner and to the same extent to the successor contingency operation known as Operation New Dawn, except as specifically provided in this Act, any amendment made by this Act, or any other law enacted after the date of the enactment of this Act.  
1078.Program to assess the utility of non-lethal weapons 
(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense should support the research, development, test, and evaluation, procurement, and fielding of effective non-lethal weapons and technologies explicitly designed to, with respect to counterinsurgency operations, reduce military casualties and fatalities, improve military mission accomplishment and operational effectiveness, reduce civilian casualties and fatalities, and minimize undesired damage to property and the environment.  
(b)Program required 
(1)Demonstration and assessmentThe Secretary of Defense, acting through the Executive Agent for Non-lethal Weapons and in coordination with the Secretaries of the military departments and the combatant commanders, shall carry out a program to demonstrate and assess the utility and effectiveness of non-lethal weapons to provide escalation of force options in counter-insurgency operations.  
(2)Non-lethal weapons evaluatedIn evaluating non-lethal weapons under the program under this subsection, the Secretary shall include non-lethal weapons designed for counter-personnel and counter-materiel missions.  
(c)Report 
(1)Report requiredNot later than October 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report on the role and utility of non-lethal weapons and technologies in counterinsurgency operations.  
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A description of the results of any demonstrations and assessments of non-lethal weapons conducted during fiscal year 2011.  
(B)A description of the Secretary’s plans for any demonstrations and assessments of non-lethal weapons to be conducted during fiscal years 2012 and 2013.  
(C)A description of the extent to which non-lethal weapons doctrine, training, and employment include the use of strategic communications strategies to enable the effective employment of non-lethal weapons.  
(D)A description of the input of the military departments in developing concepts of operations and tactics, techniques, and procedures for incorporating non-lethal weapons into the current escalation of force procedures of each department.  
(E)A description of the extent to which non-lethal weapons and technologies are integrated into the standard equipment and training of military units.  
1079.Sense of Congress on strategic nuclear force reductionsIt is the sense of Congress that no action should be taken to implement the reduction of the strategic nuclear forces of the United States below the levels described in the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms signed on April 8, 2010 (commonly known as the New START Treaty), unless the President submits to the congressional defense committees a report on such reduction, including— 
(1)the justification for such reduction;  
(2)an assessment of the strategic environment, threat, and policy and the technical and operational implications of such reduction; and  
(3)written certification by the President that— 
(A)either— 
(i)the strategic environment or the assessment of the threat allows for such reduction; or  
(ii)technical measures to provide a commensurate or better level of safety, security, and reliability as before such reduction have been implemented for the remaining strategic nuclear forces of the United States;  
(B)the remaining strategic nuclear forces of the United States provide a sufficient means of protection against unforeseen technical challenges and geopolitical events;  
(C)such reduction is compensated by other measures (such as nuclear modernization, conventional forces, and missile defense) that together provide a commensurate or better deterrence capability and level of credibility as before such reduction; and  
(D)measures to modernize the nuclear weapons complex are being implemented (or have been implemented) to provide a sufficiently responsive infrastructure to support the remaining strategic nuclear forces of the United States.  
XICivilian Personnel Matters 
 
Sec. 1101. Clarification of authorities at personnel demonstration laboratories. 
Sec. 1102. Requirements for Department of Defense senior mentors. 
Sec. 1103. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1104. Extension and modification of enhanced Department of Defense appointment and compensation authority for personnel for care and treatment of wounded and injured members of the Armed Forces. 
Sec. 1105. Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier forward deployed in Japan.  
1101.Clarification of authorities at personnel demonstration laboratories 
(a)Clarification of applicability of direct hire authoritySection 1108 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4618; 10 U.S.C. 1580 note) is amended— 
(1)in subsection (b), by striking identified and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory.; and  
(2)in subsection (c), by striking 2 percent and inserting 5 percent.  
(b)Clarification of applicability of full implementation requirementSection 1107 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 357; 10 U.S.C. 2358 note) is amended— 
(1)in subsection (a), by striking that are exempted by and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as Department of Defense science and technology reinvention laboratories.; and  
(2)in subsection (c), by striking as enumerated in and all that follows and inserting designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486) as a Department of Defense science and technology reinvention laboratory..  
(c)Correction to section referenceSection 1121 of the National Defense Authorization Act for Fiscal Year 2010 (123 Stat. 2505) is amended— 
(1)in subsection (a), by striking Section 9902(h) of title 5, United States Code and inserting Section 9902(g) of title 5, United States Code, as redesignated by section 1113(b)(1)(B); and  
(2)in subsection (b), by striking section 9902(h) of such title 5 and inserting such section.  
(d)Effective date 
(1)Except as provided in paragraph (2), the amendments made by this section shall take effect as of October 28, 2009.  
(2)The amendment made by subsection (a)(2) shall take effect as of the date of enactment of this Act.  
1102.Requirements for Department of Defense senior mentors 
(a)In generalThe Secretary of Defense shall issue appropriate policies and procedures to ensure that all senior mentors employed by the Department of Defense are— 
(1)hired as highly qualified experts under section 9903 of title 5, United States Code; and  
(2)required to comply with all applicable Federal laws and regulations on personnel and ethics matters.  
(b)Senior mentor definedIn this section, the term senior mentor means a retired flag, general, or other military officer or retired senior civilian official who provides expert experience-based mentoring, teaching, training, advice, and recommendations to senior military officers, staffs, and students as they participate in war games, warfighting courses, operational planning, operational exercises, and decision-making exercises.  
1103.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasEffective January 1, 2011, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as amended by section 1106(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2487), is further amended by striking calendar years 2009 and 2010 and inserting calendar years 2009 through 2011.  
1104.Extension and modification of enhanced Department of Defense appointment and compensation authority for personnel for care and treatment of wounded and injured members of the Armed Forces 
(a)Designation of occupations covered by recruitment and appointment authoritySubsection (a)(2) of section 1599c of title 10, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)in clause (i), by striking shortage category positions and inserting a shortage category occupation or critical need occupation; and  
(B)in clause (ii), by striking highly qualified persons directly and inserting qualified persons directly in the competitive service; and  
(2)by adding at the end the following new subparagraph: 
 
(C)Any designation by the Secretary for purposes of subparagraph (A)(i) shall be based on an analysis of current and future Department of Defense workforce requirements. .  
(b)ExtensionSubsection (c) of such section is amended— 
(1)in paragraph (1)— 
(A)by inserting under subsection (a)(1) after Secretary of Defense; and  
(B)by striking September 30, 2012 and inserting December 31, 2015; and  
(2)in paragraph (2), by striking September 30, 2012 and inserting December 31, 2015.  
1105.Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear aircraft carrier forward deployed in Japan 
(a)Overtime pay at time-and-a-half rateSection 5542(a) of title 5, United States Code, is amended by adding at the end the following new paragraph: 
 
(6) 
(A)Notwithstanding paragraphs (1) and (2), for an employee of the Department of the Navy who is assigned to temporary duty to perform work aboard, or dockside in direct support of, the nuclear aircraft carrier that is forward deployed in Japan and who would be nonexempt under the Fair Labor Standards Act but for the application of the foreign area exemption in section 13(f) of that Act (29 U.S.C. 213(f)), the overtime hourly rate of pay is an amount equal to one and one-half times the hourly rate of basic pay of the employee, and all that amount is premium pay.  
(B)Subparagraph (A) shall expire on September 30, 2014. .  
(b)Reports 
(1)Secretary of Navy reportNot later than September 30, 2013, the Secretary of the Navy shall submit to the Secretary of Defense and the Director of the Office of Personnel Management a report that— 
(A)describes the use of the authority under paragraph (6) of section 5542(a) of title 5, United States Code, as added by subsection (a), including associated costs, and including an evaluation of the extent to which exercise of the authority helped the Navy in meeting its mission; and  
(B)provides a recommendation on whether an extension of the provisions of that paragraph is needed.  
(2)Report to CongressNot later than March 31, 2014, the Director of the Office of Personnel Management shall submit to the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Oversight and Governmental Reform of the House of Representatives a report that— 
(A)addresses the use of paragraph (6) of section 5542(a) of title 5, United States Code, as so added, including associated costs, and including an evaluation of the extent to which exercise of the authority helped the Navy in meeting its mission;  
(B)describes the extent to which other employees experience the same circumstances as were experienced by those described in that paragraph before its enactment;  
(C)provides an analysis of the advantages and disadvantages that would be anticipated from extending the expiration date of the authority under that paragraph, and from expanding the authority under that paragraph to include other employees; and  
(D)conveys the report of the Secretary of the Navy referred to in paragraph (1).  
XIIMatters relating to foreign nations 
 
Subtitle A—Assistance and training 
Sec. 1201. Expansion of authority for support of special operations to combat terrorism. 
Sec. 1202. Addition of allied government agencies to enhanced logistics interoperability authority. 
Sec. 1203. Expansion of temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to certain foreign forces for personnel protection and survivability. 
Sec. 1204. Authority to pay personnel expenses in connection with African cooperation. 
Sec. 1205. Authority to build the capacity of Yemen Ministry of Interior Counter Terrorism Forces. 
Sec. 1206. Air Force scholarships for Partnership for Peace nations to participate in the Euro-NATO Joint Jet Pilot Training program. 
Sec. 1207. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan 
Sec. 1211. Limitation on availability of funds for certain purposes relating to Iraq. 
Sec. 1212. One-year extension and modification of Commanders’ Emergency Response Program. 
Sec. 1213. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1214. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan. 
Sec. 1215. No permanent military bases in Afghanistan. 
Sec. 1216. Authority to use funds for reintegration activities in Afghanistan. 
Sec. 1217. Authority to establish a program to develop and carry out infrastructure projects in Afghanistan. 
Sec. 1218. Extension of logistical support for coalition forces supporting operations in Iraq and Afghanistan. 
Sec. 1219. Recommendations on oversight of contractors engaged in activities relating to Afghanistan. 
Sec. 1220. Extension and modification of Pakistan Counterinsurgency Fund. 
Subtitle C—Reports and other matters 
Sec. 1231. One-year extension of report on progress toward security and stability in Afghanistan. 
Sec. 1232. Two-year extension of United States plan for sustaining the Afghanistan National Security Forces. 
Sec. 1233. Modification of report on responsible redeployment of United States Armed Forces from Iraq. 
Sec. 1234. Report on Department of Defense support for coalition operations. 
Sec. 1235. Reports on police training programs. 
Sec. 1236. Report on certain Iraqis affiliated with the United States. 
Sec. 1237. Report on Department of Defense’s plans to reform the export control system. 
Sec. 1238. Report on United States efforts to defend against threats posed by the anti-access and area-denial capabilities of certain nation-states. 
Sec. 1239. Defense Science Board report on Department of Defense strategy to counter violent extremism outside the United States. 
Sec. 1240. Report on merits of an Incidents at Sea agreement between the United States, Iran, and certain other countries. 
Sec. 1241. Requirement to monitor and evaluate Department of Defense activities to counter violent extremism in Africa. 
Sec. 1242. NATO Special Operations Headquarters. 
Sec. 1243. National Military Strategy to Counter Iran and required briefings.  
AAssistance and training 
1201.Expansion of authority for support of special operations to combat terrorismSection 1208(a) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section 1202(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2511), is further amended by striking $40,000,000 and inserting $45,000,000.  
1202.Addition of allied government agencies to enhanced logistics interoperability authority 
(a)Enhanced interoperability authoritySubsection (a) of section 127d of title 10, United States Code, is amended— 
(1)by inserting (1) before Subject to;  
(2)by inserting of the United States after armed forces;  
(3)by striking the second sentence; and  
(4)by adding at the end the following new paragraphs: 
 
(2)In addition to any logistic support, supplies, and services provided under paragraph (1), the Secretary may provide logistic support, supplies, and services to allied forces solely for the purpose of enhancing the interoperability of the logistical support systems of military forces participating in combined operations with the United States in order to facilitate such operations. Such logistic support, supplies, and services may also be provided under this paragraph to a nonmilitary logistics, security, or similar agency of an allied government if such provision would directly benefit the armed forces of the United States.  
(3)Provision of support, supplies, and services pursuant to paragraph (1) or (2) may be made only with the concurrence of the Secretary of State. .  
(b)Conforming amendmentsSuch section is further amended— 
(1)in subsection (b), by striking subsection (a) in paragraphs (1) and (2) and inserting subsection (a)(1); and  
(2)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking Except as provided in paragraph (2), the and inserting The; and  
(ii)by striking this section and inserting subsection (a)(1); and  
(B)in paragraph (2), by striking In addition and all that follows through fiscal year, and inserting The value of the logistic support, supplies, and services provided under subsection (a)(2) in any fiscal year may not.  
1203.Expansion of temporary authority to use acquisition and cross-servicing agreements to lend certain military equipment to certain foreign forces for personnel protection and survivability 
(a)Expansion for training for deploymentParagraph (3) of section 1202(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2412), as most recently amended by section 1252(a) of the National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–181; 122 Stat. 402), is further amended— 
(1)by striking only in Iraq or Afghanistan, or in a peacekeeping operation described in paragraph (1), as applicable, and; and  
(2)by striking those forces. and inserting “those forces and only— 
 
(A)in Iraq or Afghanistan;  
(B)in a peacekeeping operation described in paragraph (1); or  
(C)in connection with the training of those forces to be deployed to Iraq, Afghanistan, or a peacekeeping operation described in paragraph (1) for such deployment. .  
(b)Notice and wait on exercise of additional authoritySuch section is further amended by adding at the end the following new paragraph: 
 
(5)Notice and wait on provision of equipment for certain purposesEquipment may not be provided under paragraph (1) in connection with training as specified in paragraph (3)(C) until 15 days after the date on which the Secretary of Defense submits to the specified congressional committees written notice on the provision of such equipment for such purpose. .  
1204.Authority to pay personnel expenses in connection with African cooperation 
(a)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1050 the following new section: 
 
1050a.African cooperation: payment of personnel expensesThe Secretary of Defense or the Secretary of a military department may pay the travel, subsistence, and special compensation of officers and students of African countries and other expenses that the Secretary considers necessary for African cooperation. .  
(b)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by inserting after the item relating to section 1050 the following new item: 
 
 
1050a. African cooperation: payment of personnel expenses.  .  
1205.Authority to build the capacity of Yemen Ministry of Interior Counter Terrorism Forces 
(a)AuthorityThe Secretary of Defense may, with the concurrence of the Secretary of State, provide assistance during fiscal year 2011 to enhance the ability of the Yemen Ministry of Interior Counter Terrorism Forces to conduct counterterrorism operations against al Qaeda in the Arabian Peninsula and its affiliates.  
(b)Types of Assistance 
(1)Authorized elementsAssistance under subsection (a) may include the provision of equipment, supplies, and training.  
(2)Required elementsAssistance under subsection (a) shall be provided in a manner that promotes— 
(A)observance of and respect for human rights and fundamental freedoms; and  
(B)respect for legitimate civilian authority in Yemen.  
(3)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in this subsection that is otherwise prohibited by any provision of law.  
(c)FundingOf the amount authorized to be appropriated by section 301 for operation and maintenance for fiscal year 2011, $75,000,000 may be utilized to provide assistance under subsection (a).  
(d)Notice to Congress 
(1)In generalNot less than 15 days before providing assistance under subsection (a), the Secretary of Defense shall submit to the committees of Congress specified in paragraph (2) a notice setting forth the assistance to be provided, including the types of such assistance, the budget for such assistance, and the completion date for the provision of such assistance.  
(2)Committees of congressThe committees of Congress specified in this paragraph are— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and  
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.  
1206.Air Force scholarships for Partnership for Peace nations to participate in the Euro-NATO Joint Jet Pilot Training program 
(a)Establishment of Scholarship ProgramThe Secretary of the Air Force may establish and maintain a demonstration scholarship program to allow personnel of the air forces of countries that are signatories of the Partnership for Peace Framework Document to receive undergraduate pilot training and necessary related training through the Euro-NATO Joint Jet Pilot Training (ENJJPT) program. The Secretary of the Air Force shall establish the program pursuant to regulations prescribed by the Secretary of Defense in consultation with the Secretary of State.  
(b)Transportation, Supplies, and AllowanceUnder such conditions as the Secretary of the Air Force may prescribe, the Secretary may provide to a person receiving a scholarship under the scholarship program— 
(1)transportation incident to the training received under the ENJJPT program;  
(2)supplies and equipment to be used during the training;  
(3)flight clothing and other special clothing required for the training;  
(4)billeting, food, and health services; and  
(5)a living allowance at a rate to be prescribed by the Secretary, taking into account the amount of living allowances authorized for a member of the Armed Forces of the United States under similar circumstances.  
(c)Relation to Euro-NATO Joint Jet Pilot Training Program 
(1)Enjjpt steering committee authorityNothing in this section shall be construed or interpreted to supersede the authority of the ENJJPT Steering Committee under the ENJJPT Memorandum of Understanding. Pursuant to the ENJJPT Memorandum of Understanding, the ENJJPT Steering Committee may resolve to forbid any airman or airmen from a Partnership for Peace nation to participate in the Euro-NATO Joint Jet Pilot Training program under the authority of a scholarship under this section.  
(2)No representationCountries whose air force personnel receive scholarships under the scholarship program shall not have privilege of ENJJPT Steering Committee representation.  
(d)Limitation on Eligible CountriesThe Secretary of the Air Force may not use the authority in subsection (a) to provide assistance described in subsection (b) to any foreign country that is otherwise prohibited from receiving such type of assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or any other provision of law.  
(e)Cost-sharingFor purposes of ENJJPT cost-sharing, personnel of an air force of a foreign country who receive a scholarship under the scholarship program may be counted as United States pilots.  
(f)Progress ReportNot later than February 1, 2012, the Secretary of the Air Force shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the status of the demonstration program, including the opinion of the Secretary and NATO allies on the benefits of the program and whether or not to permanently authorize the program or extend the program beyond fiscal year 2012. The report shall specify the following: 
(1)The countries participating in the scholarship program.  
(2)The total number of foreign pilots who received scholarships under the scholarship program.  
(3)The amount expended on scholarships under the scholarship program.  
(4)The source of funding for scholarships under the scholarship program.  
(g)DurationNo scholarship may be awarded under the scholarship program after September 30, 2012.  
(h)Funding SourceAmounts to award scholarships under the scholarship program shall be derived from amounts authorized to be appropriated for operation and maintenance for the Air Force.  
1207.Modification and extension of authorities relating to program to build the capacity of foreign military forces 
(a)Temporary limitation on amount for building capacity to participate in or support military and stability operations 
(1)In generalSubsection (c)(5) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as added by section 1206(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2514), is further amended— 
(A)by striking and not more than and inserting not more than; and  
(B)by inserting after fiscal year 2011 the following: , and not more than $100,000,000 may be used during fiscal year 2012.  
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply with respect to programs under subsection (a) of such section that begin on or after that date.  
(b)One-year extension of authoritySubsection (g) of such section, as most recently amended by section 1206(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended by— 
(1)by striking September 30, 2011 and inserting September 30, 2012; and  
(2)by striking fiscal years 2006 through 2011 and inserting fiscal years 2006 through 2012.  
BMatters relating to Iraq, Afghanistan, and Pakistan 
1211.Limitation on availability of funds for certain purposes relating to IraqNo funds appropriated pursuant to an authorization of appropriations in this Act may be obligated or expended for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
(2)To exercise United States control of the oil resources of Iraq.  
1212.One-year extension and modification of Commanders’ Emergency Response Program 
(a)One-year extension of CERP authoritySubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2518), is further amended— 
(1)in the subsection heading, by striking Fiscal year 2010 and inserting Fiscal year 2011;  
(2)by striking fiscal year 2010 and inserting fiscal year 2011; and  
(3)by striking operation and maintenance and all that follows and inserting 
 operation and maintenance— 
(1)not to exceed $100,000,000 may be used by the Secretary of Defense in such fiscal year to provide funds for the Commanders’ Emergency Response Program in Iraq; and  
(2)not to exceed $400,000,000 may be used by the Secretary of Defense in such fiscal year to provide funds for the Commanders’ Emergency Response Program in Afghanistan. .  
(b)Quarterly reportsSubsection (a) of such section, as so amended, is further amended— 
(1)by redesignating paragraph (3) as paragraph (4); and  
(2)by inserting after paragraph (2) the following new paragraph: 
 
(3)Form of reportsEach report required under paragraph (1) shall be submitted, at a minimum, in a searchable electronic format that enables the congressional defense committees to sort the report by amount expended, location of each project, type of project, or any other field of data that is included in the report. .  
(c)Restriction on amount of payments; notificationSuch section, as so amended, is further amended— 
(1)by redesignating subsection (g) as subsection (i); and  
(2)by inserting after subsection (f) the following new subsections: 
 
(g)Restriction on amount of paymentsFunds made available under this section for the Commanders’ Emergency Response Program may not be obligated or expended to carry out any project if the total amount of funds made available for the purpose of carrying out the project, including any ancillary or related elements of the project, exceeds $20,000,000.  
(h)NotificationNot less than 15 days before obligating or expending funds made available under this section for the Commanders’ Emergency Response Program for a project in Afghanistan with a total anticipated cost of $5,000,000 or more, the Secretary of Defense shall submit to the congressional defense committees a written notice containing the following information: 
(1)The location, nature, and purpose of the proposed project, including how the project is intended to advance the military campaign plan for Afghanistan.  
(2)The budget and implementation timeline for the proposed project, including any other funding under the Commanders’ Emergency Response Program that has been or is anticipated to be contributed to the completion of the project.  
(3)A plan for the sustainment of the proposed project, including any agreement with either the Government of Afghanistan, a department or agency of the United States Government other than the Department of Defense, or a third party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project .  
(d)DefinitionSubsection (i) of such section, as redesignated by subsection (c)(1) of this section, is amended by striking means the program and all that follows and inserting 
 means the program that— 
(1)authorizes United States military commanders to carry out small-scale projects designed to meet urgent humanitarian relief requirements or urgent reconstruction requirements within their areas of responsibility; and  
(2)provides an immediate and direct benefit to the people of Iraq or Afghanistan. .  
1213.Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2519), is further amended by striking section 1509(5) of the National Defense Authorization Act for Fiscal Year 2010 and inserting section 1510 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.  
(b)Limitation on AmountSubsection (d)(1) of such section, as so amended, is further amended in the second sentence by inserting or 2011 after fiscal year 2010.  
(c)Exception from notice to Congress requirementsSubsection (e) of such section, as so amended, is further amended— 
(1)by striking (e) Notice to Congress.—The Secretary of Defense and inserting the following: 
 
(e)Notice to Congress 
(1)In generalExcept as provided in paragraph (2), the Secretary of Defense ; and  
(2)by adding at the end the following new paragraph: 
 
(2)ExceptionThe requirement to provide notice under paragraph (1) shall not apply with respect to a reimbursement for access based on an international agreement. .  
(d)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2010, is further amended by striking September 30, 2011 and inserting September 30, 2012.  
1214.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Iraq and Afghanistan 
(a)Extension of authoritySubsection (h) of section 1234 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2532) is amended by striking September 30, 2010 and inserting December 31, 2011.  
(b)Quarterly reportsSubsection (f)(1) of such section is amended by striking during fiscal year 2010 and inserting through March 31, 2012.  
1215.No permanent military bases in AfghanistanNone of the funds authorized to be appropriated by this Act may be obligated or expended by the United States Government to establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.  
1216.Authority to use funds for reintegration activities in Afghanistan 
(a)AuthorityThe Secretary of Defense, with the concurrence of the Secretary of State, may utilize not more than $50,000,000 from funds made available to the Department of Defense for operation and maintenance for fiscal year 2011 to support the reintegration into Afghan society of those individuals who pledge— 
(1)to cease all support for the insurgency in Afghanistan;  
(2)to live in accordance with the Constitution of Afghanistan;  
(3)to cease violence against the Government of Afghanistan and its international partners; and  
(4)that they do not have material ties to al Qaeda or affiliated transnational terrorist organizations.  
(b)Submission of guidance 
(1)Initial submissionNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a copy of the guidance issued by the Secretary or the Secretary’s designee concerning the allocation of funds utilizing the authority of subsection (a). Such guidance shall include— 
(A)mechanisms for coordination with the Government of Afghanistan and other United States Government departments and agencies as appropriate; and  
(B)mechanisms to track rates of recidivism among individuals described in subsection (a).  
(2)ModificationsIf the guidance in effect for the purpose stated in paragraph (1) is modified, the Secretary of Defense shall submit to the congressional defense committees a copy of the modification not later than 15 days after the date on which such modification is made.  
(c)ReportsNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report on activities carried out utilizing the authority of subsection (a).  
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and  
(2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.  
(e)ExpirationThe authority to utilize funds under subsection (a) shall expire at the close of December 31, 2011.  
1217.Authority to establish a program to develop and carry out infrastructure projects in Afghanistan 
(a)AuthorityThe Secretary of Defense and the Secretary of State are authorized to establish a program to develop and carry out infrastructure projects in Afghanistan in accordance with the requirements of this section.  
(b)Formulation and execution of program 
(1)In generalThe Secretary of State and the Secretary of Defense shall jointly develop any project under the program authorized under subsection (a). Except as provided in paragraph (2), the Secretary of State, in coordination with the Secretary of Defense, shall implement any project under the program authorized under subsection (a).  
(2)ExceptionThe Secretary of Defense shall implement a project under the program authorized under subsection (a) if the Secretary of Defense and the Secretary of State jointly determine that the Secretary of Defense should implement the project.  
(c)Types of projectsInfrastructure projects under the program authorized under subsection (a) may include— 
(1)water, power, and transportation projects; and  
(2)other projects in support of the counterinsurgency strategy in Afghanistan.  
(d)Authority in addition to other authoritiesThe authority to establish the program and develop and carry out infrastructure projects under subsection (a) is in addition to any other authority to provide assistance to foreign countries.  
(e)Applicability of certain administrative provisions 
(1)In generalThe administrative provisions of chapter 2 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2381 et seq.) shall apply to funds made available to the Secretary of State for purposes of carrying out infrastructure projects under the program authorized under subsection (a) to the same extent and in the same manner as such administrative provisions apply to funds made available to carry out part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).  
(2)Gifts, etcThe Secretary of Defense and the Secretary of State may accept and use in furtherance of the purposes of this section, money, funds, property, and services of any kind made available by gift, devise, bequest, grant, or otherwise for such purposes.  
(f)Funding 
(1)In generalThe Secretary of Defense may use up to $400,000,000 of funds made available to the Department of Defense for operation and maintenance for fiscal year 2011 to carry out the program authorized under subsection (a).  
(2)AvailabilityFunds made available by paragraph (1) are authorized to remain available until September 30, 2012.  
(g)Congressional notificationThe Secretary of Defense shall notify the appropriate congressional committees not less than 30 days before obligating or expending funds to carry out a project or transferring funds to the Secretary of State for the purpose of implementing a project under the program authorized under subsection (a). Such notification shall be in writing and contain a description of the details of the proposed project, including— 
(1)a plan for the sustainment of the project; and  
(2)a description of how the project supports the counterinsurgency strategy in Afghanistan.  
(h)Return of unexpended funds 
(1)In generalAny unexpended funds transferred to the Secretary of State for the purpose of implementing a project under the program authorized under subsection (a) shall be returned to the Secretary of Defense if the Secretary of State, in coordination with the Secretary of Defense, determines that the project cannot be implemented for any reason or that the project no longer supports the counterinsurgency strategy in Afghanistan.  
(2)AvailabilityAny funds returned to the Secretary of Defense under this subsection shall be available for use under this section and shall be treated in the same manner as funds not transferred to the Secretary of State.  
(i)Reports 
(1)Report requiredNot later than 30 days after the end of each fiscal year in which funds are obligated, expended, or transferred under the program authorized under subsection (a), the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report regarding implementation of the program during such fiscal year.  
(2)Matters to be includedThe report required under paragraph (1) shall include the following: 
(A)The allocation and use of funds under the program during the fiscal year.  
(B)A description of each project for which funds were expended or transferred during the fiscal year.  
(j)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and  
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.  
1218.Extension of logistical support for coalition forces supporting operations in Iraq and AfghanistanSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394) is amended by striking fiscal year 2008 each place it appears and inserting fiscal year 2011.  
1219.Recommendations on oversight of contractors engaged in activities relating to Afghanistan 
(a)Recommendations requiredNot later than 90 days after the date of the enactment of this Act, the Special Inspector General for Afghanistan Reconstruction shall, in consultation with the Inspector General of the Department of Defense, the Inspector General of the United States Agency for International Development, and the Inspector General of the Department of State— 
(1)issue recommendations on measures to increase oversight of contractors engaged in activities relating to Afghanistan;  
(2)report on the status of efforts of the Department of Defense, the United States Agency for International Development, and the Department of State to implement existing recommendations regarding oversight of such contractors; and  
(3)report on the extent to which military and security contractors or subcontractors engaged in activities relating to Afghanistan have been responsible for the deaths of Afghan civilians.  
(b)Elements of recommendationsThe recommendations issued under subsection (a)(1) shall include recommendations for reducing the reliance of the United States on— 
(1)military and security contractors or subcontractors engaged in activities relating to Afghanistan that have been responsible for the deaths of Afghan civilians; and  
(2)Afghan militias or other armed groups that are not part of the Afghan National Security Forces.  
1220.Extension and modification of Pakistan Counterinsurgency Fund 
(a)ExtensionSubsection (h) of section 1224 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2521) is amended by striking September 30, 2010 both places it appears and inserting September 30, 2011.  
(b)Required elements of assistanceSubsection (b) of such section is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and  
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)Required elements of assistanceAssistance provided to the security forces of Pakistan under this section in a fiscal year after fiscal year 2010 shall be provided in a manner that promotes— 
(A)observance of and respect for human rights and fundamental freedoms; and  
(B)respect for legitimate civilian authority within Pakistan. .  
CReports and other matters 
1231.One-year extension of report on progress toward security and stability in AfghanistanSection 1230(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as amended by section 1236 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2535), is further amended by striking 2011 and inserting 2012.  
1232.Two-year extension of United States plan for sustaining the Afghanistan National Security ForcesSection 1231(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 390) is amended by striking 2010 and inserting 2012.  
1233.Modification of report on responsible redeployment of United States Armed Forces from Iraq 
(a)Report requiredSubsection (a) of section 1227 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2525; 50 U.S.C. 1541 note) is amended— 
(1)by striking December 31, 2009 and inserting December 31, 2010; and  
(2)by striking 90 days thereafter and inserting 180 days thereafter.  
(b)ElementsSubsection (b) of such section is amended— 
(1)in paragraph (5), by striking Multi-National Force–Iraq each place it occurs and inserting United States Forces–Iraq; and  
(2)by adding at the end the following: 
 
(6)An assessment of progress to transfer responsibility of programs, projects, and activities carried out in Iraq by the Department of Defense to other United States Government departments and agencies, international or nongovernmental entities, or the Government of Iraq. The assessment should include a description of the numbers and categories of programs, projects, and activities for which such other entities have taken responsibility or which have been discontinued by the Department of Defense. The assessment should also include a discussion of any difficulties or barriers in transitioning such programs, projects, and activities and what, if any, solutions have been developed to address such difficulties or barriers.  
(7)An assessment of progress toward the goal of building the minimum essential capabilities of the Ministry of Defense and the Ministry of the Interior of Iraq, including a description of— 
(A)such capabilities both extant and remaining to be developed;  
(B)major equipment necessary to achieve such capabilities;  
(C)the level and type of support provided by the United States to address shortfalls in such capabilities; and  
(D)the level of commitment, both financial and political, made by the Government of Iraq to develop such capabilities, including a discussion of resources used by the Government of Iraq to develop capabilities that the Secretary determines are not minimum essential capabilities for purposes of this paragraph.  
(8)A listing and assessment of the anticipated level and type of support to be provided by United States special operations forces to the Government of Iraq and Iraqi special operations forces during the redeployment of United States conventional forces from Iraq. The assessment should include a listing of anticipated critical support from general purpose forces required by United States special operations forces and Iraqi special operations forces. The assessment should also include combat support, including rotary aircraft and intelligence, surveillance, and reconnaissance assets, combat service support, and contractor support needed through December 31, 2011. .  
(c)Secretary of State commentsSuch section is further amended by striking subsection (c) and inserting the following: 
 
(c)Secretary of State commentsPrior to submitting the report required under subsection (a), the Secretary of Defense shall provide a copy of the report to the Secretary of State for review. At the request of the Secretary of State, the Secretary of Defense shall include an appendix to the report which contains any comments or additional information that the Secretary of State requests. .  
(d)FormSubsection (d) of such section is amended by striking , whether or not included in another report on Iraq submitted to Congress by the Secretary of Defense,.  
(e)TerminationSuch section is further amended by adding at the end the following: 
 
(f)TerminationThe requirement to submit the report required under subsection (a) shall terminate on September 30, 2012. .  
(f)Repeal of other reporting requirementsThe following provisions of law are hereby repealed: 
(1)Section 1227 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3465; 50 U.S.C. 1541 note) (as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 373)).  
(2)Section 1225 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 375).  
1234.Report on Department of Defense support for coalition operations 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the implementation of the coalition support authorities of the Department of Defense during Operation Iraqi Freedom and Operation Enduring Freedom.  
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the purpose and use of each coalition support authority of the Department of Defense.  
(2)For the period of Operation Enduring Freedom ending on September 30, 2010, a summary of the amount of training, equipment, services, or other assistance provided or loaned under any coalition support authority of the Department of Defense set forth, for each such authority, by amount provided or loaned during each fiscal year of such period for each recipient country.  
(3)For the period of Operation Iraqi Freedom ending on September 30, 2010, a summary of the amount of training, equipment, services, or other assistance provided or loaned under any coalition support authority of the Department of Defense set forth, for each such authority, by amount provided or loaned during each fiscal year of such period for each recipient country.  
(4)An assessment of the effectiveness of each coalition support authority of the Department of Defense in meeting its intended purpose.  
(5)For each recipient country of coalition support under a coalition support authority of the Department of Defense— 
(A)a description of the contribution of such country to coalition operations in Operation Enduring Freedom or Operating Iraqi Freedom; and  
(B)an assessment of the extent to which coalition support provided by the United States enhanced the ability of such country to participate in coalition operations in Operation Enduring Freedom or Operating Iraqi Freedom.  
(6)A description of the actions taken by the Department Defense to eliminate duplication and overlap in coalition support provided under the coalition support authorities of the Department of Defense.  
(7)An assessment by the Secretary of Defense whether there is an ongoing need for each coalition support authority of the Department of Defense, and an estimate of the anticipated future demand for coalition support under such coalition support authorities.  
(c)Coalition support authorities of the Department of Defense definedIn this section, the term coalition support authorities of the Department of Defense means the following: 
(1)Coalition Support Funds, including the authority to provide specialized training and loan specialized equipment under the Coalition Support Fund (commonly referred to as the Coalition Readiness Support Program).  
(2)Lift and sustain authority under appropriations Acts or under section 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394).  
(3)Global lift and sustain authority under section 127c of title 10, United States Code.  
(4)The authority to provide logistic support, supplies, and services to allied forces participating in combined operations under section 127d of title 10, United States Code.  
(5)The temporary authority to lend significant military equipment under acquisition and cross-servicing agreements pursuant to section 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).  
(6)The authority under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163) to provide assistance to build the capacity of foreign nations to support military or stability operations in which the United States Armed Forces are a participant.  
(7)Any other authority that the Secretary of Defense designates as a coalition support authority of the Department of Defense for purposes of the report required by subsection (a).  
1235.Reports on police training programs 
(a)DoD Inspector General report on Afghan National Police training program 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall, in consultation with the Inspector General of the Department of State, submit to the appropriate committees of Congress a report on the Afghan National Police training program.  
(2)ReviewIn preparing the report required by paragraph (1), the Inspector General of the Department of Defense shall conduct a review of the Afghan National Police training program that focuses on developments since the Inspector General of the Department of Defense and the Inspector General of the Department of State released the report entitled Department of Defense Obligations and Expenditures of Funds Provided to the Department of State for the Training and Mentoring of the Afghan National Police (DODIG Report No. D–2010–042, DOSIG Report No. MERO–A–10–06, February 9, 2010).  
(3)Elements of reportThe report required by paragraph (1) shall include the following: 
(A)A description of the components, planning, and scope of the Afghan National Police training program since the United States assumed control of the program in 2003.  
(B)A description of the cost to the United States of the Afghan National Police training program, including the source and amount of funding, and a description of the allocation of responsibility between the Department of Defense and the Department of State for funding the program.  
(C)A description of the allocation of responsibility between the Department of Defense and the Department of State for the oversight and execution of the program.  
(D)A description of the personnel and staffing requirements for overseeing and executing the program, both in the United States and in theater, including United States civilian government and military personnel, contractor personnel, and nongovernmental personnel, and non-United States civilian and military personnel, contractor personnel, and nongovernmental personnel.  
(E)An assessment of the cost, performance metrics, and planning associated with the transfer of administration of the contract for the Afghan National Police training program from the Department of State to the Department of Defense.  
(b)GAO report on use of Government personnel rather than contractors for training Afghan National Police 
(1)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the use of United States Government personnel rather than contractors for the training of the Afghan National Police.  
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)A description of the roles and responsibilities of contractors and United States Government personnel in the Afghan National Police training program and a description of how the division of roles and responsibilities between such contractors and personnel has been determined.  
(B)An assessment of the relative advantages and disadvantages of using contractors or United States Government personnel in the Afghan National Police training program, including an assessment of— 
(i)the shortfalls and inefficiencies, if any, in contractor performance in the program; and  
(ii)options for leveraging United States Government resources and capacity to address the shortfalls and inefficiencies described in clause (i) and to better address current and future needs under the program.  
(C)An assessment of the factors, such as oversight, cost considerations, performance, policy, and other factors, that would be impacted by transferring responsibilities for the performance of the Afghan National Police training program from contractors to United States Government personnel.  
(D)A review of the lessons learned from the execution and oversight of the police training program in Iraq, and any other relevant police training programs led by the Department of Defense, regarding the relative advantages and disadvantages of using United States Government personnel or contractors to carry out police training programs for foreign nations.  
(c)Report on Government police training and equipping programs 
(1)ReportNot later than 1 year after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report on United States Government police training and equipping programs outside the United States.  
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)A list of all United States Government departments and agencies involved in implementing police training and equipping programs.  
(B)A description of the scope, size, and components of all police training and equipping programs for fiscal years 2010 and 2011, to include for each such program— 
(i)the name of each country that received assistance under the program;  
(ii)the types of recipient nation units receiving such assistance, including national police, gendarmerie, counternarcotics police, counterterrorism police, Formed Police Units, border security, and customs;  
(iii)the purpose and objectives of the program;  
(iv)the funding and personnel levels for the program in each such fiscal year;  
(v)the authority under which the program is conducted;  
(vi)the name of the United States Government department or agency with lead responsibility for the program and the mechanisms for oversight of the program;  
(vii)the extent to which the program is implemented by contractors or United States Government personnel; and  
(viii)the metrics for measuring the results of the program.  
(C)An assessment of the requirements for police training and equipping programs, and what changes, if any, are required to improve the capacity of the United States Government to meet such requirements.  
(D)An evaluation of the appropriate role of United States Government departments and agencies in coordinating on and carrying out police training and equipping programs.  
(E)An evaluation of the appropriate role of contractors in carrying out police training and equipping programs, and what modifications, if any, are needed to improve oversight of such contractors.  
(F)Recommendations for legislative modifications, if any, to existing authorities relating to police training and equipping programs.  
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services, Foreign Relations, Homeland Security and Governmental Affairs, and Appropriations of the Senate; and  
(2)the Committees on Armed Services, Foreign Affairs, Oversight and Government Reform, and Appropriations of the House of Representatives.  
1236.Report on certain Iraqis affiliated with the United States 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, the Attorney General, the Secretary of Homeland Security, the Administrator of the United States Agency for International Development, and the heads of other appropriate Federal agencies (as determined by the Secretary of Defense), shall submit to the Congress a report containing the information described in subsection (b). In preparing such report, the Secretary of Defense shall use available information from organizations and entities closely associated with the United States mission in Iraq that have received United States Government funding through an official and documented contract, award, grant, or cooperative agreement.  
(b)InformationThe information described in this subsection is the following: 
(1)The number of Iraqis who were or are employed by the United States Government in Iraq or who are or were employed in Iraq by an organization or entity closely associated with the United States mission in Iraq that has received United States Government funding through an official and documented contract, award, grant, or cooperative agreement.  
(2)The number of Iraqis who have applied— 
(A)for resettlement in the United States as a refugee under section 1243 of the Refugee Crisis in Iraq Act of 2007 (subtitle C of title XII of division A of Public Law 110–181; 122 Stat. 395 et seq.);  
(B)to enter the United States as a special immigrant under section 1244 of such Act; or  
(C)to enter the United States as a special immigrant under section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note).  
(3)The status of each application described in paragraph (2).  
(4)The estimated number of individuals described in paragraph (1) who have been injured or killed in Iraq.  
(c)Expedited processingThe Secretary of Defense, the Secretary of State, and the Secretary of Homeland Security shall develop a plan using the report submitted under subsection (a) to expedite the processing of the applications described in subsection (b)(2) in the case of Iraqis at risk as the United States withdraws from Iraq.  
1237.Report on Department of Defense’s plans to reform the export control system 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the Department of Defense’s plans to implement the reforms to the United States export control system recommended by the interagency task force established at the direction of the President on August 13, 2009.  
(b)Matters to be includedThe report required under subsection (a) shall include an assessment of the extent to which the plans to reform the export control system will— 
(1)impact the Defense Technology Security Administration of the Department of Defense;  
(2)affect the role of the Department of Defense with respect to export control policy; and  
(3)ensure greater protection and monitoring of militarily critical technologies.  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and  
(2)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate.  
1238.Report on United States efforts to defend against threats posed by the anti-access and area-denial capabilities of certain nation-states 
(a)FindingCongress finds that the 2010 report on the Department of Defense Quadrennial Defense Review concludes that [a]nti-access strategies seek to deny outside countries the ability to project power into a region, thereby allowing aggression or other destabilizing actions to be conducted by the anti-access power. Without dominant capabilities to project power, the integrity of United States alliances and security partnerships could be called into question, reducing United States security and influence and increasing the possibility of conflict.  
(b)Sense of CongressIt is the sense of Congress that, in light of the finding in subsection (a), the Secretary of Defense should ensure that the United States has the appropriate authorities, capabilities, and force structure to defend against any potential future threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries.  
(c)ReportNot later than April 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on United States efforts to defend against any potential future threats posed by the anti-access and area-denial capabilities of potentially hostile nation-states.  
(d)ElementsThe report required under subsection (c) shall include the following: 
(1)An assessment of any potential future threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries, including an identification of the foreign countries with such capabilities, the nature of such capabilities, and the possible advances in such capabilities over the next 10 years.  
(2)A description of any efforts by the Department of Defense to address the potential future threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries.  
(3)A description of the authorities, capabilities, and force structure that the United States may require over the next 10 years to address the threats posed by the anti-access and area-denial capabilities of potentially hostile foreign countries.  
(e)FormThe report required under subsection (c) shall be submitted in unclassified form, but may contain a classified annex if necessary.  
(f)DefinitionsIn this section— 
(1)the term anti-access, with respect to capabilities, means any action that has the effect of slowing the deployment of friendly forces into a theater, preventing such forces from operating from certain locations within that theater, or causing such forces to operate from distances farther from the locus of conflict than such forces would normally prefer; and  
(2)the term area-denial, with respect to capabilities, means operations aimed to prevent freedom of action of friendly forces in the more narrow confines of the area under a potentially hostile nation-state’s direct control, including actions by an adversary in the air, on land, and on and under the sea to contest and prevent joint operations within a defended battlespace.  
1239.Defense Science Board report on Department of Defense strategy to counter violent extremism outside the United States 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Defense Science Board shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the strategy of the Department of Defense to counter violent extremism outside the United States.  
(b)ElementsThe report required by subsection (a) shall include, at a minimum, the following: 
(1)A review of the current strategy, research activities, resource allocations, and organizational structure of the Department of Defense for countering violent extremism outside the United States.  
(2)A review of interagency coordination and decision-making processes for executing and overseeing strategies and programs for countering violent extremism outside the United States.  
(3)An analysis of alternatives and options available to the Department of Defense to counter violent extremism outside the United States.  
(4)An analysis of legal, policy, and strategy issues involving efforts to counter violent extremism outside the United States as such efforts potentially affect domestic efforts to interrupt radicalization efforts within the United States.  
(5)An analysis of the current information campaign of the Department of Defense against violent extremists outside the United States.  
(6)Such recommendations for further action to address the matters covered by the report as the Defense Science Board considers appropriate.  
(7)Such other matters as the Defense Science Board determines relevant.  
1240.Report on merits of an Incidents at Sea agreement between the United States, Iran, and certain other countries 
(a)Report requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report assessing the relative merits of a multilateral or bilateral Incidents at Sea military-to-military agreement between the United States, the Government of Iran, and other countries operating in the Persian Gulf aimed at preventing accidental naval conflict in the Persian Gulf and the Strait of Hormuz.  
(b)Matters to be includedSuch assessment should consider and evaluate the current maritime security situation in the Persian Gulf and the effect that such an agreement might have on military and other maritime activities in the region, as well as other United States regional strategic interests.  
(c)Appropriate Congressional Committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and  
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.  
1241.Requirement to monitor and evaluate Department of Defense activities to counter violent extremism in Africa 
(a)In GeneralThe Secretary of Defense, in consultation with the Secretary of State, shall monitor and evaluate the impact of United States Africa Command (USAFRICOM) Combined Joint Task Force-Horn of Africa’s (CJTF–HOA) activities to counter violent extremism in Africa, including civil affairs, psychological operations, humanitarian assistance, and operations to strengthen the capacity of partner nations.  
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the following: 
(1)An evaluation of the impact of CJTF–HOA’s activities described in subsection (a) to advance United States security objectives in the Horn of Africa, including the extent to which CJTF–HOA’s activities— 
(A)disrupt or deny terrorist networks;  
(B)combat violent extremist ideology;  
(C)are aligned with USAFRICOM’s mission; and  
(D)complement programs conducted by the United States Agency for International Development.  
(2)USAFRICOM’s efforts to monitor and evaluate the impact of CJTF–HOA’s activities described in subsection (a), including— 
(A)the means by which CJTF–HOA follows up on such activities to evaluate the effectiveness of such activities;  
(B)USAFRICOM’s specific assessments of CJTF–HOA’s activities; and  
(C)a description of plans by the Secretary of Defense to make permanent CJTF–HOA’s presence in Djibouti.  
(c)Appropriate Congressional Committees DefinedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and  
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.  
1242.NATO Special Operations Headquarters 
(a)In generalSection 1244 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541) is amended— 
(1)in subsection (a)— 
(A)by striking fiscal year 2010 and inserting fiscal year 2011;  
(B)by striking pursuant to section 301(1); and  
(C)by striking $30,000,000 and inserting $50,000,000;  
(2)in subsection (b)— 
(A)by striking NATO Special Operations Coordination Center and inserting NATO Special Operations Headquarters; and  
(B)by striking NSCC and inserting NSHQ; and  
(3)in subsection (c), by striking NSCC each place it appears and inserting NSHQ.  
(b)Conforming amendmentThe heading of such section is amended by striking NATO Special Operations Coordination Center and inserting NATO Special Operations Headquarters.  
1243.National Military Strategy to Counter Iran and required briefings 
(a)National Military Strategy RequiredThe Secretary of Defense shall develop a strategy, to be known as the National Military Strategy to Counter Iran. The strategy should— 
(1)provide strategic guidance for activities of the Department of Defense that support the objective of countering threats posed by Iran;  
(2)undertake a review of the intelligence in the possession of the Department of Defense to develop a list of gaps in intelligence that limit the ability of the Department of Defense to counter threats emanating from Iran that the Secretary considers to be critical;  
(3)undertake a review of the ability of the Department of Defense to counter threats to the United States, its forces, allies, and interests from Iran, including— 
(A)contributions of the Department of Defense to the efforts of other agencies of the United States Government to counter or address the threat emanating from Iran; and  
(B)any gaps in the capabilities and authorities of the Department.  
(b)Briefings to congressNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall brief the congressional defense committees in classified session regarding any resources, capabilities, or changes to current law the Secretary believes are necessary to address the gaps identified in the strategy required in subsection (a).  
XIIICooperative Threat Reduction 
 
Sec. 1301. Specification of Cooperative Threat Reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet Union. 
Sec. 1304. Plan for nonproliferation, proliferation prevention, and threat reduction activities with the People's Republic of China.  
1301.Specification of Cooperative Threat Reduction programs and funds 
(a)Specification of Cooperative Threat Reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note).  
(b)Fiscal year 2011 Cooperative Threat Reduction funds definedAs used in this title, the term fiscal year 2011 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs.  
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 for Cooperative Threat Reduction programs shall be available for obligation for fiscal years 2011, 2012, and 2013.  
1302.Funding allocations 
(a)Funding for specific purposesOf the $522,512,000 authorized to be appropriated to the Department of Defense for fiscal year 2011 in section 301(20) for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination in Russia, $66,732,000.  
(2)For strategic nuclear arms elimination in Ukraine, $6,800,000.  
(3)For nuclear weapons storage security in Russia, $9,614,000.  
(4)For nuclear weapons transportation security in Russia, $45,000,000.  
(5)For weapons of mass destruction proliferation prevention in the states of the former Soviet Union, $79,821,000.  
(6)For biological threat reduction in the former Soviet Union, $209,034,000.  
(7)For chemical weapons destruction, $3,000,000.  
(8)For defense and military contacts, $5,000,000.  
(9)For Global Nuclear Lockdown, $74,471,000.  
(10)For activities designated as Other Assessments/Administrative Costs, $23,040,000.  
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2011 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (10) of subsection (a) until 15 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2011 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law.  
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2011 for a purpose listed in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for that purpose.  
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (10) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and  
(B)15 days have elapsed following the date of the notification.  
1303.Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet UnionNot more than $500,000 of the fiscal year 2011 Cooperative Threat Reduction funds may be obligated or expended to establish a center of excellence in a country that is not a state of the former Soviet Union until the date that is 15 days after the date on which the Secretary of Defense submits to the congressional defense committees a report that includes the following: 
(1)An identification of the country in which the center will be located.  
(2)A description of the purpose for which the center will be established.  
(3)The agreement under which the center will operate.  
(4)A funding plan for the center, including— 
(A)the amount of funds to be provided by the government of the country in which the center will be located; and  
(B)the percentage of the total cost of establishing and operating the center the funds described in subparagraph (A) will cover.  
1304.Plan for nonproliferation, proliferation prevention, and threat reduction activities with the People's Republic of China 
(a)In generalNot later than April 1, 2011, the Secretary of Defense and the Secretary of Energy shall jointly submit to the congressional defense committees a plan to carry out activities of the Department of Defense Cooperative Threat Reduction Program and the Department of Energy Defense Nuclear Nonproliferation program relating to nonproliferation, proliferation prevention, and threat reduction with the Government of the People's Republic of China during fiscal years 2011 through 2016.  
(b)ElementsThe plan required by subsection (a) shall include the following: 
(1)A description of the activities to be carried out under the plan.  
(2)A description of milestones and goals for such activities.  
(3)An estimate of the annual cost of such activities.  
(4)An estimate of the amount of the total cost of such activities to be provided by the Government of the People's Republic of China.  
XIVOther Authorizations 
 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Study on working capital fund cash balances. 
Sec. 1403. Modification of certain working capital fund requirements. 
Sec. 1404. Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving Fund. 
Sec. 1405. National Defense Sealift Fund. 
Sec. 1406. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1407. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1408. Defense Inspector General. 
Sec. 1409. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Revision to required receipt objectives for previously authorized disposals from the National Defense Stockpile. 
Subtitle C—Chemical Demilitarization Matters 
Sec. 1421. Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions. 
Subtitle D—Other Matters 
Sec. 1431. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1432. Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois.  
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in amounts as follows: 
(1)For the Defense Working Capital Funds, $160,965,000.  
(2)For the Defense Working Capital Fund, Defense Commissary, $1,273,571,000.  
1402.Study on working capital fund cash balances 
(a)Study RequiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center with appropriate expertise in revolving fund financial management to carry out a study to determine a sufficient operational level of cash that each revolving fund of the Department of Defense should maintain in order to sustain a single rate or price throughout the fiscal year.  
(b)Contents of StudyIn carrying out a study pursuant to a contract entered into under subsection (a), the federally funded research and development center shall— 
(1)qualitatively analyze the operational requirements and inherent risks associated with maintaining a specific level of cash within each revolving fund of the Department;  
(2)for each such revolving fund, take into consideration any effects on appropriation accounts that have occurred due to changes made in the rates charged by the fund during a fiscal year;  
(3)take into consideration direct input from the Secretary of Defense and officials of each of the military departments with leadership responsibility for financial management;  
(4)examine the guidance provided and regulations prescribed by the Secretary of Defense and the Secretary of each of the military departments, as in effect on the date of the enactment of this Act, including such guidance with respect to programming and budgeting and the annual budget displays provided to Congress;  
(5)examine the effects on appropriations accounts that have occurred due to congressional adjustments relating to excess cash balances in revolving funds;  
(6)identify best business practices from the private sector relating to sufficient cash balance reserves;  
(7)examine any relevant applicable laws, including the relevant body of work performed by the Government Accountability Office; and  
(8)address— 
(A)instances where the fiscal policy of the Department of Defense directly follows the law, as in effect on the date of the enactment of this Act, and instances where such policy is more restrictive with respect to the fiscal management of revolving funds than such law requires;  
(B)instances where current Department fiscal policy restricts the capability of a revolving fund to achieve the most economical and efficient organization and operation of activities;  
(C)fiscal policy adjustments required to comply with recommendations provided in the study, including proposed adjustments to— 
(i)the Department of Defense Financial Management Regulation;  
(ii)published service regulations and instructions; and  
(iii)major command fiscal guidance; and  
(D)such other matters as determined relevant by the center carrying out the study.  
(c)Availability of InformationThe Secretary of Defense and the Secretary of each of the military departments shall make available to a federally funded research and development center carrying out a study pursuant to a contract entered into under subsection (a) all necessary and relevant information to allow the center to conduct the study in a quantitative and analytical manner.  
(d)ReportAny contract entered into under subsection (a) shall provide that not later than 9 months after the date on which the Secretary of Defense enters into the contract, the chief executive officer of the entity that carries out the study pursuant to the contract shall submit to the Committees on Armed Services of the Senate and House of Representatives and the Secretary of Defense a final report on the study. The report shall include each of the following: 
(1)A description of the revolving fund environment, as of the date of the conclusion of the study, and the anticipated future environment, together with the quantitative data used in conducting the assessment of such environments under the study.  
(2)Recommended fiscal policy adjustments to support the initiatives identified in the study, including adjustments to— 
(A)the Department of Defense Financial Management Regulation;  
(B)published service regulations and instructions; and  
(C)major command fiscal guidance.  
(3)Recommendations with respect to any changes to any applicable law that would be appropriate to support the initiatives identified in the study.  
(e)Submittal of commentsNot later than 90 days after the date of the submittal of the report under subsection (d), the Secretary of Defense and the Secretaries of each of the military departments shall submit to the Committees on Armed Services of the Senate and House of Representatives comments on the findings and recommendations contained in the report.  
1403.Modification of certain working capital fund requirementsSection 2208 of title 10, United States Code, is amended— 
(1)in subsection (c)(1), by inserting before the semicolon the following: , including the cost of the procurement and qualification of technology-enhanced maintenance capabilities that improve either reliability, maintainability, sustainability, or supportability and have, at a minimum, been demonstrated to be functional in an actual system application or operational environment; and  
(2)in subsection (k)(2), by striking $100,000 and inserting $250,000.  
1404.Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving FundNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall transfer $53,000,000 from the unobligated balances of the Pentagon Reservation Maintenance Revolving Fund established under section 2674(e) of title 10, United States Code, to the Miscellaneous Receipts Fund of the United States Treasury.  
1405.National Defense Sealift FundFunds are hereby authorized to be appropriated for the fiscal year 2011 for the National Defense Sealift Fund in the amount of $934,866,000.  
1406.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $1,467,307,000, of which— 
(1)$1,067,364,000 is for Operation and Maintenance;  
(2)$392,811,000 is for Research, Development, Test, and Evaluation; and  
(3)$7,132,000 is for Procurement.  
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), as amended by section 1421 of this Act; and  
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.  
1407.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $1,160,851,000.  
1408.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $317,154,000.  
1409.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $30,959,611,000.  
BNational Defense Stockpile 
1411.Authorized uses of National Defense Stockpile funds 
(a)Obligation of Stockpile FundsDuring fiscal year 2011, the National Defense Stockpile Manager may obligate up to $41,181,000 of the funds in the National Defense Stockpile Transaction Fund established under subsection (a) of section 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h) for the authorized uses of such funds under subsection (b)(2) of such section, including the disposal of hazardous materials that are environmentally sensitive.  
(b)Additional ObligationsThe National Defense Stockpile Manager may obligate amounts in excess of the amount specified in subsection (a) if the National Defense Stockpile Manager notifies Congress that extraordinary or emergency conditions necessitate the additional obligations. The National Defense Stockpile Manager may make the additional obligations described in the notification after the end of the 45-day period beginning on the date on which Congress receives the notification.  
(c)LimitationsThe authorities provided by this section shall be subject to such limitations as may be provided in appropriations Acts.  
1412.Revision to required receipt objectives for previously authorized disposals from the National Defense StockpileSection 3402(b)(5) of the National Defense Authorization Act for Fiscal Year 2000 (50 U.S.C. 98d note), as most recently amended by section 1412(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 418), is amended by striking $710,000,000 and inserting $730,000,000.  
CChemical Demilitarization Matters 
1421.Consolidation and reorganization of statutory authority for destruction of United States stockpile of lethal chemical agents and munitions 
(a)Restatement of statutory authority with consolidation and reorganizationSection 1412 of the National Defense Authorization Act, 1986 (50 U.S.C. 1521) is amended to read as follows: 
 
1412.Destruction of existing stockpile of lethal chemical agents and munitions 
(a)In generalThe Secretary of Defense shall, in accordance with the provisions of this section, carry out the destruction of the United States' stockpile of lethal chemical agents and munitions that exists on November 8, 1985.  
(b)Date for completion 
(1)The destruction of such stockpile shall be completed by the stockpile elimination deadline.  
(2)If the Secretary of Defense determines at any time that there will be a delay in meeting the requirement in paragraph (1) for the completion of the destruction of chemical weapons by the stockpile elimination deadline, the Secretary shall immediately notify the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives of that projected delay.  
(3)For purposes of this section, the term stockpile elimination deadline means the deadline established by the Chemical Weapons Convention, but not later than December 31, 2017.  
(c)Initiation of demilitarization operationsThe Secretary of Defense may not initiate destruction of the chemical munitions stockpile stored at a site until the following support measures are in place: 
(1)Support measures that are required by Department of Defense and Army chemical surety and security program regulations.  
(2)Support measures that are required by the general and site chemical munitions demilitarization plans specific to that installation.  
(3)Support measures that are required by the permits required by the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) and the Clean Air Act (42 U.S.C. 7401 et seq.) for chemical munitions demilitarization operations at that installation, as approved by the appropriate State regulatory agencies.  
(d)Environmental protection and use of facilities 
(1)In carrying out the requirement of subsection (a), the Secretary of Defense shall provide for— 
(A)maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions referred to in subsection (a), including but not limited to the use of technologies and procedures that will minimize risk to the public at each site; and  
(B)adequate and safe facilities designed solely for the destruction of lethal chemical agents and munitions.  
(2)Facilities constructed to carry out this section shall, when no longer needed for the purposes for which they were constructed, be disposed of in accordance with applicable laws and regulations and mutual agreements between the Secretary of the Army and the Governor of the State in which the facility is located.  
(3) 
(A)Facilities constructed to carry out this section may not be used for a purpose other than the destruction of the stockpile of lethal chemical agents and munitions that exists on November 8, 1985.  
(B)The prohibition in subparagraph (A) shall not apply with respect to items designated by the Secretary of Defense as lethal chemical agents, munitions, or related materials after November 8, 1985, if the State in which a destruction facility is located issues the appropriate permit or permits for the destruction of such items at the facility.  
(e)Grants and cooperative agreements 
(1) 
(A)In order to carry out subsection (d)(1)(A), the Secretary of Defense may make grants to State and local governments and to tribal organizations (either directly or through the Federal Emergency Management Agency) to assist those governments and tribal organizations in carrying out functions relating to emergency preparedness and response in connection with the disposal of the lethal chemical agents and munitions referred to in subsection (a). Funds available to the Department of Defense for the purpose of carrying out this section may be used for such grants.  
(B)Additionally, the Secretary may provide funds through cooperative agreements with State and local governments, and with tribal organizations, for the purpose of assisting them in processing, approving, and overseeing permits and licenses necessary for the construction and operation of facilities to carry out this section. The Secretary shall ensure that funds provided through such a cooperative agreement are used only for the purpose set forth in the preceding sentence.  
(C)In this paragraph, the term tribal organization has the meaning given that term in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)).  
(2) 
(A)In coordination with the Secretary of the Army and in accordance with agreements between the Secretary of the Army and the Administrator of the Federal Emergency Management Agency, the Administrator shall carry out a program to provide assistance to State and local governments in developing capabilities to respond to emergencies involving risks to the public health or safety within their jurisdictions that are identified by the Secretary as being risks resulting from— 
(i)the storage of lethal chemical agents and munitions referred to in subsection (a) at military installations in the continental United States; or  
(ii)the destruction of such agents and munitions at facilities referred to in subsection (d)(1)(B).  
(B)Assistance may be provided under this paragraph for capabilities to respond to emergencies involving an installation or facility as described in subparagraph (A) until the earlier of the following: 
(i)The date of the completion of all grants and cooperative agreements with respect to the installation or facility for purposes of this paragraph between the Federal Emergency Management Agency and the State and local governments concerned.  
(ii)The date that is 180 days after the date of the completion of the destruction of lethal chemical agents and munitions at the installation or facility.  
(C)Not later than December 15 of each year, the Administrator shall transmit a report to Congress on the activities carried out under this paragraph during the fiscal year preceding the fiscal year in which the report is submitted.  
(f)Requirement for strategic plan 
(1)The Under Secretary of Defense for Acquisition, Technology, and Logistics and the Secretary of the Army shall jointly prepare, and from time to time shall update as appropriate, a strategic plan for future activities for destruction of the United States' stockpile of lethal chemical agents and munitions.  
(2)The plan shall include, at a minimum, the following considerations: 
(A)Realistic budgeting for stockpile destruction and related support programs.  
(B)Contingency planning for foreseeable or anticipated problems.  
(C)A management approach and associated actions that address compliance with the obligations of the United States under the Chemical Weapons Convention and that take full advantage of opportunities to accelerate destruction of the stockpile.  
(3)The Secretary of Defense shall each year submit to the Committee on the Armed Services of the Senate and the Committee on Armed Services of the House of Representatives the strategic plan as most recently prepared and updated under paragraph (1). Such submission shall be made each year at the time of the submission to the Congress that year of the President's budget for the next fiscal year.  
(g)Management organization 
(1)In carrying out this section, the Secretary of Defense shall provide for a management organization within the Department of the Army. The Secretary of the Army shall be responsible for management of the destruction of agents and munitions at all sites except Blue Grass Army Depot, Kentucky, and Pueblo Chemical Depot, Colorado  
(2)The program manager for the Assembled Chemical Weapons Alternative Program shall be responsible for management of the construction, operation, and closure, and any contracting relating thereto, of chemical demilitarization activities at Blue Grass Army Depot, Kentucky, and Pueblo Army Depot, Colorado, including management of the pilot-scale facility phase of the alternative technology selected for the destruction of lethal chemical munitions. In performing such management, the program manager shall act independently of the Army program manager for Chemical Demilitarization and shall report to the Under Secretary of Defense for Acquisition, Technology, and Logistics  
(3)The Secretary of Defense shall designate a general officer or civilian equivalent as the director of the management organization established under paragraph (1). Such officer shall have— 
(A)experience in the acquisition, storage, and destruction of chemical agents and munitions; and  
(B)outstanding qualifications regarding safety in handling chemical agents and munitions.  
(h)Identification of funds 
(1)Funds for carrying out this section, including funds for military construction projects necessary to carry out this section, shall be set forth in the budget of the Department of Defense for any fiscal year as a separate account. Such funds shall not be included in the budget accounts for any military department.  
(2)Amounts appropriated to the Secretary of Defense for the purpose of carrying out subsection (e) shall be promptly made available to the Administrator of the Federal Emergency Management Agency.  
(i)Annual reports 
(1)Except as provided by paragraph (3), the Secretary of Defense shall transmit, by December 15 each year, a report to Congress on the activities carried out under this section during the fiscal year ending on September 30 of the calendar year in which the report is to be made.  
(2)Each annual report shall include the following: 
(A)A site-by-site description of the construction, equipment, operation, and dismantling of facilities (during the fiscal year for which the report is made) used to carry out the destruction of agents and munitions under this section, including any accidents or other unplanned occurrences associated with such construction and operation.  
(B)A site-by-site description of actions taken to assist State and local governments (either directly or through the Federal Emergency Management Agency) in carrying out functions relating to emergency preparedness and response in accordance with subsection (e).  
(C)An accounting of all funds expended (during such fiscal year) for activities carried out under this section, with a separate accounting for amounts expended for— 
(i)the construction of and equipment for facilities used for the destruction of agents and munitions;  
(ii)the operation of such facilities;  
(iii)the dismantling or other closure of such facilities;  
(iv)research and development;  
(v)program management;  
(vi)travel and associated travel costs for Citizens' Advisory Commissioners under subsection (m)(7); and  
(vii)grants to State and local governments to assist those governments in carrying out functions relating to emergency preparedness and response in accordance with subsection (e).  
(D)An assessment of the safety status and the integrity of the stockpile of lethal chemical agents and munitions subject to this section, including— 
(i)an estimate on how much longer that stockpile can continue to be stored safely;  
(ii)a site-by-site assessment of the safety of those agents and munitions; and  
(iii)a description of the steps taken (to the date of the report) to monitor the safety status of the stockpile and to mitigate any further deterioration of that status.  
(3)The Secretary shall transmit the final report under paragraph (1) not later than 120 days following the completion of activities under this section.  
(j)Semiannual reports 
(1)Not later than March 1 and September 1 each year until the year in which the United States completes the destruction of its entire stockpile of chemical weapons under the terms of the Chemical Weapons Convention, the Secretary of Defense shall submit to the members and committees of Congress referred to in paragraph (3) a report on the implementation by the United States of its chemical weapons destruction obligations under the Chemical Weapons Convention.  
(2)Each report under paragraph (1) shall include the following: 
(A)The anticipated schedule at the time of such report for the completion of destruction of chemical agents, munitions, and materiel at each chemical weapons demilitarization facility in the United States.  
(B)A description of the options and alternatives for accelerating the completion of chemical weapons destruction at each such facility, particularly in time to meet the stockpile elimination deadline.  
(C)A description of the funding required to achieve each of the options for destruction described under subparagraph (B), and a detailed life-cycle cost estimate for each of the affected facilities included in each such funding profile.  
(D)A description of all actions being taken by the United States to accelerate the destruction of its entire stockpile of chemical weapons, agents, and materiel in order to meet the current stockpile elimination deadline under the Chemical Weapons Convention of April 29, 2012, or as soon thereafter as possible.  
(3)The members and committees of Congress referred to in this paragraph are— 
(A)the majority leader and the minority leader of the Senate and the Committee on Armed Services and the Committee on Appropriations of the Senate; and  
(B)the Speaker of the House of Representatives, the majority leader and the minority leader of the House of Representatives, and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.  
(k)Authorized use of toxic chemicalsConsistent with United States obligations under the Chemical Weapons Convention, the Secretary of Defense may develop, produce, otherwise acquire, retain, transfer, and use toxic chemicals and their precursors for purposes not prohibited by the Chemical Weapons Convention if the types and quantities of such chemicals and precursors are consistent with such purposes, including for protective purposes such as protection against toxic chemicals and protection against chemical weapons.  
(l)Surveillance and assessment programThe Secretary of Defense shall conduct an ongoing comprehensive program of— 
(1)surveillance of the existing United States stockpile of chemical weapons; and  
(2)assessment of the condition of the stockpile.  
(m)Chemical demilitarization citizens’ advisory commissions 
(1) 
(A)The Secretary of the Army shall establish a citizens’ commission for each State in which there is a chemical demilitarization facility under Army management.  
(B)The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs shall establish a chemical demilitarization citizens’ commission in Colorado and in Kentucky.  
(C)Each commission under this subsection shall be known as the Chemical Demilitarization Citizens Advisory Commission’ for the State concerned.  
(2) 
(A)The Secretary of the Army, or the Department of Defense with respect to Colorado and Kentucky, shall provide for a representative to meet with each commission established under this subsection to receive citizen and State concerns regarding the ongoing program for the disposal of the lethal chemical agents and munitions in the stockpile referred to in subsection (a) at each of the sites with respect to which a commission is established pursuant to paragraph (1).  
(B)The Secretary of the Army shall provide for a representative from the Office of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) to meet with each commission under Army management.  
(C)The Department of Defense shall provide for a representative from the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs to meet with the commissions in Colorado and Kentucky.  
(3) 
(A)Each commission under this subsection shall be composed of nine members appointed by the Governor of the State. Seven of such members shall be citizens from the local affected areas in the State. The other two shall be representatives of State government who have direct responsibilities related to the chemical demilitarization program.  
(B)For purposes of this paragraph, affected areas are those areas located within a 50-mile radius of a chemical weapons storage site.  
(4)For a period of five years after the termination of any commission under this subsection, no corporation, partnership, or other organization in which a member of that commission, a spouse of a member of that commission, or a natural or adopted child of a member of that commission has an ownership interest may be awarded— 
(A)a contract related to the disposal of lethal chemical agents or munitions in the stockpile referred to in subsection (a); or  
(B)a subcontract under such a contract.  
(5)The members of each commission under this subsection shall designate the chair of such commission from among the members of such commission.  
(6)Each commission under this subsection shall meet with a representative from the Army, or the Office of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs with respect to the commissions in Colorado and Kentucky, upon joint agreement between the chair of such commission and that representative. The two parties shall meet not less often than twice a year and may meet more often at their discretion.  
(7)Members of each commission under this subsection shall receive no pay for their involvement in the activities of their commissions. Funds appropriated for the Chemical Stockpile Demilitarization Program may be used for travel and associated travel costs for commissioners of commissions under this subsection when such travel is conducted at the invitation of the Assistant Secretary of the Army (Acquisition, Logistics, and Technology) or the invitation of the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs for the commissions in Colorado and Kentucky.  
(8)Each commission under this subsection shall be terminated after the closure activities required pursuant to regulations prescribed by the Administrator of the Environmental Protection Agency pursuant to the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) have been completed for the chemical agent destruction facility in such commission’s State, or upon the request of the Governor of such commission’s State, whichever occurs first.  
(n)Incentive clauses in chemical demilitarization contracts 
(1) 
(A)The Secretary of Defense may, for the purpose specified in paragraph (B), authorize the inclusion of an incentives clause in any contract for the destruction of the United States stockpile of lethal chemical agents and munitions carried out pursuant to subsection (a).  
(B)The purpose of a clause referred to in subparagraph (A) is to provide the contractor for a chemical demilitarization facility an incentive to accelerate the safe elimination of the United States chemical weapons stockpile and to reduce the total cost of the Chemical Demilitarization Program by providing incentive payments for the early completion of destruction operations and the closure of such facility.  
(2) 
(A)An incentives clause under this subsection shall permit the contractor for the chemical demilitarization facility concerned the opportunity to earn incentive payments for the completion of destruction operations and facility closure activities within target incentive ranges specified in such clause.  
(B)The maximum incentive payment under an incentives clause with respect to a chemical demilitarization facility may not exceed the following amounts: 
(i)In the case of an incentive payment for the completion of destruction operations within the target incentive range specified in such clause, $110,000,000.  
(ii)In the case of an incentive payment for the completion of facility closure activities within the target incentive range specified in such clause, $55,000,000.  
(C)An incentives clause in a contract under this section shall specify the target incentive ranges of costs for completion of destruction operations and facility closure activities, respectively, as jointly agreed upon by the contracting officer and the contractor concerned. An incentives clause shall require a proportionate reduction in the maximum incentive payment amounts in the event that the contractor exceeds an agreed-upon target cost if such excess costs are the responsibility of the contractor.  
(D)The amount of the incentive payment earned by a contractor for a chemical demilitarization facility under an incentives clause under this subsection shall be based upon a determination by the Secretary on how early in the target incentive range specified in such clause destruction operations or facility closure activities, as the case may be, are completed.  
(E)The provisions of any incentives clause under this subsection shall be consistent with the obligation of the Secretary of Defense under subsection (d)(1)(A), to provide for maximum protection for the environment, the general public, and the personnel who are involved in the destruction of the lethal chemical agents and munitions.  
(F)In negotiating the inclusion of an incentives clause in a contract under this subsection, the Secretary may include in such clause such additional terms and conditions as the Secretary considers appropriate.  
(3) 
(A)No payment may be made under an incentives clause under this subsection unless the Secretary determines that the contractor concerned has satisfactorily performed its duties under such incentives clause.  
(B)An incentives clause under this subsection shall specify that the obligation of the Government to make payment under such incentives clause is subject to the availability of appropriations for that purpose. Amounts appropriated for Chemical Agents and Munitions Destruction, Defense, shall be available for payments under incentives clauses under this subsection.  
(o)DefinitionsIn this section: 
(1)The term chemical agent and munition means an agent or munition that, through its chemical properties, produces lethal or other damaging effects on human beings, except that such term does not include riot control agents, chemical herbicides, smoke and other obscuration materials.  
(2)The term Chemical Weapons Convention means the Convention on the Prohibition of Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction, with annexes, done at Paris, January 13, 1993, and entered into force April 29, 1997 (T. Doc. 103–21).  
(3)The term lethal chemical agent and munition means a chemical agent or munition that is designed to cause death, through its chemical properties, to human beings in field concentrations.  
(4)The term destruction means, with respect to chemical munitions or agents— 
(A)the demolishment of such munitions or agents by incineration or by any other means; or  
(B)the dismantling or other disposal of such munitions or agents so as to make them useless for military purposes and harmless to human beings under normal circumstances. .  
(b)Repeal of laws restated in section 1412 and obsolete provisions of lawThe following provisions of law are repealed: 
(1)Section 125 of the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law 100–180; 101 Stat. 1043; 50 U.S.C. 1521 note).  
(2)Sections 172, 174, 175, and 180 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2341; 50 U.S.C. 1521 note).  
(3)Section 152 of the National Defense Authorization Act for Fiscal Year 1996 (50 U.S.C. 1521 note).  
(4)Section 8065 of the Omnibus Consolidated Appropriations Act, 1997 (50 U.S.C. 1521 note).  
(5)Section 142 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (50 U.S.C. 1521 note).  
(6)Section 141 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 537; 50 U.S.C. 1521 note).  
(7)Section 8122 of the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 116 Stat. 1566; 50 U.S.C. 1521 note).  
(8)Section 923 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2360; 50 U.S.C. 1521 note).  
(9)Section 8119 of the Department of Defense Appropriations Act, 2008 (Public Law 110–116; 121 Stat. 1340; 50 U.S.C. 1521 note).  
(10)Section 922(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 283; 50 U.S.C. 1521 note).  
DOther Matters 
1431.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2011 from the Armed Forces Retirement Home Trust Fund the sum of $71,200,000 for the operation of the Armed Forces Retirement Home.  
1432.Authority for transfer of funds to Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois 
(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1409 and available for the Defense Health Program for operation and maintenance, $132,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated for the Department of Defense specifically for such transfer.  
(b)Use of transferred fundsFor purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement pursuant to section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 455).  
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1504. Navy and Marine Corps procurement. 
Sec. 1505. Air Force procurement. 
Sec. 1506. Defense-wide activities procurement. 
Sec. 1507. National Guard and Reserve equipment. 
Sec. 1508. Mine Resistant Ambush Protected Vehicle Fund. 
Sec. 1509. Research, development, test, and evaluation. 
Sec. 1510. Operation and maintenance. 
Sec. 1511. Military personnel. 
Sec. 1512. Working capital funds. 
Sec. 1513. Defense Health Program. 
Sec. 1514. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1515. Defense Inspector General. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations and Other Matters 
Sec. 1531. Limitations on availability of funds in Afghanistan Security Forces Fund. 
Sec. 1532. Limitations on availability of funds in Iraq Security Forces Fund. 
Sec. 1533. Continuation of prohibition on use of United States funds for certain facilities projects in Iraq. 
Sec. 1534. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1535. Task Force for Business and Stability Operations in Afghanistan and economic transition plan and economic strategy for Afghanistan.  
AAuthorization of Additional Appropriations 
1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2011 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.  
1502.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts of the Army in amounts as follows: 
(1)For aircraft procurement, $1,373,803,000.  
(2)For missile procurement, $343,828,000.  
(3)For weapons and tracked combat vehicles procurement, $687,500,000.  
(4)For ammunition procurement, $384,441,000.  
(5)For other procurement, $5,827,274,000.  
1503.Joint Improvised Explosive Device Defeat FundFunds are hereby authorized to be appropriated for fiscal year 2011 for the Joint Improvised Explosive Device Defeat Fund in the amount of $3,465,868,000.  
1504.Navy and Marine Corps procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts of the Navy and Marine Corps in amounts as follows: 
(1)For aircraft procurement, Navy, $420,358,000.  
(2)For weapons procurement, Navy, $93,425,000.  
(3)For ammunition procurement, Navy and Marine Corps, $565,084,000.  
(4)For other procurement, Navy, $480,735,000.  
(5)For procurement, Marine Corps, $1,705,069,000.  
1505.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for procurement accounts of the Air Force in amounts as follows: 
(1)For aircraft procurement, $1,096,520,000.  
(2)For ammunition procurement, $292,959,000.  
(3)For missile procurement, $56,621,000.  
(4)For other procurement, $2,992,681,000.  
1506.Defense-wide activities procurementFunds are hereby authorized to be appropriated for fiscal year 2011 for the procurement account for Defense-wide activities in the amount of $844,546,000.  
1507.National Guard and Reserve equipmentFunds are hereby authorized to be appropriated for fiscal year 2011 for the procurement of aircraft, missiles, wheeled and tracked combat vehicles, tactical wheeled vehicles, ammunition, other weapons, and other procurement for the reserve components of the Armed Forces in the amount of $700,000,000.  
1508.Mine Resistant Ambush Protected Vehicle FundFunds are hereby authorized to be appropriated for fiscal year 2011 for the Mine Resistant Ambush Protected Vehicle Fund in the amount of $3,415,000,000.  
1509.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $150,906,000.  
(2)For the Navy, $60,401,000.  
(3)For the Air Force, $266,241,000.  
(4)For Defense-wide activities, $661,240,000.  
1510.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: 
(1)For the Army, $63,202,618,000.  
(2)For the Navy, $8,692,173,000.  
(3)For the Marine Corps, $4,136,522,000.  
(4)For the Air Force, $13,487,283,000  
(5)For Defense-wide activities, $9,436,358,000.  
(6)For the Army Reserve, $286,950,000.  
(7)For the Navy Reserve, $93,559,000.  
(8)For the Marine Corps Reserve, $29,685,000.  
(9)For the Air Force Reserve, $129,607,000.  
(10)For the Army National Guard, $544,349,000.  
(11)For the Air National Guard, $350,823,000.  
(12)For the Afghanistan Security Forces Fund, $11,619,283,000.  
(13)For the Iraq Security Forces Fund, $1,500,000,000.  
(14) For the Overseas Contingency Operations Transfer Fund, $506,781,000.  
1511.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2011 for the Department of Defense for military personnel in the amount of $15,275,502,000.  
1512.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2011 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $485,384,000.  
1513.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $1,398,092,000 for operation and maintenance.  
1514.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $457,110,000.  
1515.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2011 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $10,529,000.  
BFinancial Matters 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.  
1522.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2011 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $4,000,000,000.  
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.  
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.  
CLimitations and Other Matters 
1531.Limitations on availability of funds in Afghanistan Security Forces Fund 
(a)Application of existing limitationsFunds made available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2011 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by subsection (b) of this section.  
(b)Modification of prior notice and reporting requirementsSection 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428) is amended— 
(1)in subsection (e), by striking five days and inserting 15 days; and  
(2)in subsection (g), by adding at the end the following new sentence: The Secretary may treat a report submitted under section 9010 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3466), or a successor provision of law, with respect to a fiscal-year quarter as satisfying the requirements for a report under this subsection for that fiscal-year quarter..  
1532.Limitations on availability of funds in Iraq Security Forces Fund 
(a)Application of existing limitationsSubject to subsection (b), funds made available to the Department of Defense for the Iraq Security Forces Fund for fiscal year 2011 shall be subject to the conditions contained in subsections (b) through (g) of section 1512 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 426), as amended by subsection (d) of this section.  
(b)Cost-share requirement 
(1)RequirementIf funds made available to the Department of Defense for the Iraq Security Forces Fund for fiscal year 2011 are used for the purchase of any item or service for Iraq Security Forces, the funds may not cover more than 80 percent of the cost of the item or service.  
(2)ExceptionParagraph (1) does not apply to any item that the Secretary of Defense determines— 
(A)is an item of significant military equipment (as such term is defined in section 47(9) of the Arms Export Control Act (22 U.S.C. 2794(9))); or  
(B)is included on the United States Munitions List, as designated pursuant to section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).  
(c)Limitation on Obligation of Funds Pending Certain Commitment by Government of Iraq 
(1)LimitationOf the amount available to the Iraq Security Forces Fund as described in subsection (a), not more than $1,000,000,000 may be obligated until the Secretary of Defense certifies to Congress that the Government of Iraq has demonstrated a commitment to each of the following: 
(A)To adequately build the logistics and maintenance capacity of the Iraqi security forces.  
(B)To develop the institutional capacity to manage such forces independently.  
(C)To develop a culture of sustainment for equipment provided by the United States or acquired with United States assistance.  
(2)Basis for certificationThe certification of the Secretary under paragraph (1) shall include a description of the actions taken by the Government of Iraq that, in the determination of the Secretary, support the certification.  
(d)Modification of prior notice and reporting requirementsSection 1512 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 426) is amended— 
(1)in subsection (e), by striking five days and inserting 15 days; and  
(2)in subsection (g), by adding at the end the following new sentence: The Secretary may treat a report submitted under section 9010 of the Department of Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3466), or a successor provision of law, with respect to a fiscal-year quarter as satisfying the requirements for a report under this subsection for that fiscal-year quarter..  
1533.Continuation of prohibition on use of United States funds for certain facilities projects in IraqSection 1508(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4651) shall apply to funds authorized to be appropriated by this title.  
1534.Joint Improvised Explosive Device Defeat Fund 
(a)Use and Transfer of FundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal year 2011.  
(b)Monthly Obligations and Expenditure Reports 
(1)Reports requiredNot later than 15 days after the end of each month of fiscal year 2011, the Secretary of Defense shall provide to the congressional defense committees a report on the Joint Improvised Explosive Device Defeat Fund explaining monthly commitments, obligations, and expenditures by line of action.  
(2)Repeal of superseded reporting requirementSection 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439) is amended by striking subsection (e).  
1535.Task Force for Business and Stability Operations in Afghanistan and economic transition plan and economic strategy for Afghanistan 
(a)Projects of Task Force for Business and Stability Operations in Afghanistan 
(1)In generalThe Task Force for Business and Stability Operations in Afghanistan may carry out projects to assist the commander of United States Forces-Afghanistan and the Ambassador of the United States Mission in Afghanistan to reduce violence, enhance stability, and support economic normalcy in Afghanistan through strategic business and economic activities.  
(2)Direction, control, and concurrenceA project carried out under paragraph (1) shall be subject to— 
(A)the direction and control of the Secretary of Defense; and  
(B)the concurrence of the Secretary of State.  
(3)Scope of projectsThe projects carried out under paragraph (1) may include projects that facilitate private investment, industrial development, banking and financial system development, agricultural diversification and revitalization, and energy development in and with respect to Afghanistan.  
(4)FundingThe Secretary may use funds available for overseas contingency operations for operation and maintenance for the Army for additional activities to carry out projects under paragraph (1). The amount of funds used under authority in the preceding sentence may not exceed $150,000,000.  
(5)Prohibition on use of certain fundsFunds provided for the Commanders’ Emergency Response Program may not be utilized to support or carry out projects of the Task Force for Business and Stability Operations.  
(6)ReportNot later than October 31, 2011, the Secretary of Defense shall submit to the appropriate congressional committees a report describing— 
(A)the activities of the Task Force for Business and Stability Operations in Afghanistan in support of Operation Enduring Freedom during fiscal year 2011, including the projects carried out under paragraph (1) during that fiscal year; and  
(B)how the activities of the Task Force for Business and Stability Operations in Afghanistan support the long-term stabilization of Afghanistan.  
(7)Expiration of authorityThe authority provided in paragraph (1) shall expire on September 30, 2011.  
(b)Plan for Transition of Task Force activities to Agency for International Development 
(1)Plan requiredThe Secretary of Defense, the Administrator of the Agency for International Development, and the Secretary of State shall jointly develop a plan to transition the activities of the Task Force for Business and Stability Operations in Afghanistan to the Department of State.  
(2)Elements of planThe plan shall describe at a minimum the following: 
(A)The activities carried out by the Task Force for Business and Stability Operations in Afghanistan in fiscal year 2011.  
(B)Those activities that the Task Force for Business and Stability Operations in Afghanistan carried out in fiscal year 2011 that the Agency for International Development will continue in fiscal year 2012, including those activities that, rather than explicitly continued, may be merged with similar efforts carried out by the Agency for International Development.  
(C)Any activities carried out by the Task Force for Business and Stability Operations in Afghanistan in fiscal year 2011 that the Agency for International Development will not continue and the reasons that such activities shall not be continued.  
(D)Those actions that may be necessary to transition activities carried out by the Task Force for Business and Stability Operations in Afghanistan in fiscal year 2011 and that will be continued by the Agency for International Development in fiscal year 2012 from the Department of Defense to the Agency for International Development.  
(3)Report requiredAt the same time that the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2012, the Secretary of Defense shall submit the plan to the appropriate congressional committees.  
(c)Report on economic strategy for Afghanistan 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of State and the Secretary of Defense, shall submit to the appropriate congressional committees a report on an economic strategy for Afghanistan that— 
(A)supports the United States counterinsurgency campaign in Afghanistan;  
(B)promotes economic stabilization in Afghanistan, consistent with a longer-term development plan for Afghanistan; and  
(C)enhances the establishment of sustainable institutions in Afghanistan.  
(2)ElementsThe report shall include the following: 
(A)An identification of the sectors within the Afghanistan economy that offer the greatest economic opportunities to support the purposes of the economic strategy for Afghanistan set forth under paragraph (1).  
(B)An assessment of the capabilities of the Government of Afghanistan to increase revenue generation to meet its own operational and developmental costs in the short-term, medium-term, and long-term.  
(C)An assessment of the infrastructure (water, power, rail, road) required to underpin economic development in Afghanistan.  
(D)A description of the potential role in the economic strategy for Afghanistan of each of the following: 
(i)Private sector investment, including investment by and through the Overseas Private Investment Corporation.  
(ii)Efforts to promote public-private partnerships.  
(iii)National Priority Programs of the Government of Afghanistan, including the Afghanistan National Solidarity Program, and public works projects.  
(iv)International financial institutions, including the International Bank for Reconstruction and Development and the Asian Development Bank.  
(v)Efforts to promote trade, including efforts by and through the Export-Import Bank of the United States.  
(vi)Department of Defense policies to promote economic stabilization and development, including the Afghanistan First procurement policy and efforts by the Department to enhance transportation, electrification, and communications networks both within Afghanistan and between Afghanistan and neighboring countries.  
(E)An evaluation of the regional dimension of an economic strategy for Afghanistan, including a description of economic areas suitable for regional collaboration and a prioritization among such areas for attention under the strategy.  
(F)A timeline and milestones for activities that can promote economic stabilization, development, and sustainability in Afghanistan in the short-term, medium-term, and long-term.  
(G)Metrics for assessing progress under the economic strategy for Afghanistan.  
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committees on Armed Services, Foreign Relations, and Appropriations of the Senate; and  
(2)the Committees on Armed Services, Foreign Affairs, and Appropriations of the House of Representatives.  
XVIImproved Sexual Assault Prevention and Response in the Armed Forces 
 
Sec. 1601. Definition of Department of Defense sexual assault prevention and response program and other definitions. 
Sec. 1602. Comprehensive Department of Defense policy on sexual assault prevention and response program. 
Subtitle A—Organizational Structure and Application of Sexual Assault Prevention and Response Program Elements 
Sec. 1611. Sexual Assault Prevention and Response Office. 
Sec. 1612. Oversight and evaluation standards. 
Sec. 1613. Report and plan for completion of acquisition of centralized Department of Defense sexual assault database. 
Sec. 1614. Restricted reporting of sexual assaults. 
Subtitle B—Improved and Expanded Availability of Services 
Sec. 1621. Improved protocols for providing medical care for victims of sexual assault. 
Sec. 1622. Sexual assault victims access to Victim Advocate services. 
Subtitle C—Reporting Requirements 
Sec. 1631. Annual report regarding sexual assaults involving members of the Armed Forces and improvement to sexual assault prevention and response program. 
Sec. 1632. Additional reports.  
1601.Definition of Department of Defense sexual assault prevention and response program and other definitions 
(a)Sexual assault prevention and response program definedIn this title, the term sexual assault prevention and response program refers to Department of Defense policies and programs, including policies and programs of a specific military department or Armed Force, that, as modified as required by this title— 
(1)are intended to reduce the number of sexual assaults involving members of the Armed Forces, whether members are the victim, alleged assailant, or both; and  
(2)improve the response of the Department of Defense, the military departments, and the Armed Forces to reports of sexual assaults involving members of the Armed Forces, whether members are the victim, alleged assailant, or both, and to reports of sexual assaults when a covered beneficiary under chapter 55 of title 10, United States Code, is the victim.  
(b)Other definitionsIn this title: 
(1)The term Armed Forces means the Army, Navy, Air Force, and Marine Corps.  
(2)The terms covered beneficiary and dependent have the meanings given those terms in section 1072 of title 10, United States Code.  
(3)The term department has the meaning given that term in section 101(a)(6) of title 10, United States Code.  
 (4)The term military installation has the meaning given that term by the Secretary concerned.  
(5)The term Secretary concerned means— 
(A)the Secretary of the Army, with respect to matters concerning the Army;  
(B)the Secretary of the Navy, with respect to matters concerning the Navy and the Marine Corps; and  
(C)the Secretary of the Air Force, with respect to matters concerning the Air Force.  
(6)The term sexual assault has the definition developed for that term by the Secretary of Defense pursuant to subsection (a)(3) of section 577 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note), subject to such modifications as the Secretary considers appropriate.  
1602.Comprehensive Department of Defense policy on sexual assault prevention and response program 
(a)Comprehensive policy requiredNot later than March 30, 2012, the Secretary of Defense shall submit to the congressional defense committees a revised comprehensive policy for the Department of Defense sexual assault prevention and response program that— 
(1)builds upon the comprehensive sexual assault prevention and response policy developed under subsections (a) and (b) of section 577 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note);  
(2)incorporates into the sexual assault prevention and response program the new requirements identified by this title; and  
(3)ensures that the policies and procedures of the military departments regarding sexual assault prevention and response are consistent with the revised comprehensive policy.  
(b)Consideration of Task Force Findings, Recommendations, and PracticesIn developing the comprehensive policy required by subsection (a), the Secretary of Defense shall take into account the findings and recommendations found in the report of the Defense Task Force on Sexual Assault in the Military Services issued in December 2009.  
(c)Sexual assault prevention and response evaluation plan 
(1)Plan requiredThe Secretary of Defense shall develop and implement an evaluation plan for assessing the effectiveness of the comprehensive policy prepared under subsection (a) in achieving its intended outcomes at the department and individual Armed Force levels.  
(2)Role of service secretariesAs a component of the evaluation plan, the Secretary of each military department shall assess the adequacy of measures undertaken at military installations and by units of the Armed Forces under the jurisdiction of the Secretary to ensure the safest and most secure living and working environments with regard to preventing sexual assault.  
(d)Progress reportNot later than October 1, 2011, the Secretary of Defense shall submit to the congressional defense committees a report— 
(1)describing the process by which the comprehensive policy required by subsection (a) is being revised;  
(2)describing the extent to which revisions of the comprehensive policy and the evaluation plan required by subsection (c) have already been implemented; and  
(3)containing a determination by the Secretary regarding whether the Secretary will be able to comply with the revision deadline specified in subsection (a).  
(e)Consistency of terminology, position descriptions, program standards, and organizational structures 
(1)In generalThe Secretary of Defense shall require the use of consistent terminology, position descriptions, minimum program standards, and organizational structures throughout the Armed Forces in implementing the sexual assault prevention and response program.  
(2)Minimum standardsThe Secretary of Defense shall establish minimum standards for— 
(A)the training, qualifications, and status of Sexual Assault Response Coordinators and Sexual Assault Victim Advocates for the Armed Forces; and  
(B)the curricula to be used to provide sexual assault prevention and response training and education for members of the Armed Forces and civilian employees of the department to strengthen individual knowledge, skills, and capacity to prevent and respond to sexual assault.  
(3)Recognizing operational differencesIn complying with this subsection, the Secretary of Defense shall take into account the responsibilities of the Secretary concerned and operational needs of the Armed Force involved.  
AOrganizational Structure and Application of Sexual Assault Prevention and Response Program Elements 
1611.Sexual Assault Prevention and Response Office 
(a)Appointment of directorThere shall be a Director of the Sexual Assault Prevention and Response Office. During the development and implementation of the comprehensive policy for the Department of Defense sexual assault prevention and response program, the Director shall operate under the oversight of the Advisory Working Group of the Deputy Secretary of Defense.  
(b)Duties of directorThe Director of the Sexual Assault Prevention and Response Office shall— 
(1)oversee implementation of the comprehensive policy for the Department of Defense sexual assault prevention and response program;  
(2)serve as the single point of authority, accountability, and oversight for the sexual assault prevention and response program; and  
(3)provide oversight to ensure that the military departments comply with the sexual assault prevention and response program.  
(c)Role of inspectors general 
(1)In generalThe Inspector General of the Department of Defense, the Inspector General of the Army, the Naval Inspector General, and the Inspector General of the Air Force shall treat the sexual assault prevention and response program as an item of special interest when conducting inspections of organizations and activities with responsibilities regarding the prevention and response to sexual assault.  
(2)Composition of investigation teamsThe Inspector General inspection teams shall include at least one member with expertise and knowledge of sexual assault prevention and response policies related to a specific Armed Force.  
(d)Staff 
(1)AssignmentNot later than 18 months after the date of the enactment of this Act, an officer from each of the Armed Forces in the grade of O–4 or above shall be assigned to the Sexual Assault Prevention and Response Office for a minimum tour length of at least 18 months.  
(2)Higher gradeNotwithstanding paragraph (1), of the four officers assigned to the Sexual Assault Prevention and Response Office under this subsection at any time, one officer shall be in the grade of O–6 or above.  
1612.Oversight and evaluation standards 
(a)Issuance of standardsThe Secretary of Defense shall issue standards to assess and evaluate the effectiveness of the sexual assault prevention and response program of each Armed Force in reducing the number of sexual assaults involving members of the Armed Forces and in improving the response of the department to reports of sexual assaults involving members of the Armed Forces, whether members of the Armed Forces are the victim, alleged assailant, or both.  
(b)Sexual assault prevention evaluation planThe Secretary of Defense shall use the sexual assault prevention and response evaluation plan developed under section 1602(c) to ensure that the Armed Forces implement and comply with assessment and evaluation standards issued under subsection (a).  
1613.Report and plan for completion of acquisition of centralized Department of Defense sexual assault database 
(a)Report and plan requiredNot later than April 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report— 
(1)describing the status of development and implementation of the centralized Department of Defense sexual assault database required by section 563 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4470; 10 U.S.C. 113 note);  
(2)containing a revised implementation plan under subsection (c) of such section for completing implementation of the database; and  
(3)indicating the date by which the database will be operational.  
(b)Content of implementation planThe plan referred to in subsection (a)(2) shall address acquisition best practices associated with successfully acquiring and deploying information technology systems related to the centralized sexual assault database, such as economically justifying the proposed system solution and effectively developing and managing requirements.  
1614.Restricted reporting of sexual assaultsThe Secretary of Defense shall clarify the limitations on the ability of a member of the Armed Forces to make a restricted report regarding the occurrence of a sexual assault and the circumstances under which information contained in a restricted report may no longer be confidential.  
BImproved and Expanded Availability of Services 
1621.Improved protocols for providing medical care for victims of sexual assaultThe Secretary of Defense shall establish comprehensive and consistent protocols for providing and documenting medical care to a member of the Armed Forces or covered beneficiary who is a victim of a sexual assault, including protocols with respect to the appropriate screening, prevention, and mitigation of diseases. In establishing the protocols, the Secretary shall take into consideration the gender of the victim.  
1622.Sexual assault victims access to Victim Advocate services 
(a)Availability of Victim Advocate services 
(1)AvailabilityA member of the Armed Forces or a dependent, as described in paragraph (2), who is the victim of a sexual assault is entitled to assistance provided by a qualified Sexual Assault Victim Advocate.  
(2)Covered dependentsThe assistance described in paragraph (1) is available to a dependent of a member of the Armed Forces who is the victim of a sexual assault and who resides on or in the vicinity of a military installation. The Secretary concerned shall define the term vicinity for purposes of this paragraph.  
(b)Notice of availability of assistance; opt outThe member or dependent shall be informed of the availability of assistance under subsection (a) as soon as the member or dependent seeks assistance from a Sexual Assault Response Coordinator. The victim shall also be informed that the services of a Sexual Assault Response Coordinator and Sexual Assault Victim Advocate are optional and that these services may be declined, in whole or in part, at any time.  
(c)Nature of reporting immaterialIn the case of a member of the Armed Forces, Victim Advocate services are available regardless of whether the member elects unrestricted or restricted (confidential) reporting of the sexual assault.  
CReporting Requirements 
1631.Annual report regarding sexual assaults involving members of the Armed Forces and improvement to sexual assault prevention and response program 
(a)Annual Reports on Sexual AssaultsNot later than March 1, 2012, and each March 1 thereafter through March 1, 2017, the Secretary of each military department shall submit to the Secretary of Defense a report on the sexual assaults involving members of the Armed Forces under the jurisdiction of that Secretary during the preceding year. In the case of the Secretary of the Navy, separate reports shall be prepared for the Navy and for the Marine Corps.  
(b)ContentsThe report of a Secretary of a military department for an Armed Force under subsection (a) shall contain the following: 
(1)The number of sexual assaults committed against members of the Armed Force that were reported to military officials during the year covered by the report, and the number of the cases so reported that were substantiated.  
(2)The number of sexual assaults committed by members of the Armed Force that were reported to military officials during the year covered by the report, and the number of the cases so reported that were substantiated. The information required by this paragraph may not be combined with the information required by paragraph (1).  
(3)A synopsis of each such substantiated case, organized by offense, and, for each such case, the action taken in the case, including the type of disciplinary or administrative sanction imposed, if any, including courts-martial sentences, non-judicial punishments administered by commanding officers pursuant to section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), and administrative separations.  
(4)The policies, procedures, and processes implemented by the Secretary concerned during the year covered by the report in response to incidents of sexual assault involving members of the Armed Force concerned.  
(5)The number of substantiated sexual assault cases in which the victim is a deployed member of the Armed Forces and the assailant is a foreign national, and the policies, procedures, and processes implemented by the Secretary concerned to monitor the investigative processes and disposition of such cases and any actions taken to eliminate any gaps in investigating and adjudicating such cases.  
(6)A description of the implementation of the accessibility plan implemented pursuant to section 596(b) of such Act, including a description of the steps taken during that year to ensure that trained personnel, appropriate supplies, and transportation resources are accessible to deployed units in order to provide an appropriate and timely response in any case of reported sexual assault in a deployed unit, location, or environment.  
(c)Consistent definition of substantiatedNot later than December 31, 2011, the Secretary of Defense shall establish a consistent definition of substantiated for purposes of paragraphs (1), (2), (3), and (5) of subsection (b) and provide synopses for those cases for the preparation of reports under this section.  
(d)Submission to congressNot later than April 30 of each year in which the Secretary of Defense receives reports under subsection (a), the Secretary of Defense shall forward the reports to the Committees on Armed Services of the Senate and House of Representatives, together with— 
(1)the results of assessments conducted under the evaluation plan required by section 1602(c); and  
(2)such assessments on the reports as the Secretary of Defense considers appropriate.  
(e)Repeal of superseded reporting requirement 
(1)RepealSubsection (f) of section 577 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note) is repealed.  
(2)Submission of 2010 reportThe reports required by subsection (f) of section 577 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note) covering calendar year 2010 are still required to be submitted to the Secretary of Defense and the Committees on Armed Services of the Senate and House of Representatives pursuant to the terms of such subsection, as in effect before the date of the enactment of this Act.  
1632.Additional reports 
(a)Extension of sexual assault prevention and response services to additional personsThe Secretary of Defense shall evaluate the feasibility of extending department sexual assault prevention and response services to Department of Defense civilian employees and employees of defense contractors who— 
(1)are victims of a sexual assault; and  
(2)work on or in the vicinity of a military installation or with members of the Armed Forces.  
(b)Extension of sexual assault prevention and response program to reserve componentsThe Secretary of Defense shall evaluate the application of the sexual assault prevention and response program to members of the reserve components, including, at a minimum, the following: 
(1)The ability of members of the reserve components to access the services available under the sexual assault prevention and response program, including policies and programs of a specific military department or Armed Force.  
(2)The quality of training provided to Sexual Assault Response Coordinators and Sexual Assault Victim Advocates in the reserve components.  
(3)The degree to which the services available for regular and reserve members under the sexual assault prevention and response program are integrated.  
(4)Such recommendations as the Secretary of Defense considers appropriate on how to improve the services available for reserve members under the sexual assault prevention and response program and their access to the services.  
(c)Copy of record of court-martial to victim of sexual assaultThe Secretary of Defense shall evaluate the feasibility of requiring that a copy of the prepared record of the proceedings of a general or special court-martial involving a sexual assault be given to the victim in cases in which the victim testified during the proceedings.  
(d)Access to legal assistanceThe Secretary of Defense shall evaluate the feasibility of authorizing members of the Armed Forces who are victims of a sexual assault and dependents of members who are victims of a sexual assault to receive legal assistance provided by a military legal assistance counsel certified as competent to provide legal assistance related to responding to sexual assault.  
(e)Use of forensic medical examinersThe Secretary of Defense shall evaluate the feasibility of utilizing, when sexual assaults involving members of the Armed Forces occur in a military environment where civilian resources are limited or unavailable, forensic medical examiners who are specially trained regarding the collection and preservation of evidence in cases involving sexual assault.  
(f)Submission of resultsThe Secretary of Defense shall submit the results of the evaluations required by this section to the Committees on Armed Services of the Senate and House of Representatives.   
BMilitary Construction Authorizations 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2011.  
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX of this division for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2013; or  
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014.  
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2013; or  
(2)the date of the enactment of an Act authorizing funds for fiscal year 2014 for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program.  
2003.Funding tables 
(a)In generalThe amounts authorized to be appropriated by sections 2104, 2204, 2304, 2403, 2411, 2502, 2606, 2701, and 2703 shall be available in the amounts specified in the funding table in section 3001.  
(b)Overseas contingency operationsThe amounts authorized to be appropriated by sections 2901, 2902, and 2903 shall be available in the amounts specified in the funding table in section 3002.  
XXIArmy Military Construction 
 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Use of unobligated Army military construction funds in conjunction with funds provided by the Commonwealth of Virginia to carry out certain fiscal year 2002 project. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2009 project. 
Sec. 2107. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2108. Extension of authorizations of certain fiscal year 2008 projects. 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaFort Rucker$69,650,000 
AlaskaFort Greely$26,000,000 
Fort Richardson$113,238,000 
Fort Wainwright$173,000,000 
CaliforniaPresidio Monterey$140,000,000 
ColoradoFort Carson$106,350,000 
FloridaEglin Air Force Base$6,900,000 
Miami-Dade County$41,000,000 
GeorgiaFort Benning$145,400,000 
Fort Gordon$4,150,000 
Fort Stewart$125,250,000 
HawaiiFort Shafter$81,000,000 
Schofield Barracks$212,000,000 
Tripler Army Medical Center$28,000,000 
KansasFort Leavenworth$7,100,000 
Fort Riley$57,100,000 
KentuckyFort Campbell$143,900,000 
Fort Knox$18,800,000 
LouisianaFort Polk$63,250,000 
MarylandAberdeen Proving Ground$14,600,000 
Fort Meade$32,600,000 
MissouriFort Leonard Wood$111,700,000 
New MexicoWhite Sands$29,000,000 
New YorkFort Drum$228,800,000 
U.S. Military Academy$132,324,000 
North CarolinaFort Bragg$310,900,000 
OklahomaFort Sill$13,800,000 
McAlester Army Ammunition Plant$3,000,000 
South CarolinaFort Jackson$91,000,000 
TexasFort Bliss$149,950,000 
Fort Hood$145,050,000 
Fort Sam Houston$22,200,000 
VirginiaFort A.P. Hill$93,600,000 
Fort Eustis$18,000,000 
Fort Lee$18,400,000 
WashingtonFort Lewis$171,800,000 
Yakima Firing Range$3,750,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram$101,500,000 
GermanyAnsbach$31,800,000 
Grafenwoehr$75,500,000 
Rhine Ordnance Barracks$35,000,000 
Sembach Air Base$9,100,000 
Wiesbaden Air Base$126,500,000 
HondurasSoto Cano Air Base$20,400,000 
KoreaCamp Walker$19,500,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
CountryInstallation or LocationUnitsAmount 
 
AlaskaFort Wainwright110 $21,000,000 
GermanyBaumholder64$34,329,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,040,000. 
2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $35,000,000. 
2104.Authorization of appropriations, ArmyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $4,565,507,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $3,152,562,000. 
(2)For military construction projects outside the United States authorized by section 2101(b), $419,300,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $23,000,000. 
(4)For host nation support and architectural and engineering services and construction design under section 2807 of title 10, United States Code, $249,636,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $92,369,000. 
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $518,140,000. 
(6)For the construction of increment 4 of a brigade complex operations support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $25,000,000. 
(7)For the construction of increment 4 of a brigade complex barracks and community support facility at Vicenza, Italy, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 505), $26,000,000. 
(8)For the construction of increment 2 of the Command and Battle Center at Wiesbaden, Germany, authorized by section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4662), $59,500,000. 
2105.Use of unobligated Army military construction funds in conjunction with funds provided by the Commonwealth of Virginia to carry out certain fiscal year 2002 project 
(a)Fire station at Fort Belvoir, VirginiaSection 2836(d) of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1314), as amended by section 2846 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3527) and section 2849 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2486), is further amended— 
(1)in paragraph (2), by inserting through a project for construction of an Army standard-design, two-company fire station at Fort Belvoir, Virginia, after Building 191; and 
(2)by adding at the end the following new paragraph: 
 
(3)The Secretary may use up to $3,900,000 of available, unobligated Army military construction funds appropriated for a fiscal year before fiscal year 2011, in conjunction with the funds provided under paragraph (1), for the project described in paragraph (2).. 
(b)Congressional notificationThe Secretary of the Army shall provide information, in accordance with section 2851(c) of title 10, United States Code, regarding the project described in the amendment made by subsection (a). If it becomes necessary to exceed the estimated project cost of $8,780,000, including $4,880,000 contributed by the Commonwealth of Virginia, the Secretary shall utilize the authority provided by section 2853 of such title regarding authorized cost and scope of work variations. 
2106.Modification of authority to carry out certain fiscal year 2009 projectThe table in section 2101(b) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4661) is amended by striking Katterbach and inserting Grafenwoehr. 
2107.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort Riley, Kansas, for construction of a Brigade Complex at the installation, the Secretary of the Army may construct up to a 40,100 square-feet brigade headquarters consistent with the Army’s construction guidelines for brigade headquarters. 
2108.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (122 Stat. 504), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2008 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
GeorgiaFort StewartUnit Operations Facilities$16,000,000  
HawaiiSchofield BarracksTactical Vehicle Wash Facility$10,200,000 
Barracks Complex-Wheeler 205$51,000,000 
LouisianaFort PolkBrigade Headquarters$9,800,000 
Child Care Facility$6,100,000 
MissouriFort Leonard WoodMultipurpose Machine Gun Range$4,150,000 
OklahomaFort SillMultipurpose Machine Gun Range$3,300,000 
WashingtonFort LewisAlternative Fuel Facility$3,300,000 
XXIINavy Military Construction 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Technical amendment to reflect multi-increment fiscal year 2010 project. 
Sec. 2206. Extension of authorization of certain fiscal year 2008 project. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Inside the United States 
 
StateInstallation or LocationAmount 
 
AlabamaMobile$29,082,000 
ArizonaMarine Corps Air Station, Yuma$285,060,000 
CaliforniaMarine Corps Base, Camp Pendleton$362,124,000 
Naval Base, Coronado$67,160,000 
Marine Corps Air Station, Miramar$190,610,000 
San Diego$193,706,000 
Marine Corps Base, Twentynine Palms$53,158,000 
Florida Blount Island Command$74,620,000 
GeorgiaNaval Submarine Base, Kings Bay$60,664,000 
HawaiiMarine Corps Base, Camp Smith$29,960,000 
Marine Corps Base, Kaneohe Bay$109,660,000 
Naval Station, Pearl Harbor$108,468,000 
MarylandNaval Support Facility, Indian Head$34,328,000 
Naval Air Station, Patuxent River$42,211,000 
North CarolinaMarine Corps Base, Camp Lejeune$789,393,000 
Marine Corps Air Station, Cherry Point$65,510,000 
Rhode IslandNaval Station, Newport$27,007,000 
South CarolinaMarine Corps Air Station, Beaufort$129,410,000 
VirginiaNaval Station, Norfolk$12,435,000 
Marine Corps Base, Quantico$143,632,000 
WashingtonBangor$56,893,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
BahrainSouthwest Asia$213,153,000 
DjiboutiCamp Lemonier$11,148,000 
GuamNaval Activities, Guam$66,730,000 
JapanAtsugi Naval Air Facility$6,908,000 
SpainNaval Station, Rota$23,190,000 
 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Navy: Family Housing 
 
LocationInstallation or LocationUnitsAmount 
 
CubaGuantanamo Bay71$37,169,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,255,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(5)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $146,020,000. 
2204.Authorization of appropriations, NavyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $4,068,963,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $2,865,001,000. 
(2)For military construction projects outside the United States authorized by section 2201(b), $321,129,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $20,877,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $120,050,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $186,444,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $366,346,000. 
(6)For the construction of increment 7 of a limited area production and storage complex at Bangor, Washington, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2106), $19,116,000. 
(7)For the construction of increment 2 of a ship repair pier replacement at Norfolk Naval Shipyard, Virginia, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $100,000,000. 
(8)For the construction of increment 2 of a wharves improvement at Apra Harbor, Guam, authorized by section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633), $40,000,000. 
(9)For the construction of increment 2 of a tertiary water treatment plant at Marine Corps Base Camp Pendleton, California, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2632), $30,000,000. 
2205.Technical amendment to reflect multi-increment fiscal year 2010 projectSection 2204 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2634) is amended— 
(1)in subsection (a), by adding at the end the following new paragraph: 
 
(14)For the construction of the first increment of a tertiary water treatment plant at Marine Corps Base, Camp Pendleton, California, authorized by section 2201(a), $112,330,000.; and 
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(7)$30,000,000 (the balance of the amount authorized under section 2201(a) for North Region Tertiary Treatment Plant, Camp Pendleton, California).. 
2206.Extension of authorization of certain fiscal year 2008 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set forth in the table in subsection (b), as provided in section 2201(c) of that Act (122 Stat. 511), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2008 Project Authorization 
 
LocationInstallation or LocationProjectAmount 
 
WorldwideUnspecifiedHost Nation Infrastructure$2,700,000 
XXIIIAir Force Military Construction 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Extension of authorization of certain fiscal year 2007 project. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
Alabama Maxwell Air Force Base$13,400,000 
AlaskaEielson Air Force Base$28,000,000 
Elmendorf Air Force Base$30,274,000 
ArizonaDavis-Monthan Air Force Base$48,500,000 
Luke Air Force Base$64,410,000 
ColoradoBuckley Air Force Base$12,160,000 
Peterson Air Force Base$24,800,000 
U.S. Air Force Academy$27,600,000 
DelawareDover Air Force Base$3,200,000 
District of ColumbiaBolling Air Force Base$13,200,000 
FloridaEglin Air Force Base$11,400,000 
Hurlburt Field$34,670,000 
Patrick Air Force Base$158,009,000 
LouisianaBarksdale Air Force Base$18,140,000 
NevadaCreech Air Force Base$11,710,000 
Nellis Air Force Base$51,640,000 
New JerseyMcGuire Air Force Base$26,440,000 
New MexicoCannon Air Force Base$34,000,000 
Holloman Air Force Base$37,970,000 
Kirtland Air Force Base$24,402,000 
New YorkFort Drum$20,440,000 
North DakotaMinot Air Force Base$18,770,000 
OklahomaTinker Air Force Base$14,000,000 
South CarolinaCharleston Air Force Base$15,000,000 
TexasDyess Air Force Base$4,080,000 
 Lackland Air Force Base $127,280,000 
UtahHill Air Force Base$14,900,000 
VirginiaLangley Air Force Base$8,800,000 
WyomingCamp Guernsey$4,650,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram$42,960,000 
BahrainSW Asia$45,000,000 
GermanyKapaun$19,600,000 
Ramstein Air Base$22,354,000 
Vilseck$12,900,000 
GuamAndersen Air Force Base$50,300,000 
ItalyAviano Air Base$29,200,000 
KoreaKunsan Air Base$7,500,000 
QutarAl Udeid$62,300,000 
United KingdomRAF Mildenhall$15,000,000 
 
 
2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(5)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,225,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(5)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $73,800,000. 
2304.Authorization of appropriations, Air ForceFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2009, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $1,885,112,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $901,845,000. 
(2)For military construction projects outside the United States authorized by section 2301(b), $307,114,000. 
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $18,000,000. 
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $66,336,000. 
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $78,025,000. 
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $513,792,000. 
2305.Extension of authorization of certain fiscal year 2007 project 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463), authorization set forth in the table in subsection (b), as provided in section 2302 of that Act (120 Stat. 2455) and extended by section 2306 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2638), shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2007 Project Authorization 
 
StateInstallationProjectAmount 
 
IdahoMountain Home Air Force BaseReplace Family Housing (457 units)$107,800,000 
XXIVDefense Agencies Military Construction 
 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Modification of authority to carry out certain fiscal year 2010 projects. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project.  
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following tables: 
Defense Agencies: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaYuma Proving Ground$8,977,000 
CaliforniaPoint Magu Naval Base$3,100,000 
ColoradoFort Carson$3,717,000 
District of ColumbiaBolling Air Force Base$3,000,000 
FloridaEglin Air Force Base$6,030,000 
GeorgiaAugusta$12,855,000 
Fort Benning$26,865,000 
Fort Stewart$35,100,000 
Hunter Air National Guard Station$2,400,000 
Hunter Army Airfield$3,318,000 
HawaiiHickam Air Force Base$8,500,000 
Pearl Harbor$28,804,000 
IdahoMountain Home Air Force Base$27,500,000 
IllinoisScott Air Force Base$1,388,000 
KentuckyFort Campbell$38,095,000 
MarylandAndrews Air Force Base$14,000,000 
Bethesda Naval Hospital$80,000,000 
Fort Detrick$45,700,000 
Fort Meade$219,360,000 
MassachusettsHanscom Air Force Base$2,900,000 
New MexicoCannon Air Force Base$116,225,000 
White Sands Missile Range$22,900,000 
New YorkUnited States Military Academy$27,960,000 
North CarolinaCamp Lejeune$16,646,000 
Fort Bragg$168,693,000 
OhioDefense Supply Center, Columbus$7,400,000 
PennsylvaniaDefense Distribution Depot New Cumberland$96,000,000 
TexasLackland Air Force Base $162,500,000 
VirginiaCraney Island$58,000,000 
Fort Belvoir$6,300,000 
Pentagon Reservation$63,324,000 
Marine Corps Base, Quantico$47,355,000 
WashingtonFort Lewis$8,400,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following tables: 
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
BelgiumBrussels$99,174,000 
GermanyKatterbach$37,100,000 
Panzer Kaserne$48,968,000 
Vilseck$34,800,000 
JapanKadena Air Base$3,000,000 
Misawa Air Base$31,000,000 
KoreaCamp Carroll$19,500,000 
Puerto RicoFort Buchanan$58,708,000 
QatarAl Udeid$1,961,000 
United KingdomMenwith Hill Station$2,000,000 
Royal Air Force Alconbury$30,308,000 
Royal Air Force Mildenhall$15,900,000  
  
2402.Energy conservation projects 
(a)Projects authorizedUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(6), the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount of $120,000,000.  
(b)Availability of funds for reserve component projectsOf the amount authorized to be appropriated by section 2403(6) for energy conservation projects, the Secretary of Defense shall reserve a portion of the amount for energy conservation projects for the reserve components in an amount that is not less than an amount that bears the same proportion to the total amount authorized to be appropriated as the total quantity of energy consumed by reserve facilities (as defined in section 18232(2) of title 10, United States Code) during fiscal year 2010 bears to the total quantity of energy consumed by all military installations (as defined in section 2687(e)(1) of such title) during that fiscal year, as determined by the Secretary.  
2403.Authorization of appropriations, Defense AgenciesFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $3,116,137,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $1,373,312,000.  
(2)For military construction projects outside the United States authorized by section 2401(b), $382,419,000.  
(3)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $42,856,000.  
(4)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $10,000,000.  
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $431,617,000.  
(6)For energy conservation projects under chapter 173 of title 10, United States Code, $120,000,000.  
(7)For military family housing functions: 
(A)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $50,464,000.  
(B)For credits to the Department of Defense Family Housing Improvement Fund under section 2883 of title 10, United States Code, and the Homeowners Assistance Fund established under section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374), $17,611,000.  
(8)For the construction of increment 5 of the Army Medical Research Institute of Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $17,400,000.  
(9)For the construction of increment 3 of replacement fuel storage facilities at Point Loma Annex, California, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 521), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2646), $20,000,000.  
(10)For the construction of increment 3 of the United States Army Medical Research Institute of Chemical Defense replacement facility at Aberdeen Proving Ground, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4689), $105,000,000.  
(11)For the construction of increment 3 of a National Security Agency data center at Camp Williams, Utah, authorized as a Military Construction, Defense-Wide project by the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888), $398,358,000.  
(12)For the construction of increment 2 of the hospital at Fort Bliss, Texas, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2642), $147,100,000.  
2404.Modification of authority to carry out certain fiscal year 2010 projects 
(a)Authorization of project for which funds have been appropriated 
(1)AuthorizationThe table relating to the Missile Defense Agency in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2641) is amended by adding at the end the following: 
 
 
 
Worldwide UnspecifiedRange Facility$68,500,000  
(2)Authorization of appropriationsSection 2404(a)(1) of that Act (123 Stat. 2644) is amended by striking $1,048,783,000 and inserting $1,117,283,000.  
(3)Project descriptionIn the case of the authorization contained in the amendment made by paragraph (1), the authorized project relates to an Aegis ashore test facility for which funds were made available by title I of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2010 (division E of Public Law 111–117; 123 Stat. 3286) under the heading Military construction, Defense-Wide.  
(b)Purpose of Fort Bragg projectIn the case of the authorization contained in the table relating to the TRICARE Management Activity in section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2642) for Fort Bragg, North Carolina, for construction of a Health Clinic at the installation, the Secretary of Defense may construct a Behavioral Health clinic that predominantly provides behavioral health specialty care.  
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wideFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for military construction and land acquisition for chemical demilitarization in the total amount of $124,971,000, as follows: 
(1)For the construction of phase 12 of a chemical munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2413 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), $65,569,000.  
(2)For the construction of phase 11 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), and section 2412 of this Act, $59,402,000.  
2412.Modification of authority to carry out certain fiscal year 2000 project 
(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is amended— 
(1)in the item relating to Blue Grass Army Depot, Kentucky, by striking $492,000,000 in the amount column and inserting $746,000,000; and  
(2)by striking the amount identified as the total in the amount column and inserting $1,203,920,000.  
(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), and section 2414 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is further amended by striking $469,200,000 and inserting $723,200,000.  
XXVNorth Atlantic Treaty Organization Security Investment Program 
 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO.  
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.  
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $258,884,000.  
XXVIGuard and Reserve Forces Facilities 
 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Sec. 2607. Extension of authorizations of certain fiscal year 2008 projects.  
2601.Authorized Army National Guard construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard: Inside the United States 
 
StateLocationAmount 
 
ArizonaFlorence$16,500,000 
ArkansasCamp Robinson$30,000,000 
Fort Chaffee$21,500,000 
CaliforniaCamp Roberts$19,000,000 
ColoradoColorado Springs$20,000,000 
Fort Carson$40,000,000 
Gypsum$39,000,000 
Windsor$7,500,000 
ConnecticutWindsor Locks$41,000,000 
DelawareNew Castle$27,000,000 
GeorgiaCumming$17,000,000 
Dobbins Air Reserve Base$10,400,000 
HawaiiKalaeloa$38,000,000 
IdahoGowen Field$17,500,000 
Mountain Home$6,300,000 
IllinoisSpringfield$15,000,000 
KansasWichita$67,000,000 
KentuckyBurlington$19,500,000 
LouisianaFort Polk$5,500,000 
Minden$28,000,000 
MarylandSt. Inigoes$5,500,000 
MassachusettsHanscom Air Force Base$23,000,000 
MichiganCamp Grayling Range$19,000,000 
MinnesotaArden Hills$29,000,000 
Camp Ripley$8,750,000 
NebraskaLincoln$3,300,000 
Mead$11,400,000 
New HampshirePembroke$36,000,000 
New MexicoFarmington$8,500,000 
North CarolinaHigh Point$1,551,000 
North DakotaCamp Grafton$11,200,000 
Rhode IslandEast Greenwich$27,000,000 
South DakotaWatertown$25,000,000 
TexasCamp Maxey$2,500,000 
Camp Swift$2,600,000 
WashingtonTacoma$25,000,000 
West VirginiaMoorefield$14,200,000 
Morgantown$21,000,000 
WisconsinMadison$5,700,000 
WyomingLaramie$14,400,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations outside the United States, and in the amounts, set forth in the following table: 
Army National Guard: Outside the United States 
 
CountryLocationAmount 
 
GuamBarrigada$19,000,000 
Virgin IslandsSt. Croix$25,000,000 
Puerto RicoCamp Santiago$12,300,000  
  
2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(2), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Army Reserve 
 
StateLocationAmount 
 
CaliforniaFairfield$26,000,000 
Fort Hunter Liggett$52,000,000 
FloridaNorth Fort Myers$13,800,000 
Orlando$10,200,000 
Tallahasee$10,400,000 
GeorgiaMacon$11,400,000 
IllinoisQuincy$12,200,000 
IndianaMichigan City$15,500,000 
IowaDes Moines$8,175,000 
MassachusettsDevens Reserve Forces Training Area$4,700,000 
MissouriBelton$11,800,000 
New MexicoLas Cruces$11,400,000 
New YorkBinghamton$13,400,000 
TexasDenton$12,600,000 
Rio Grande$6,100,000 
San Marcos$8,500,000 
VirginiaFort A.P. Hill$15,500,000 
Fort Story$11,000,000 
Roanoke$14,800,000 
WisconsinFort McCoy$19,800,000  
  
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3), the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
CaliforniaMarine Corps Base, Twentynine Palms$5,991,000 
LouisianaNew Orleans$16,281,000 
VirginiaWilliamsburg$21,346,000 
WashingtonYakima$13,844,000  
  
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(4), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateLocationAmount 
 
AlabamaMontgomery Regional Airport (ANG)$7,472,000 
ArizonaDavis Monthan Air Force Base$4,650,000 
Fort Huachuca$11,000,000 
DelawareNew Castle County Airport$1,500,000 
FloridaJacksonville International Airport$6,700,000 
GeorgiaSavannah/Hilton Head International Airport$7,450,000 
HawaiiHickam Air Force Base$71,450,000 
IllinoisCapital Municipal Airport$16,700,000 
IndianaHulman Regional Airport$4,100,000 
MarylandMartin State Airport$11,400,000 
New YorkFort Drum$2,500,000 
Stewart International Airport$14,250,000 
North CarolinaStanly County Airport$2,000,000 
PennsylvaniaState College Air National Guard Station$4,100,000 
TennesseeNashville International Airport$5,500,000 
TexasEllington Field$7,000,000  
  
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(5), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve location inside the United States, and in the amount, set forth in the following table: 
Air Force Reserve 
 
StateLocationAmount 
 
FloridaPatrick Air Force Base$3,420,000  
  
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army, for the Army National Guard of the United States, $873,664,000.  
(2)For the Department of the Army, for the Army Reserve, $318,175,000.  
(3)For the Department of the Navy, for the Navy and Marine Corps Reserve, $61,557,000.  
(4)For the Department of the Air Force, for the Air National Guard of the United States, $194,986,000.  
(5)For the Department of the Air Force, for the Air Force Reserve, $7,832,000.  
2607.Extension of authorizations of certain fiscal year 2008 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. 503), the authorization set forth in the tables in subsection (b), as provided in section 2601 and 2604 of that Act, shall remain in effect until October 1, 2011, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2012, whichever is later.  
(b)TableThe tables referred to in subsection (a) are as follows: 
Army National Guard: Extension of 2008 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
PennsylvaniaEast Fallowfield Township Readiness Center (SBCT)$ 8,300,000 
Air National Guard: Extension of 2008 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
VermontBurlingtonBase Security Improvements$ 6,600,000  
XXVIIBase Realignment and Closure Activities 
 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2704. Transportation plan for BRAC 133 project under Fort Belvoir, Virginia, BRAC initiative.  
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $360,474,000, as follows: 
(1)For the Department of the Army, $73,600,000.  
(2)For the Department of the Navy, $162,000,000.  
(3)For the Department of the Air Force, $124,874,000.  
2702.Authorized base realignment and closure activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $2,354,285,000.  
2703.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $2,354,285,000.  
2704.Transportation plan for BRAC 133 project under Fort Belvoir, Virginia, BRAC initiative 
(a)Submission of transportation planNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a transportation plan for the BRAC 133 project.  
(b)Transportation plan conditionsThe transportation plan for the BRAC 133 project must address ingress and egress of all personnel to and from the BRAC 133 project site. The transportation plan shall also assess the costs and programming of short-, medium-, and long-term projects, and the use of other methods of transportation, that are necessary to maintain existing level of service, and the proposed funding source to obtain such levels of service, at the following six intersections 
(1)The intersection of Beauregard Street and Mark Center Drive.  
(2)The intersection of Beauregard Street and Seminary Road.  
(3)The intersection of Seminary Road and Mark Center Drive.  
(4)The intersection of Seminary Road and the northbound entrance-ramp to I–395.  
(5)The intersection of Seminary Road and the northbound exit-ramp from I–395.  
(6)The intersection of Seminary Road and the southbound exit-ramp from I–395.  
(c)Inspector general reportNot later than September 15, 2011, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report evaluating the sufficiency and coordination conducted in completing the requisite environmental studies associated with the site selection of the BRAC 133 project pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Inspector General shall give specific attention to the transportation determinations associated with the BRAC 133 project and review and provide comment on the transportation plan for the BRAC 133 project and the plan’s adherence to the conditions imposed by subsection (b).  
(d)DefinitionsIn this section: 
(1)The term BRAC 133 project refers to the proposed office complex to be developed at an established mixed-use business park in Alexandria, Virginia, to implement recommendation 133 of the Defense Base Closure and Realignment Commission contained in the report of the Commission transmitted to Congress on September 15, 2005, under section 2903(e) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).  
(2)The term level of service has the meaning given that term in the most-recent Highway Capacity Manual of the Transportation Research Board.  
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Availability of military construction information on Internet. 
Sec. 2802. Use of Pentagon Reservation Maintenance Revolving Fund for construction or alteration at Pentagon Reservation. 
Sec. 2803. Reduced reporting time limits for certain military construction and real property reports when submitted in electronic media. 
Sec. 2804. Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility. 
Sec. 2805. Sense of Congress and report regarding employment of veterans to work on military construction projects. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Notice-and-wait requirements applicable to real property transactions. 
Sec. 2812. Treatment of proceeds generated from leases of non-excess property involving military museums. 
Sec. 2813. Limitation on enhanced use leases of non-excess property. 
Sec. 2814. Repeal of expired authority to lease land for special operations activities. 
Sec. 2815. Former Naval Bombardment Area, Culebra Island, Puerto Rico. 
Subtitle C—Provisions Related to Guam Realignment 
Sec. 2821. Extension of term of Deputy Secretary of Defense’s leadership of Guam Oversight Council. 
Sec. 2822. Utility conveyances to support integrated water and wastewater treatment system on Guam. 
Sec. 2823. Report on types of facilities required to support Guam realignment. 
Sec. 2824. Report on civilian infrastructure needs for Guam. 
Subtitle D—Energy Security 
Sec. 2831. Consideration of environmentally sustainable practices in Department energy performance plan. 
Sec. 2832. Enhancement of energy security activities of the Department of Defense. 
Subtitle E—Land Conveyances 
Sec. 2841. Land conveyance, Defense Fuel Support Point (DFSP) Whittier, Alaska. 
Sec. 2842. Land conveyance, Fort Knox, Kentucky. 
Sec. 2843. Land conveyance, Naval Support Activity (West Bank), New Orleans, Louisiana. 
Sec. 2844. Land conveyance, former Navy Extremely Low Frequency communications project site, Republic, Michigan. 
Sec. 2845. Land conveyance, Marine Forces Reserve Center, Wilmington, North Carolina. 
Subtitle F—Other Matters 
Sec. 2851. Limitation on availability of funds pending report regarding construction of a new outlying landing field in North Carolina and Virginia. 
Sec. 2852. Requirements related to providing world class military medical centers. 
Sec. 2853. Report on fuel infrastructure sustainment, restoration, and modernization requirements. 
Sec. 2854. Naming of Armed Forces Reserve Center, Middletown, Connecticut. 
Sec. 2855. Sense of Congress on proposed extension of the Alaska Railroad corridor across Federal land in Alaska. 
Sec. 2856. Sense of Congress on improving military housing for members of the Air Force. 
Sec. 2857. Sense of Congress regarding recreational hunting and fishing on military installations.  
AMilitary Construction Program and Military Family Housing Changes 
2801.Availability of military construction information on Internet 
(a)Modification of information required to be providedParagraph (2) of subsection (c) of section 2851 of title 10, United States Code, is amended— 
(1)by striking subparagraph (F); and  
(2)by redesignating subparagraphs (G) and (H) as subparagraphs (F) and (G), respectively.  
(b)Expanded availability of informationSuch subsection is further amended— 
(1)by striking paragraph (3); and  
(2)by redesignating paragraph (4) as paragraph (3).  
(c)Conforming amendmentsSuch subsection is further amended— 
(1)in paragraph (1), by striking that, when activated by a person authorized under paragraph (3), will permit the person and inserting that will permit a person; and  
(2)in paragraph (3), as redesignated by subsection (b)(2)— 
(A)by striking to the persons referred to in paragraph (3) and inserting on the Internet site required by such paragraph; and  
(B)by striking to such persons.  
2802.Use of Pentagon Reservation Maintenance Revolving Fund for construction or alteration at Pentagon ReservationSection 2674(e) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking Monies and inserting Subject to paragraphs (3) and (4), monies; and  
(2)by adding at the end the following new paragraphs: 
 
(3)If the cost of a construction or alteration activity proposed to be financed in whole or in part using monies from the Fund will exceed the limitation specified in section 2805 of this title for a comparable unspecified minor military construction project, the activity shall be subject to authorization as provided by section 2802 of this title before monies from the Fund are obligated for the activity.  
(4)The authority of the Secretary to use monies from the Fund to support construction or alteration activities at the Pentagon Reservation expires on September 30, 2012. .  
2803.Reduced reporting time limits for certain military construction and real property reports when submitted in electronic media 
(a)Conveyance of property for natural resource conservationSection 2694a(e) of title 10 United States Code, is amended by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title”.  
(b)NATO Security Investment ContributionsSection 2806(c)(2)(B) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title”.  
(c)Ford Island developmentSection 2814(g)(2) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 20 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title”.  
(d)Leasing of military family housingSection 2828(f)(2) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title”.  
(e)Leasing of military family housing to be constructedSection 2835(g)(2) of such title is amended— 
(1)by striking calendar; and  
(2)by inserting before the period at the end the following: “or, if earlier, a period of 14 days has elapsed from the date on which a copy of the analysis is provided in an electronic medium pursuant to section 480 of this title”.  
(f)Acquisition or construction of military unaccompanied housingSection 2881a(e)(2) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 20 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title”.  
(g)Use of military construction alternative authoritySection 2884(a)(4) of such title is amended by inserting before the period at the end the following: “or, if earlier, a period of 20 days has elapsed from the date on which a copy of the report is provided in an electronic medium pursuant to section 480 of this title”.  
2804.Authority to use operation and maintenance funds for construction projects inside the United States Central Command area of responsibility 
(a)Inclusion of area formerly within United States Central Command area of responsibilitySubsection (a) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by subsections (a) and (b) of section 2806 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2662), is amended by striking United States Central Command area of responsibility and inserting area of responsibility of the United States Central Command or the area of responsibility and area of interest of Combined Task Force-Horn of Africa.  
(b)Annual Limitation on Use of Authority in AfghanistanSubsection (c)(2) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by section 2806(c) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2663), is amended— 
(1)by striking $300,000,000 in funds available for operation and maintenance for fiscal year 2010 may be used in Afghanistan upon completing the prenotification requirements under subsection (b) and inserting $100,000,000 in funds available for operation and maintenance for fiscal year 2011 may be used in Afghanistan subject to the notification requirements under subsection (b); and  
(2)by striking $500,000,000 and inserting $300,000,000.  
(c)One-year extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as added by section 2806(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2662), is amended— 
(1)in paragraph (1), by striking September 30, 2010 and inserting September 30, 2011; and  
(2)in paragraph (2), by striking fiscal year 2011 and inserting fiscal year 2012.  
(d)DefinitionSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723) is amended by adding at the end the following new subsection: 
 
(i)DefinitionsIn this section: 
(1)The term area of responsibility, with respect to the Combined Task Force-Horn of Africa, is Kenya, Somalia, Ethiopia, Sudan, Eritrea, Djibouti, and Seychelles.  
(2)The term area of interest, with respect to the Combined Task Force-Horn of Africa, is Yemen, Tanzania, Mauritius, Madagascar, Mozambique, Burundi, Rwanda, Comoros, Chad, the Democratic Republic of Congo, and Uganda. .  
2805.Sense of Congress and report regarding employment of veterans to work on military construction projects 
(a)Sense of congressIt is the sense of Congress that the Secretary of Defense should establish a Veterans to Work program to provide an opportunity for apprentices, who are also veterans, to work on military construction projects.  
(b)Report 
(1)Report requiredNot later than 180 days after enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes at a minimum the following: 
(A)An assessment of the number of unemployed apprentices, who are also veterans, with data presented by appropriate age groupings.  
(B)An evaluation of benefits to be derived from establishing a program to employ apprentices, who are also veterans, in military construction projects, including the impacts of the program on the following: 
(i)Workforce sustainability.  
(ii)Workforce skills enhancement.  
(iii)Short- and long-term cost-effectiveness.  
(iv)Improved veteran employment in sustainable wage fields.  
(C)Any challenges, difficulties, or problems projected in recruiting apprentices, who are also veterans.  
(2)ConsultationThe Secretary of Defense shall prepare the report in consultation with the Secretary of Labor and the Secretary of Veterans Affairs.  
(c)DefinitionsIn this section: 
(1)The term apprentice means an individual who is employed pursuant to, and individually registered in, a qualified apprenticeship program.  
(2)The term qualified apprenticeship program means an apprenticeship or other training program that qualifies as an employee welfare benefit plan, as defined in section 3(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(1)).  
(3)The term veteran has the meaning given such term in section 101(2) of title 38, United States Code.  
BReal Property and Facilities Administration 
2811.Notice-and-wait requirements applicable to real property transactions 
(a)Exception for leases under base closure processSubsection (a)(1)(C) of section 2662 of title 10, United States Code, is amended by inserting after United States the following: (other than a lease or license entered into under section 2667(g) of this title).  
(b)Repeal of annual report on minor real estate transactionsSubsection (b) of such section is repealed.  
(c)Geographic scope of requirementsSubsection (c) of such section is amended— 
(1)by striking Geographic scope; excepted and inserting Excepted;  
(2)by striking the first sentence; and  
(3)by striking It does not and inserting This section does not.  
(d)Repeal of notice and wait requirement regarding GSA leases of space for DODSubsection (e) of such section is repealed.  
(e)Additional reporting requirements regarding leases of real property owned by the United StatesSuch section is further amended by inserting after subsection (a) the following new subsection: 
 
(b)Additional reporting requirements regarding leases of real property owned by the United States 
(1)In the case of a proposed lease or license of real property owned by the United States covered by paragraph (1)(C) of subsection (a), the Secretary concerned shall comply with the notice-and-wait requirements of paragraph (3) of such subsection before— 
(A)issuing a contract solicitation or other lease offering with regard to the transaction; and  
(B)providing public notice regarding any meeting to discuss a proposed contract solicitation with regard to the transaction.  
(2)The report under paragraph (3) of subsection (a) shall include the following with regard to a proposed transaction covered by paragraph (1)(C) of such subsection: 
(A)A description of the proposed transaction, including the proposed duration of the lease or license.  
(B)A description of the authorities to be used in entering into the transaction.  
(C)A statement of the scored cost of the entire transaction, determined using the scoring criteria of the Office of Management and Budget.  
(D)A determination that the property involved in the transaction is not excess property, as required by section 2667(a)(3) of this title, including the basis for the determination.  
(E)A determination that the proposed transaction is directly compatible with the mission of the military installation or Defense Agency at which the property is located and a description of the anticipated long-term use of the property at the conclusion of the lease or license.  
(F)A description of the requirements or conditions within the contract solicitation or other lease offering for the person making the offer to address taxation issues, including payments-in-lieu-of taxes, and other development issues related to local municipalities.  
(G)If the proposed lease involves a project related to energy production, a certification by the Secretary of Defense that the project, as it will be specified in the contract solicitation or other lease offering, is consistent with the Department of Defense performance goals and plan required by section 2911 of this title.  
(3)The Secretary concerned may not enter into the actual lease or license with respect to property for which the information required by paragraph (2) was submitted in a report under subsection (a)(3) unless the Secretary again complies with the notice-and-wait requirements of such subsection. The subsequent report shall include the following with regard to the proposed transaction: 
(A)A cross reference to the prior report that contained the information submitted under paragraph (2) with respect to the transaction.  
(B)A description of the differences between the information submitted under paragraph (2) and the information regarding the transaction being submitted in the subsequent report.  
(C)A description of the payment to be required in connection with the lease or license, including a description of any in-kind consideration that will be accepted.  
(D)A description of any community support facility or provision of community support services under the lease or license, regardless of whether the facility will be operated by a covered entity (as defined in section 2667(d) of this title) or the lessee or the services will be provided by a covered entity or the lessee.  
(E)A description of the competitive procedures used to select the lessee or, in the case of a lease involving the public benefit exception authorized by section 2667(h)(2) of this title, a description of the public benefit to be served by the lease. .  
(f)Conforming amendmentsSuch section is further amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking the Secretary submits in the matter preceding subparagraph (A) and inserting the Secretary concerned submits; and  
(B)in paragraph (3), by striking the Secretary of a military department or the Secretary of Defense and inserting the Secretary concerned;  
(2)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively;  
(3)in subsection (f), as so redesignated— 
(A)in paragraph (1), by striking , and the reporting requirement set forth in subsection (e) shall not apply with respect to a real property transaction otherwise covered by that subsection,;  
(B)in paragraph (3), by striking or (e), as the case may be; and  
(C)by striking paragraph (4); and  
(4)by adding at the end the following new subsection: 
 
(g)Secretary concerned definedIn this section, the term Secretary concerned includes, with respect to Defense Agencies, the Secretary of Defense. .  
(g)Conforming amendments to lease of non-excess property authoritySection 2667 of such title is amended— 
(1)in subsection (c), by striking paragraph (4);  
(2)in subsection (d), by striking paragraph (6);  
(3)in subsection (e)(1), by striking subparagraph (E); and  
(4)in subsection (h)— 
(A)by striking paragraphs (3) and (5); and  
(B)by redesignating paragraph (4) as paragraph (3).  
2812.Treatment of proceeds generated from leases of non-excess property involving military museumsSection 2667(e)(1) of title 10, United States Code, as amended by section 2811(g), is amended by inserting after subparagraph (D) the following new subparagraph (E): 
 
(E)If the proceeds deposited in the special account established for the Secretary concerned are derived from activities associated with a military museum described in section 489(a) of this title, the proceeds shall be available for activities described in subparagraph (C) only at that museum. .  
2813.Limitation on enhanced use leases of non-excess property 
(a)In generalSection 2667(b)(7) of title 10, United States Code, is amended by striking the period at the end and inserting , or otherwise commit the Secretary concerned or the Department of Defense to annual payments in excess of such amount..  
(b)Armed Forces Retirement HomeSection 1511(i)(2) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411(i)(2)) is amended— 
(1)in subparagraph (D), by striking ; and and inserting a semicolon;  
(2)in subparagraph (E), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new subparagraph: 
 
(F)may not provide for a leaseback by the Retirement Home with an annual payment in excess of $100,000, or otherwise commit the Retirement Home or the Department of Defense to annual payments in excess of such amount. .  
2814.Repeal of expired authority to lease land for special operations activities 
(a)RepealSection 2680 of title 10, United States Code, is repealed.  
(b)Effect of repealThe amendment made by subsection (a) shall not affect the validity of any contract entered into under section 2680 of title 10, United States Code, on or before September 30, 2005.  
(c)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by striking the item relating to section 2680.  
2815.Former Naval Bombardment Area, Culebra Island, Puerto Rico 
(a)Study requiredAt the request of the Commonwealth of Puerto Rico, the Secretary of Defense shall conduct a study relating to the presence of unexploded ordnance in a portion of the former bombardment area at Culebra Island, Puerto Rico, transferred to the Commonwealth of Puerto Rico by quitclaim deed. The Secretary shall complete the study within 270 days after receiving the request from the Commonwealth.  
(b)Contents of studyThe study shall include a specific assessment of Flamenco Beach located within the former bombardment area and shall include the following elements for each area: 
(1)An estimate of the type and amount of unexploded ordnance.  
(2)An estimate of the cost of removing unexploded ordnance.  
(3)An examination of the impact of such removal on any endangered or threatened species and their habitat.  
(4)An examination of current public access to the former bombardment area.  
(5)An examination of any threats to public health or safety and the environment from unexploded ordnance.  
(c)Consultation with commonwealthIn conducting the study, the Secretary of Defense shall consult with the Commonwealth of Puerto Rico regarding the Commonwealth’s planned future uses of the former bombardment area. The Secretary shall consider the Commonwealth’s planned future uses in developing any conclusions or recommendations the Secretary may include in the study.  
(d)DefinitionsIn this section: 
(1)The term quitclaim deed refers to the quitclaim deed from the United States to the Commonwealth of Puerto Rico, signed by the Secretary of the Interior on August 11, 1982, for that portion of Tract (1b) consisting of the former bombardment area on the island of Culebra, Puerto Rico.  
(2)The term unexploded ordnance has the meaning given that term by section 101(e)(5) of title 10, United States Code.  
CProvisions Related to Guam Realignment 
2821.Extension of term of Deputy Secretary of Defense’s leadership of Guam Oversight CouncilSubsection (d) of section 132 of title 10, United States Code, as added by section 2831(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2669), is amended by striking September 30, 2015 and inserting September 30, 2020.  
2822.Utility conveyances to support integrated water and wastewater treatment system on Guam 
(a)Conveyance of utilitiesThe Secretary of Defense may convey to the Guam Waterworks Authority (in this section referred to as the Authority) all right, title, and interest of the United States in and to the water and wastewater treatment utility systems on Guam, including the Fena Reservoir, for the purpose of establishing an integrated water and wastewater treatment system on Guam.  
(b)Consideration 
(1)Consideration requiredAs consideration for the conveyance of the water and wastewater treatment utility systems on Guam, the Authority shall pay to the Secretary of Defense an amount equal to the fair market value of the utility infrastructure to be conveyed, as determined pursuant to an agreement between the Secretary and the Authority.  
(2)Deferred paymentsAt the discretion of the Authority, the Authority may elect to pay the consideration determined under paragraph (1) in equal annual payments over a period of not more than 25 years, starting with the first year beginning after the date of the conveyance of the water and wastewater treatment utility systems to the Authority.  
(3)Acceptance of in-kind servicesThe consideration required by paragraph (1) may be paid in cash or in-kind, as acceptable to the Secretary of Defense. The Secretary of Defense, in consultation with the Secretary of the Interior, shall consider the value of in-kind services provided by the Government of Guam pursuant to section 311 of the Compact of Free Association between the Government of the United States and the Government of the Federated States of Micronesia, approved by Congress in the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2781), section 311 of the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands, approved by Congress in such Act, and the Compact of Free Association between the Government of the United States and the Government of the Republic of Palau, approved by Congress in the Palau Compact of Free Association Act (Public Law 99–658; 100 Stat. 3672).  
(c)Condition of conveyanceAs a condition of the conveyance under subsection (a), the Secretary of Defense must obtain at least a 33 percent voting representation on the Guam Consolidated Commission on Utilities, including a proportional representation as chairperson of the Commission.  
(d)Implementation report 
(1)Report requiredIf the Secretary of Defense determines to use the authority provided by subsection (a) to convey the water and wastewater treatment utility systems to the Authority, the Secretary shall submit to the congressional defense committees a report containing— 
(A)a description of the actions needed to efficiently convey the water and wastewater treatment utility systems to the Authority; and  
(B)an estimate of the cost of the conveyance.  
(2)SubmissionThe Secretary shall submit the report not later than 30 days after the date on which the Secretary makes the determination triggering the report requirement.  
(e)New water systemsIf the Secretary of Defense determines to use the authority provided by subsection (a) to convey the water and wastewater treatment utility systems to the Authority, the Secretary shall also enter into an agreement with the Authority, under which the Authority will manage and operate any water well or wastewater treatment plant that is constructed by the Secretary of a military department on Guam on or after the date of the enactment of this Act.  
(f)Additional term and conditionsThe Secretary of Defense may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States.  
(g)Technical assistance 
(1)Assistance authorized; reimbursementThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, may provide technical assistance to the Secretary of Defense and the Authority regarding the development of plans for the design, construction, operation, and maintenance of integrated water and wastewater treatment utility systems on Guam.  
(2)Contracting authority; conditionThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, may enter into memoranda of understanding, cooperative agreements, and other agreements with the Secretary of Defense to provide technical assistance as described in paragraph (1) under such terms and conditions as the Secretary of the Interior and the Secretary of Defense consider appropriate, except that costs incurred by the Secretary of the Interior to provide technical assistance under paragraph (1) shall be covered by the Secretary of Defense.  
(3)Report and other assistanceNot later than one year after date of the enactment of this Act, the Secretary of the Interior and the Secretary of Defense shall submit to the congressional defense committees, the Committee on Natural Resources of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate a report detailing the following: 
(A)Any technical assistance provided under paragraph (1) and information pertaining to any memoranda of understanding, cooperative agreements, and other agreements entered into pursuant to paragraph (2).  
(B)An assessment of water and wastewater systems on Guam, including cost estimates and budget authority, including authorities available under the Acts of June 17, 1902, and June 12, 1906 (popularly known as the Reclamation Act; 43 U.S.C. 391) and other authority available to the Secretary of the Interior, for financing the design, construction, operation, and maintenance of such systems.  
(C)The needs related to water and wastewater infrastructure on Guam and the protection of water resources on Guam identified by the Authority.  
2823.Report on types of facilities required to support Guam realignment 
(a)Report requiredNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the congressional defense committees a report on the structural integrity of facilities required to support the realignment of military installations and the relocation of military personnel on Guam.  
(b)Contents of reportThe report required by subsection (a) shall contain the following elements: 
(1)A threat assessment to the realigned forces, including natural and manmade threats.  
(2)An evaluation of the types of facilities and the enhanced structural requirements required to deter the threat assessment specified in paragraph (1).  
(3)An assessment of the costs associated with the enhanced structural requirements specified in paragraph (2).  
2824.Report on civilian infrastructure needs for Guam 
(a)Report requiredThe Secretary of the Interior shall prepare a report— 
(1)detailing the civilian infrastructure improvements needed on Guam to directly and indirectly support and sustain the realignment of military installations and the relocation of military personnel on Guam; and  
(2)identifying, to the maximum extent practical, the potential funding sources for such improvements from other Federal departments and agencies and from existing authorities and funds within the Department of Defense.  
(b)ConsultationThe Secretary of the Interior shall prepare the report required by subsection (a) in consultation with the Secretary of Defense, the Government of Guam, and the Interagency Group on the Insular Areas established by Executive Order No. 13537.  
(c)SubmissionThe Secretary of the Interior shall submit the report required by subsection (a) to the congressional defense committees and the Committee on Natural Resources of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate not later than 180 days after the date of the enactment of this Act.  
DEnergy Security 
2831.Consideration of environmentally sustainable practices in Department energy performance planSection 2911(c) of title 10, United States Code, is amended— 
(1)in paragraph (4), by inserting and hybrid-electric drive after alternative fuels;  
(2)by redesignating paragraph (9) as paragraph (11);  
(3)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively;  
(4)by inserting after paragraph (4) the following new paragraph: 
 
(5)Opportunities for the high-performance construction, lease, operation, and maintenance of buildings. ; and  
(5)by inserting after paragraph (9) (as redesignated by paragraph (3)) the following new paragraph: 
 
(10)The value of incorporating electric, hybrid-electric, and high efficiency vehicles into vehicle fleets. .  
2832.Enhancement of energy security activities of the Department of Defense 
(a)Energy performance master plan 
(1)Enhancement of energy performance plan to master planSubsection (b) of section 2911 of title 10, United States Code, is amended to read as follows: 
 
(b)Energy performance master plan 
(1)The Secretary of Defense shall develop a comprehensive master plan for the achievement of the energy performance goals of the Department of Defense, as set forth in laws, executive orders, and Department of Defense policies.  
(2)The master plan shall include the following: 
(A)A separate master plan, developed by each military department and Defense Agency, for the achievement of energy performance goals.  
(B)The use of a baseline standard for the measurement of energy consumption by transportation systems, support systems, utilities, and facilities and infrastructure that is consistent for all of the military departments.  
(C)A method of measurement of reductions or conservation in energy consumption that provides for the taking into account of changes in the current size of fleets, number of facilities, and overall square footage of facility plants.  
(D)Metrics to track annual progress in meeting energy performance goals.  
(E)A description of specific requirements, and proposed investments, in connection with the achievement of energy performance goals reflected in the budget of the President for each fiscal year (as submitted to Congress under section 1105(a) of title 31).  
(3)Not later than 30 days after the date on which the budget of the President is submitted to Congress for a fiscal year under section 1105(a) of title 31, the Secretary shall submit the current version of the master plan to Congress. .  
(2)Conforming amendmentsSuch section is further amended by striking plan each place it appears and inserting master plan.  
(3)Section heading amendmentThe heading of such section is amended to read as follows: 
 
2911.Energy performance goals and master plan for the Department of Defense .  
(b)Expansion of facilities for which use of renewable energy and energy efficient products is required 
(1)Renewable energySubsection (a) of section 2915 of title 10, United States Code, is amended— 
(A)by inserting and facility repairs and renovations after military family housing projects); and  
(B)by striking energy performance plan and inserting energy performance master plan.  
(2)Consideration in designSubsection (b)(1) of such section is amended by striking the design and all that follows and inserting the following: 
 the design for the construction, repair, or renovation of facilities (including family housing and back-up power generation facilities) requires consideration of energy systems using solar energy or other renewable forms of energy when use of a renewable form of energy— 
(A)is consistent with the energy performance goals and energy performance master plan for the Department of Defense developed under section 2911 of this title; and  
(B)supported by the special considerations specified in subsection (c) of such section. .  
(3)Energy efficient productsSubsection (e) of such section is amended— 
(A)by striking the heading and inserting the following: Use of energy efficient products in facilities.—;  
(B)in paragraph (1)— 
(i)by striking new facility construction and inserting construction, repair, or renovation of facilities; and  
(ii)by striking energy performance plan and inserting energy performance master plan;  
(C)by redesignating paragraph (2) as paragraph (3); and  
(D)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)For purposes of this subsection, energy efficient products may include, at a minimum, the following technologies, consistent with the products specified in paragraph (3): 
(A)Roof-top solar thermal, photovoltaic, and energy reducing coating technologies.  
(B)Energy management control and supervisory control and data acquisition systems.  
(C)Energy efficient heating, ventilation, and air conditioning systems.  
(D)Thermal windows and insulation systems.  
(E)Electric meters.  
(F)Lighting, equipment, and appliances that are designed to use less electricity.  
(G)Hybrid vehicle plug-in charging stations.  
(H)Solar-power collecting structures to shade vehicle parking areas.  
(I)Wall and roof insulation systems and air infiltration-mitigation systems, such as weatherproofing. .  
(4)Section heading amendmentThe heading of such section is amended to read as follows: 
 
2915.Facilities: use of renewable forms of energy and energy efficient products .  
(c)Other amendments 
(1)Conforming amendmentSection 2925(a) of title 10, United States Code, is amended by striking energy performance plan each place it appears and inserting energy performance master plan.  
(2)Clerical amendmentsThe table of sections at the beginning of subchapter I of chapter 173 of such title is amended— 
(A)by striking the item relating to section 2911 and inserting the following new item: 
 
 
2911. Energy performance goals and master plan for the Department of Defense.  ; and  
(B)by striking the item relating to section 2915 and inserting the following new item: 
 
 
2915. Facilities: use of renewable forms of energy and energy efficient products.  .  
ELand Conveyances 
2841.Land conveyance, Defense Fuel Support Point (DFSP) Whittier, Alaska 
(a)Conveyance authorizedThe Secretary of the Army or the Secretary of the Air Force may convey to the City of Whittier, Alaska (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 62 acres, located at the Defense Fuel Support Point (DFSP) Whittier, Alaska, that the Secretary making the conveyance considers appropriate in the public interest.  
(b)ConsiderationAs consideration for the conveyance under subsection (a), the City shall pay to the Secretary conveying the property an amount that is not less than the fair market value of the property conveyed, as determined by the Secretary. The Secretary’s determination shall be final. In lieu of all or a portion of cash payment of consideration, the Secretary may accept in-kind consideration, including environmental remediation for the property conveyed.  
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary conveying property under subsection (a) shall require the City to reimburse the Secretary to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City of Whittier.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  
(d)Compliance with environmental lawsNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).  
(e)Treatment of cash consideration receivedAny cash payment received by the United States as consideration for the conveyance under subsection (a) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection.  
(f)Description of propertyThe exact acreage and legal description of the parcel of real property to be conveyed under this section shall be determined by a survey satisfactory to the Secretary of the Interior.  
(g)Additional terms and conditionsThe Secretary making the conveyance under subsection (a) may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States.  
2842.Land conveyance, Fort Knox, Kentucky 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the Department of Veterans Affairs of the Commonwealth of Kentucky (in this section referred to as the Department) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 194 acres at Fort Knox, Kentucky, for the purpose of permitting the Department to establish and operate a State veterans home and future expansion of the adjacent State veterans cemetery for veterans and eligible family members of the Armed Forces.  
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing.  
(c)Payment or costs of conveyance 
(1)In generalThe Secretary shall require the Department to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including costs related to environmental documentation and other administrative costs. This paragraph does not apply to costs associated with the environmental remediation of the property to be conveyed.  
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  
(d)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.  
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
2843.Land conveyance, Naval Support Activity (West Bank), New Orleans, Louisiana 
(a)Conveyance authorizedExcept as provided in subsection (b), the Secretary of the Navy may convey to the Algiers Development District all right, title, and interest of the United States in and to the real property comprising the Naval Support Activity (West Bank), New Orleans, Louisiana, including— 
(1)any improvements and facilities on the real property; and  
(2)available personal property on the real property.  
(b)Certain property excludedThe conveyance under subsection (a) may not include— 
(1)the approximately 29-acre area known as the Secured Area of the real property described in such subsection, which shall remain subject to the Lease; and  
(2)the Quarters A site, which is located at Sanctuary Drive, as determined by a survey satisfactory to the Secretary of the Navy.  
(c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy.  
(d)TimingThe authority provided in subsection (a) may only be exercised after— 
(1)the Secretary of the Navy determines that the property described in subsection (a) is no longer needed by the Department of the Navy; and  
(2)the Algiers Development District delivers the full consideration as required by Article 3 of the Lease.  
(e)Condition of ConveyanceThe conveyance authorized by subsection (a) shall include a condition that expressly prohibits any use of the property that would interfere or otherwise restrict operations of the Department of the Navy in the Secured Area referred to in subsection (b), as determined by the Secretary of the Navy.  
(f)Subsequent conveyance of Secured AreaIf at any time the Secretary of the Navy determines and notifies the Algiers Development District that there is no longer a continuing requirement to occupy or otherwise control the Secured Area referred to in subsection (b) to support the mission of the Marine Forces Reserve or other comparable Marine Corps use, the Secretary may convey to the Algiers Development District the Secured Area and the any improvements situated thereon.  
(g)Subsequent conveyance of Quarters AIf at any time the Secretary of the Navy determines that the Department of the Navy no longer has a continuing requirement for general officers quarters to be located on the Quarters A site referred to in subsection (b) or the Department of the Navy elects or offers to transfer, sell, lease, assign, gift or otherwise convey any or all of the Quarters A site or any improvements thereon to any third party, the Secretary may convey to the Algiers Development District the real property containing the Quarters A site.  
(h)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance of property under this section, consistent with the Lease, as the Secretary considers appropriate to protect the interest of the United States.  
(i)DefinitionsIn this section: 
(1)The term Algiers Development District means the Algiers Development District, a local political subdivision of the State of Louisiana.  
(2)The term Lease means that certain Real Estate Lease for Naval Support Activity New Orleans, West Bank, New Orleans, Louisiana, Lease No. N47692–08–RP–08P30, by and between the United States, acting by and through the Department of the Navy, and the Algiers Development District dated September 30, 2008.  
2844.Land conveyance, former Navy Extremely Low Frequency communications project site, Republic, Michigan 
(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to Humboldt Township in Marquette County, Michigan, all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, in Republic, Michigan, consisting of approximately seven acres and formerly used as an Extremely Low Frequency communications project site, for the purpose of permitting the Township to use the property for public benefit.  
(b)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.  
(c)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  
2845.Land conveyance, Marine Forces Reserve Center, Wilmington, North Carolina 
(a)Conveyance AuthorizedThe Secretary of the Navy may convey to the North Carolina State Port Authority of Wilmington, North Carolina (in this section referred to as the Port Authority), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 3.03 acres and known as the Marine Forces Reserve Center in Wilmington, North Carolina, for the purpose of permitting the Port Authority to use the parcel for development of a port facility and for other public purposes.  
(b)Inclusion of personal propertyThe Secretary of the Navy may include as part of the conveyance under subsection (a) personal property of the Navy at the Marine Forces Reserve Center that the Secretary of Transportation recommends is appropriate for the development or operation of the port facility and the Secretary of the Navy agrees is excess to the needs of the Navy.  
(c)Interim LeaseUntil such time as the real property described in subsection (a) is conveyed by deed, the Secretary of the Navy may lease the property to the Port Authority.  
(d)Consideration 
(1)ConveyanceThe conveyance under subsection (a) shall be made without consideration as a public benefit conveyance for port development if the Secretary of the Navy determines that the Port Authority satisfies the criteria specified in section 554 of title 40, United States Code, and regulations prescribed to implement such section. If the Secretary determines that the Port Authority fails to qualify for a public benefit conveyance, but still desires to acquire the property, the Port Authority shall pay to the United States an amount equal to the fair market value of the property to be conveyed. The fair market value of the property shall be determined by the Secretary.  
(2)LeaseThe Secretary of the Navy may accept as consideration for a lease of the property under subsection (c) an amount that is less than fair market value if the Secretary determines that the public interest will be served as a result of the lease.  
(e)Description of PropertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Navy and the Port Authority. The cost of such survey shall be borne by the Port Authority.  
(f)Additional TermsThe Secretary of the Navy may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States.  
FOther Matters 
2851.Limitation on availability of funds pending report regarding construction of a new outlying landing field in North Carolina and Virginia 
(a)FindingsCongress makes the following findings: 
(1)The Navy has studied the feasibility and potential locations of a new outlying landing field on the East Coast since 2001.  
(2)Since January 2008, the Navy has studied five potential sites in North Carolina and Virginia, whose communities have expressed opposition. Some local governments where the sites under consideration are located have taken formal action in opposition by resolution or correspondence to the Navy and congressional officials.  
(b)Limitation on funds pending report 
(1)In generalThe Secretary of the Navy may not obligate or expend funds for the study or development of a new outlying landing field in North Carolina or Virginia after fiscal year 2011 until the Secretary has provided the congressional defense committees a report on the Navy’s efforts with respect to the outlying landing field.  
(2)Elements of reportThe report required under paragraph (1) shall include the following: 
(A)A description of the actual training requirements and completed training events involving Fleet Carrier Landing Practice operations at Naval Air Station Oceana and Naval Auxiliary Landing Field Fentress for the previous 10 years, to include statistics for the current fiscal year.  
(B)An assessment of the aviation training requirements and completed aviation training events conducted on all existing Navy outlying landing fields and installations located in North Carolina and Virginia, to include statistics for the current fiscal year.  
(C)An assessment of the suitability of all Naval installations in North Carolina and Virginia to conduct Fleet Carrier Landing Practice operations, including necessary facility modifications and requirements to de-conflict with current operations at each installation.  
(D)A description of the estimated funding necessary to construct a new outlying landing field at each of the five sites under current consideration, and a cost comparison analysis between construction of a new outlying landing field versus use of an existing facility.  
(E)A description of all completed or pending environmental studies conducted on any of the five sites currently under consideration, including the methodology, conclusions, and recommendations.  
(F)Criteria for the basing of the Joint Strike Fighter F-35 aircraft and a description of the outlying landing field facilities that will be required to support its training requirements.  
2852.Requirements related to providing world class military medical centers 
(a)Unified construction standard for military construction and repairs to military medical centersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a unified construction standard for military construction and repairs for military medical centers that provides a single standard of care. This standard shall also include— 
(1)size standards for operating rooms and patient recovery rooms; and  
(2)such other construction standards that the Secretary considers necessary to support military medical centers.  
(b)Independent review panel 
(1)Establishment; purposeThe Secretary of Defense shall establish an independent advisory panel for the purpose of— 
(A)reviewing the unified construction standards established pursuant to subsection (a) to determine the standards consistency with industry practices and benchmarks for world class medical construction;  
(B)reviewing ongoing construction programs within the Department of Defense to ensure medical construction standards are uniformly applied across applicable military medical centers;  
(C)assessing the approach of the Department of Defense approach to planning and programming facility improvements with specific emphasis on— 
(i)facility selection criteria and proportional assessment system; and  
(ii)facility programming responsibilities between the Assistant Secretary of Defense for Health Affairs and the Secretaries of the military departments;  
(D)assessing whether the Comprehensive Master Plan for the National Capital Region Medical, dated April 2010, is adequate to fulfill statutory requirements, as required by section 2714 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2656), to ensure that the facilities and organizational structure described in the plan result in world class military medical centers in the National Capital Region; and  
(E)making recommendations regarding any adjustments of the master plan referred to in subparagraph (D) that are needed to ensure the provision of world class military medical centers and delivery system in the National Capital Region.  
(2)Members 
(A)Appointments by secretaryThe panel shall be composed of such members as determined by the Secretary of Defense, except that the Secretary shall include as members— 
(i)medical facility design experts;  
(ii)military healthcare professionals;  
(iii)representatives of premier health care centers in the United States; and  
(iv)former retired senior military officers with joint operational and budgetary experience.  
(B)Congressional appointmentsThe chairmen and ranking members of the Committees on the Armed Services of the Senate and House of Representatives may each designate one member of the panel.  
(C)TermMembers of the panel may serve on the panel until the termination date specified in paragraph (7).  
(D)CompensationWhile performing duties on behalf of the panel, a member and any adviser referred to in paragraph (4) shall be reimbursed under Government travel regulations for necessary travel expenses.  
(3)MeetingsThe panel shall meet not less than quarterly. The panel or its members may make other visits to military treatment centers and military headquarters in connection with the duties of the panel.  
(4)Staff and advisorsThe Secretary of Defense shall provide necessary administrative staff support to the panel. The panel may call in advisers for consultation.  
(5)Reports 
(A)Initial reportNot later than 120 days after the first meeting of the panel, the panel shall submit to the Secretary of Defense a written report containing— 
(i)an assessment of the adequacy of the plan of the Department of Defense to address the items specified in subparagraphs (A) through (E) of paragraph (1) relating to the purposes of the panel; and  
(ii)the recommendations of the panel to improve the plan.  
(B)Additional reportsNot later than February 1, 2011, and each February 1 thereafter until termination of the panel, the panel shall submit to the Secretary of Defense a report on the findings and recommendations of the panel to address any deficiencies identified by the panel.  
(6)Assessment of recommendationsNot later than 30 days after the date of the submission of each report under paragraph (5), the Secretary of Defense shall submit to the congressional defense committees a report including— 
(A)a copy of the panel’s assessment;  
(B)an assessment by the Secretary of the findings and recommendations of the panel; and  
(C)the plans of the Secretary for addressing such findings and recommendations.  
(7)TerminationThe panel shall terminate on September 30, 2015.  
(c)DefinitionsIn this section: 
(1)National capital regionThe term National Capital Region has the meaning given the term in section 2674(f) of title 10, United States Code.  
(2)World class military medical centerThe term world class military medical center has the meaning given the term world class military medical facility by the National Capital Region Base Realignment and Closure Health Systems Advisory Subcommittee of the Defense Health Board in appendix B of the report titled Achieving World Class—An Independent Review of the Design Plans for the Walter Reed National Military Medical Center and the Fort Belvoir Community Hospital and published in May 2009, as required by section 2721 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4716).  
2853.Report on fuel infrastructure sustainment, restoration, and modernization requirementsNot later than 270 days after the date of the enactment of this Act, the Director of the Defense Logistics Agency shall submit to the congressional defense committees a report on the fuel infrastructure of the Department of Defense. The report shall include the following: 
(1)Fiscal projections for fuel infrastructure sustainment, restoration, and modernization requirements to fully meet Department of Defense sustainment models and industry recapitalization practices.  
(2)An assessment of the risk associated with not providing adequate funding to support such fuel infrastructure sustainment, restoration, and modernization requirements.  
(3)An assessment of fuel infrastructure real property deficiencies impacting the ability of the Defense Logistics Agency to fully support mission requirements.  
(4)An assessment of environmental liabilities associated with current fueling operations.  
(5)A list of real property previously used to support fuel infrastructure and an assessment of the environmental liabilities associated with such real property and whether any of such real property can be declared excess to the needs of the Department of Defense.  
(6)An assessment of the real property demarcation between the Secretaries of the military departments and the Defense Logistics Agency.  
2854.Naming of Armed Forces Reserve Center, Middletown, ConnecticutThe newly constructed Armed Forces Reserve Center in Middletown, Connecticut, shall be known and designated as the Major General Maurice Rose Armed Forces Reserve Center. Any reference in a law, map, regulation, document, paper, or other record of the United States to such Armed Forces Reserve Center shall be deemed to be a reference to the Major General Maurice Rose Armed Forces Reserve Center.  
2855.Sense of Congress on proposed extension of the Alaska Railroad corridor across Federal land in Alaska 
(a)FindingCongress finds that the Alaska Railroad proposes the extension of its railroad corridor over approximately 950 acres of land located south and east of North Pole, Alaska, including lands located near or adjacent to the Chena River spillway, Eielson Air Force Base, Tanana Flats Training Area (Fort Wainwright), Donnelly Training Area (Fort Wainwright), and Fort Greely.  
(b)Sense of CongressIt is the sense of Congress that the Department of the Army and the Department of the Air Force should explore means of accommodating the railroad corridor expansion referred to in subsection (a) using existing authorities that will not adversely impact military missions, operations, and training.  
2856.Sense of Congress on improving military housing for members of the Air Force 
(a)FindingCongress makes the following findings: 
(1)In the mid-1990s, the Department of Defense became concerned that inadequate and poor quality housing for members of the Armed Forces was adversely affecting the quality of life for members and their families and adversely affecting military readiness by contributing to decisions by members to leave the Armed Forces.  
(2)At that time, the Department of Defense designated about 180,000 houses, or nearly two-thirds of its domestic family housing inventory, as inadequate and needing repair or complete replacement.  
(3)The Department of Defense believed that it would need about $20,000,000,000 in appropriated funds and would take up to 40 years to eliminate poor quality military housing through new construction or renovation using its traditional military construction approach.  
(4)In 1996, Congress enacted the Military Housing Privatization Initiative to provide the Department of Defense with a variety of authorities to obtain private sector financing and management for the repair, renovation, construction, and management of military family housing.  
(5)The Air Force has used the Military Housing Privatization Initiative to award 27 projects at 44 military bases to improve over 37,000 homes.  
(6)The Air Force has received $7,100,000,000 in total development investment from the private sector for new housing with a taxpayer contribution of approximately $425,000,000, representing a 15 to 1 leveraging of taxpayer dollars.  
(7)The Air Force, like the other military services, has been able to leverage varying conditions of housing at military bases into fiscally viable projects by packaging housing inventories at multiple bases into a single transaction.  
(8)Congress has approved transactions involving the packaging of multiple bases as a critical tool to maximize the efficient use of taxpayer funds.  
(9)Congress supports the goal of the Air Force to complete transactions for the repair, renovation, construction, and management of 100 percent of their military family housing inventory in the United States by December 31, 2012.  
(10)The Air Force currently has 6 project solicitations prepared for open competition at 22 Air Force installations to improve over 15,000 homes.  
(b)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force should use existing authority to carry out solicitations for the 6 military housing projects involving the packaging of 22 bases consistent with the goal of improving 15,000 homes for Air Force personnel and their families by December 31, 2012.  
2857.Sense of Congress regarding recreational hunting and fishing on military installationsIt is the sense of the Congress that— 
(1)military installations that permit public access for recreational hunting and fishing should continue to permit such hunting and fishing where appropriate;  
(2)permitting the public to access military installations for recreational hunting and fishing benefits local communities by conserving and promoting the outdoors and establishing positive relations between the civilian and defense sectors;  
(3)any military installations that make recreational hunting and fishing permits available for purchase should provide a discounted rate for active and retired members of the Armed Forces and veterans with disabilities; and  
(4)the Department of Defense, all of the service branches, and military installations that permit public access for recreational hunting and fishing should promote access to such installations by making the appropriate accommodations for members of the Armed Forces and veterans with disabilities.  
XXIXOverseas Contingency Operations Military Construction  
 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Air Force construction and land acquisition project. 
Sec. 2903. Authorized Defense Wide Construction and Land Acquisition Projects and Authorization of Appropriations.  
2901.Authorized Army construction and land acquisition projects 
(a)Outside the united statesThe Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
AfghanistanBagram Air Base $270,000,000 
Delaram II$4,400,000 
Dwyer$74,100,000  
Frontenac$8,400,000  
Kandahar$80,400,000  
Maywand$7,000,000  
Shank$98,300,000  
Sharana$12,400,000  
Shindand$6,100,000 
Tarin Kowt$29,600,000  
Tombstone/Bastion$112,600,000  
Various locations$100,000,000  
Wolverine$13,000,000   
(b)Authorization of appropriations 
(1)Outside the united statesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $816,300,000.  
(2)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $78,350,000.  
(3)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $79,716,000.  
(4)OversightFor the Department of Defense Inspector General, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $7,000,000.  
2902.Authorized Air Force construction and land acquisition project 
(a)Outside the United StatesThe Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
OmanAl Musannah$69,000,000 
QatarAl Udeid$63,000,000  
(b)Authorization of appropriations 
(1)Outside the united statesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $132,000,000.  
(2)Unspecified minor military construction projectsFor unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $49,584,000.  
(3)Architectural and engineering services and construction designFor architectural and engineering services and construction design under section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $13,422,000.  
2903.Authorized Defense Wide Construction and Land Acquisition Projects and Authorization of Appropriations 
(a)Outside the United StatesThe Secretary of Defense may acquire real property and carry out military construction projects for the Defense Agencies for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Defense Wide: Outside the United States 
 
CountryInstallation or LocationAmount 
 
Classified LocationClassified Project$41,900,000   
(b)Authorization of appropriations 
(1)Outside the United StatesFor military construction projects outside the United States authorized by subsection (a), funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $41,900,000.  
(2)Architectural and engineering services and construction designFor architectural and engineering services and construction design authorized by section 2807 of title 10, United States Code, funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2010, in the total amount of $4,600,000.  
XXXMilitary Construction Funding Tables 
 
Sec. 3001. Military construction. 
Sec. 3002. Overseas contingency operations.  
 
 
 
 
SEC. 3001. MILITARY CONSTRUCTION.     
 
  
SEC. 3001. MILITARY CONSTRUCTION(In Thousands of Dollars)  
AccountState/Country and InstallationProject TitleBudget RequestAgreement   
 
Alabama  
ArmyFort RuckerAviation Component Maintenance Shop29,00029,000  
ArmyFort RuckerAviation Maintenance Facility36,00036,000  
ArmyFort RuckerTraining Aids Center4,6504,650  
Alaska  
ArmyFort GreelyFire Station26,00026,000  
ArmyFort RichardsonBrigade Complex, Ph 167,03867,038  
ArmyFort RichardsonMultipurpose Machine Gun Range12,20012,200  
ArmyFort RichardsonSimulations Center34,00034,000  
ArmyFort WainwrightAviation Task Force Complex, Ph 1 Incr 230,0000  
ArmyFort WainwrightAviation Task Force Complex, Ph 2A (Hangar)142,650142,650  
ArmyFort WainwrightAviation Task Force Complex, Ph 2B (Company Ops Facility)27,00027,000  
ArmyFort WainwrightUrban Assault Course3,3503,350  
California  
ArmyFort IrwinWater Treatment and Distro System00  
ArmyPresidio MontereyAdvanced Individual Training Barracks63,00063,000  
ArmyPresidio MontereyGeneral Instruction Building39,00039,000  
ArmyPresidio MontereySatellite Communications Facility38,00038,000  
Colorado  
ArmyFort CarsonAutomated Sniper Field Fire Range3,6503,650  
ArmyFort CarsonBattalion Headquarters6,7006,700  
ArmyFort CarsonBrigade Complex56,00056,000  
ArmyFort CarsonSimulations Center40,00040,000  
Florida  
ArmyEglin AbChapel6,9006,900  
ArmyMiami-Dade CountyCommand & Control Facility41,00041,000  
ArmyUS Army Garrison MiamiCommissary19,0000  
Georgia  
ArmyFort BenningLand Acquisition12,20012,200  
ArmyFort BenningMuseum Operations Support Building32,0000  
ArmyFort BenningTrainee Barracks, Ph 251,00051,000  
ArmyFort BenningTraining Battalion Complex, Ph 214,60014,600  
ArmyFort BenningTraining Battalion Complex, Ph 214,60014,600  
ArmyFort BenningVehicle Maintenance Shop53,00053,000  
ArmyFort GordonQualification Training Range00  
ArmyFort GordonTraining Aids Center4,1504,150  
ArmyFort StewartAutomated Infantry Platoon Battle Course6,2006,200  
ArmyFort StewartAutomated Multipurpose Machine Gun Range9,1009,100  
ArmyFort StewartAviation Unit Operations Complex47,00047,000  
ArmyFort StewartBattalion Complex18,00018,000  
ArmyFort StewartGeneral Instruction Building8,2008,200  
ArmyFort StewartModified Record Fire Range3,7503,750  
ArmyFort StewartSimulations Center26,00026,000  
ArmyFort StewartTraining Aids Center7,0007,000  
Hawaii  
ArmyFort ShafterCommand & Control Facility, Ph 158,00058,000  
ArmyFort ShafterFlood Mitigation23,00023,000  
ArmySchofield BarracksBarracks98,00098,000  
ArmySchofield BarracksBarracks90,00090,000  
ArmySchofield BarracksTraining Aids Center24,00024,000  
ArmyTripler Army Medical CenterBarracks28,00028,000  
Kansas  
ArmyFort LeavenworthVehicle Maintenance Shop7,1007,100  
ArmyFort RileyAutomated Infantry Squad Battle Course4,1004,100  
ArmyFort RileyAutomated Qualification/Training Range14,80014,800  
ArmyFort RileyBattalion Complex, Ph 131,00031,000  
ArmyFort RileyKnown Distance Range7,2007,200  
Kentucky  
ArmyFort CampbellAutomated Sniper Field Fire Range1,5001,500  
ArmyFort CampbellBrigade Complex67,00067,000  
ArmyFort CampbellCompany Operations Facilities25,00025,000  
ArmyFort CampbellInfantry Squad Battle Course00  
ArmyFort CampbellRappelling Training Area5,6005,600  
ArmyFort CampbellShoot House00  
ArmyFort CampbellUnit Operations Facilities26,00026,000  
ArmyFort CampbellUrban Assault Course3,3003,300  
ArmyFort CampbellVehicle Maintenance Shop15,50015,500  
ArmyFort KnoxAccess Corridor Improvements6,0006,000  
ArmyFort KnoxMilitary Operation Urban Terrain Collective Training Facility12,80012,800  
ArmyFort KnoxRail Head Upgrade00  
Louisiana  
ArmyFort PolkBarracks29,00029,000  
ArmyFort PolkEmergency Services Center00  
ArmyFort PolkHeavy Sniper Range4,2504,250  
ArmyFort PolkLand Acquisition24,00024,000  
ArmyFort PolkLand Acquisition6,0006,000  
Maryland  
ArmyAberdeen Proving GroundAuto Tech Evaluate Facility, Ph 214,60014,600  
ArmyFort MeadeIndoor Firing Range7,6007,600  
ArmyFort MeadeWideband SATCOM Operations Center25,00025,000  
Missouri  
ArmyFort Leonard WoodBarracks29,00029,000  
ArmyFort Leonard WoodBrigade Headquarters12,20012,200  
ArmyFort Leonard WoodGeneral Instruction Building7,0007,000  
ArmyFort Leonard WoodInformation Systems Facility15,50015,500  
ArmyFort Leonard WoodTraining Barracks19,00019,000  
ArmyFort Leonard WoodTransient Advanced Trainee Barracks, Ph 229,00029,000  
New Mexico  
ArmyWhite SandsBarracks29,00029,000  
New York  
ArmyFort DrumAircraft Fuel Storage Complex14,60014,600  
ArmyFort DrumAircraft Maintenance Hangar16,50016,500  
ArmyFort DrumAlert Holding Area Facility00  
ArmyFort DrumBattalion Complex61,00061,000  
ArmyFort DrumBrigade Complex, Ph 155,00055,000  
ArmyFort DrumInfantry Squad Battle Course8,2008,200  
ArmyFort DrumRailhead Loading Area00  
ArmyFort DrumTraining Aids Center18,50018,500  
ArmyFort DrumTransient Training Barracks55,00055,000  
ArmyU.S. Military AcademyScience Facility, Ph 2130,624130,624  
ArmyU.S. Military AcademyUrban Assault Course1,7001,700  
North Carolina  
ArmyFort BraggBattalion Complex33,00033,000  
ArmyFort BraggBrigade Complex41,00041,000  
ArmyFort BraggBrigade Complex25,00025,000  
ArmyFort BraggBrigade Complex50,00050,000  
ArmyFort BraggCommand and Control Facility53,00053,000  
ArmyFort BraggCompany Operations Facilities12,60012,600  
ArmyFort BraggDining Facility11,20011,200  
ArmyFort BraggMurchison Road Right of Way Acquisition17,00017,000  
ArmyFort BraggStaging Area Complex14,60014,600  
ArmyFort BraggStudent Barracks18,00018,000  
ArmyFort BraggVehicle Maintenance Shop7,5007,500  
ArmyFort BraggVehicle Maintenance Shop28,00028,000  
Oklahoma  
ArmyFort SillGeneral Purpose Storage Building13,80013,800  
ArmyFort SillMuseum Operations Support Building12,8000  
ArmyMcAlesterIgloo Storage, Depot Level3,0003,000  
South Carolina  
ArmyFort JacksonTrainee Barracks28,00028,000  
ArmyFort JacksonTrainee Barracks Complex, Ph 146,00046,000  
ArmyFort JacksonTraining Aids Center17,00017,000  
Texas  
ArmyCorpus Christi NASRotor Blade Processing Facility, Ph 200  
ArmyFort BlissAutomated Multipurpose Machine Gun Range6,7006,700  
ArmyFort BlissCompany Operations Facilities18,50018,500  
ArmyFort BlissDigital Multipurpose Training Range22,00022,000  
ArmyFort BlissHeavy Sniper Range3,5003,500  
ArmyFort BlissIndoor Swimming Pool15,50015,500  
ArmyFort BlissLight Demolition Range2,1002,100  
ArmyFort BlissLive Fire Exercise Shoothouse3,1503,150  
ArmyFort BlissScout/Reconnaissance Crew Engagement Gunnery Complex15,50015,500  
ArmyFort BlissSquad Defense Range3,0003,000  
ArmyFort BlissTheater High Altitude Area Defense Battery Complex17,50017,500  
ArmyFort BlissTransient Training Complex31,00031,000  
ArmyFort BlissUrban Assault Course2,8002,800  
ArmyFort BlissVehicle Bridge Overpass8,7008,700  
ArmyFort HoodBattalion Complex40,00040,000  
ArmyFort HoodBrigade Complex38,00038,000  
ArmyFort HoodCompany Operations Facilities4,3004,300  
ArmyFort HoodConvoy Live Fire3,2003,200  
ArmyFort HoodLive Fire Exercise Shoothouse2,1002,100  
ArmyFort HoodSoldier Readiness Processing Center00  
ArmyFort HoodUnmanned Aerial System Hangar55,00055,000  
ArmyFort HoodUrban Assault Course2,4502,450  
ArmyFort Sam HoustonSimulations Center16,00016,000  
ArmyFort Sam HoustonTraining Aids Center6,2006,200  
Virginia  
ArmyFort A.P. Hill1200 Meter Range14,50014,500  
ArmyFort A.P. HillIndoor Firing Range6,2006,200  
ArmyFort A.P. HillKnown Distance Range3,8003,800  
ArmyFort A.P. HillLight Demolition Range4,1004,100  
ArmyFort A.P. HillMilitary Operation Urban Terrain Collective Training Facility65,00065,000  
ArmyFort EustisWarrior in Transition Complex18,00018,000  
ArmyFort LeeAutomated Qualification Training Range7,7007,700  
ArmyFort LeeCompany Operations Facility4,9004,900  
ArmyFort LeeMuseum Operations Support Building30,0000  
ArmyFort LeeTraining Aids Center5,8005,800  
Washington  
ArmyFort LewisBarracks47,00047,000  
ArmyFort LewisBarracks Complex40,00040,000  
ArmyFort LewisRappelling Training Area5,3005,300  
ArmyFort LewisRegional Logistic Support Complex63,00063,000  
ArmyFort LewisRegional Logistic Support Complex Warehouse16,50016,500  
ArmyYakimaSniper Field Fire Range3,7503,750  
Afghanistan  
ArmyBagram ABArmy Aviation HQ Facilities19,00019,000  
ArmyBagram ABBarracks18,00018,000  
ArmyBagram ABConsolidated Community Support Area14,80014,800  
ArmyBagram ABEastside Electrical Distribution10,40010,400  
ArmyBagram ABEastside Utilities Infrastructure29,00029,000  
ArmyBagram ABEntry Control Point7,5007,500  
ArmyBagram ABJoint Defense Operations Center2,8002,800  
Germany  
ArmyAnsbachPhysical Fitness Center13,80013,800  
ArmyAnsbachVehicle Maintenance Shop18,00018,000  
ArmyGrafenwoehrBarracks20,00020,000  
ArmyGrafenwoehrBarracks19,00019,000  
ArmyGrafenwoehrBarracks19,00019,000  
ArmyGrafenwoehrBarracks17,50017,500  
ArmyRhine Ordnance BarracksBarracks Complex35,00035,000  
ArmySembach ABConfinement Facility9,1009,100  
ArmyWiesbaden ABCommand and Battle Center, Incr 259,50059,500  
ArmyWiesbaden ABConstruct New Access Control Point5,1005,100  
ArmyWiesbaden ABInformation Processing Center30,40030,400  
ArmyWiesbaden ABSensitive Compartmented Information Facility91,00091,000  
Honduras  
ArmySoto Cano ABBarracks20,40020,400  
Italy  
ArmyVicenzaBrigade Complex—Barracks/Community, Incr 426,00026,000  
ArmyVicenzaBrigade Complex—Operations Support Facility, Incr 425,00025,000  
Korea  
ArmyCamp WalkerElectrical System Upgrade & Natural Gas System19,50019,500  
Unspecified  
ArmyTroop Trainee HousingTraining Barracks00  
Worldwide Unspecified  
ArmyUnspecified Worldwide LocationsHost Nation Support FY 1128,00028,000  
ArmyUnspecified Worldwide LocationsMinor Construction FY 1123,00023,000  
ArmyUnspecified Worldwide LocationsPlanning and Design FY 11221,636221,636  
 Total Military Construction, Army4,078,7983,954,998  
  
  
Alabama  
NavyMobileT–6 Outlying Landing Field29,08229,082  
Arizona  
NavyYumaAircraft Maintenance Hangar40,60040,600  
NavyYumaAircraft Maintenance Hangar63,28063,280  
NavyYumaCommunications Infrastructure Upgrade63,73063,730  
NavyYumaIntermediate Maintenance Activity Facility21,48021,480  
NavyYumaSimulator Facility36,06036,060  
NavyYumaUtilities Infrastructure Upgrades44,32044,320  
NavyYumaVan Pad Complex Relocation15,59015,590  
California  
NavyCamp PendletonBachelor Enlisted Quarters—13 Area42,86442,864  
NavyCamp PendletonBachelor Enlisted Quarters—Las Flores37,02037,020  
NavyCamp PendletonCenter for Naval Aviation Technical Training/Fleet Replacement Squadron—Aviation Training and Bachelor Enlisted Quarters66,11066,110  
NavyCamp PendletonConveyance/Water Treatment100,700100,700  
NavyCamp PendletonMarine Aviation Logistics Squadron–39 Maintenance Hangar Expansion48,23048,230  
NavyCamp PendletonMarine Corps Energy Initiative9,9509,950  
NavyCamp PendletonNorth Region Tert Treat Plant (Incremented)30,00030,000  
NavyCamp PendletonSmall Arms Magazine—Edson Range3,7603,760  
NavyCamp PendletonTruck Company Operations Complex53,49053,490  
NavyCoronadoMaritime Expeditionary Security Group- One (Mesg–1) Consolidated Boat Maintenance Facility00  
NavyCoronadoRotary Hangar67,16067,160  
NavyMiramarAircraft Maintenance Hangar90,49090,490  
NavyMiramarHangar 433,62033,620  
NavyMiramarParking Apron/Taxiway Expansion66,50066,500  
NavyMonterey NSAInternational Academic Instruction Building00  
NavySan DiegoBachelor Enlisted Quarters, Homeport Ashore75,34275,342  
NavySan DiegoBerthing Pier 12 Replace & Dredging, Ph 1108,414108,414  
NavySan DiegoMarine Corps Energy Initiative9,9509,950  
NavyTwentynine PalmsBachelor Enlisted Quarters & Parking Structure53,15853,158  
Connecticut  
NavyNew London NSBSubmarine Group 2 Headquarters00  
Florida  
NavyBlount IslandConsolidated Warehouse Facility17,26017,260  
NavyBlount IslandContainer Staging and Loading Lot5,9905,990  
NavyBlount IslandContainer Storage Lot4,9104,910  
NavyBlount IslandHardstand Extension17,93017,930  
NavyBlount IslandPaint and Blast Facility18,84018,840  
NavyBlount IslandWashrack Expansion9,6909,690  
NavyPanama City NSALand Acquisition00  
NavyPanama City NSAPurchase 9 Acres00  
NavyTampaJoint Comms Support Element Vehicle Paint Facility2,3000  
Georgia  
NavyAlbany MCLBMaintenance Center Test Firing Range00  
NavyKings BaySecurity Enclave & Vehicle Barriers45,00445,004  
NavyKings BayWaterfront Emergency Power15,66015,660  
Hawaii  
NavyCamp SmithPhysical Fitness Center29,96029,960  
NavyKaneohe BayBachelor Enlisted Quarters90,53090,530  
NavyKaneohe BayWaterfront Operations Facility19,13019,130  
NavyPacific Missile Range FacilityReplace North Loop Electrical Distribution System00  
NavyPearl HarborCenter for Disaster Mgt/Humanitarian Assistance9,1409,140  
NavyPearl HarborFire Station, West Loch00  
NavyPearl HarborJoint Pow/Mia Accounting Command99,32899,328  
NavyPearl HarborPre-Fab Bridge Nohili Ditch00  
NavyPearl HarborWelding School Shop Consolidation00  
Maine  
NavyPortsmouth NSYConsolidation of Structural Shops00  
NavyPortsmouth NSYStructural Shops Addition, Ph 100  
Maryland  
NavyIndian HeadAdvanced Energetics Research Lab Complex Phase 200  
NavyIndian HeadAgile Chemical Facility, Ph 234,23834,238  
NavyPatuxent RiverAtlantic Test Range Addition00  
NavyPatuxent RiverBroad Area Maritime Surveillance & E Facility42,21142,211  
Mississippi  
NavyGulfportBranch Health Clinic00  
North Carolina  
NavyCamp Lejeune2nd Intel Battalion Maintenance/Ops Complex90,27090,270  
NavyCamp LejeuneArmory- II Mef—Wallace Creek12,28012,280  
NavyCamp LejeuneBachelor Enlisted Quarters—Courthouse Bay42,33042,330  
NavyCamp LejeuneBachelor Enlisted Quarters—Courthouse Bay40,78040,780  
NavyCamp LejeuneBachelor Enlisted Quarters—French Creek43,64043,640  
NavyCamp LejeuneBachelor Enlisted Quarters—Rifle Range55,35055,350  
NavyCamp LejeuneBachelor Enlisted Quarters—Wallace Creek51,66051,660  
NavyCamp LejeuneBachelor Enlisted Quarters—Wallace Creek North46,29046,290  
NavyCamp LejeuneBachelor Enlisted Quarters—Camp Johnson46,55046,550  
NavyCamp LejeuneExplosive Ordnanance Disposal Unit Addition—2nd Marine Logistics Group7,4207,420  
NavyCamp LejeuneHangar73,01073,010  
NavyCamp LejeuneMaintenance Hangar74,26074,260  
NavyCamp LejeuneMaintenance/Ops Complex—2nd Air Naval Gunfire Liaison Company36,10036,100  
NavyCamp LejeuneMarine Corps Energy Initiative9,9509,950  
NavyCamp LejeuneMess Hall—French Creek25,96025,960  
NavyCamp LejeuneMess Hall Addition—Courthouse Bay2,5532,553  
NavyCamp LejeuneMotor Transportation/Communications Maintenance Facility18,47018,470  
NavyCamp LejeuneUtility Expansion—Hadnot Point56,47056,470  
NavyCamp LejeuneUtility Expansion—French Creek56,05056,050  
NavyCherry Point Marine Corps Air StationBachelor Enlisted Quarters42,50042,500  
NavyCherry Point Marine Corps Air StationMariners Bay Land Acquisition—Bogue3,7903,790  
NavyCherry Point Marine Corps Air StationMissile Magazine13,42013,420  
NavyCherry Point Marine Corps Air StationStation Infrastructure Upgrades5,8005,800  
Pennsylvania  
NavyNaval Support Activity MechanicsburgNorth Gate Security Improvements00  
NavyNaval Support Activity MechanicsburgQuiet Propulsion Load House00  
Rhode Island  
NavyNewportElectromagnetic Facility27,00727,007  
NavyNewportGate Improvements00  
NavyNewportSubmarine Payloads Integration Laboratory00  
South Carolina  
NavyBeaufortAir Installation Compatable Use Zone Land Acquisition21,19021,190  
NavyBeaufortAircraft Hangar46,55046,550  
NavyBeaufortPhysical Fitness Center15,43015,430  
NavyBeaufortTraining and Simulator Facility46,24046,240  
Texas  
NavyKingsville NASYouth Center00  
Virginia  
NavyDahlgrenBuilding 1200—Missile Support Facility Replacement Phase 100  
NavyNorfolkPier 9 & 10 Upgrades for Ddg 10002,4002,400  
NavyNorfolkPier 1 Upgrades to Berth Usns Comfort10,03510,035  
NavyPortsmouthShip Repair Pier Replacement, Incr 2100,000100,000  
NavyQuanticoAcademic Facility Addition—Staff Non Comissioned Officer Academy12,08012,080  
NavyQuanticoBachelor Enlisted Quarters37,81037,810  
NavyQuanticoResearch Center Addition—MCU37,92037,920  
NavyQuanticoStudent Officer Quarters—the Basic School55,82255,822  
Washington  
NavyBangorCommander Submarine Development Squadron 5 Laboratory Expansion Ph116,17016,170  
NavyBangorLimited Area Emergency Power15,81015,810  
NavyBangorWaterfront Restricted Area Emergency Power24,91324,913  
NavyNaval Base KitsapCharleston Gate Ecp Improvements00  
NavyNaval Base KitsapLimited Area Product/Strg Complex (Incremented)19,11619,116  
Bahrain Island  
NavySW AsiaNavy Central Command Ammunition Magazines89,28089,280  
NavySW AsiaOperations and Support Facilities60,00260,002  
NavySW AsiaWaterfront Development, Ph 363,87163,871  
Guam  
NavyGuamAnderson AFB North Ramp Parking, Ph 1, Inc 293,5880  
NavyGuamAnderson AFB North Ramp Utilities, Ph 1, Inc 279,3500  
NavyGuamApra Harbor Wharves Improvements, Ph 140,00040,000  
NavyGuamDefense Access Roads Improvements66,73066,730  
NavyGuamFinegayan Site Prep and Utilities147,2100  
Japan  
NavyAtsugiMH–60r/S Trainer Facility6,9086,908  
Spain  
NavyRotaAir Traffic Control Tower23,19023,190  
Djibouti  
NavyCamp LemonierCamp Lemonier HQ Facility12,4070  
NavyCamp LemonierGeneral Warehouse7,3247,324  
NavyCamp LemonierHorn of Africa Joint Operations Center28,0760  
NavyCamp LemonierPave External Roads3,8243,824  
Worldwide Unspecified  
NavyUnspecified Worldwide LocationsPlanning and Design120,050120,050  
NavyUnspecified Worldwide LocationsUnspecified Minor Construction20,87720,877  
 Total Military Construction, Navy3,879,1043,516,173  
  
  
Alabama  
AFMaxwell AFBAdal Air University Library13,40013,400  
Alaska  
AFEielson AFBRepair Central Heat Plant & Power Plant Boilers28,00028,000  
AFElmendorf AFBAdd/Alter Air Support Operations Squadron Training4,7494,749  
AFElmendorf AFBConstruct Railhead Operations Facility15,00015,000  
AFElmendorf AFBDod Joint Regional Fire Training Facility00  
AFElmendorf AFBF–22 Add/Alter Weapons Release Systems Shop10,52510,525  
Arizona  
AFDavis-Monthan AFBAerospace Maintenance and Regeneration Group Hangar25,00025,000  
AFDavis-Monthan AFBHC–130 Aerospace Ground Equipment Maintenance Facility4,6004,600  
AFDavis-Monthan AFBHC–130J Aerial Cargo Facility10,70010,700  
AFDavis-Monthan AFBHC–130J Parts Store8,2008,200  
AFFort HuachucaTotal Force Integration-Predator Launch and Recovery Element Beddown11,0000  
AFLuke AFBF–35 Academic Training Center054,150  
AFLuke AFBF–35 Squadron Operations Facility010,260  
California  
AFEdwards AFBFlightline Fire Station00  
AFLos Angeles AFBConsolidated Parking Area, Ph 200  
Colorado  
AFBuckley AFBLand Acquisition00  
AFBuckley AFBSecurity Forces Operations Facility12,16012,160  
AFPeterson AFBRapid Attack Identification Detection Repair System Space Control Facility24,80024,800  
AFU.S. Air Force AcademyConst Center for Character & Leadership Development27,60027,600  
Delaware  
AFDover AFBC–5M/C–17 Maintenance Training Facility, Ph 23,2003,200  
District of Columbia  
AFBolling AFBJoint Air Defense Operations Center13,20013,200  
Florida  
AFEglin AFBF–35 Fuel Cell Maintenance Hangar11,40011,400  
AFHurlburt FieldAdal Special Operations School Facility6,1706,170  
AFHurlburt FieldAdd to Visiting Quarters (24 Rm)4,5004,500  
AFHurlburt FieldBase Logistics Facility24,00024,000  
AFPatrick AFBAir Force Technical Application Center158,009158,009  
AFPatrick AFBRelocate Main Gate00  
Georgia  
AFRobins AFB54th Combat Communications Squadron Warehouse Facility, Ph 200  
Louisiana  
AFBarksdale AFBWeapons Load Crew Training Facility18,14018,140  
Missouri  
AFWhiteman AFBConsolidated Air Ops Facility00  
Montana  
AFMalmstrom AFBPhysical Fitness Center, Phase II00  
Nebraska  
AFOffutt AFBKenney/Bellevue Gates00  
Nevada  
AFCreech AFBUAS Airfield Fire/Crash Rescue Station11,71011,710  
AFNellis AFBCommunication Network Control Center00  
AFNellis AFBF–35 Add/Alter 422 Test Evaluation Squadron Facility7,8707,870  
AFNellis AFBF–35 Add/Alter Flight Test Instrumentation Facility1,9001,900  
AFNellis AFBF–35 Flight Simulator Facility13,11013,110  
AFNellis AFBF–35 Maintenance Hangar28,76028,760  
New Jersey  
AFMcGuire AFBBase Ops/Command Post Facility (TFI)8,0008,000  
AFMcGuire AFBDormitory (120 Rm)18,44018,440  
New Mexico  
AFCannon AFBDormitory (96 Rm)14,00014,000  
AFCannon AFBFamily Support Center00  
AFCannon AFBUAS Squadron Ops Facility20,00020,000  
AFHolloman AFBParallel Taxiway, Runway 07/2500  
AFHolloman AFBUAS Add/Alter Maintenance Hangar15,47015,470  
AFHolloman AFBUAS Maintenance Hangar22,50022,500  
AFKirtland AFBAerial Delivery Facility Addition3,8003,800  
AFKirtland AFBArmament Shop6,4606,460  
AFKirtland AFBH/MC–130 Fuel System Maintenance Facility14,14214,142  
AFKirtland AFBMilitary Working Dog Facility00  
AFKirtland AFBReplace Fire Station 300  
New York  
AFFort Drum20th Air Support Operations Squadron Complex20,44020,440  
North Carolina  
AFPope AFBCrash/Fire/Rescue Station00  
North Dakota  
AFGrand Forks AFBCentral Deployment Center00  
AFMinot AFBControl Tower/Base Operations Facility18,77018,770  
Oklahoma  
AFTinker AFBAir Traffic Control Tower00  
AFTinker AFBUpgrade Building 3001 Infrastructure, Ph 314,00014,000  
South Carolina  
AFCharleston AFBCivil Engineer Complex (TFI)—Ph 115,00015,000  
South Dakota  
AFEllsworth AFBMaintenance Training Facility00  
Texas  
AFDyess AFBC–130J Add/Alter Flight Simulator Facility4,0804,080  
AFEllington FieldUpgrade Unmanned Aerial Vehicle Maintenance Hangar7,0000  
AFLackland AFBBasic Military Training Satellite Classroom/Dining Facility No 232,00032,000  
AFLackland AFBOne-Company Fire Station5,5005,500  
AFLackland AFBRecruit Dormitory, Ph 367,98067,980  
AFLackland AFBRecruit/Family Inprocessing & Info Center21,80021,800  
AFLaughlin AFBCommunity Event Complex00  
AFRandolph AFBFire Crash Rescue Station00  
Utah  
AFHill AFBConsolidated Transportation Facilities, Phase I00  
AFHill AFBF–22 T–10 Engine Test Cell2,8002,800  
AFHill AFBF–35 Add/Alt Building 118 for Flight Simulator03,600  
AFHill AFBF–35 Add/Alt Hangar 45W/AMU06,500  
AFHill AFBF–35A Modular Storage Magazine02,000  
Virginia  
AFLangley AFBF–22 Add/Alter Hangar Bay Lo/Cr Facility8,8008,800  
Washington  
AFFairchild AFBPrecision Measurement Equipment Laboratory (Pmel) Facility00  
AFMcchord AFBChapel Center00  
Wyoming  
AFCamp GuernseyNuclear/Space Security Tactics Training Center4,6504,650  
Afghanistan  
AFBagram AFBConsolidated Rigging Facility9,9009,900  
AFBagram AFBFighter Hangar16,48016,480  
AFBagram AFBMedevac Ramp Expansion/Fire Station16,58016,580  
Bahrain Island  
AFSW AsiaNorth Apron Expansion45,00045,000  
Germany  
AFKapaunDormitory (128 Rm)19,60019,600  
AFRamstein ABConstruct C–130J Flight Simulator Facility8,8008,800  
AFRamstein ABDeicing Fluid Storage & Dispensing Facility2,7542,754  
AFRamstein ABUnmanned Aerial System Satellite Communication Relay Pads & Facility10,80010,800  
AFVilseckAir Support Operations Squadron Complex12,90012,900  
Guam  
AFAndersen AFBCombat Communications Operations Facility9,2009,200  
AFAndersen AFBCommando Warrior Open Bay Student Barracks11,80011,800  
AFAndersen AFBGuam Strike Ops Group & Tanker Task Force9,1009,100  
AFAndersen AFBGuam Strike South Ramp Utilities, Ph 112,20012,200  
AFAndersen AFBRed Horse Headquarters/Engineering Facility8,0008,000  
Italy  
AFAviano AFBAir Support Operations Squadron Facility10,20010,200  
AFAviano AFBDormitory (144 Rm)19,00019,000  
Korea  
AFKunsan AFBConstruct Distributed Mission Training Flight Simulator Facility7,5007,500  
Qatar  
AFAl UdeidBlatchford-Preston Complex Ph 362,30062,300  
United Kingdom  
AFRoyal Air Force MildenhallExtend Taxiway Alpha15,00015,000  
Worldwide Unspecified  
AFUnspecified Worldwide LocationsF–35 Academic Training Center54,1500  
AFUnspecified Worldwide LocationsF–35 Flight Simulator Facility12,1900  
AFUnspecified Worldwide LocationsPlanning & Design66,33666,336  
AFUnspecified Worldwide LocationsUnspecified Minor Construction—FY1118,00018,000  
AFVarious Worldwide LocationsF–35 Squadron Operations Facility10,2600  
 Total Military Construction, Air Force1,311,3851,293,295  
  
  
Arizona  
Def-WideMaranaSpecial Operations Forces Parachute Training Facility00  
Def-WideYumaSpecial Operations Forces Military Free Fall Simulator8,9778,977  
California  
Def-WidePoint Loma AnnexReplce Storage Facility, Incr 320,00020,000  
Def-WidePoint MuguAircraft Direct Fueling Station3,1003,100  
Colorado  
Def-WideFort CarsonSpecial Operations Forces Tactical Unmanned Aerial Vehicle Hangar3,7173,717  
District of Columbia  
Def-WideBolling AFBReplace Parking Structure, Ph 13,0003,000  
Florida  
Def-WideEglin AFBSpecial Operations Forces Ground Support Battalion Detachment6,0306,030  
Georgia  
Def-WideAugustaNational Security Agency/Central Security Service Georgia Training Facility12,85512,855  
Def-WideFort BenningDexter Elementary School Construct Gym2,8002,800  
Def-WideFort BenningSpecial Operations Forces Company Support Facility20,44120,441  
Def-WideFort BenningSpecial Operations Forces Military Working Dog Kennel Complex3,6243,624  
Def-WideFort StewartHealth Clinic Addtion/Alteration35,10035,100  
Def-WideHunter AngsFuel Unload Facility2,4002,400  
Def-WideHunter Army AirfieldSpecial Operations Forces Tactical Equipment Maintenance Facility Expansion3,3183,318  
Hawaii  
Def-WideHickam AFBAlter Fuel Storage Tanks8,5008,500  
Def-WidePearl HarborNaval Special Warfare Group 3 Command and Operations Facility28,80428,804  
Idaho  
Def-WideMountain Home AFBReplace Fuel Storage Tanks27,50027,500  
Illinois  
Def-WideScott Air Force BaseField Command Facility Upgrade1,3881,388  
Kentucky  
Def-WideFort CampbellLandgraf Hangar Addition, 160th Soar00  
Def-WideFort CampbellSpecial Operations Forces Battalion Ops Complex38,09538,095  
Maryland  
Def-WideAberdeen Proving GroundUS Army Medical Research Institue of Infectious Diseases Replacement, Inc 3105,000105,000  
Def-WideAndrews AFBReplace Fuel Storage & Distribution Facility14,00014,000  
Def-WideBethesda Naval HospitalNational Naval Medical Center Parking Expansion17,10017,100  
Def-WideBethesda Naval HospitalTransient Wounded Warrior Lodging62,90062,900  
Def-WideFort DetrickConsolidated Logistics Facility23,10023,100  
Def-WideFort DetrickInformation Services Facility Expansion4,3004,300  
Def-WideFort DetrickNational Interagency Biodefense Campus Security Fencing and Equipment2,7002,700  
Def-WideFort DetrickSupplemental Water Storage3,7003,700  
Def-WideFort DetrickUS Army Medical Research Institue of Infectious Diseases—Stage I, Inc 517,40017,400  
Def-WideFort DetrickWater Treatment Plant Repair & Supplement11,90011,900  
Def-WideFort MeadeNorth Campus Utility Plant, Incr 1219,360219,360  
Massachusetts  
Def-WideHanscom AFBMental Health Clinic Addition2,9002,900  
Mississippi  
Def-WideStennis Space CenterSOF Western Maneuver Area (Phase II)00  
Def-WideStennis Space CenterSOF Western Maneuver Area (Phase III)00  
Def-WideStennis Space CenterSpecial Operations Forces Land Acquisition, Ph 300  
New Mexico  
Def-WideCannon AFBSpecial Operations Forces Add/Alt Simulator Facility for MC–13013,28713,287  
Def-WideCannon AFBSpecial Operations Forces Aircraft Parking Apron (MC–130J)12,63612,636  
Def-WideCannon AFBSpecial Operations Forces C–130 Parking Apron Phase I26,00626,006  
Def-WideCannon AFBSpecial Operations Forces Hangar/AMU (MC–130J)24,62224,622  
Def-WideCannon AFBSpecial Operations Forces Operations and Training Complex39,67439,674  
Def-WideWhite SandsHealth and Dental Clinics22,90022,900  
New York  
Def-WideU.S. Military AcademyWest Point MS Add/Alt27,96027,960  
North Carolina  
Def-WideCamp LejeuneTarawa Terrace I Elementry School Replace School16,64616,646  
Def-WideFort BraggMcnair Elementry School—Replace School23,08623,086  
Def-WideFort BraggMurray Elementry School—Replace School22,00022,000  
Def-WideFort BraggSOF Baffle Containment for Range 19C00  
Def-WideFort BraggSOF Medical Support Addition00  
Def-WideFort BraggSpecial Operations Forces Admin/Company Operations10,34710,347  
Def-WideFort BraggSpecial Operations Forces C4 Facility41,00041,000  
Def-WideFort BraggSpecial Operations Forces Joint Intelligence Brigade Facility32,00032,000  
Def-WideFort BraggSpecial Operations Forces Operational Communications Facility11,00011,000  
Def-WideFort BraggSpecial Operations Forces Operations Additions15,79515,795  
Def-WideFort BraggSpecial Operations Forces Operations Support Facility13,46513,465  
Ohio  
Def-WideColumbusReplace Public Safety Facility7,4007,400  
Pennsylvania  
Def-WideDef Distribution Depot New CumberlandReplace Headquarters Facility96,00096,000  
Texas  
Def-WideFort BlissHospital Replacement, Incr 2147,100147,100  
Def-WideLackland AFBAmbulatory Care Center, Ph 2162,500162,500  
Utah  
Def-WideCamp WilliamsComprehensive National Cybersecurity Initiative Data Center Increment 2398,358398,358  
Virginia  
Def-WideCraney IslandReplace Fuel Pier58,00058,000  
Def-WideFort BelvoirDental Clinic Replacement6,3006,300  
Def-WidePentagonPentagon Metro & Corridor 8 Screening Facility6,4736,473  
Def-WidePentagonPower Plant Modernization, Ph 351,92851,928  
Def-WidePentagonSecure Access Lane-Remote Vehicle Screening4,9234,923  
Def-WideQuanticoNew Consolidated Elemetary School47,35547,355  
Washington  
Def-WideFort LewisPreventive Medicine Facility8,4008,400  
Def-WideFort LewisSpecial Operations Forces Military Working Dogs Kennel00  
Belgium  
Def-WideBrusselsNATO Headquarters Facility31,86331,863  
Def-WideBrusselsReplace Shape Middle School/High School67,31167,311  
Germany  
Def-WideKatterbachHealth/Dental Clinic Replacement37,10037,100  
Def-WidePanzer KaserneReplace Boeblingen High School48,96848,968  
Def-WideVilseckHealth Clinic Add/Alt34,80034,800  
Guam  
Def-WideAgana NASHospital Replacement, Incr 270,0000  
Japan  
Def-WideKadena ABInstall Fuel Filters-Separators3,0003,000  
Def-WideMisawa ABHydrant Fuel System31,00031,000  
Korea  
Def-WideCamp CarrollHealth/Dental Clinic Replacement19,50019,500  
Qatar  
Def-WideAl UdeidQatar Warehouse1,9611,961  
Puerto Rico  
Def-WideFort BuchananAntilles Elementry School/Intermediate School—Replace School58,70858,708  
United Kingdom  
Def-WideMenwith Hill StationMenwith Hill Station PSC Construction—Generators 10 & 112,0002,000  
Def-WideRoyal Air Force AlconburyAlconbury Elementry School Replacement30,30830,308  
Def-WideRoyal Air Force MildenhallReplace Hydrant Fuel Distribution System15,90015,900  
Various Locations  
Def-WideUnspecified Worldwide LocationsGeneral Reduction00  
Worldwide Unspecified  
Def-WideUnspecified Worldwide LocationsContingency Construction10,00010,000  
Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program120,000120,000  
Def-WideUnspecified Worldwide LocationsPlanning and Design (DODEA)79,76379,763  
Def-WideUnspecified Worldwide LocationsPlanning and Design (DSS)1,9881,988  
Def-WideUnspecified Worldwide LocationsPlanning and Design (NSA)28,23928,239  
Def-WideUnspecified Worldwide LocationsPlanning and Design (SOCOM)30,83630,836  
Def-WideUnspecified Worldwide LocationsPlanning and Design (TMA)230,300230,300  
Def-WideUnspecified Worldwide LocationsPlanning and Design (Undistributed)54,22154,221  
Def-WideUnspecified Worldwide LocationsPlanning and Design (WHS)6,2706,270  
Def-WideUnspecified Worldwide LocationsPlanning and Design-ECIP00  
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction (DODEA)13,84113,841  
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction (JCS)8,2108,210  
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction (TMA)4,8844,884  
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction (Undistributed)3,0003,000  
Def-WideVarious Worldwide LocationsUnspecified Minor Construction (DLA)5,2585,258  
Def-WideVarious Worldwide LocationsUnspecified Minor Construction (SOCOM)7,6637,663  
 Total Military Construction, Defense-Wide3,118,0623,048,062  
  
  
Colorado  
Chem DemilPueblo DepotAmmunition Demilitarization Facility, Ph 1265,56965,569  
Kentucky  
Chem DemilBlue Grass Army DepotAmmunition Demilitarization Ph 1159,40259,402  
 Total Chemical Demilitarization Construction, Defense124,971124,971  
  
  
Worldwide Unspecified  
NATONATO Security Investment ProgramNATO Security Investment Program258,884258,884  
 Total NATO Security Investment Program258,884258,884  
  
  
Alabama  
Army NGFort McclellanLive Fire Shoot House00  
Arizona  
Army NGFlorenceReadiness Center16,50016,500  
Arkansas  
Army NGCamp RobinsonCombined Support Maintenance Shop30,00030,000  
Army NGFort ChaffeeCombined Arms Collective Training Facility19,00019,000  
Army NGFort ChaffeeConvoy Live Fire/Entry Control Point Range00  
Army NGFort ChaffeeLive Fire Shoot House2,5002,500  
California  
Army NGCamp RobertsCombined Arms Collective Training Facility19,00019,000  
Colorado  
Army NGColorado SpringsReadiness Center20,00020,000  
Army NGFort CarsonRegional Training Institute40,00040,000  
Army NGGypsumHigh Altitude Army Aviation Training Site/Army Aviation Support Facility39,00039,000  
Army NGWatkinsParachute Maintenance Facility00  
Army NGWindsorReadiness Center7,5007,500  
Connecticut  
Army NGWindsor LocksReadiness Center (Aviation)41,00041,000  
Delaware  
Army NGNew CastleArmed Forces Reserve Center(JFHQ)27,00027,000  
Georgia  
Army NGCummingReadiness Center17,00017,000  
Army NGDobbins ARBReadiness Center Add/Alt10,40010,400  
Hawaii  
Army NGKalaeloaCombined Support Maintenance Shop38,00038,000  
Idaho  
Army NGGowen FieldBarracks (Operational Readiness Training Complex) Ph117,50017,500  
Army NGMountain HomeTactical Unmanned Aircraft System Facility6,3006,300  
Illinois  
Army NGMarseilles TASimulation Center00  
Army NGSpringfieldCombined Support Maintenance Shop Add/Alt15,00015,000  
Iowa  
Army NGCamp DodgeCombined Arms Collective Training Facility00  
Kansas  
Army NGTopeka Army Aviation Support FacilityTaxiway, Parking Ramps and Hanger Alterations00  
Army NGWichitaField Maintenance Shop24,00024,000  
Army NGWichitaReadiness Center43,00043,000  
Kentucky  
Army NGBurlingtonReadiness Center19,50019,500  
Louisiana  
Army NGFort PolkTactical Unmanned Aircraft System Facility5,5005,500  
Army NGMindenReadiness Center28,00028,000  
Maryland  
Army NGSt. InigoesTactical Unmanned Aircraft System Facility5,5005,500  
Massachusetts  
Army NGHanscom AFBArmed Forces Reserve Center(JFHQ)Ph223,00023,000  
Michigan  
Army NGCamp Grayling RangeBarracks Replacement, Phase Ii00  
Army NGCamp Grayling RangeCombined Arms Collective Training Facility19,00019,000  
Army NGCamp Grayling RangeLight Demolition Range00  
Minnesota  
Army NGArden HillsField Maintenance Shop29,00029,000  
Army NGCamp RipleyInfantry Squad Battle Course4,3004,300  
Army NGCamp RipleyTactical Unmanned Aircraft System Facility4,4504,450  
Missouri  
Army NGFort Leonard WoodRegional Training Institute00  
Nebraska  
Army NGLincolnReadiness Center Add/Alt3,3003,300  
Army NGMeadReadiness Center11,40011,400  
Nevada  
Army NGLas VegasCst Ready Building00  
Army NGNevada National GuardLas Vegas Field Maintenance Shop00  
New Hampshire  
Army NGPembrokeBarracks Facility (Regional Training Institute)15,00015,000  
Army NGPembrokeClassroom Facility (Regional Training Institute)21,00021,000  
New Mexico  
Army NGFarmingtonReadiness Center Add/Alt8,5008,500  
New York  
Army NGRonkonkomaFlightline Rehabilitation00  
North Carolina  
Army NGHigh PointReadiness Center Add/Alt1,5511,551  
Army NGMorrisvilleAasf 1 Fixed Wing Aircraft Hangar Annex00  
North Dakota  
Army NGCamp GraftonReadiness Center Add/Alt11,20011,200  
Ohio  
Army NGCamp ShermanMaintenance Building Add/Alt00  
Rhode Island  
Army NGEast GreenwichUnited States Property & Fiscal Office27,00027,000  
Army NGMiddletownReadiness Center Add/Alt00  
South Dakota  
Army NGWatertownReadiness Center25,00025,000  
Texas  
Army NGCamp MaxeyCombat Pistol/Military Pistol Qualification Course2,5002,500  
Army NGCamp SwiftUrban Assault Course2,6002,600  
Washington  
Army NGTacomaCombined Support Maintenance Shop25,00025,000  
West Virginia  
Army NGMoorefieldReadiness Center14,20014,200  
Army NGMorgantownReadiness Center21,00021,000  
Wisconsin  
Army NGMadisonAircraft Parking5,7005,700  
Army NGWausauField Maintenance Shop00  
Wyoming  
Army NGLaramieField Maintenance Shop14,40014,400  
Guam  
Army NGBarrigadaCombined Support Maint Shop Ph119,00019,000  
Puerto Rico  
Army NGCamp SantiagoLive Fire Shoot House3,1003,100  
Army NGCamp SantiagoMultipurpose Machine Gun Range9,2009,200  
Virgin Islands  
Army NGSt. CroixReadiness Center (JFHQ)25,00025,000  
Unspecified  
Army NGVarlocsVarlocs00  
Worldwide Unspecified  
Army NGUnspecified Worldwide LocationsPlanning & Design25,66325,663  
Army NGUnspecified Worldwide LocationsUnspecified Minor Construction11,40011,400  
 Total Military Construction, Army National Guard873,664873,664  
  
  
California  
Army ResFairfieldArmy Reserve Center26,00026,000  
Army ResFort Hunter LiggettEquipment Concentration Site Tactical Equipment Maint Facility22,00022,000  
Army ResFort Hunter LiggettEquipment Concentration Site Warehouse15,00015,000  
Army ResFort Hunter LiggettGrenade Launcher Range1,4001,400  
Army ResFort Hunter LiggettHand Grenade Familiarization Range (Live)1,4001,400  
Army ResFort Hunter LiggettLight Demolition Range2,7002,700  
Army ResFort Hunter LiggettTactical Vehicle Wash Rack9,5009,500  
Florida  
Army ResNorth Fort MyersArmy Reserve Center/Land13,80013,800  
Army ResOrlandoArmy Reserve Center/Land10,20010,200  
Army ResTallahasseeArmy Reserve Center/Land10,40010,400  
Georgia  
Army ResMaconArmy Reserve Center/Land11,40011,400  
Illinois  
Army ResQuincyArmy Reserve Center/Land12,20012,200  
Army ResRockford UsarcArmy Reserve Center00  
Indiana  
Army ResMichigan CityArmy Reserve Center/Land15,50015,500  
Iowa  
Army ResDes MoinesArmy Reserve Center8,1758,175  
Massachusetts  
Army ResDevens Reserve Forces Training AreaAutomated Record Fire Range4,7004,700  
Missouri  
Army ResBeltonArmy Reserve Center11,80011,800  
New Jersey  
Army ResFort DixAutomated Multipurpose Machine Gun Range00  
New Mexico  
Army ResLas CrucesArmy Reserve Center/Land11,40011,400  
New York  
Army ResBinghamtonArmy Reserve Center/Land13,40013,400  
Texas  
Army ResDentonArmy Reserve Center/Land12,60012,600  
Army ResFort HoodArmy Reserve Center00  
Army ResRio GrandeArmy Reserve Center/Land6,1006,100  
Army ResSan MarcosArmy Reserve Center/Land8,5008,500  
Virginia  
Army ResFort A.P. HillArmy Reserve Center15,50015,500  
Army ResFort StoryArmy Reserve Center11,00011,000  
Army ResRoanokeArmy Reserve Center/Land14,80014,800  
Wisconsin  
Army ResFort MccoyAT/MOB Billeting Complex, Ph 19,8009,800  
Army ResFort MccoyNco Academy, Ph 210,00010,000  
Unspecified  
Army ResVarlocsVarlocs00  
Worldwide Unspecified  
Army ResUnspecified Worldwide LocationsPlanning and Design25,90025,900  
Army ResUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000  
 Total Military Construction, Army Reserve318,175318,175  
  
  
California  
N/MC ResTwentynine PalmsTank Vehicle Maintenance Facility5,9915,991  
Louisiana  
N/MC ResNew OrleansJoint Air Traffic Control Facility16,28116,281  
Virginia  
N/MC ResWilliamsburgNavy Ordnance Cargo Logistics Training Camp21,34621,346  
Washington  
N/MC ResYakimaMarine Corps Reserve Center13,84413,844  
Unspecified  
N/MC ResVarlocsVarlocs00  
N/MC ResVarlocsVarlocs00  
Worldwide Unspecified  
N/MC ResUnspecified Worldwide LocationsMcnr Unspecified Minor Construction2,2382,238  
N/MC ResUnspecified Worldwide LocationsPlanning and Design1,8571,857  
 Total Military Construction, Naval Reserve61,55761,557  
  
  
Alabama  
Air NGMontgomery Regional Airport (ANG) BaseFuel Cell and Corrosion Control Hangar7,4727,472  
Air NGMontgomery Regional Airport (ANG) BaseReplace Squad Ops Facility00  
Alaska  
Air NGEielson AFBAdd/Alter Communications Facility00  
Arizona  
Air NGDavis Monthan AFBTFI—Predator FOC—Increased Mission Orbit Tasking4,6504,650  
Air NGFort HuachucaTotal Force Integration—Predator Launch and Recovery Element Beddown011,000  
Arkansas  
Air NGLittle Rock AFBFuel Cell and Corrosion Control Hangar00  
Colorado  
Air NGBuckely AFBTaxiway Juliet and Lima00  
Delaware  
Air NGNew Castle County AirportC–130 Aircraft Maintenance Shops (Phase III)00  
Air NGNew Castle County AirportJoint Forces Operations Center-ANG Share1,5001,500  
Florida  
Air NGJacksonville IAPSecurity Forces Training Facility6,7006,700  
Georgia  
Air NGSavannah/Hilton Head IAPRelocate Air Supt Opers Sqdn (Asos) Fac7,4507,450  
Hawaii  
Air NGHickam AFBF–22 Beddown Intrastructure Support5,9505,950  
Air NGHickam AFBF–22 Hangar, Squadron Operations and AMU48,25048,250  
Air NGHickam AFBF–22 Upgrade Munitions Complex17,25017,250  
Illinois  
Air NGCapital MapCNAF Beddown-Upgrade Facilities16,70016,700  
Indiana  
Air NGHulman Regional AirportAsos Beddown-Upgrade Facilities4,1004,100  
Iowa  
Air NGDes MoinesCorrosion Control Hangar00  
Air NGDes Moines IAPCorrosion Control Hangar00  
Maryland  
Air NGMartin State AirportReplace Ops and Medical Training Facility11,40011,400  
Massachusetts  
Air NGBarnes ANGBAdd to Aircraft Maintenance Hangar00  
Air NGBarnes Municipal AirportAdditions and Renovations to Building 1500  
Michigan  
Air NGAlpena Combat Readiness Training CenterReplace Troop Quarters, Phase II00  
Minnesota  
Air NGDuluthLoad Crew Training and Weapon Release Shops00  
New Jersey  
Air NG177th Fighter Wing, Atlantic CityFuel Cell and Corrosion Control Hanger00  
Air NGAtlantic City IAPFuel Cell and Corrosion Control Hangar00  
New York  
Air NGFort DrumReaper Infrastructure Support2,5002,500  
Air NGStewart IAPAircraft Conversion Facility00  
Air NGStewart IAPBase Defense Group Beddown14,25014,250  
North Carolina  
Air NGStanly County AirportUpgrade Asos Facilities2,0002,000  
Ohio  
Air NGToledo Express AirportReplace Security Forces Complex00  
Air NGToledo Express AirportReplace Security Forces Complex00  
Oregon  
Air NGKingsley Field ANG BaseReplace Fire Station00  
Pennsylvania  
Air NGState College AngsAdd to and Alter AOS Facility4,1004,100  
Rhode Island  
Air NGQuonset State AirportC–130 Parking Apron00  
South Carolina  
Air NGMcentireTraining/Operations Center00  
Air NGMcentire Joint National Guard BaseReplace Operations and Training00  
South Dakota  
Air NGJoe Foss FieldAircraft Maintenance Shops00  
Tennessee  
Air NGMcghee Tyson ANG BaseHobbs Road Acquisition00  
Air NGNashville IAPRenovate Intel Squadron Facilities5,5005,500  
Texas  
Air NGEllington FieldUpgrade Unmanned Aerial Vehicle Maintenance Hangar07,000  
Vermont  
Air NGBurlington International AirportUpgrade Taxiways and Replace Arm/Disarm Pads00  
West Virginia  
Air NGYeager AFBCommunications Training Fac.00  
Air NGYeager AFBForce Protection/Antiterrorism00  
Wisconsin  
Air NGGeneral Mitchell International AirportReplace Fire Station00  
Unspecified  
Air NGVarlocsVarlocs00  
Worldwide Unspecified  
Air NGUnspecified Worldwide LocationsMinor Construction8,0008,000  
Air NGUnspecified Worldwide LocationsPlanning & Design9,2149,214  
 Total Military Construction, Air National Guard176,986194,986  
  
  
Florida  
AF ResPatrick AFBWeapons Maintenance Facility3,4203,420  
New York  
AF ResNiagara ARSC–130 Flightline Operations Facility, Ph 100  
Unspecified  
AF ResVarlocsVarlocs00  
Worldwide Unspecified  
AF ResUnspecified Worldwide LocationsPlanning and Design1,6531,653  
AF ResVarious Worldwide LocationsUnspecified Minor Construction2,7592,759  
 Total Military Construction, Air Force Reserve7,8327,832  
  
  
Alaska  
FH Con ArmyFort WainwrightFamily Housing Replacement Constrution (110 Units)21,00021,000  
Germany  
FH Con ArmyBaumholderFamily Housing Replacement Construction (64 Units)34,32934,329  
Worldwide Unspecified  
FH Con ArmyUnspecified Worldwide LocationsConstruction Improvements (235 Units)35,00035,000  
FH Con ArmyUnspecified Worldwide LocationsFamily Housing Planning & Design2,0402,040  
 Total, Family Housing Construction, Army92,36992,369  
  
  
Worldwide Unspecified  
FH Ops ArmyUnspecified Worldwide LocationsLeasing203,184203,184  
FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property120,899120,899  
FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous Account1,2011,201  
FH Ops ArmyUnspecified Worldwide LocationsOperations96,14296,142  
FH Ops ArmyUnspecified Worldwide LocationsPrivatization Support Costs27,05927,059  
FH Ops ArmyUnspecified Worldwide LocationsUtilities Account69,65569,655  
 Total, Family Housing Operation And Maintenance, Army518,140518,140  
  
  
Guantanamo Bay, Cuba  
FH Con NavyGuantanamo BayReplace GTMO Housing37,16937,169  
 Total, Family Housing Construction, Navy And Marine Corps37,16937,169  
  
  
Worldwide Unspecified  
FH Con AFUnspecified Worldwide LocationsClassified Project500  
FH Con AFUnspecified Worldwide LocationsConstruction Improvments73,75073,800  
 Total, Family Housing Construction, Air Force73,80073,800  
  
  
Worldwide Unspecified  
FH Con NavyUnspecified Worldwide LocationsDesign3,2553,255  
FH Con NavyUnspecified Worldwide LocationsImprovements146,020146,020  
 Total Family Housing Construction, Navy And Marine Corps149,275149,275  
  
  
Worldwide Unspecified  
FH Con AFUnspecified Worldwide LocationsPlanning & Design4,2254,225  
 Total Family Housing Construction, Air Force4,2254,225  
  
  
Worldwide Unspecified  
FH Ops NavyUnspecified Worldwide LocationsFurnishings Account14,47814,478  
FH Ops NavyUnspecified Worldwide LocationsLeasing97,48497,484  
FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property87,13487,134  
FH Ops NavyUnspecified Worldwide LocationsManagement Account63,55163,551  
FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account464464  
FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs26,52626,526  
FH Ops NavyUnspecified Worldwide LocationsServices Account16,79016,790  
FH Ops NavyUnspecified Worldwide LocationsUtilities Account59,91959,919  
 Total Family Housing Operation And Maintenance, Navy And Marine Corps366,346366,346  
  
  
Worldwide Unspecified  
FH Ops AFUnspecified Worldwide LocationsFurnishings Account35,39935,399  
FH Ops AFUnspecified Worldwide LocationsHousing Privatization53,90353,903  
FH Ops AFUnspecified Worldwide LocationsLeasing95,14395,143  
FH Ops AFUnspecified Worldwide LocationsLeasing Account528528  
FH Ops AFUnspecified Worldwide LocationsMaintenance159,725159,725  
FH Ops AFUnspecified Worldwide LocationsMaintenance Account1,9711,971  
FH Ops AFUnspecified Worldwide LocationsManagement Account1,5611,561  
FH Ops AFUnspecified Worldwide LocationsManagement Account54,63354,633  
FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account1,7101,710  
FH Ops AFUnspecified Worldwide LocationsServices Account19,97419,974  
FH Ops AFUnspecified Worldwide LocationsUtilities Account89,24589,245  
 Total Family Housing Operation And Maintenance, Air Force513,792513,792  
  
  
Worldwide Unspecified  
FH Ops DWUnspecified Worldwide LocationsFurnishings Account4,5014,501  
FH Ops DWUnspecified Worldwide LocationsFurnishings Account1818  
FH Ops DWUnspecified Worldwide LocationsLeasing10,29310,293  
FH Ops DWUnspecified Worldwide LocationsLeasing34,12434,124  
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property707707  
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property7070  
FH Ops DWUnspecified Worldwide LocationsManagement Account365365  
FH Ops DWUnspecified Worldwide LocationsOperations5050  
FH Ops DWUnspecified Worldwide LocationsServices Account2929  
FH Ops DWUnspecified Worldwide LocationsUtilities Account1010  
FH Ops DWUnspecified Worldwide LocationsUtilities Account297297  
 Total Family Housing Operation And Maintenance, Defense-Wide50,46450,464  
  
  
Worldwide Unspecified  
HOAPUnspecified Worldwide LocationsHomeowers Assistance Program16,51516,515  
 Total Homeowners Assistance Fund16,51516,515  
  
  
Worldwide Unspecified  
FHIFUnspecified Worldwide LocationsFamily Housing Improvement Fund1,0961,096  
 Total DOD Family Housing Improvement Fund1,0961,096  
  
  
Maryland  
BRAC 05Bethesda (Wrnmmc)Defense Access Roads—Medical Center Entrance20,00020,000  
BRAC 05Bethesda (Wrnmmc)Traffic Mitigation, Incr 27,6007,600  
Texas  
BRAC 05Fort Sam HoustonSan Antonio Military Medical Center (North), Incr 493,94193,941  
Virginia  
BRAC 05Fort BelvoirHospital Replacement, Incr 563,63763,637  
BRAC 05Fort BelvoirNGA Headquarters Facility83,32883,328  
BRAC 05Fort BelvoirOffice Complex, Incr 45,6105,610  
Worldwide Unspecified  
BRAC 05Unspecified Worldwide LocationsRescission00  
BRAC 05VariousEnvironmental19,55519,555  
BRAC 05VariousEnvironmental73,51173,511  
BRAC 05VariousEnvironmental15,20115,201  
BRAC 05VariousMilitary Personnel Permanent Change of Station1,4561,456  
BRAC 05VariousMilitary Personnel Permanent Change of Station1,2771,277  
BRAC 05VariousOperation and Maintenance476,764476,764  
BRAC 05VariousOperation and Maintenance99,57099,570  
BRAC 05VariousOperation and Maintenance887,231887,231  
BRAC 05VariousOperation and Maintenance321,888321,888  
BRAC 05VariousOther121,584121,584  
BRAC 05VariousOther3,6013,601  
BRAC 05VariousOther6,8536,853  
BRAC 05VariousOther51,67851,678  
 Total Base Realignment and Closure Account 20052,354,2852,354,285  
  
  
Worldwide Unspecified  
BRAC IVBase Realignment & Closure, Air ForceBase Realignment & Closure124,874124,874  
BRAC IVBase Realignment & Closure, ArmyBase Realignment & Closure73,60073,600  
BRAC IVBase Realignment & Closure, NavyBase Realignment & Closure162,000162,000  
 Total Base Realignment and Closure Account 1990360,474360,474  
  
  
Unspecified  
GRUnspecified Worldwide LocationsGeneral Reductions00  
 Total General Reductions0  
  
  
 Total Military Construction18,747,36818,190,547     
 
 
 
SEC. 3002. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS.     
 
  
SEC. 3002. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)  
AccountState/Country and InstallationProject TitleBudget RequestAgreement   
 
Afghanistan  
ArmyAirborneRotary Wing Parking1,2000  
ArmyBagram AFBArmy Aviation HQ Facilities00  
ArmyBagram AFBBarracks00  
ArmyBagram AFBCommand & Control Facility13,60013,600  
ArmyBagram AFBConsolidated Community Support Area00  
ArmyBagram AFBConsolidated Laboratory013,800  
ArmyBagram AFBCounter-Improvised Explosive Device Task Force Compound24,00024,000  
ArmyBagram AFBDetention Facility in Parwan Detainee Housing23,0000  
ArmyBagram AFBDining Facility2,6506,000  
ArmyBagram AFBEastside Electrical Distribution00  
ArmyBagram AFBEastside Utilities Infrastructure00  
ArmyBagram AFBEntry Control Point00  
ArmyBagram AFBJoint Defense Operations Center00  
ArmyBagram AFBMilitary Police HQ2,8005,500  
ArmyBagram AFBReplace Temporary Guard Towers5,5005,500  
ArmyBagram AFBRole III Hospital35,00042,000  
ArmyBagram AFBTanker Truck Off-Load Facility5,7000  
ArmyBagram AFBTask Force Freedom Compound18,00018,000  
ArmyBagram AFBTroop Housing, Ph 423,00023,000  
ArmyBagram AFBTroop Housing, Ph 529,00029,000  
ArmyBagram AFBTroop Housing, Ph 629,00029,000  
ArmyBagram AFBTroop Housing, Ph 729,00029,000  
ArmyBagram AFBTroop Housing, Ph 829,00029,000  
ArmyBagram AFBVet Clinic & Kennel2,6002,600  
ArmyDelaram IiEntry Control Point and Access Roads04,400  
ArmyDwyerDining Facility6,0009,000  
ArmyDwyerEntry Control Point5,1005,100  
ArmyDwyerRotary Wing Apron44,00044,000  
ArmyDwyerWastewater Treatment Facility16,00016,000  
ArmyFrontenacWaste Management Complex4,2004,200  
ArmyFrontenacWastewater Treatment Facility4,2004,200  
ArmyJalalabadRotary Wing Parking1,1000  
ArmyKandaharCommand & Control Facility5,2005,200  
ArmyKandaharNorth Area Utilities, Ph 221,00026,000  
ArmyKandaharSpecial Operations Forces Joint Operations Center6,0009,200  
ArmyKandaharTroop Housing, Ph 420,00020,000  
ArmyKandaharTroop Housing, Ph 520,00020,000  
ArmyKandaharTroop Housing, Ph 620,0000  
ArmyKandaharTroop Housing, Ph 720,0000  
ArmyMaywandWastewater Treatment Facility7,0007,000  
ArmyShankAmmunition Supply Point25,00023,000  
ArmyShankElectrical Utility Systems, Ph 206,400  
ArmyShankExpand Extended Cooperation Programme 1 and Extended Cooperation Programme 216,00016,000  
ArmyShankGuard Towers2,4005,200  
ArmyShankRoads and Utilities, Ph 18,00025,000  
ArmyShankSpecial Operations Forces Parking Apron015,000  
ArmyShankWastewater Treatment Plant07,700  
ArmySharanaBulk Materials Transfer Station12,40012,400  
ArmyShindandMedical Facility7,7000  
ArmyShindandWaste Management Complex06,100  
ArmyTarin KowtMedical Facility5,5000  
ArmyTarin KowtRotary Wing Parking and Taxiway, Ph 224,00024,000  
ArmyTarin KowtWastewater Treatment Facility4,2005,600  
ArmyTombstone/BastionCommand & Control HQ013,600  
ArmyTombstone/BastionContingency Housing41,0000  
ArmyTombstone/BastionDining Facility12,80027,000  
ArmyTombstone/BastionPaved Roads09,800  
ArmyTombstone/BastionRotary Wing Parking35,00035,000  
ArmyTombstone/BastionWaste Management Complex Expansion014,200  
ArmyTombstone/BastionWastewater Treatment Facility13,00013,000  
ArmyVarious LocationsAir Pollution Abatement00  
ArmyVarious LocationsCommunity Facilities00  
ArmyVarious LocationsHospital and Medical Facilities00  
ArmyVarious LocationsOperational Facilities00  
ArmyVarious LocationsRoute Gypsum, Ph 140,00050,000  
ArmyVarious LocationsRoute Gypsum, Ph 2050,000  
ArmyVarious LocationsSupply Facilities00  
ArmyVarious LocationsSupporting Activities00  
ArmyVarious LocationsTroop Housing Facilities00  
ArmyVarious LocationsUtility Facilities00  
ArmyWolverinePerimeter Fence5,1000  
ArmyWolverineRotary Wing Apron24,0000  
ArmyWolverineWastewater Treatment Facility13,00013,000  
Worldwide Unspecified  
ArmyUnspecified Worldwide LocationsMinor Construction78,33078,330  
ArmyUnspecified Worldwide LocationsPlanning & Design89,71679,716  
ArmyUnspecified Worldwide LocationsRescission (Public Law 111–117)00  
ArmyUnspecified Worldwide LocationsTransfer to DOD Inspector General07,000  
 Total Military Construction, Army929,996981,346  
  
  
Bahrain Island  
NavySw AsiaNavy Central Command Ammunition Magazines00  
NavySw AsiaOperations & Support Facilities00  
Djibouti  
NavyCamp LemonierGeneral Warehouse00  
NavyCamp LemonierPave External Roads00  
 Total Military Construction, Navy0  
  
  
Afghanistan  
AFBagram AFBConsolidated Rigging Facility00  
AFBagram AFBFighter Hanger00  
AFBagram AFBMedevac Ramp Expansion/Fire Station00  
AFKandaharExpand Cargo Handling Area7,1000  
AFKandaharExpeditionary Airlift Shelter7,4000  
AFSharanaRunway35,0000  
AFShindandPassenger & Cargo Terminal15,8000  
AFTombstone/BastionExpand Fuels Operations and Storage2,5000  
AFTombstone/BastionParallel Taxiway86,0000  
AFTombstone/BastionRefueler Apron55,0000  
AFVarious LocationsMaintenance and Production Facilities00  
AFVarious LocationsOperational Facilities00  
AFVarious LocationsSupply Facilities00  
AFWarriorRunway8,7000  
Bahrain Island  
AFSw AsiaNorth Apron Expansion00  
Oman  
AFAL MusannahAirlift Ramp & Fuel Facilities069,000  
Qatar  
AFAL UdeidBlatchford-Preston Complex, Ph 300  
AFAL UdeidTactical Ramp/Vehicle Maintenance Facility063,000  
Worldwide Unspecified  
AFUnspecified Worldwide LocationsPlanning & Design13,42213,422  
AFUnspecified Worldwide LocationsRescission (Public Law 111–117)00  
AFUnspecified Worldwide LocationsUnspecified Minor Construction—FY11 OCO49,58449,584  
 Total Military Construction, Air Force280,506195,006  
  
  
Conus Classified  
Def-WideClassified LocationClassified Project41,90041,900  
Def-WideWorldwide UnspecifiedPlanning and Design4,6004,600  
Qatar  
Def-WideAL UdeidQatar Warehouse00  
 Total Military Construction, Defense-Wide46,50046,500  
  
  
 Total Military Construction1,257,0021,222,852      
CDepartment of Energy National Security Authorizations and Other Authorizations 
XXXIDepartment of Energy National Security Programs 
 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Energy security and assurance. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Aircraft procurement. 
Sec. 3112. Biennial plan on modernization and refurbishment of the nuclear security complex. 
Sec. 3113. Comptroller General assessment of adequacy of budget requests with respect to the modernization and refurbishment of the nuclear weapons stockpile. 
Sec. 3114. Notification of cost overruns for certain Department of Energy projects. 
Sec. 3115. Establishment of cooperative research and development centers. 
Sec. 3116. Future-years defense environmental management plan. 
Sec. 3117. Extension of authority of Secretary of Energy for appointment of certain scientific, engineering, and technical personnel. 
Sec. 3118. Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projects. 
Sec. 3119. Extension of authority relating to the International Materials Protection, Control, and Accounting Program of the Department of Energy. 
Sec. 3120. Extension of deadline for transfer of parcels of land to be conveyed to Los Alamos County, New Mexico, and held in trust for the Pueblo of San Ildefonso. 
Sec. 3121. Repeal of sunset provision for modification of minor construction threshold for plant projects. 
Sec. 3122. Enhancing private-sector employment through cooperative research and development activities. 
Sec. 3123. Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet Union. 
Sec. 3124.  Department of Energy energy parks program. 
Subtitle C—Reports 
Sec. 3131. Report on graded security protection policy.  
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for the activities of the National Nuclear Security Administration in carrying out programs necessary for national security in the amount of $11,214,755,000, to be allocated as follows: 
(1)For weapons activities, $7,028,835,000.  
(2)For defense nuclear nonproliferation activities, $2,667,167,000.  
(3)For naval reactors, $1,070,486,000.  
(4)For the Office of the Administrator for Nuclear Security, $448,267,000.  
(b)Authorization of New Plant ProjectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows: 
(1)Project 11–D–801, reinvestment project phase 2, Los Alamos National Laboratory, Los Alamos, New Mexico, $20,000,000.  
(2)Project 11–D–601, sanitary effluent reclamation facility expansion, Los Alamos National Laboratory, Los Alamos, New Mexico, $15,000,000.  
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for defense environmental cleanup activities in carrying out programs necessary for national security in the amount of $5,588,039,000.  
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for other defense activities in carrying out programs necessary for national security in the amount of $878,209,000.  
3104.Energy security and assuranceFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2011 for energy security and assurance programs necessary for national security in the amount of $6,188,000.  
BProgram Authorizations, Restrictions, and Limitations 
3111.Aircraft procurementOf the amounts authorized to be appropriated and made available for obligation under section 3101(1) for weapons activities for any fiscal year before fiscal year 2012, the Secretary of Energy may procure not more than two aircraft.  
3112.Biennial plan on modernization and refurbishment of the nuclear security complex 
(a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by inserting after section 4203 the following new section: 
 
4203A.Biennial plan on modernization and refurbishment of the nuclear security complex 
(a)In generalIn each even-numbered year, beginning in 2012, the Administrator for Nuclear Security shall include in the plan for maintaining the nuclear weapons stockpile required by section 4203 a plan for the modernization and refurbishment of the nuclear security complex.  
(b)Plan design 
(1)In generalThe plan required by subsection (a) shall be designed to ensure that the nuclear security complex is capable of supporting the following: 
(A)Except as provided in paragraph (2), the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a).  
(B)The nuclear posture of the United States as set forth in the most recent Nuclear Posture Review.  
(2)ExceptionIf, at the time the plan is submitted under subsection (a), a national security strategy report has not been submitted to Congress under section 108 of the National Security Act of 1947 (50 U.S.C. 404a), the plan required by subsection (a) shall be designed to ensure that the nuclear security complex is capable of supporting the national defense strategy recommended in the report of the most recent Quadrennial Defense Review.  
(c)Plan elementsThe plan required by subsection (a) shall include the following: 
(1)A description of the modernization and refurbishment measures the Administrator determines necessary to meet the requirements of— 
(A)the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a) or the national defense strategy recommended in the report of the most recent Quadrennial Defense Review, as applicable under subsection (b); and  
(B)the Nuclear Posture Review.  
(2)A schedule for implementing the measures described in paragraph (1) during the ten years following the date on which the plan for maintaining the nuclear weapons stockpile required by section 4203 and into which the plan required by subsection (a) is incorporated is submitted to Congress under section 4203(c).  
(3)Consistent with the budget justification materials submitted to Congress in support of the Department of Energy budget for the fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), an estimate of the annual funds the Administrator determines necessary to carry out the plan required by subsection (a), including a discussion of the criteria, evidence, and strategies on which the estimate is based.  
(d)FormThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
(e)Nuclear Weapons Council Assessment 
(1)Assessment requiredFor each plan required by subsection (a), the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall conduct an assessment that includes the following: 
(A)An analysis of the plan, including— 
(i)whether the plan supports the requirements of the national security strategy of the United States or the most recent Quadrennial Defense Review, whichever is applicable under subsection (b), and the Nuclear Posture Review; and  
(ii)whether the modernization and refurbishment measures described under paragraph (1) of subsection (c) and the schedule described under paragraph (2) of such subsection are adequate to support such requirements.  
(B)An analysis of whether the plan adequately addresses the requirements for infrastructure recapitalization of the facilities of the nuclear security complex.  
(C)If the Nuclear Weapons Council determines that the plan does not adequately support modernization and refurbishment requirements under subparagraph (A) or the nuclear security complex facilities infrastructure recapitalization requirements under subparagraph (B), a risk assessment with respect to— 
(i)supporting the annual certification of the nuclear weapons stockpile under section 4203; and  
(ii)maintaining the long-term safety, security, and reliability of the nuclear weapons stockpile.  
(2)Report requiredNot later than 180 days after the date on which the Administrator submits the plan required by subsection (a), the Nuclear Weapons Council shall submit to the congressional defense committees a report detailing the assessment required under paragraph (1).  
(f)DefinitionsIn this section: 
(1)The term nuclear security complex means the physical facilities, technology, and human capital of the following: 
(A)The national security laboratories (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)).  
(B)The Kansas City Plant, Kansas City, Missouri.  
(C)The Nevada Test Site, Nevada.  
(D)The Savannah River Site, Aiken, South Carolina.  
(E)The Y-12 National Security Complex, Oak Ridge, Tennessee.  
(F)The Pantex Plant, Amarillo, Texas.  
(2)The term Quadrennial Defense Review means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of title 10, United States Code. .  
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4203 the following new item: 
 
 
Sec. 4203A. Biennial plan on modernization and refurbishment of the nuclear security complex.  .  
3113.Comptroller General assessment of adequacy of budget requests with respect to the modernization and refurbishment of the nuclear weapons stockpile 
(a)In generalSection 3255 of the National Nuclear Security Administration Act (50 U.S.C. 2455) is amended to read as follows: 
 
3255.Comptroller General assessment of adequacy of budget requests with respect to the modernization and refurbishment of the nuclear weapons stockpile 
(a)GAO Study and reports 
(1)For the nuclear security budget materials submitted in each fiscal year by the Administrator, the Comptroller General of the United States shall conduct a study on whether both the budget for the fiscal year following the fiscal year in which such budget materials are submitted and the future-years nuclear security program submitted to Congress in relation to such budget under section 3253 provide for funding of the nuclear security complex at a level that is sufficient for the modernization and refurbishment of the nuclear security complex.  
(2)Not later than 90 days after the date on which the Administrator submits the nuclear security budget materials, the Comptroller General shall submit to the congressional defense committees a report on the study under paragraph (1), including— 
(A)the findings of such study; and  
(B)whether the nuclear security budget materials support the requirements for infrastructure recapitalization of the facilities of the nuclear security complex.  
(b)DefinitionsIn this section: 
(1)The term budget means the budget for a fiscal year that is submitted to Congress by the President under section 1105(a) of title 31, United States Code.  
(2)The term nuclear security budget materials means the materials submitted to Congress by the Administrator in support of the budget for a fiscal year.  
(3)The term nuclear security complex means the physical facilities, technology, and human capital of the following: 
(A)The national security laboratories.  
(B)The Kansas City Plant, Kansas City, Missouri.  
(C)The Nevada Test Site, Nevada.  
(D)The Savannah River Site, Aiken, South Carolina.  
(E)The Y-12 National Security Complex, Oak Ridge, Tennessee.  
(F)The Pantex Plant, Amarillo, Texas. .  
(b)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by striking the item relating to section 3255 and inserting the following new item: 
 
 
Sec. 3255. Comptroller General assessment of adequacy of budget requests with respect to the modernization and refurbishment of the nuclear weapons stockpile.  .  
3114.Notification of cost overruns for certain Department of Energy projects 
(a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section: 
 
4713.Notification of cost overruns for certain Department of Energy projects 
(a)Establishment of cost and schedule baselines 
(1)Stockpile life extension projects 
(A)In generalThe Administrator for Nuclear Security shall establish a cost and schedule baseline for each nuclear stockpile life extension project of the National Nuclear Security Administration.  
(B)Per unit costThe cost baseline developed under subparagraph (A) shall include, with respect to each life extension project, an estimated cost for each warhead in the project.  
(C)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Administrator shall submit the cost and schedule baseline to the congressional defense committees.  
(2)Defense-funded construction projects 
(A)In generalThe Secretary of Energy shall establish a cost and schedule baseline under the project management protocols of the Department of Energy for each construction project that is— 
(i)in excess of $50,000,000; and  
(ii)carried out by the Department using funds authorized to be appropriated for a fiscal year pursuant to a DOE national security authorization.  
(B)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Secretary shall submit the cost and schedule baseline to the congressional defense committees.  
(3)Defense environmental management projects 
(A)In generalThe Secretary shall establish a cost and schedule baseline under the project management protocols of the Department of Energy for each defense environmental management project that is— 
(i)in excess of $50,000,000; and  
(ii)carried out by the Department pursuant to such protocols.  
(B)Notification to congressional defense committeesNot later than 30 days after establishing a cost and schedule baseline under subparagraph (A), the Secretary shall submit the cost and schedule baseline to the congressional defense committees.  
(b)Notification of costs exceeding baselineThe Administrator or the Secretary, as applicable, shall notify the congressional defense committees not later than 30 days after determining that— 
(1)the total cost for a project referred to in paragraph (1), (2), or (3) of subsection (a) will exceed an amount that is equal to 125 percent of the cost baseline established under subsection (a) for that project; and  
(2)in the case of a stockpile life extension project referred to in subsection (a)(1), the cost for any warhead in the project will exceed an amount that is equal to 200 percent of the cost baseline established under subsection (a)(1)(B) for each warhead in that project.  
(c)Notification of determination with respect to termination or continuation of projectsNot later than 90 days after submitting a notification under subsection (b) with respect to a project, the Administrator or the Secretary, as applicable, shall— 
(1)notify the congressional defense committees with respect to whether the project will be terminated or continued; and  
(2)if the project will be continued, certify to the congressional defense committees that— 
(A)a revised cost and schedule baseline has been established for the project and, in the case of a stockpile life extension project referred to in subparagraph (A) or (B) of subsection (a)(1), a revised estimate of the cost for each warhead in the project has been made;  
(B)the continuation of the project is necessary to the mission of the Department of Energy and there is no alternative to the project that would meet the requirements of that mission; and  
(C)a management structure is in place adequate to manage and control the cost and schedule of the project.  
(d)Applicability of requirements to revised cost and schedule baselinesA revised cost and schedule baseline established under subsection (c) shall— 
(1)be submitted to the congressional defense committees with the certification submitted under subsection (c)(2); and  
(2)be subject to the notification requirements of subsections (b) and (c) in the same manner and to the same extent as a cost and schedule baseline established under subsection (a). .  
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4712 the following new item: 
 
 
Sec. 4713. Notification of cost overruns for certain Department of Energy projects.  .  
3115.Establishment of cooperative research and development centers 
(a)Cooperative research and development centers 
(1)In generalSection 4813 of the Atomic Energy Defense Act (division D of Public Law 107–314; 50 U.S.C. 2794) is amended— 
(A)by redesignating subsection (b) as subsection (c); and  
(B)by inserting after subsection (a) the following new subsection (b): 
 
(b)Cooperative research and development centers 
(1)Subject to the availability of appropriations provided for such purpose, the Administrator for Nuclear Security shall establish a cooperative research and development center described in paragraph (2) at each national security laboratory.  
(2)A cooperative research and development center described in this paragraph is a center to foster collaborative scientific research, technology development, and the appropriate transfer of research and technology to users in addition to the national security laboratories.  
(3)In establishing a cooperative research and development center under this subsection, the Administrator— 
(A)shall enter into cooperative research and development agreements with governmental, public, academic, or private entities; and  
(B)may enter into a contract with respect to constructing, purchasing, managing, or leasing buildings or other facilities. .  
(2)DefinitionSubsection (c) of such section, as redesignated by paragraph (1)(A), is amended by adding at the end the following new paragraph: 
 
(5)The term national security laboratory has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471). .  
(3)Section headingThe heading of such section is amended by inserting and cooperative research and development centers after partnerships.  
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4813 and inserting the following new item: 
 
 
Sec. 4813. Critical technology partnerships and cooperative research and development centers.  .  
3116.Future-years defense environmental management plan 
(a)In generalTitle XLIV of the Atomic Energy Defense Act (50 U.S.C. 2581 et seq.) is amended by inserting after section 4402 the following new section: 
 
4402A.Future-years defense environmental management plan 
(a)In generalThe Secretary of Energy shall submit to Congress each year, at or about the same time that the President’s budget is submitted to Congress for a fiscal year under section 1105(a) of title 31, United States Code, a future-years defense environmental management plan that— 
(1)reflects the estimated expenditures and proposed appropriations included in that budget for the Department of Energy for environmental management; and  
(2)covers a period that includes the fiscal year for which that budget is submitted and not less than the four succeeding fiscal years.  
(b)ElementsEach future-years defense environmental management plan required by subsection (a) shall contain the following: 
(1)A detailed description of the projects and activities relating to defense environmental management to be carried out during the period covered by the plan at the sites specified in subsection (c) and with respect to the activities specified in subsection (d).  
(2)A statement of proposed budget authority, estimated expenditures, and proposed appropriations necessary to support such projects and activities.  
(3)With respect to each site specified in subsection (c), the following: 
(A)A statement of each milestone included in an enforceable agreement governing cleanup and waste remediation for that site for each fiscal year covered by the plan.  
(B)For each such milestone, a statement with respect to whether each such milestone will be met in each such fiscal year.  
(C)For any milestone that will not be met, an explanation of why the milestone will not be met and the date by which the milestone is expected to be met.  
(c)Sites specifiedThe sites specified in this subsection are the following: 
(1)The Idaho National Laboratory, Idaho.  
(2)The Waste Isolation Pilot Plant, Carlsbad, New Mexico.  
(3)The Savannah River Site, Aiken, South Carolina.  
(4)The Oak Ridge National Laboratory, Oak Ridge, Tennessee.  
(5)The Hanford Site, Richland, Washington.  
(6)Any defense closure site of the Department of Energy.  
(7)Any site of the National Nuclear Security Administration.  
(d)Activities specifiedThe activities specified in this subsection are the following: 
(1)Program support.  
(2)Program direction.  
(3)Safeguards and security.  
(4)Technology development and deployment.  
(5)Federal contributions to the Uranium Enrichment Decontamination and Decommissioning Fund established under section 1801 of the Atomic Energy Act of 1954 (42 U.S.C. 2297g). .  
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4402 the following new item: 
 
 
Sec. 4402A. Future-years defense environmental management plan.  .  
3117.Extension of authority of Secretary of Energy for appointment of certain scientific, engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30, 2011 and inserting September 30, 2016.  
3118.Extension of authority of Secretary of Energy to enter into transactions to carry out certain research projectsSection 646(g)(10) of the Department of Energy Organization Act (42 U.S.C. 7256(g)(10)) is amended by striking September 30, 2010 and inserting September 30, 2015.  
3119.Extension of authority relating to the International Materials Protection, Control, and Accounting Program of the Department of EnergySection 3156(b)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 50 U.S.C. 2343(b)(1)) is amended by striking January 1, 2013 and inserting January 1, 2018.  
3120.Extension of deadline for transfer of parcels of land to be conveyed to Los Alamos County, New Mexico, and held in trust for the Pueblo of San Ildefonso 
(a)Environmental restorationIf the Secretary of Energy determines under any authority previously established by law that a parcel of land described in subsection (c) requires environmental restoration or remediation, the Secretary shall, to the maximum extent practicable, complete the environmental restoration or remediation of the parcel not later than September 30, 2022, and otherwise in compliance with such law.  
(b)Conveyance or transferIf the Secretary determines under any authority previously established by law that environmental restoration or remediation cannot reasonably be expected to be completed with respect to a parcel of land described in subsection (c) by September 30, 2022, the Secretary shall not convey or transfer the parcel of land.  
(c)Parcels of landA parcel of land described in this subsection is a parcel of land under the jurisdiction or administrative control of the Secretary at or in the vicinity of Los Alamos National Laboratory that the Secretary has previously identified as suitable for conveyance or transfer in a report submitted to the congressional defense committees prior to the date of the enactment of this Act.  
3121.Repeal of sunset provision for modification of minor construction threshold for plant projects 
(a)Minor construction thresholdParagraph (3) of section 4701 of the Atomic Energy Defense Act (50 U.S.C. 2741(3)), as amended by section 3118(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2709), is amended by striking $5,000,000 and inserting $10,000,000.  
(b)NotificationSection 3118(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2709) is amended by striking during fiscal year 2010.  
3122.Enhancing private-sector employment through cooperative research and development activities 
(a)In generalThe Administrator for Nuclear Security shall encourage cooperative research and development activities at the national security laboratories (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)) that lead to the creation of new private-sector employment opportunities.  
(b)ReportsNot later than January 31 of each year from 2012 through 2017, the Administrator shall submit to Congress a report detailing the number of new private-sector employment opportunities created as a result of the previous years’ cooperative research and development activities at each national security laboratory.  
3123.Limitation on use of funds for establishment of centers of excellence in countries outside of the former Soviet UnionNot more than $500,000 of the funds authorized to be appropriated by section 3101(a)(2) for defense nuclear nonproliferation activities may be obligated or expended to establish a center of excellence in a country that is not a state of the former Soviet Union until the date that is 15 days after the date on which the Administrator for Nuclear Security submits to the congressional defense committees a report that includes the following: 
(1)An identification of the country in which the center will be located.  
(2)A description of the purpose for which the center will be established.  
(3)The agreement under which the center will operate.  
(4)A funding plan for the center, including— 
(A)the amount of funds to be provided by the government of the country in which the center will be located; and  
(B)the percentage of the total cost of establishing and operating the center the funds described in subparagraph (A) will cover.  
3124. Department of Energy energy parks program 
(a)In generalThe Secretary of Energy may establish a program to permit the establishment of energy parks on former defense nuclear facilities.  
(b)ObjectivesThe objectives for establishing energy parks pursuant to subsection (a) are the following: 
(1)To provide locations to carry out a broad range of projects relating to the development and deployment of energy technologies and related advanced manufacturing technologies.  
(2)To provide locations for the implementation of pilot programs and demonstration projects for new and developing energy technologies and related advanced manufacturing technologies.  
(3)To set a national example for the development and deployment of energy technologies and related advanced manufacturing technologies in a manner that will promote energy security, energy sector employment, and energy independence.  
(4)To create a business environment that encourages collaboration and interaction between the public and private sectors.  
(c)ConsultationIn establishing an energy park pursuant to subsection (a), the Secretary shall consult with— 
(1)the local government with jurisdiction over the land on which the energy park will be located;  
(2)the local governments of adjacent areas; and  
(3)any community reuse organization recognized by the Secretary at the former defense nuclear facility on which the energy park will be located.  
(d)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the implementation of the program under subsection (a). The report shall include such recommendations for additional legislative actions as the Secretary considers appropriate to facilitate the development of energy parks on former defense nuclear facilities.  
(e)Defense nuclear facility definedIn this section, the term defense nuclear facility has the meaning given the term Department of Energy defense nuclear facility in section 318 of the Atomic Energy Act of 1954 (42 U.S.C. 2286g).  
CReports 
3131.Report on graded security protection policy 
(a)ReportNot later than February 1, 2011, the Secretary of Energy shall submit to the congressional defense committees a report on the implementation of the graded security protection policy of the Department of Energy.  
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)A comprehensive plan and schedule (including any benchmarks, milestones, or other deadlines) for implementing the graded security protection policy.  
(2)An explanation of the current status of the graded security protection policy for each site with respect to the comprehensive plan under paragraph (1).  
(3)An explanation of the Secretary’s objective end-state for implementation of the graded security protection policy (such end-state explanation shall include supporting justification and rationale to ensure that robust and adaptive security measures meet the graded security protection policy requirements).  
(4)Identification of each site that has received an exception or waiver to the graded security protection policy, including the justification for each such exception or waiver.  
(5)A schedule for force-on-force exercises that the Secretary considers necessary to maintain operational readiness.  
(6)A description of a program that will provide proper training and equipping of personnel to a certifiable standard.  
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
XXXIIDefense Nuclear Facilities Safety Board 
 
Sec. 3201. Authorization.  
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2011, $28,640,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).  
XXXIVNaval Petroleum Reserves 
 
Sec. 3401. Authorization of appropriations.  
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $23,614,000 for fiscal year 2011 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves.  
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.  
XXXVMaritime Administration 
 
Sec. 3501. Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2011. 
Sec. 3502. Extension of Maritime Security Fleet program. 
Sec. 3503. United States Merchant Marine Academy nominations of residents of the Northern Mariana Islands. 
Sec. 3504. Research authority.  
3501.Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2011Funds are hereby authorized to be appropriated for fiscal year 2011, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $100,020,000, of which— 
(A)$63,120,000 shall remain available until expended for Academy operations;  
(B)$6,000,000 shall remain available until expended for refunds to Academy midshipmen for improperly charged fees; and  
(C)$30,900,000 shall remain available until expended for capital improvements at the Academy.  
(2)For expenses necessary to support the State maritime academies, $15,007,000, of which— 
(A)$2,000,000 shall remain available until expended for student incentive payments;  
(B)$2,000,000 shall remain available until expended for direct payments to such academies; and  
(C)$11,007,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels.  
(3)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $10,000,000.  
(4)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $174,000,000.  
(5)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $60,000,000, of which $3,688,000 shall remain available until expended for administrative expenses of the program.  
3502.Extension of Maritime Security Fleet programChapter 531 of title 46, United States Code, is amended— 
(1)in section 53104(a), by striking 2015 and inserting 2025;  
(2)in section 53106(a)(1)(C), by striking for each fiscal years 2012, 2013, 2014, and 2015 and inserting for each of fiscal years 2012 though 2025; and  
(3)in section 53111(3), by striking 2015 and inserting 2025.  
3503.United States Merchant Marine Academy nominations of residents of the Northern Mariana IslandsSection 51302(b) of title 46, United States Code, is amended— 
(1)in paragraph (3), by inserting the Northern Mariana Islands, after Guam,; and  
(2)by striking paragraph (5) and redesignating paragraph (6) as paragraph (5).  
3504.Research authoritySection 51301 title 46, United States Code, is amended— 
(1)by inserting as an institution of higher education after Academy; and  
(2)by striking States. and inserting States, to conduct research with respect to maritime-related matters, and to provide such other appropriate academic support, assistance, training, and activities in accordance with the provisions of this chapter as the Secretary may authorize..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
